 

 

Exhibit 10.1

SUBSCRIPTION AGREEMENT

 

Oriental Financial Group Inc.

997 San Roberto Street, 10th Floor

San Juan, Puerto Rico 00926

 

Ladies and Gentlemen:

 

            Each of the undersigned (each, including its successors and assigns,
a “Purchaser” and collectively, the “Purchasers”) hereby confirms its agreement
with you as follows:

1.      This Subscription Agreement (this “Agreement”) is made as of June 28,
2012, by and among Oriental Financial Group Inc., a financial holding company
and corporation organized in the Commonwealth of Puerto Rico (the “Company”),
and each purchaser identified on the signature pages hereof (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”). 

2.      The Company and each Purchaser is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act. Each Purchaser is a “qualified institutional buyer” as defined
in Rule 144A under the Securities Act.

3.      Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, pursuant to the Terms and Conditions attached hereto as
Annex A, that aggregate number of shares of the Company’s non-cumulative
convertible perpetual preferred stock, $1,000 liquidation preference per share
(the “Preferred Stock”), set forth below such Purchaser’s name on the signature
page of this Agreement (which aggregate amount for all Purchasers together shall
be 84,000 shares of Preferred Stock and shall be collectively referred to herein
as the “Preferred Shares”).  When purchased, the Preferred Stock will have the
terms set forth in a certificate of designations for the Preferred Stock in the
form attached as Exhibit A  (the “Certificate of Designations”) made a part of
the Company’s Certificate of Incorporation, as amended, by the filing of the
Certificate of Designations with the Secretary of State of the Commonwealth of
Puerto Rico (the “Secretary of State”). The Preferred Stock is convertible into
shares of common stock, par value $1.00 per share (the “Common Stock”), of the
Company (the “Underlying Shares” and, together with the Preferred Shares, the
“Securities”), subject to and in accordance with the terms and conditions of the
Certificate of Designations.

4.      The Preferred Stock purchased by each Purchaser will be delivered by
electronic book-entry through the facilities of The Depository Trust Company
(“DTC”), to an account specified by each Purchaser set forth below, and will be
released by American Stock Transfer & Trust Co. (the “Transfer Agent”), at the
written instruction of the Company, to such Purchaser at the Closing (as defined
below).

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

ORIENTAL FINANCIAL GROUP INC.

 

By:   ___/s/ Ganesh Kumar          

      Name:  Ganesh Kumar

      Title:    Executive Vice President &   

                        Chief Financial Officer

 

 

--------------------------------------------------------------------------------

 

 

 PURCHASER 

 

 

By: /s/ Ari Zweiman

Name:  683 Capital Partners LP / Ari Zweiman

Title:  Managing Member of GP

 

Aggregate Purchase Price (Subscription Amount):

$6,000,000 

 

Number of Preferred Shares to be Acquired:

 6,000

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[1] :   -0-  

 

 

Address for Notice:

 

 595 Madison Avenue

 17th Floor

 New York, NY  10022

 

Telephone No.:   212-554-2379 

Facsimile No.:   N/A 

E-mail Address:   aleibel@683capital.com 

Attention:   Alan Leibel

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      683 Capital Partners LP

Address Of Purchaser:                    
                                              

Attention:        Alan Leibel

 595 Madison Avenue, FL 17

 New York, NY  10022

 

Telephone Number:                           212-554-2379 

Fax Number:                                    
                                              

 

 

--------------------------------------------------------------------------------

[1] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser):   Goldman Sachs & Co.

 

DTC Number:                                    0005 

 

Tax I.D. Number:                              Goldman Sachs:  13-5108880

                                                             683 Capital
Partners LP:  20-5119026

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Alan Leibel

Telephone Number:               212-554-2379 

Email:                                      aleibel@683capital.com 

 

Operations Contacts:

Primary:                                  Alan Leibel

Telephone Number:               212-554-2379 

Email:                                      aleibel@683capital.com 

 

Secondary:                              Melissa Turnbull                    
Elvira Villagra

Telephone Number:               212-934-3936                        
212-902-2107

Email:                                      melissaturnbull@gs.com       
elvira.villagra@gs.com

 

Tax Withholding Form Attached (indicate type):   W-9 

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

PURCHASER

 

 

By: /s/ Dan Lehon

Name:   Dan Lehon, Adage Capital Management L.P.

Title:   Chief Operations Officer

 

Aggregate Purchase Price (Subscription Amount):

$4,500,000 

 

Number of Preferred Shares to be Acquired:

 4,500

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[2] :   0  

--------------------------------------------------------------------------------

[2] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

 

 

Address for Notice:

 

 200 Clarendon St.

 Boston, MA  02116

                                             

 

Telephone No.:   617-867-2800 

Facsimile No.:   617-867-2801 

E-mail Address:   dsl@adagecapital.com 

Attention:   Dan Lehon

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      Adage Capital Partners L.P.

Address Of Purchaser:                      200 Clarendon St., Boston MA  02116

Attention:                              

                                             

                                              

 

Telephone Number:                           617-867-2800 

Fax Number:                                      617-867-2801 

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser):   Goldman Sachs

 

DTC Number:                                   0005  

 

Tax I.D. Number:                             04-3574590 

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Stephen Barker

Telephone Number:               617-867-2515 

Email:                                      sfb@adagecapital.com 

 

Operations Contacts:

Primary:                                  Stephen Barker

 

--------------------------------------------------------------------------------

 

 

Telephone Number:               617-867-2515 

Email:                                      sfb@adagecapital.com  

 

Secondary:                              Mike Oliver

Telephone Number:               617-867-2875 

Email:                                      mdo@adagecapital.com 

 

Tax Withholding Form Attached (indicate type):   Exempt 

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

PURCHASER

 

 

By: /s/ Michael Smircich

Name:   Michael Smircich

Title:   Vice-President of The General Partner

 

Aggregate Purchase Price (Subscription Amount):

$ 2,303,000 

 

Number of Preferred Shares to be Acquired:

 2,303

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[3] :   0  

 

 

Address for Notice:

 

 Alpine Associates A Limited Partnership

 100 Union Ave.

 Cresskill, NJ  07626

 

Telephone No.:   201-227-8594 

Facsimile No.:   201-227-8973 

E-mail Address:   msmircich@alpineassociates.com 

Attention:   Mike Smircich

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

--------------------------------------------------------------------------------

[3] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      Alpine Associates A Limited Partnership

Address Of Purchaser:                    
                                              

Attention:                              

 100 Union Ave.

 Cresskill, NJ  07626

 

Telephone Number:                           201-871-0866 

Fax Number:                                      201-894-5400 

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser): 
                                              

 

DTC Number:                                    355 

 

Tax I.D. Number:                              06-0944931 

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Mike Smircich

Telephone Number:               201-227-8594 

Email:                                      msmircich@alpineassociates.com 

 

Operations Contacts:

Primary:                                  Frank Matcovich

Telephone Number:               201-227-8594 

Email:                                      fmatcovich@alpineassociates.com  

 

Secondary:                              Brian Donahue

Telephone Number:               201-871-5991 

Email:                                      bdonahue@alpineassociates.com 

 

Tax Withholding Form Attached (indicate type):
                                               

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

PURCHASER

 

 

 

--------------------------------------------------------------------------------

 

 

By: /s/ Michael Smircich

Name:   Michael Smircich

Title:   Vice-President of The General Partner

 

Aggregate Purchase Price (Subscription Amount):

$ 246,000 

 

Number of Preferred Shares to be Acquired:

 246

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[4] :   0  

 

 

Address for Notice:

 

 Alpine Partners L.P.

 100 Union Ave.

 Cresskill, NJ  07626

 

Telephone No.:   201-227-8594 

Facsimile No.:   201-227-8973 

E-mail Address:   msmircich@alpineassociates.com 

Attention:   Mike Smircich

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      Alpine Partners, L.P.

Address Of Purchaser:                    
                                              

Attention:                              

 100 Union Ave.

 Cresskill, NJ  07626

 

Telephone Number:                           201-871-0866 

Fax Number:                                      201-894-5400 

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser): 
                                              

 

--------------------------------------------------------------------------------

[4] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

DTC Number:                                    355 

 

Tax I.D. Number:                              22-3528110 

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Mike Smircich

Telephone Number:               201-227-8594 

Email:                                      msmircich@alpineassociates.com 

 

Operations Contacts:

Primary:                                  Frank Matcovich

Telephone Number:               201-227-8594 

Email:                                      fmatcovich@alpineassociates.com  

 

Secondary:                              Brian Donahue

Telephone Number:               201-871-5991 

Email:                                      bdonahue@alpineassociates.com 

 

Tax Withholding Form Attached (indicate type):
                                               

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

PURCHASER

 

 

By: /s/ Michael Smircich

Name:   Michael Smircich

Title:   Vice-President of The General Partner

 

Aggregate Purchase Price (Subscription Amount):

$ 829,000 

 

Number of Preferred Shares to be Acquired:

 829

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[5] :   0  

 

 

--------------------------------------------------------------------------------

[5] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

Address for Notice:

 

 Alpine Institutional L.P.

 100 Union Ave.

 Cresskill, NJ  07626

 

Telephone No.:   201-227-8594 

Facsimile No.:   201-227-8973 

E-mail Address:   msmircich@alpineassociates.com 

Attention:   Mike Smircich

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      Alpine Institutional L.P.

Address Of Purchaser:                    
                                              

Attention:                              

 100 Union Ave.

 Cresskill, NJ  07626

 

Telephone Number:                           201-871-0866 

Fax Number:                                      201-894-5400 

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser): 
                                              

 

DTC Number:                                    355 

 

Tax I.D. Number:                              20-8456693 

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Mike Smircich

Telephone Number:               201-227-8594 

Email:                                      msmircich@alpineassociates.com 

 

Operations Contacts:

Primary:                                  Frank Matcovich

Telephone Number:               201-227-8594 

Email:                                      fmatcovich@alpineassociates.com  

 

--------------------------------------------------------------------------------

 

 

 

Secondary:                              Brian Donahue

Telephone Number:               201-871-5991 

Email:                                      bdonahue@alpineassociates.com 

 

Tax Withholding Form Attached (indicate type):
                                               

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

PURCHASER

 

 

By: /s/ Michael Smircich

Name:   Michael Smircich

Title:   Vice-President of The General Partner

 

Aggregate Purchase Price (Subscription Amount):

$ 1,223,000 

 

Number of Preferred Shares to be Acquired:

 1,223

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[6] :   0  

 

 

Address for Notice:

 

 Alpine Heritage L.P.

 100 Union Ave.

 Cresskill, NJ  07626

 

Telephone No.:   201-227-8594 

Facsimile No.:   201-227-8973 

E-mail Address:   msmircich@alpineassociates.com 

Attention:   Mike Smircich

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

--------------------------------------------------------------------------------

[6] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

Legal Name

Of Purchaser (i.e., Fund Name):      Alpine Heritage L.P.

Address Of Purchaser:                    
                                              

Attention:                              

 100 Union Ave.

 Cresskill, NJ  07626

 

Telephone Number:                           201-871-0866 

Fax Number:                                      201-894-5400 

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser): 
                                              

 

DTC Number:                                    355 

 

Tax I.D. Number:                              20-8090380 

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Mike Smircich

Telephone Number:               201-227-8594 

Email:                                      msmircich@alpineassociates.com 

 

Operations Contacts:

Primary:                                  Frank Matcovich

Telephone Number:               201-227-8594 

Email:                                      fmatcovich@alpineassociates.com  

 

Secondary:                              Brian Donahue

Telephone Number:               201-871-5991 

Email:                                      bdonahue@alpineassociates.com 

 

Tax Withholding Form Attached (indicate type):
                                               

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

PURCHASER

 

 

By: /s/ Michael Smircich

Name:   Michael Smircich

 

--------------------------------------------------------------------------------

 

 

Title:   Vice-President of The General Partner

 

Aggregate Purchase Price (Subscription Amount):

$ 399,000 

 

Number of Preferred Shares to be Acquired:

 399

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[7] :   0  

 

 

Address for Notice:

 

 Alpine Heritage II L.P.

 100 Union Ave.

 Cresskill, NJ  07626

 

Telephone No.:   201-227-8594 

Facsimile No.:   201-227-8973 

E-mail Address:   msmircich@alpineassociates.com 

Attention:   Mike Smircich

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      Alpine Heritage II L.P.

Address Of Purchaser:                    
                                              

Attention:                              

 100 Union Ave.

 Cresskill, NJ  07626

 

Telephone Number:                           201-871-0866 

Fax Number:                                      201-894-5400 

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser): 
                                              

 

DTC Number:                                    355 

 

--------------------------------------------------------------------------------

[7] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

Tax I.D. Number:                              27-4172101 

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Mike Smircich

Telephone Number:               201-227-8594 

Email:                                      msmircich@alpineassociates.com 

 

Operations Contacts:

Primary:                                  Frank Matcovich

Telephone Number:               201-227-8594 

Email:                                      fmatcovich@alpineassociates.com  

 

Secondary:                              Brian Donahue

Telephone Number:               201-871-5991 

Email:                                      bdonahue@alpineassociates.com 

 

Tax Withholding Form Attached (indicate type):
                                               

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

PURCHASER:

BASSO GLOBAL ARB HOLDING FUND LTD

 

 

By: /s/ Philip Platek

Name:   Philip Platek

Title:   Authorized Signatory

 

Aggregate Purchase Price (Subscription Amount):

$160,000 

 

Number of Preferred Shares to be Acquired:

 160

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[8] :   0  

 

 

Address for Notice:

--------------------------------------------------------------------------------

[8] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

 

 c/o Basso Capital Mgmt.

 1266 East Main St.

 Stamford, CT  06902

 

Telephone No.:   203-352-6100 

Facsimile No.:   203-352-6191 

E-mail Address:   legalnotices@bassocap.com 

Attention:   pplatek@bassocap.com 

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

 

 

Representation 3.2(1) notwithstanding, Purchaser is an affiliate of Basso
Holdings Ltd., a purchaser of preferred shares that has the same investment
manager as Purchaser.

 

Representation 3.2(u)(iii) is hereby modified by inserting the words “To the
best of Purchaser’s knowledge,” before the words “The funds to be used….”

 

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      BASSO GLOBAL ARB HOLDING FUND LTD

Address Of Purchaser:                      c/o Basso Capital Mgmt.

Attention:        Philip Platek

 1266 East Main St.

 Stamford, CT  06902

 

Telephone Number:                           203-352-6100 

Fax Number:                                      203-352-6191 

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser):   Citigroup Global Prime Brokerage

 

DTC Number:                                    0418 

 

Tax I.D. Number:                              98-0672278 

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Philip Platek

 

--------------------------------------------------------------------------------

 

 

Telephone Number:               203-352-6125 

Email:                                      pplatek@bassocap.com 

                                                 ms@bassocap.com 

 

Operations Contacts:

Primary:                                  Shawn Etzkorn

Telephone Number:               203-352-6144 

Email:                                      setzkorn@bassocap.com 

 

Secondary:                              Brent Wofsey

Telephone Number:               203-352-6146 

Email:                                      bwofsey@bassocap.com 

 

Tax Withholding Form Attached (indicate type): 
                                              

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

 

 

PURCHASER:

BASSO HOLDINGS LTD

 

 

By: /s/  Philip Platek

Name:   Philip Platek

Title:   Authorized Signatory

 

Aggregate Purchase Price (Subscription Amount):

$1,840,000 

 

Number of Preferred Shares to be Acquired:

 1,840

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[9] :   0  

 

 

Address for Notice:

 

 c/o Basso Capital Mgmt.

 1266 East Main St.

 Stamford, CT  06902

--------------------------------------------------------------------------------

[9] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

 

Telephone No.:   203-352-6100 

Facsimile No.:   203-352-6191 

E-mail Address:   legalnotices@bassocap.com 

Attention:   pplatek@bassocap.com 

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

 

 

Representation 3.2(1) notwithstanding, Purchaser is an affiliate of Basso Global
Arb Holding Fund Ltd., a purchaser of preferred shares that has the same
investment manager as Purchaser.

 

Representation 3.2(u)(iii) is hereby modified by inserting the words “To the
best of Purchaser’s knowledge,” before the words “The funds to be used….”

 

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      BASSO HOLDINGS LTD

Address Of Purchaser:                      c/o Basso Capital Mgmt.

Attention:        Philip Platek

 1266 East Main St.

 Stamford, CT  06902

 

Telephone Number:                           203-352-6100 

Fax Number:                                      203-352-6191 

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser):   Citigroup Global Prime Brokerage

 

DTC Number:                                    0418 

 

Tax I.D. Number:                              98-0191909 

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Philip Platek

Telephone Number:               203-352-6125 

Email:                                      pplatek@bassocap.com 

                                                 ms@bassocap.com 

 

 

--------------------------------------------------------------------------------

 

 

Operations Contacts:

Primary:                                  Shawn Etzkorn

Telephone Number:               203-352-6144 

Email:                                      setzkorn@bassocap.com 

 

Secondary:                              Brent Wofsey

Telephone Number:               203-352-6146 

Email:                                      bwofsey@bassocap.com 

 

Tax Withholding Form Attached (indicate type): 
                                              

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

PURCHASER:  American Funds Insurance Series - Growth - Income Fund*

 

 

By: /s/ Michael J. Downer

Name:   Michael J. Downer

Title:    Senior Vice-President and Secretary, Capital Research and Management
Company

 

Aggregate Purchase Price (Subscription Amount):

$6,000,000 

 

Number of Preferred Shares to be Acquired:

 6,000

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[10] :   N/A 

 

 

Address for Notice:

 

 333 South Hope Street, 53rd Floor

 Los Angeles, CA  90071

                                             

 

Telephone No.:   213-486-9200 

Facsimile No.:   213-615-0430 

E-mail Address:   mcjt@capgroup.com 

Attention:   Michael Triessl

--------------------------------------------------------------------------------

[10] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

 

* For purposes of Section 3.2(1) of Annex A to the Subscription Agreement,
Purchaser has notified the Company that it has the same investment adviser as
another “Purchaser” - SMALLCAP World Fund, Inc.

 

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      American Funds Insurance Series -

Address Of Purchaser:                      Growth - Income Fund

Attention:        Michael Triessl

 333 South Hope Street, 53rd Floor

 Los Angeles, CA  90071

 

Telephone Number:                           213-486-9200 

Fax Number:                                      213-615-0430 

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser): 
                                              

 

DTC Number:                                    00000997 

 

Tax I.D. Number:                              95-3960624 

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Michael Triessl

Telephone Number:               213-486-9200 

Email:                                      mcjt@capgroup.com 

 

Operations Contacts:

Primary:                                  Michael Meehan

Telephone Number:               949-975-5548 

Email:                                      CRMC_FAO@CAPGROUP.COM 

 

Secondary:                              Freddy Mullins

Telephone Number:               757-670-4641 

Email:                                      CRMC_FAO@CAPGROUP.COM 

 

Tax Withholding Form Attached (indicate type):    W-9   

 

--------------------------------------------------------------------------------

 

 

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

PURCHASER:  SMALLCAP World Fund, Inc.*

 

 

By: /s/ Michael J. Downer

Name:   Michael J. Downer

Title:    Senior Vice President and Secretary, Capital Research and Management
Company

 

Aggregate Purchase Price (Subscription Amount):

$6,000,000 

 

Number of Preferred Shares to be Acquired:

 6,000

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[11] :   322,438 

 

 

Address for Notice:

 

 333 South Hope Street, 53rd Floor

 Los Angeles, CA  90071

                                             

 

Telephone No.:   213-486-9200 

Facsimile No.:   213-615-0430 

E-mail Address:   mcjt@capgroup.com 

Attention:   Michael Triessl

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

 

* For purposes of Section 3.2(1) of Annex A to the Subscription Agreement,
Purchaser has notified the Company that it has the same investment adviser as
another “Purchaser” - American Funds Insurance Series - Growth - Income Fund.

 

 

 

--------------------------------------------------------------------------------

[11] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

Approved for Signature by CRMC Legal Dept. MCJJ 

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      SMALLCAP World Fund, Inc.

Address Of Purchaser:                    
                                                      

Attention:        Michael Triessl

 333 South Hope Street, 53rd Floor

 Los Angeles, CA  90071

 

Telephone Number:                           213-486-9200 

Fax Number:                                      213-615-0430 

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser): 
                                              

 

DTC Number:                                    00000997 

 

Tax I.D. Number:                              95-4253845 

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Michael Triessl

Telephone Number:               213-486-9200 

Email:                                      mcjt@capgroup.com 

 

Operations Contacts:

Primary:                                  Michael Meehan

Telephone Number:               949-975-5548 

Email:                                      CRMC_FAO@CAPGROUP.COM 

 

Secondary:                              Freddy Mullins

Telephone Number:               757-670-4641 

Email:                                      CRMC_FAO@CAPGROUP.COM 

 

Tax Withholding Form Attached (indicate type):    W-9   

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

PURCHASER:  Citadel Equity Fund Ltd.

 

 

--------------------------------------------------------------------------------

 

 

By:  Citadel Advisors LLC, its Portfolio Manager

 

 

By: /s/  Shawn Fagan

Name:   Shawn Fagan

Title:    Authorized Signatory

 

Aggregate Purchase Price (Subscription Amount):

$5,000,000 

 

Number of Preferred Shares to be Acquired:

 5,000

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[12] :   2805  

 

 

Address for Notice:

 

 c/o Citadel LLC

 131 South Dearborn Street

 Chicago, Illinois  60603

 

Telephone No.:   312-295-2100 

Facsimile No.:   312-267-7300 

E-mail Address: CitadelAgreementNotice@citadelgroup.com 

Attention:   Legal Department

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

 

 

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      Citadel Equity Fund Ltd.

Address Of Purchaser:                      c/o Citadel LLC, 131 South Dearborn
St., Chicago, IL  60603

Attention:                                          

                                                          

                                                          

 

Telephone Number:                           312-395-2100 

Fax Number:                                      312-267-7300 

--------------------------------------------------------------------------------

[12] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser): 
                                              

 

DTC Number:                                    573 

 

Tax I.D. Number:                              98-0339176 

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Legal Department

Telephone Number:               312-395-2100 

Email:                                    
 CitadelAgreementNotice@citadelgroup.com 

 

Operations Contacts:

Primary:                                  Marc Scanlon

Telephone Number:               212-250-5571 

Email:                                      marc.scanlon@db.com 

 

Secondary:                              Joseph Henry

Telephone Number:               212-250-5283 

Email:                                      joseph.henry@db.com 

 

Tax Withholding Form Attached (indicate type):    W-8IMY   

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

PURCHASER:  CSS, LLC

 

 

By: /s/ Brian Bontlay

Name:   Briant Bontlay

Title:   Partner 

 

Aggregate Purchase Price (Subscription Amount):

$ 1,000,000 

 

Number of Preferred Shares to be Acquired:

 1,000

 

 

--------------------------------------------------------------------------------

 

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[13] :    0   

 

 

Address for Notice:

 

 Mitchell Bialek

 175 W. Jackson Blvd. Ste. 440

 Chicago, IL  60604

 

Telephone No.:   312-542-8575 

Facsimile No.:   312-542-8500 

E-mail Address:   mbialek@csstrading.com 

Attention:                                                

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      CSS, LLC

Address Of Purchaser:                    
                                              

Attention:        Mitchell Bialek

175 W. Jackson Blvd. Ste. 440

 Chicago, IL  60604

 

Telephone Number:                           312-542-8575 

Fax Number:                                      312-542-8500 

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser):   Credit Suisse

 

DTC Number:                                    355  

 

Tax I.D. Number:                              13-1898818 

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Brian Bontlay

Telephone Number:               312-542-8554 

--------------------------------------------------------------------------------

[13] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

Email:                                      bbontlay@csstrading.com 

 

Operations Contacts:

Primary:                                  Michael Moran

Telephone Number:               312-542-8510 

Email:                                      moran@csstrading.com 

 

Secondary:                              Todd Cook

Telephone Number:               312-542-8536 

Email:                                      tcook@csstrading.com 

 

Tax Withholding Form Attached (indicate type):    W9   

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

 

 

PURCHASER:  Equitec Specialists, LLC

 

 

By: /s/  Joseph Jogmen

Name:   Joseph Jogmen

Title:   Administrator 

 

Aggregate Purchase Price (Subscription Amount):

$1,000,000 

 

Number of Preferred Shares to be Acquired:

 1,000

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[14] :    0   

 

 

Address for Notice:

 

 Equitec Specialists, LLC

 111 West Jackson Blvd. 20th Floor

 Chicago, IL  60605

 

Telephone No.:   312-692-5000 

Facsimile No.:   312-692-5096 

--------------------------------------------------------------------------------

[14] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

E-mail Address:   wjs@eqtc.com, dkatzner@eqtc.com

Attention:   Bill Shimanek, Dan Katzner

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      Equitec Specialists, LLC

Address Of Purchaser:                      111 West Jackson Blvd. 20th Floor,
Chicago, IL 60605

Attention:                              

 Bill Shimanek

 wjs@eqtc.com

 

Telephone Number:                           312-692-5011 

Fax Number:                                      312-692-5096 

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser):                                           

 

DTC Number:                                    #501 account 7WNF

 

Tax I.D. Number:                              36-4346872 

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Bill Shimanek

Telephone Number:               312-692-5011 

Email:                                      wjs@eqtc.com 

 

Operations Contacts:

Primary:                                
                                              

Telephone Number:                                                            

Email:                                    
                                              

 

Secondary:                            
                                              

Telephone Number:                                                            

Email:                                    
                                              

 

Tax Withholding Form Attached (indicate type):    W-9   

 

 

--------------------------------------------------------------------------------

 

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

PURCHASER:  P Gracie Ltd.

by its Investment Manager, P&S Credit Management, L.P.

 

 

By: /s/  Greg Pearson

Name:   Greg Pearson

Title:   CEO/COO 

 

Aggregate Purchase Price (Subscription Amount):

$50,000 

 

Number of Preferred Shares to be Acquired:

 50

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[15] :    0   

 

 

Address for Notice:

 

 590 Madison Avenue, 28 FL

 New York, NY  10022

                                             

 

Telephone No.:   212-319-8000 

Facsimile No.:   212-308-7180 

E-mail Address:   konz@graciecap.com 

Attention:   Sam Konz

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      P Gracie Ltd.

Address Of Purchaser:                      c/o P&S Credit Management, L.P.

Attention:        Sam Konz

 590 Madison Ave., 28 FL.

 New York, NY  10022

--------------------------------------------------------------------------------

[15] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

 

Telephone Number:                           212-527-8204 

Fax Number:                                      212-318-7180 

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser): 
                                              

 

DTC Number:                                    50(Morgan Stanley PB DTC #)

 

Tax I.D. Number:                               N/A 

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Sam Konz

Telephone Number:               212-527-8204 

Email:                                      konz@graciecap.com 

 

Operations Contacts:

Primary:                                  Sam Konz

Telephone Number:               212-527-8204 

Email:                                      konz@graciecap.com 

 

Secondary:                            
                                              

Telephone Number:                                                            

Email:                                    
                                              

 

Tax Withholding Form Attached (indicate type):    W-8BEN   

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

 

 

PURCHASER:  GPC 83, LLC,

by its Investment Manager, P&S Credit Management, L.P.

 

 

By: /s/  Greg Pearson

Name:   Greg Pearson

Title:   CFO/COO 

 

Aggregate Purchase Price (Subscription Amount):

 

--------------------------------------------------------------------------------

 

 

$10,000 

 

Number of Preferred Shares to be Acquired:

 10

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[16] :    0   

 

 

Address for Notice:

 

 590 Madison Avenue, 28 FL

 New York, NY  10022

                                             

 

Telephone No.:   212-319-8000 

Facsimile No.:   212-308-7180 

E-mail Address:   konz@graciecap.com 

Attention:   Sam Konz

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      GPC 83, LLC

Address Of Purchaser:                      c/o P&S Credit Management, L.P.

Attention:        Sam Konz

 590 Madison Ave., 28 FL.

 New York, NY  10022

 

Telephone Number:                           212-319-8000 

Fax Number:                                      212-308-7180 

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser): 
                                              

 

DTC Number:                                    50 (Morgan Stanley PB DTC #)

 

Tax I.D. Number:                               26-4667198 

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

--------------------------------------------------------------------------------

[16] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Sam Konz

Telephone Number:               212-527-8204 

Email:                                      konz@graciecap.com 

 

Operations Contacts:

Primary:                                  Sam Konz

Telephone Number:               212-527-8204 

Email:                                      konz@graciecap.com 

 

Secondary:                            
                                              

Telephone Number:                                                            

Email:                                    
                                              

 

Tax Withholding Form Attached (indicate type):    W-9   

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

 

 

PURCHASER:  Gracie Credit Opportunities Master Fund, L.P.

 

 

By: /s/  Greg Pearson

Name:   Greg Pearson

Title:   Chief Financial Officer / COO

 

Aggregate Purchase Price (Subscription Amount):

$440,000 

 

Number of Preferred Shares to be Acquired:

 440

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[17] :    0   

 

 

Address for Notice:

 

 590 Madison Avenue, 28 FL

--------------------------------------------------------------------------------

[17] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

 New York, NY  10022

                                             

 

Telephone No.:   212-319-8000 

Facsimile No.:   212-308-7180 

E-mail Address:   konz@graciecap.com 

Attention:   Sam Konz

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      Gracie Credit Opportunities Master Fund,
L.P.

Address Of Purchaser:                    
                                                     

Attention:        Sam Konz

 590 Madison Ave., 28 FL.

 New York, NY  10022

 

Telephone Number:                           212-319-8000 

Fax Number:                                      212-308-7180 

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser): 
                                              

 

DTC Number:                                    50 (Morgan Stanley PB DTC #)

 

Tax I.D. Number:                               98-0490725 

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Sam Konz

Telephone Number:               212-527-8204 

Email:                                      konz@graciecap.com 

 

Operations Contacts:

Primary:                                  Sam Konz

Telephone Number:               212-527-8204 

Email:                                      konz@graciecap.com 

 

Secondary:                              Greg Pearson

Telephone Number:               212-319-8000 

 

--------------------------------------------------------------------------------

 

 

Email:                                      ops@graciecap.com 

 

Tax Withholding Form Attached (indicate type):    W-81MY   

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

 

 

PURCHASER

 

 

By: /s/   Martin Kobinger

Name:   Martin Kobinger

Title:   Investment Manager

 

Aggregate Purchase Price (Subscription Amount):

$ 3,000,000 

 

Number of Preferred Shares to be Acquired:

 3,000

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[18] :    None   

 

 

Address for Notice:

 

 c/o Heights Capital Management

 101 California St., Suite 3250

 San Francisco, CA  94111

 

Telephone No.:   415-403-6500 

Facsimile No.:   415-403-6525 

E-mail Address:   winer@sig.com, kobinger@sig.com, brad.alles@sig.com

Attention:   Sam Winer

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

--------------------------------------------------------------------------------

[18] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

Legal Name

Of Purchaser (i.e., Fund Name):      Capital Ventures International

Address Of Purchaser:                      Heights Capital Management

Attention:        Sam Winer

 101 California St., Suite 3250

 San Francisco, CA  94111

 

Telephone Number:                           415-403-6500 

Fax Number:                                      415-403-6525 

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser): 
                                              

 

DTC Number:                                    5198 

 

Tax I.D. Number:                              20-8897884 

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Sam Winer

Telephone Number:               415-403-6500 

Email:                                      winer@sig.com 

 

Operations Contacts:

Primary:                                  Devin Jones

Telephone Number:               484-562-1277 

Email:                                      devin.jones@sig.com 

 

Secondary:                              Stephen Tam

Telephone Number:               415-403-6500 

Email:                                      stephen.tam@sig.com 

 

Tax Withholding Form Attached (indicate type):
                                               

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

PURCHASER

 

 

By: /s/ Jonathan Segal                              

Name:  Jonathan Segal                            

 

--------------------------------------------------------------------------------

 

 

Title:  Managing Director                      

 

Aggregate Purchase Price (Subscription Amount):

$ 5,000,000        

 

Number of Preferred Shares to be Acquired:

   5,000              

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[19] :             0          

 

 

Address for Notice: Highbridge Capital Management

 

40 West 57th Street              

New York, NY  10019        

Attn.  Jon Segal                   

 

Telephone No.:  212 287 4971                      

Facsimile No.:                                                

E-mail Address:   jsegal@highbridge.com    

Attention:                                                

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      Highbridge International LLC  

Address Of Purchaser:                     40 West 57th Street, NY, NY 10019 32nd
FL

Attention:                              

 Jon Segal                             

                                             

 

Telephone Number:                             212  287  4971                   

Fax Number:                                                      
                           

                                                           

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser):    Credit Suisse Securities USA

 

DTC Number:                                  
              355                       

 

--------------------------------------------------------------------------------

[19] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

Tax I.D. Number:                                 13-1898818                     

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                           Jon
Segal                             

Telephone Number:               212  287  4971                              

Email:                                       jsegal@highbridge.com              

 

Operations Contacts:

Primary:                                  Chris
Casale                                

Telephone Number:                212  287  6832                        

Email:                                        ccasale@highbridge.com          

 

Secondary:                            
                                              

Telephone Number:                                                            

Email:                                    
                                              

 

Tax Withholding Form Attached (indicate type): 
                    W-8                     

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

PURCHASER

 

By: /s/ Jonathan Glase

By:        Pacific Capital Management     

Name:    Larry Zimbalist                        

Title:       Advisor                                    

 

Aggregate Purchase Price (Subscription Amount):

$ 2,000,000        

 

Number of Preferred Shares to be Acquired:

 2,000              

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[20] :           0            

 

 

Address for Notice:

 

--------------------------------------------------------------------------------

[20] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

 11601 Wilshire Blvd.                     

  Suite 1900 19th Floor                      

   Los Angeles, CA  90025               

 

Telephone No.:  310-601-2822                      

Facsimile No.:                                                

E-mail Address:  larry@jmgcapital.com       

Attention:  Larry Zimbalist                          

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):     Pacific Capital Management LLC    

Address Of Purchaser:                     11601 Wilshire Blvd. Ste 1925, Los
Angeles CA  90025  

Attention:        Noelle Newton  

                                             

                                             

 

Telephone Number:                           310 601 2825                      

Fax Number:                                       310 601
2890                     

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser):  JP Morgan Clearing Corp.    

 

DTC Number:                                  
0352                                       

 

Tax I.D. Number:                            
     37-1503300                                

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                        Noelle Newton                  

Telephone Number:                310-601-2825                     

Email:                                      Noelle@jmgcapital.com    

 

Operations Contacts:

Primary:                                
                 same                     

Telephone Number:                                                            

Email:                                    
                                              

 

Secondary:                            
                                              

 

--------------------------------------------------------------------------------

 

 

Telephone Number:                                                            

Email:                                    
                                              

 

Tax Withholding Form Attached (indicate type): 
    W-9                                       

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

PURCHASER: ICS OPPORTUNITIES, LTD.

By:  Millennium International Management LP, its Investment Manager

 

By: /s/  Robert Williams                   

Name:   Robert Williams                  

Title:   Chief Financial Officer         

 

Aggregate Purchase Price (Subscription Amount):

$ 5,000,000                 

 

Number of Preferred Shares to be Acquired:

  5,000                  

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[21] :   533,809                     

 

 

Address for Notice:

 

 c/o Millennium International Management LP

 666 Fifth Avenue, 8th Floor                

 New York, NY 10103                          

 

Telephone No.:   (212) 841-4100                              

Facsimile No.:    (212) 841-4141                              

E-mail Address:   generalcounsel@mlp.com              

Attention:   General Counsel                                     

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      ICS Opportunities,
Ltd.                     

--------------------------------------------------------------------------------

[21] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

Address Of Purchaser:                     c/o Millennium International
Management LP

Attention:        General Counsel      

 666 Fifth Avenue, 8th Floor            

 New York, NY 10103                   

 

Telephone Number:                            (212)
841-4100                            

Fax Number:                                       (212)
841-4141                            

 

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser): 
                                              

 

DTC Number:                                  
 352                                          

 

Tax I.D. Number:                             13-3631307 (ICS Opportunities is a
disregarded entity of Integrated
                                                            Holding Group LP)

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                       Danielle Schaefer              

Telephone Number:               (212) 708-4358                   

Email:                                      danielle.schaefer@mlp.com 

 

Operations Contacts:

Primary:                                  Keith Schneider                 

Telephone Number:               (212) 841-4518                   

Email:                                      keith.schneider@mlp.com 

 

Secondary:                            
                                              

Telephone Number:                                                            

Email:                                    
                                              

 

Tax Withholding Form Attached (indicate type): 
     W-9                                         

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

PURCHASER

 

 

By: /s/ Matthew Knauer                      

Name:   Matthew Knauer                   

 

--------------------------------------------------------------------------------

 

 

Title:   Managing Member of Nokota Capital GP, LLC, the General Partner of
Nokota Capital Master Fund, L.P.      

 

Aggregate Purchase Price (Subscription Amount):

$10,000,000           

 

Number of Preferred Shares to be Acquired:

   10,000                 

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[22] :           0             

 

 

Address for Notice:

 

1330 Avenue of the Americas

26 Floor                                 

 New York, NY 10019         

 

Telephone No.:   212-291-6704                  

Facsimile No.:     212-307-3609                   

E-mail Address:   ops@nokota.com             

Attention:    David Ruditzky                      

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      NOKOTA CAPITAL MASTER FUND, L.P.

Address Of Purchaser:                    
                                              

Attention:       David Ruditzky       

1330 Avenue of the Americas        

26th Floor, New York, NY 10019   

 

Telephone Number:                         
 212-291-6704                                   

Fax Number:                                    
212-307-3609                                    

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser): 
                                              

 

DTC Number:                                  
    0005                                  

--------------------------------------------------------------------------------

[22] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

 

Tax I.D. Number:                            
98-1017148                            

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      DAVID RUDITZKY         

Telephone Number:               212-291-6704                       

Email:                                      ops@nokota.com                

 

Operations Contacts:

Primary:                                  DAVID RUDITZKY           

Telephone Number:                                                            

Email:                                    
                                              

 

Secondary:                             MATTHEW WEINSTEIN  

Telephone Number:                212-291-6709                     

Email:                                      ops@nokota.com                

 

Tax Withholding Form Attached (indicate type): 
                                              

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

PURCHASER

Putnam Convertible Securities Fund

Putnam High Income Securities Fund

Putnam Retirement Income Fund Lifestyle 2

Putnam Retirement Income Fund Lifestyle 3

 

By:  Putnam Investment Management, LLC

 

By: /s/ Robert L. Salvin

Name:    Robert L. Salvin_____________     

Title:      Portfolio Manager                    

 

LGT Capital Invest (SC3) Limited - U.S. High Yield Convertible

 

By: The Putnam Advisory Company, LLC

 

S/By Robert L. Salvin

Name: Robert L. Salvin____________

Title: Portfolio Manager____________

 

Aggregate Purchase Price (Subscription Amount):

$   See schedule below       

 

--------------------------------------------------------------------------------

 

 

 

Number of Preferred Shares to be Acquired:

See Schedule       

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[23] :           386,280          

 

Address for Notice:

 

 Putnam Investments                     

 One Post Office Square                

Boston MA 02109              _____

 

Telephone No.:  617-760-1000       

Facsimile No.:    617-760-1625      

E-mail Address:  ______________ 

Attention:   General Counsel_____

By its execution of this Subscription Agreement, the Purchase acknowledges and
confirms that it is a “qualified institutional buyer” as defined in  Rule I44A
under the Securities Act.

 

A copy of the Agreement and Declaration of Trust of each Purchaser that is a
Putnam mutual fund (each, a “Trust”) is on file with the Secretary of The
Commonwealth of Massachusetts, and notice is hereby given that this instrument
is executed on behalf of the Trustees of each trust as Trustees and not
individually and that the obligation of or arising out of this instrument are
not binding on any of the Trustees, officers or shareholders individually of
each such Trust, by are binding only upon the trust property of each Trust.

 

Solely for the purpose of the Purchaser representation contained in Section
3.2(1) of this Subscription Agreement, the Purchaser set forth above shall,
collectively, be deemed the Purchaser.

 

Purchaser

Aggregate Purchase Price

Subscription Amount

Putnam Convertible Securities Fund

3,077,000.00

Putnam High Income Securities Fund

  380,000.00

Putnam Retirement Income Fund Lifestyle 2

      2,000.00

Putnam Retirement Income Fund Lifestyle 3

    12,000.00

LGT Capital Invest (SC3) Limited – U.S, High Yield Convertible

1,029,000.00

Total

4,500,000.00

 

 

 

 

 

 

--------------------------------------------------------------------------------

[23] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):     Putnam Convertible Securities Fund     

 

Address Of Purchaser:                     One Post Office Square

                                                            Boston MA 02109

                                                            Attention:      
Robert Salvin    

 

Telephone Number:                           617-760-1780                       

Fax Number:                                    
                                              

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser):  Cargolamp & Co.    

 

DTC Number:                                  
997                                     

 

Tax I.D. Number:                            
     04-2493360                                

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                        Stephen M. Giannelli        

Telephone Number:                610-760-1234                     

 

--------------------------------------------------------------------------------

 

 

Email:                                      stephen_gianelli@putnam.com    

 

Operations Contacts:

Primary:                                   Suzanne Deshaies              

Telephone Number:                 617-760-5110                    

Email:                                     suzanne_deshaies@putnam.com  

 

Secondary:                              Robert Tulipani                  

Telephone Number:                617-662-0785                     

Email:                                    
 rtulipani@statestreet.com                                    

 

Tax Withholding Form Attached (indicate type): 
    W-9                                       

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):     Putnam High Income Securities Fund     

 

Address Of Purchaser:                     One Post Office Square

                                                            Boston MA 02109

                                                            Attention:      
Robert Salvin    

 

Telephone Number:                           617-760-1780                       

Fax Number:                                                              
                    

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser):  Cargolamp & Co.    

 

DTC Number:                                  
997                                     

 

Tax I.D. Number:                            
     04-6562068                                

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Stephen M. Giannelli        

Telephone Number:               610-760-1234                     

Email:                                      stephen_gianelli@putnam.com    

 

Operations Contacts:

Primary:                                  Suzanne Deshaies              

 

--------------------------------------------------------------------------------

 

 

Telephone Number:               617-760-5110                    

Email:                                     suzanne_deshaies@putnam.com  

 

Secondary:                              Robert Tulipani                  

Telephone Number:               617-662-0785                     

Email:                                    
 rtulipani@statestreet.com                                    

 

Tax Withholding Form Attached (indicate type): 
    W-9                                       

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

 

 

 

 

 

 

 

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):     Putnam Retirement Income Fund Lifestyle 2   

 

Address Of Purchaser:                     One Post Office Square

                                                            Boston MA 02109

                                                            Attention:      
Robert Salvin    

 

Telephone Number:                           617-760-1780                       

Fax Number:                                    
                                              

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser):  Cargolamp & Co.    

 

DTC Number:                                  
997                                     

 

Tax I.D. Number:                            
     04-0663914                                

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Stephen M. Giannelli        

Telephone Number:               610-760-1234                     

 

--------------------------------------------------------------------------------

 

 

Email:                                      stephen_gianelli@putnam.com    

 

Operations Contacts:

Primary:                                 Suzanne Deshaies              

Telephone Number:              617-760-5110                    

Email:                                     suzanne_deshaies@putnam.com  

 

Secondary:                              Robert Tulipani                  

Telephone Number:               617-662-0785                     

Email:                                    
 rtulipani@statestreet.com                                    

 

Tax Withholding Form Attached (indicate type): 
    W-9                                       

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

 

 

 

 

 

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):     Putnam Retirement Income Fund Lifestyle 3   

 

Address Of Purchaser:                     One Post Office Square

                                                            Boston MA 02109

                                                            Attention:      
Robert Salvin    

 

Telephone Number:                           617-760-1780                       

Fax Number:                                    
                                              

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser):  Cargolamp & Co.    

 

DTC Number:                                  
997                                     

 

Tax I.D. Number:                            
     56-2474461                               

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian): 

 

 

Person to Receive Copies Of Transaction Documents:

 

--------------------------------------------------------------------------------

 

 

Name:                                      Stephen M. Giannelli        

Telephone Number:               610-760-1234                     

Email:                                      stephen_gianelli@putnam.com    

 

Operations Contacts:

Primary:                                 Suzanne Deshaies              

Telephone Number:              617-760-5110                    

Email:                                     suzanne_deshaies@putnam.com  

 

Secondary:                              Robert Tulipani                  

Telephone Number:               617-662-0785                     

Email:                                    
 rtulipani@statestreet.com                                    

 

Tax Withholding Form Attached (indicate type): 
    W-9                                       

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

 

 

 

 

 

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):     LGT Capital Invest (SC3) Limited – U.S. High
Yield

                                                            Convertible   

 

Address Of Purchaser:                     One Post Office Square

                                                            Boston MA 02109

                                                            Attention:      
Robert Salvin    

 

Telephone Number:                           617-760-1780                       

Fax Number:                                    
                                             

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser):  BBH & Co.                       

 

DTC Number:                                  
010                                    

 

Tax I.D. Number:                            
     N/A                                

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

--------------------------------------------------------------------------------

 

 

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Stephen M. Giannelli        

Telephone Number:               610-760-1234                     

Email:                                      stephen_gianelli@putnam.com    

 

Operations Contacts:

Primary:                                 Suzanne Deshaies              

Telephone Number:              617-760-5110                    

Email:                                     suzanne_deshaies@putnam.com  

 

Secondary:                              Robert Tulipani                  

Telephone Number:               617-662-0785                     

Email:                                    
 rtulipani@statestreet.com                                    

 

Tax Withholding Form Attached (indicate type): 
    W-8BEN                                       

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

PURCHASER

 

 

By: /s/ Quest Investment Management LLC  

Name:   James F. Doolin                              

Title:      Principal                                    

 

Aggregate Purchase Price (Subscription Amount):

$ 1,000,000                 

 

Number of Preferred Shares to be Acquired:

     1,000               

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[24] :           0             

 

 

Address for Notice:

 

10 Wilsey Sq. Ste. 200                                             

 Ridgewood, NJ                                             

                          07450                   

 

Telephone No.:         201 670-6700                                      

--------------------------------------------------------------------------------

[24] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

Facsimile No.:           201 670-6800                                    

E-mail Address:   jdoolin@questlp.com                          

Attention:        J. Doolin                              

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      Quest Investment  Management LLC     

Address Of Purchaser:                      10 Wilsey Sq. Ste. 200 Ridgewood,
N.J.       

Attention:                         

  James F. Doolin             

                                             

 

Telephone Number:                             201 670
6700                              

Fax Number:                                        201 670
6800                              

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser): 
                                              

 

DTC Number:                                  
  573                                         

 

Tax I.D. Number:                            
 06-1547865                            

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                     James F.
Doolin                              

Telephone Number:                             201 670
6700                              

Email:                                    
  jdoolin@questlp.com                   

 

Operations Contacts:

Primary:                                   Marc
Bolta                                 

Telephone Number:                 203 992-5530                          

Email:                                    
   operations@questlp.com                    

 

Secondary:                            
                                              

Telephone Number:                                                            

Email:                                    
                                              

 

Tax Withholding Form Attached (indicate type): 
                                              

 

 

--------------------------------------------------------------------------------

 

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

PURCHASER

 

 

By: /s/ Philip J. Taylor                   

Name:   Philip J. Taylor               

Title:      Managing Director         

 

Aggregate Purchase Price (Subscription Amount):

$ 2,500,000        

 

Number of Preferred Shares to be Acquired:

  2,500            

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[25] :              0         

 

 

Address for Notice:

 

 200 Vesey Street                 

  New York, NY 10281        

                                             

 

Telephone No.:   212-858-7482                                 

Facsimile No.:    212-858-7439                                 

E-mail Address:   phil.taylor@roccm.com               

Attention:   Philip Taylor                             

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      ROYAL BANK OF CANADA

Address Of Purchaser:                    
                                              

Attention:        Philip Taylor        

200 Vesey Street                  

 New York, NY 10281         

 

Telephone Number:                         
212-858-7482                                 

Facsimile No.:                                   
212-858-7439                                 

--------------------------------------------------------------------------------

[25] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

 

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser):    RBC CAPITAL MARKETS LLC       

 

DTC Number:                                  
          235                                    

 

Tax I.D. Number:                            
 13-5357855                                             

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Philip Taylor                       

Telephone Number:               212 858 7482                      

Email:                                       phil.taylor@rbccm.com        

 

Operations Contacts:

Primary:                                  Sue Considine                     

Telephone Number:                212-618-7786                      

Email:                                       sue.considine@rbccm.com   

 

Secondary:                            
                                              

Telephone Number:                                                            

Email:                                    
                                              

 

Tax Withholding Form Attached (indicate type): 
                                              

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

PURCHASER:  RocWood Capital Master Fund LP

 

 

By: /s/ Gregg Weinstein                     

Name:   Gregg Weinstein                 

Title:    Managing Member              

 

Aggregate Purchase Price (Subscription Amount):

$ 1,500,000                 

 

Number of Preferred Shares to be Acquired:

  1,500                  

 

 

--------------------------------------------------------------------------------

 

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[26] :            0            

 

 

Address for Notice:

 

900 3rd  Avenue Suite 1103 

NY NY 10022                  

                                             

 

Telephone No.:    212-702-6900                      

Facsimile No.:      212-702-6901                      

E-mail Address:   operations@roewoodcap.com   

Attention:   operations                                

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      RocWood Capital Master Fund LP

Address Of Purchaser:                     900 3rd Avenue Suite 1103, NY, NY 
10022

Attention:         Operations   

                                             

                                             

 

Telephone Number:                             212-702-6900                     

Fax Number:                                    
    212-702-6901                    

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser): 
                                              

 

DTC Number:                                  
    0005                                 

 

Tax I.D. Number:                            
 98-0661429                         

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Vincent Guacci                    

Telephone Number:                212-702-6900                     

--------------------------------------------------------------------------------

[26] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

Email:                                     operations@rocwoodcap.com 

 

Operations Contacts:

Primary:                                  Jennifer Adamic                    

Telephone Number:                 212-702-6900                       

Email:                                     operations@rocwoodcap.com 

 

Secondary:                            
                                              

Telephone Number:                                                            

Email:                                    
                                              

 

Tax Withholding Form Attached (indicate type): 
                                              

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

PURCHASER

 

 

By: /s/ Elliot Bossen                        

Name:    Elliot Bossen                     

Title:    Chief Investment Officer    

 

Aggregate Purchase Price (Subscription Amount):

$ 2,000,000        

 

Number of Preferred Shares to be Acquired:

  2,000                  

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[27] :          0              

 

 

Address for Notice:

 

Silverback Asset Management, LLC

1414 Raleigh Road, Suite 250         

Chapel Hill, NC 27517                    

 

Telephone No.:   (919) 969-4335                                  

Facsimile No.:    (919) 969-9828                                  

E-mail Address:   ddeberry@silverbackasset.com        

Attention:   David Deberry                                           

--------------------------------------------------------------------------------

[27] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name                                        Investcorp Silverback
Arbitrage

Of Purchaser (i.e., Fund Name):      Master Fund Limited               

Address Of Purchaser:                     c/o Silverback Asset Management, LLC

Attention:        David Deberry

1414 Raleigh Rd. Suite 250    

Chapel Hill, NC 27517           

 

Telephone Number:                           (919)
969-4335                       

Fax Number:                                      (919)
969-9828                       

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser): 
                                              

 

DTC Number:                                  
    352                                          

 

Tax I.D. Number:                            
                                              

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                     Dan Magid                          

Telephone Number:               (919) 969-9300                   

Email:                                     dmagid@silverbackasset.com 

 

Operations Contacts:

Primary:                                 David Deberry                     

Telephone Number:               (919) 969-4335                   

Email:                                      ddeberry@silverbackasset.com 

 

Secondary:                              Lu Vang                              

Telephone Number:               (919)
969-4337                                             

Email:                                      lyang@silverbackasset.com 

 

Tax Withholding Form Attached (indicate type): 
                                              

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

--------------------------------------------------------------------------------

 

 

 

PURCHASER:  SMI OPPORTUNITIES LP

 

 

By: /s/ Levine Merwick                                      

Name:   Levine Merwick                                   

Title:    President                                              

 

Aggregate Purchase Price (Subscription Amount):

$ 500,000                 

 

Number of Preferred Shares to be Acquired:

    500                

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[28] :           0             

 

 

Address for Notice:

 

  1670 Bayview Avenue, Suite 308  

  Toronto, Ontario, Canada                 

  M4G 3C2                                        

 

Telephone No.:   (416) 485-7797       

Facsimile No.:     (416) 485-0640      

E-mail Address:    bjoyat@silverbackmanagement.com  

Attention:         Bryn Joyat                              

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      SMI OPPORTUNITIES LP    

Address Of Purchaser:                    
                                              

Attention:           Bryn Joyat             

 1670 Bayview Avenue, Suite 308              

  Toronto, Ontario, Canada M4G 362           

                                             

 

Telephone Number:                           (416) 485-7797       

Fax Number:                                       (416) 485-0640       

--------------------------------------------------------------------------------

[28] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser):       BMO Nesbitt Burns,
Inc.                           

 

DTC Number:                                  
     5043                                     

 

Tax I.D. Number:                            
    N/A                                       

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Christopher Wilkowski                

Telephone Number:               (416) 485-1706                 

Email:                                    
  cwilkowski@silverbackmanagement.com           

 

Operations Contacts:

Primary:                                   Jonathan Merwick                     

Telephone Number:                (416) 485-7107                     

Email:                                    
    jmerwick@silverbackmanagement.com        

 

Secondary:                                  Bryn
Joyat                              

Telephone Number:               (416) 485-3953                   

Email:                                    
    bjoyat@silverbackmanagement.com             

 

Tax Withholding Form Attached (indicate type): 
                                              

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

PURCHASER:  SMI DEFENSIVE LP

 

 

By: /s/  Levine Merwick                    

Name:   Levine Merwick                 

Title:      President                            

 

Aggregate Purchase Price (Subscription Amount):

$ 4,400,000                 

 

Number of Preferred Shares to be Acquired:

   4,400                 

 

 

--------------------------------------------------------------------------------

 

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[29] :         0               

 

 

Address for Notice:

 

 1670 Bayview Avenue,  Suite 308

 Toronto, Ontario, Canada            

 M4G 3C2                                            

 

Telephone No.:    (416) 485-7797       

Facsimile No.:    (416) 485-0640        

E-mail Address:  bjoyat@silverbackmanagement.com    

Attention:    Bryn Joyat                      

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      SMI DEFENSIVE LP        

Address Of Purchaser:                    
                                              

Attention:   Bryn Joyat                     

1670 Bayview,  Suite 308

 Toronto, Ontario, Canada  M4G 3C2 

 

Telephone Number:                            (416) 485-7797                 

Fax Number:                                       (416)
485-0640                  

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser):    BMO Nesbitt Burns
Inc.                     

 

DTC Number:                                  
        5043                             

 

Tax I.D. Number:                            
         N/A                              

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Christopher Wilkowski
                       

Telephone Number:               (416) 485-1706                  

Email:                                    
 cwilkowski@silverbackmanagement.com          

--------------------------------------------------------------------------------

[29] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

 

Operations Contacts:

Primary:                                  Jonathan Merwick                 

Telephone Number:               (416) 485-7137                     

Email:                                    
   jmerwick@silverbackmanagement.com        

 

Secondary:                                Bryn
Joyat                                  

Telephone Number:               (416)
485-3953                                             

Email:                                    
 bjoyat@silverbackmanagement.com        

Tax Withholding Form Attached (indicate type):
                                               

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

PURCHASER:  SMI INCOME LP

 

 

By: /s/ Levine Merwick                                            

Name:        Levine Merwick                                       

Title:      President                          

 

Aggregate Purchase Price (Subscription Amount):

$ 100,000               

 

Number of Preferred Shares to be Acquired:

        100            

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[30] :       0                 

 

 

Address for Notice:

 

1670 Bayview,  Suite 308

 Toronto, Ontario, Canada  

  M4G 3C2                         

 

Telephone No.:    (416) 485-7797     

Facsimile No.:      (416) 485-0640    

E-mail Address:    bjoyat@silverbackmanagement.com 

Attention:    Bryn Joyat                                       

 

 

--------------------------------------------------------------------------------

[30] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):       SMI INCOME LP              

Address Of Purchaser:                    
                                              

Attention:          Bryn Joyat                    

1670 Bayview,  Suite 308

 Toronto, Ontario, Canada  M4G 3C2 

 

Telephone Number:                            (416) 485-7797                 

Fax Number:                                       (416)
485-0640                  

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser):   BMO Nesbitt Burns
Inc                                    

 

DTC Number:                                  
         5043                                 

 

Tax I.D. Number:                            
      N/A                                     

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                     Christopher Wilkowski
                                           

Telephone Number:                (416) 485-1768                  

Email:                                    
  cwilkowski@silverbackmanagement.com                          

 

Operations Contacts:

Primary:                                   Jonathan
Merwick                       

Telephone Number:              (416) 485-7137                     

Email:                                    
    jmerwick@silverbackmanagement.com        

 

Secondary:                               Bryn
Joyat                                            

Telephone Number:               (416) 485-7953                   

Email:                                    
   bjoyat@silverbackmanagent.com                

 

Tax Withholding Form Attached (indicate type): 
                                              

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

PURCHASER

 

 

--------------------------------------------------------------------------------

 

 

 

By: /s/ George M. Douglas              

Name:   George M. Douglas           

Title:      CIO                                         

 

Aggregate Purchase Price (Subscription Amount):

$ 832,000          

 

Number of Preferred Shares to be Acquired:

   832              

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[31] :   0                    

 

 

Address for Notice:

 

 9440 Santa Monica Blvd                      

 5th Floor                                   

  Beverly Hills, CA 90210                    

 

Telephone No.:   310-595-2000                   

Facsimile No.:    310-595-2029                   

E-mail Address:    peterh@ssi-invest.com 

Attention:           Peter                                

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      United Technologies Corporation 

Address Of Purchaser:                      Master Retirement Trust           

Attention:        Peter Hwang     

 9440 Santa Monica Blvd. Floor 8

 Beverly Hills, CA 90210             

 

Telephone Number:                           310-595-2000                      

Fax Number:                                    
 310-595-2039                      

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser): 
                                              

--------------------------------------------------------------------------------

[31] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

 

DTC Number:                                  
  050                                         

 

Tax I.D. Number:                            
   133-064404                          

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                       Peter Hwang                      

Telephone Number:               310-595-2000                      

Email:                                       peter@ssi-invest.com         

 

Operations Contacts:

Primary:                                   Peter Hwang                      

Telephone Number:               310-595-2000                      

Email:                                       peter@ssi-invest.com         

 

Secondary:                               John Park                           

Telephone Number:              310-595-2000                       

Email:                                      johnp@ssi-invest.com          

 

Tax Withholding Form Attached (indicate type):
                                               

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

PURCHASER

 

 

By: /s/  George M. Douglas             

Name:   George M. Douglas             

Title:      CIO                                      

 

Aggregate Purchase Price (Subscription Amount):

$ 92,000        

 

Number of Preferred Shares to be Acquired:

  92                  

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[32] :             0           

 

 

Address for Notice:

--------------------------------------------------------------------------------

[32] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

 

  9440 Santa Monica Blvd.            

   8th floor                                       

    Beverly Hills, CA 90210           

 

Telephone No.:   310-595-2000                   

Facsimile No.:    310-595-2029                   

E-mail Address:    peterh@ssi-invest.com 

Attention:           Peter                                

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):       Palmer Square Absolute
                     

Address Of Purchaser:                      Return
Fund                              

Attention:         Peter Hwang     

9440 Santa Monica Blvd. Floor 8 

Beverly Hills, CA 90210              

 

Telephone Number:                          310-595-2000                       

Fax Number:                                    
310-595-2089                       

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser): 
                                                   

 

DTC Number:                                         552
                                     

 

Tax I.D. Number:                            
      90-0681393                         

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Peter Hwang                         

Telephone Number:                310-595-2000                      

Email:                                      peterh@ssi-invest.com         

 

Operations Contacts:

Primary:                                  Peter Hwang                      

Telephone Number:               310-595-2000                      

Email:                                      peterh@ssi-invest.com      

 

Secondary:                              John Park                      

 

--------------------------------------------------------------------------------

 

 

Telephone Number:               310-595-2000                      

Email:                                      johnp@ssi-invest.com      

 

Tax Withholding Form Attached (indicate type): 
                                              

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

PURCHASER

 

 

By: /s/  George M. Douglas

Name:   George M. Douglas

Title:   CIO 

 

Aggregate Purchase Price (Subscription Amount):

$ 153,000 

 

Number of Preferred Shares to be Acquired:

 153

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[33] :    0   

 

 

Address for Notice:

 

 9440 Santa Monica Blvd.

 8th Floor

 Beverly Hills, CA  90210

 

Telephone No.:   310-595-2000 

Facsimile No.:   310-595-2089 

E-mail Address:   peterh@ssi-invest.com 

Attention:   Peter 

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      dbx Convertible Arbitrage II Fund

Address Of Purchaser:

Attention:        Peter Hwang

--------------------------------------------------------------------------------

[33] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

 9440 Santa Monica Blvd., Floor 8

 Beverly Hills, CA  90210

 

Telephone Number:                           310-595-2000 

Fax Number:                                      310-595-2089 

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser): 
                                              

 

DTC Number:                                     573   

 

Tax I.D. Number:                            
                                              

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Peter Hwang

Telephone Number:               310-595-2000 

Email:                                      peterh@ssi-invest.com 

 

Operations Contacts:

Primary:                                  Peter Hwang

Telephone Number:               310-595-2000 

Email:                                      peterh@ssi-invest.com 

 

Secondary:                              John Park

Telephone Number:               310-595-2000 

Email:                                      johnp@ssi-invest.com 

 

Tax Withholding Form Attached (indicate type):
                                               

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

PURCHASER

 

 

By: /s/  George M. Douglas

Name:   George M. Douglas

Title:   CIO 

 

Aggregate Purchase Price (Subscription Amount):

$ 52,000 

 

--------------------------------------------------------------------------------

 

 

 

Number of Preferred Shares to be Acquired:

 52

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[34] :    0   

 

 

Address for Notice:

 

 9440 Santa Monica Blvd.

 8th Floor

 Beverly Hills, CA  90210

 

Telephone No.:   310-595-2000 

Facsimile No.:   310-595-2089 

E-mail Address:   peterh@ssi-invest.com 

Attention:   Peter 

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      SSI Convertible Insurance Fund II, LP –
Class B

Address Of Purchaser:                    

Attention:        Peter Hwang

 9440 Santa Monica Blvd., Floor 8

 Beverly Hills, CA  90210

 

Telephone Number:                           310-595-2000 

Fax Number:                                      310-595-2089 

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser): 
                                              

 

DTC Number:                                     050   

 

Tax I.D. Number:                              80-0790415 

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

--------------------------------------------------------------------------------

[34] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Peter Hwang

Telephone Number:               310-595-2000 

Email:                                      peterh@ssi-invest.com 

 

Operations Contacts:

Primary:                                  Peter Hwang

Telephone Number:               310-595-2000 

Email:                                      peterh@ssi-invest.com 

 

Secondary:                              John Park

Telephone Number:               310-595-2000 

Email:                                      johnp@ssi-invest.com 

 

Tax Withholding Form Attached (indicate type):
                                               

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

PURCHASER

 

 

By: /s/   George M. Douglas

Name:   George M. Douglas

Title:   CIO 

 

Aggregate Purchase Price (Subscription Amount):

$ 1,397,000 

 

Number of Preferred Shares to be Acquired:

 1,397

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[35] :    0   

 

 

Address for Notice:

 

 9440 Santa Monica Blvd.

 8th Floor

 Beverly Hills, CA  90210

 

--------------------------------------------------------------------------------

[35] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

Telephone No.:   310-595-2000 

Facsimile No.:   310-595-2089 

E-mail Address:   peterh@ssi-invest.com 

Attention:   Peter 

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      Absolute Strategies Fund

Address Of Purchaser:                    
                                          

Attention:        Peter Hwang

 9440 Santa Monica Blvd., Floor 8

 Beverly Hills, CA  90210

 

Telephone Number:                           310-595-2000 

Fax Number:                                      310-595-2089 

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser): 
                                              

 

DTC Number:                                     418   

 

Tax I.D. Number:                              20-2255098 

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Peter Hwang

Telephone Number:               310-595-2000 

Email:                                      peterh@ssi-invest.com 

 

Operations Contacts:

Primary:                                  Peter Hwang

Telephone Number:               310-595-2000 

Email:                                      peterh@ssi-invest.com 

 

Secondary:                              John Park

Telephone Number:               310-595-2000 

Email:                                      johnp@ssi-invest.com 

 

Tax Withholding Form Attached (indicate type):
                                               

 

--------------------------------------------------------------------------------

 

 

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

PURCHASER

 

 

By: /s/  George M. Douglas

Name:   George M. Douglas

Title:   CIO 

 

Aggregate Purchase Price (Subscription Amount):

$ 974,000 

 

Number of Preferred Shares to be Acquired:

 974

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[36] :    0   

 

 

Address for Notice:

 

 9440 Santa Monica Blvd.

 8th Floor

 Beverly Hills, CA  90210

 

Telephone No.:   310-595-2000 

Facsimile No.:   310-595-2089 

E-mail Address:   peterh@ssi-invest.com 

Attention:   Peter 

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      Palmer Square SSI Alternative

Address Of Purchaser:                      Income Fund

Attention:        Peter Hwang

 9440 Santa Monica Blvd., Floor 8

 Beverly Hills, CA  90210

--------------------------------------------------------------------------------

[36] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

 

Telephone Number:                           310-595-2000 

Fax Number:                                      310-595-2089 

 

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser): 
                                              

 

DTC Number:                                     352   

 

Tax I.D. Number:                              45-4639435 

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Peter Hwang

Telephone Number:               310-595-2000 

Email:                                      peterh@ssi-invest.com 

 

Operations Contacts:

Primary:                                  Peter Hwang

Telephone Number:               310-595-2000 

Email:                                      peterh@ssi-invest.com 

 

Secondary:                              John Park

Telephone Number:               310-595-2000 

Email:                                      johnp@ssi-invest.com 

 

Tax Withholding Form Attached (indicate type):
                                               

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

 

PURCHASER:  CAPITAL VENTURES INTERNATIONAL

            By: Susquehanna Advisors Group, Inc. its authorized agent

 

By: /s/    Tedd Silverberg                                             

Name:   Tedd Silverberg                                            

Title:      Assistant Vice President                            

                        June 27, 2012

 

Aggregate Purchase Price (Subscription Amount):

$ 2,000,000           

 

--------------------------------------------------------------------------------

 

 

 

Number of Preferred Shares to be Acquired:

  2,000                 

 

Number of shares of Common Stock beneficially owned by Purchaser on the date
hereof[37] :         0*               

*Capital Ventures International does not own any Common Stock of the Company as
of today. Its affiliates may trade in the Company’s stock, but appropriate
procedures are in place to meet securities requirements.

 

Address for Notice:

 

 c/o Susquehanna Advisors Group, Inc.      

401 City Avenue, Suite 220                 

Bala Cynwyd, PA 19004                      

 

Telephone No.:   610-617-2600                     

Facsimile No.:     610-747-2081                    

E-mail Address:   legalnotices@sig.com                                  

Attention:    General Counsel                      

 

 

By its execution of this Subscription Agreement, the Purchaser acknowledges and
confirms that it is a “qualified institutional buyer” as defined in Rule 144A
under the Securities Act.

Purchaser Account Information Form

 

Legal Name

Of Purchaser (i.e., Fund Name):      Capital Venture International  

Address Of Purchaser:                      c/o Susquehanna Advisors Group, Inc.

401 City Avenue, Suite 220       

Bala Cynwyd, PA 19004            

 

Telephone No.:                                   
 610-617-2600                    

Facsimile No.:                                    
 610-747-2081                    

 

NOMINEE/CUSTODIAN (Name in which the Preferred Shares are to be registered

if different than name of Purchaser):  Merrill Lynch Professional Clearing Corp.

 

DTC Number:                                  
   161                                     

 

Tax I.D. Number:                            
                                              

(If acquired in the name of a nominee/custodian, the taxpayer I.D. number of
such

nominee/custodian)

 

--------------------------------------------------------------------------------

[37] Include all shares of Common Stock, and all securities convertible into
Common Stock on an as-converted basis, held by the Purchaser and all of its
affiliates as defined in the BHCA.

 

--------------------------------------------------------------------------------

 

 

 

Person to Receive Copies Of Transaction Documents:

Name:                                      Heather
Ali                                 

Telephone Number:                610-747-1627                              

Email:                                    
  heather.ali@sig.com                        

 

Operations Contacts:

Primary:                                   Converts
Operations                          

Telephone Number:                610-617-2868                       

Email:                                       convertsops@sig.com           

 

Secondary:                              see above                             

Telephone Number:                                                            

Email:                                    
                                              

 

Tax Withholding Form Attached (indicate type):       W-9         

 

***Please note that if you are sub-allocating to multiple funds, you must
complete one of these forms for each fund.

 

 

 

 

--------------------------------------------------------------------------------

 

 

INSTRUCTION LETTER FOR PURCHASERS

 

(to be read in conjunction with the entire Subscription Agreement)

 

Complete the following items in the Subscription Agreement:

 

1.      Provide the information regarding the Purchaser requested on pages 3 and
4. The Agreement must be executed by an individual authorized to bind the
Purchaser.

 

2.      On or prior to 8:00 A.M. New York time on June 28, 2012, return an
executed original Subscription Agreement or a facsimile transmission (or other
electronic transmission) thereof and the completed and executed Purchaser
Account Information Form on page 4 (the “Purchaser Form”) and a completed and
executed tax withholding form to:

           

Charles Glazer

cglazer@jefferies.com

Jefferies & Company, Inc.

520 Madison Avenue, 12th Floor

New York, New York 10022

 

Purchasers who send a facsimile transmission (or other electronic transmission)
on or prior to such deadline must also submit an original via courier as soon
thereafter as practicable.

             

3.      On or prior to 9:00 a.m., New York City time, on the Closing Date (as
defined below), Purchaser shall transfer the amount indicated below such
Purchaser’s name on the applicable signature page hereof under the heading
“Aggregate Purchase Price (Subscription Amount)”, in United States dollars and
in immediately available funds, by wire transfer to the account of Jefferies &
Company, Inc., as the Company’s closing agent (in such capacity, the “Closing
Agent”), set forth in Schedule I to Annex A.  

 

4.      On or prior to 10:00 a.m., New York City time, on the Closing Date, each
Purchaser must instruct its custodian(s) to post a DWAC Deposit request for such
Purchaser’s purchase of the Preferred Shares.

 

--------------------------------------------------------------------------------

 

 

 

5.      Following the confirmation by the Closing Agent that the conditions set
forth in Article V of Annex A, other than with respect to the issuance of and
delivery of the Preferred Shares, have been satisfied or waived, (i) the Closing
Agent shall disburse on the Closing Date $84,000,000 (the “Aggregate
Subscription Amount”) by wire transfer of immediately available funds to an
account specified by the Company in accordance with the Company’s written wire
instructions (which shall be provided to the Closing Agent by the Company at
least one Business Day (as defined below) prior to the Closing Date) and (ii)
the number of Preferred Shares purchased by each Purchaser (as specified on such
Purchaser’s signature page hereof) to be issued and delivered by electronic
book-entry through the facilities of DTC to the account specified by such
Purchaser in its Purchaser Form will be released by the Transfer Agent, at the
written instruction of the Company, to such Purchaser upon receipt of
Purchaser’s DWAC deposit request.

 

6.      Please note that all wire transfers must be sent to the account
specified in Schedule I to Annex A and the name of the purchasing entity must be
included in the wire.  The Closing Agent will notify each Purchaser once the
transaction has closed.  Each Purchaser must instruct its custodian(s) to post a
DWAC Deposit in order to receive Preferred Shares on the Closing Date.

 

7.      If you have any questions, please contact Charles Glazer at (212)
336-7360.

ANNEX A TO THE SUBSCRIPTION AGREEMENT


TERMS AND CONDITIONS

 

 

Article 1
DEFINITIONS

In addition to the terms defined elsewhere in this Agreement, for all purposes
of this Agreement, the following terms shall have the meanings indicated in this
Article 1:

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company, any
Subsidiary or any of their respective properties or any officer, director or
employee of the Company or any Subsidiary acting in his or her capacity as an
officer, director or employee before or by any federal, state, county, local or
foreign court, arbitrator, governmental or administrative agency, regulatory
authority, stock market, stock exchange or trading facility.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

“Aggregate Subscription Amount” has the meaning set forth in the Instruction
Letter for Purchasers.

 

--------------------------------------------------------------------------------

 

 

“Agreement” has the meaning set forth on the cover page of this Agreement.

“Acquisition” means the acquisition of certain assets from BBVA pursuant to the
Acquisition Agreement.

“Acquisition Agreement” means that certain purchase agreement between the
Company and BBVA, dated as of even date herewith substantially in the form
attached as Exhibit G. 

“Acquisition 8-K” has the meaning set forth in Section 4.6.  

“Bank Secrecy Act” means the Bank Secrecy Act of 1970, as amended.

“BBVA” means Banco Bilbao Vizcaya Argentaria, S.A.  

“BHCA” has the meaning set forth in Section 3.1(b).

“Business Day” means any day that is not Saturday or Sunday and is not a day on
which banking institutions generally are authorized or obligated by law or
executive order to be closed in San Juan, Puerto Rico or in New York, New York.

“Certificate of Designations” has the meaning set forth on the cover page of
this Agreement.

“Certificate of Incorporation” means the Certificate of Incorporation of the
Company and all amendments and certificates of determination thereto, as the
same may be amended from time to time.

“CIBCA” has the meaning set forth in Section 3.2(s).

“Closing” has the meaning set forth in Section 2.1(b).

“Closing Agent” has the meaning set forth in the Instruction Letter for
Purchasers.

“Closing Date” has the meaning set forth in Section 2.1(b).

“Code” means the Internal Revenue Code of 1986, as amended, including the
regulations and published interpretations thereunder.

“Commission” has the meaning set forth on the cover page of this Agreement.

“Common Stock” has the meaning set forth on the cover page of this Agreement,
and also includes any securities into which the Common Stock may hereafter be
reclassified or changed.

“Company” has the meaning set forth on the cover page of this Agreement.

“Company Puerto Rico Counsel” means McConnell Valdes LLC.

“Company Reports” has the meaning set forth in Section 3.1(jj).

“Company U.S. Counsel” means Cleary Gottlieb Steen & Hamilton LLP.

 

--------------------------------------------------------------------------------

 

 

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
executive officers of the Company having responsibility for the matter or
matters that are the subject of the statement after reasonable investigation,
except as used in Section 3.1(tt) where such knowledge is without independent
investigation other than as conducted by the Company in connection with the
Acquisition.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“DTC” has the meaning set forth on the cover page of this Agreement.

“Engagement Letter” has the meaning set forth in Section 6.9(a).

“Environmental Laws” has the meaning set forth in Section 3.1(l).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder.

“ERISA Affiliate”, as applied to the Company, means any Person under common
control with the Company, who together with the Company, is treated as a single
employer within the meaning of Section 414(b), (c), (m) or (o) of the Code.

“ERISA Entity” has the meaning set forth in Section 3.2(n)(ii).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“FDIC” means the Federal Deposit Insurance Corporation.

“FRB” means the Board of Governors of the Federal Reserve System.

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company.

“Indemnified Person” has the meaning set forth in Section 4.8(b).

“Intellectual Property” has the meaning set forth in Section 3.1(r).

“Investor Presentation” has the meaning set forth in Section 3.1(i).

“Jefferies” means Jefferies & Company, Inc.

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

“Lock-Up Period” has the meaning set forth in Section 4.11.

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement or the Certificate of
Designations, (ii) a material and adverse effect on the

 

--------------------------------------------------------------------------------

 

 

results of operations, assets, properties, business, condition (financial or
otherwise) of the Company and the Subsidiaries, taken as a whole, or (iii) any
adverse impairment to the Company’s ability to perform in any material respect
on a timely basis its obligations under this Agreement or the Certificate of
Designations; provided  that in determining whether a Material Adverse Effect
has occurred, there shall be excluded any effect to the extent resulting from
the following: (A) changes, after the date hereof, in GAAP or regulatory
accounting principles generally applicable to banks, savings associations or
their holding companies, (B) changes, after the date hereof, in applicable laws,
rules and regulations or interpretations thereof by any court, administrative
agency or other governmental authority, whether federal, state, local or
foreign, or any applicable industry self-regulatory organization, (C) actions or
omissions of the Company expressly required by the terms of this Agreement or
taken with the prior written consent of an affected Purchaser, (D) changes,
after the date hereof, in general economic, monetary or financial conditions,
(E) changes in the market price or trading volumes of the Common Stock (but not
the underlying causes of such changes), (F) changes in global or national
political conditions, including the outbreak or escalation of war or acts of
terrorism and (G) the public disclosure of this Agreement or the transactions
contemplated hereby; except, with respect to clauses (A), (B), (D) and (F), to
the extent that the effects of such changes have a disproportionate effect on
the Company and the Subsidiaries, taken as a whole, relative to other similarly
situated banks, savings associations or their holding companies generally.

“Material Contract” means any contract of the Company that was required to be
filed as an exhibit to the SEC Reports pursuant to Item 601 of Regulation S-K
promulgated under the Securities Act.

“Material Permits” has the meaning set forth in Section 3.1(p).

“Money Laundering Laws” has the meaning set forth in Section 3.1(ii)

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Company or any ERISA Affiliate is
making, or is accruing an obligation to make, contributions or has made, or been
obligated to make, contributions within the preceding six (6) years.

“New York Court” means the courts of the State of New York and the United States
District Courts located in the Borough of Manhattan, City of New York.

“NYSE” means the New York Stock Exchange LLC.

“OCFI” means the Office of the Commissioner of Financial Institutions of Puerto
Rico.

“OFAC” has the meaning set forth in Section 3.1(hh).

“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and which (i) is maintained for employees of the Company or any of its
ERISA Affiliates or (ii) has at any time during the last six (6) years been
maintained for the employees of the Company or any current or former ERISA
Affiliate.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization or governmental authority.

 

--------------------------------------------------------------------------------

 

 

“Placement Agent” has the meaning set forth in Section 2.2(b).

“Preferred Shares” has the meaning set forth on the cover page of this
Agreement.

“Preferred Stock” has the meaning set forth on the cover page of this Agreement.

“Press Release” has the meaning set forth in Section 4.6.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the NYSE.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prohibited Person” has the meaning set forth in Section 3.2(u).

“Purchase Price” means $1,000 per Preferred Share.

“Purchaser” and “Purchasers”  have the meaning set forth on the cover page of
this Agreement.

“Purchaser Form” has the meaning set forth in the Instruction Letter for
Purchasers.

“Purchaser Party” has the meaning set forth in Section 4.8(a).

“Regulation D” has the meaning set forth on the cover page of this Agreement.

“Regulatory Agreement” has the meaning set forth in Section 3.1(ll).

“Required Approvals” has the meaning set forth in Section 3.1(e).

“SEC Reports” has the meaning set forth in Section 3.1(h).

“Secretary of State” has the meaning set forth on the cover page of this
Agreement.

“Secretary’s Certificate” has the meaning set forth in Section 2.2(iv).

“Securities” has the meaning set forth on the cover page of this Agreement.

“Securities Act” has the meaning set forth on the cover page of this Agreement.

“Significant Subsidiaries” has the meaning set forth in Section 3.1(b).

“Subscription Amount” means, with respect to each Purchaser, the aggregate
amount to be paid for the Preferred Shares purchased hereunder as indicated on
such Purchaser’s signature page of this Agreement next to the heading “Aggregate
Purchase Price (Subscription Amount)”.

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
sufficient capital stock or holds a sufficient equity or similar interest such
that it is consolidated with the Company in the financial statements of the
Company.

 

--------------------------------------------------------------------------------

 

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by OTC Market Group Inc. (or any similar organization or agency succeeding to
its functions of reporting prices); provided  that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

“Trading Market” means whichever of the NYSE, the NYSE Amex, the NASDAQ Global
Select Market, the NASDAQ Global Market, the NASDAQ Capital Market or the OTC
Bulletin Board on which the Common Stock is listed or quoted for trading on the
date in question.

“Transaction Documents” means this Agreement and the Certificate of
Designations.

“Transfer Agent” has the meaning set forth on the cover page of this Agreement.

“Underlying Shares” has the meaning set forth on the cover page of this
Agreement.

Article 2
PURCHASE AND SALE

2.1              Closing. 

(a)                Purchase of Preferred Shares. Subject to the terms and
conditions set forth in this Agreement, at the Closing the Company shall issue
and sell to each Purchaser, and each Purchaser shall, severally and not jointly,
purchase from the Company, the number of Preferred Shares set forth below such
Purchaser’s name on the signature page of this Agreement at a per Preferred
Share price equal to the Purchase Price.

(b)               Closing Date. The Closing of the purchase and sale of the
Preferred Shares shall take place at 10:00 a.m., New York City time, at the
offices of Cleary Gottlieb Steen & Hamilton LLP, on the Closing Date or at such
other locations or remotely by facsimile transmission or other electronic means
as the parties may mutually agree.   The “Closing” means the deposit of funds
and issuance and delivery of Preferred Shares as contemplated hereby.  The
“Closing Date” shall be July 3, 2012 (the third day that is both a Business Day
and a Trading Day after the date hereof).

(c)                Closing Mechanics.

A.                   On or prior to 9:00 a.m., New York City time, on the
Closing Date, each Purchaser shall deliver or cause to be delivered to the
Closing Agent its Subscription Amount, in United States dollars and in
immediately available funds, in the amount indicated below such Purchaser’s name
on the applicable signature page hereof under the heading “Aggregate Purchase
Price (Subscription Amount)” by wire transfer to the account specified by the
Closing Agent on Schedule I.    

B.                    On the Closing Date, upon confirmation by the Closing
Agent that the conditions set forth in Article 5, other than with respect to the
Company’s issuance and delivery of Preferred Shares, have been satisfied or
waived, the Closing Agent shall disburse the Aggregate Subscription Amount by
wire transfer

 

--------------------------------------------------------------------------------

 

 

of immediately available funds to an account specified by the Company in
accordance with the Company’s written wire instructions (which shall be provided
to the Closing Agent by the Company at least one Business Day prior to the
Closing Date). Funds received by the Closing Agent on behalf of the Company
pursuant to this Article 2 will be held in trust and not as property of the
Closing Agent.

C.                    Immediately following the Company’s receipt of the
Aggregate Subscription Amount pursuant to Section 2(c), the number of Preferred
Shares purchased by each Purchaser (as specified on such Purchaser’s signature
page hereof) will be issued by the Company and delivered by electronic
book-entry through the facilities of DTC to the account specified by the
Purchaser on the Purchaser Form and will be released by the Transfer Agent, at
the written instruction of the Company, to such Purchaser at the Closing and
upon receipt of Purchaser’s DWAC deposit request.

D.                   In the event that any Purchaser shall fail to deliver all
or any portion of the Subscription Amount on or before 9:00 a.m., New York City
time, on the Closing Date as required by Section 2.1(c)(A), the Closing Agent
shall be permitted (but shall not be obligated), in its sole discretion, to fund
the Subscription Amount on behalf of such Purchaser; provided, however, that the
funding of the Subscription Amount of any Purchaser by the Closing Agent
pursuant to this Section 2.1(c)(D) shall not relieve such Purchaser of any
liability that it may have to the Company or the Closing Agent pursuant to this
Agreement or for the breach of its obligations under this Agreement.  In any
such case in which the Closing Agent, in its sole discretion, has elected to
fund the Subscription Amount on behalf of a Purchaser, if the Purchaser has not
fulfilled its obligation to purchase the Preferred Shares as set forth herein
within two Business Days of the Closing Date, the Closing Agent shall thereafter
be entitled to retain such Preferred Shares and, if so requested by the Closing
Agent, the Company shall transfer registration of such Preferred Shares to or as
directed by the Closing Agent and Jefferies or any such transferee shall execute
a counterpart of this Agreement and provide the other documents described in
Section 2.3(a).

E.                    In the event that the Closing Agent shall have funded the
purchase of Preferred Shares on behalf of a Purchaser under the circumstances
set forth in Section 2.1(c)(D), the Purchaser shall be obligated to repay the
Closing Agent in exchange for the release of the Preferred Shares to the
Purchaser at a per Preferred Share price equal to the Purchase Price.

2.2                Company Deliverables.  On or prior to the Closing, the
Company shall issue, deliver or cause to be delivered to each Purchaser (or to
the Closing Agent on behalf of such Purchaser) the following:

(a)                the Company shall cause the Transfer Agent to release, in
book-entry form, the number of Preferred Shares specified on such Purchaser’s
signature page hereof in accordance with Section 2.1(c)(C);

(b)               a legal opinion of Company Puerto Rico Counsel, dated as of
the Closing Date and in the form attached as Exhibit B, executed by such counsel
and addressed to the Purchasers, Jefferies, in its capacity as the Company’s
exclusive placement agent (the “Placement Agent”), and the Transfer Agent;

(c)                a legal opinion of Company U.S. Counsel, dated as of the
Closing Date and in the form attached as Exhibit C, executed by such counsel and
addressed to the Purchasers, the Placement Agent and the Transfer Agent;

 

--------------------------------------------------------------------------------

 

 

(d)               a certificate of the Secretary of the Company, in the form
attached as Exhibit D (the “Secretary’s Certificate”), dated as of the Closing
Date, (a) certifying the resolutions adopted by the Board of Directors of the
Company or a duly authorized committee thereof approving the transactions
contemplated by this Agreement and the other Transaction Documents and the
issuance of the Securities, (b) certifying the versions of the Certificate of
Incorporation, as amended, and by-laws, as amended, of the Company currently in
full force and effect, (c) certifying as to the signatures and authority of
persons signing the Transaction Documents and related documents on behalf of the
Company, and (d) certifying the specimen certificate relating to the Preferred
Shares; and

(e)                an executed copy of the compliance certificate referred to in
Section 5.1(f), delivered to the Closing Agent.

2.3              Purchaser Deliverables.   

(a)                  On or prior to the date hereof, each Purchaser shall have
delivered or caused to be delivered to the Company (or to the Closing Agent on
such Purchaser’s behalf) this Agreement, duly executed by such Purchaser,
including a completed Purchaser Form and a completed and executed tax
withholding form.

(b)               On or prior to 9:00 a.m., New York City time, on the Closing
Date, each Purchaser shall deliver or cause to be delivered to the Closing Agent
its Subscription Amount in accordance with Section 2.1(c)(A).

 

Article 3
REPRESENTATIONS AND WARRANTIES

3.1              Representations and Warranties of the Company. The Company
hereby represents and warrants as of the date hereof and the Closing Date
(except for the representations and warranties that speak as of a specific date,
which shall be made as of such date) to each of the Purchasers that:

(a)                Subsidiaries. The Company has no direct or indirect
Subsidiaries other than as set forth in Exhibit F. The Company owns, directly or
indirectly, all of the capital stock or comparable equity interests of each
Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock or comparable equity interest of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive rights, rights of first refusal and similar rights to subscribe for
or purchase securities.

(b)               Organization and Qualification. The Company and each of its
“Significant Subsidiaries” (as defined in Rule 1-02 of Regulation S-X
promulgated under the Securities Act) is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own or lease and use its properties and assets
and to carry on its business as currently conducted. Neither the Company nor any
Significant Subsidiary is in violation of any of the provisions of its
respective articles or certificate of incorporation, bylaws or other
organizational or charter documents. The Company and each of its Subsidiaries is
duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business

 

--------------------------------------------------------------------------------

 

 

conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not reasonably be expected to have a Material Adverse Effect. The Company
is duly registered as a bank holding company under the Bank Holding Company Act
of 1956, as amended (the “BHCA”), and a financial holding company under the
Gramm-Leach-Bliley Act of 1999, as amended. The Company’s depository institution
Subsidiary’s deposit accounts are insured up to applicable limits by the FDIC.
The Company has conducted its business in compliance with all applicable
federal, state and foreign laws, orders, judgments, decrees, rules, regulations
and applicable stock exchange requirements, including all laws and regulations
restricting activities of bank holding companies and banking organizations,
except for any noncompliance that, individually or in the aggregate, has not had
and would not be reasonably expected to have a Material Adverse Effect.

(c)                Authorization; Enforcement; Validity. The Company has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents and the
Acquisition Agreement and otherwise to carry out its obligations hereunder and
thereunder, including, without limitation, to issue the Preferred Shares in
accordance with the terms hereof and to issue the Underlying Shares in
accordance with the Certificate of Designations. The Company’s execution and
delivery of each of the Transaction Documents and the Acquisition Agreement and
the consummation by it of the transactions contemplated hereby and thereby
(including, but not limited to, the sale and delivery of the Preferred Shares
and the Underlying Shares) have been duly authorized by all necessary corporate
action on the part of the Company, and no further corporate action is required
by the Company, its Board of Directors or its stockholders in connection
therewith other than in connection with the Required Approvals or as set forth
in the Acquisition Agreement. Each of the Transaction Documents and the
Acquisition Agreement has been, or when executed will be, duly executed by the
Company and is, or will be, the legal, valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except
(i) as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application, (ii) as limited by 12 U.S.C.
§ 1818(b)(6)(D) (or any successor statute) and similar bank regulatory powers,
(iii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iv) insofar as
indemnification and contribution provisions may be limited by applicable law.
Except for Material Contracts, there are no stockholder agreements, voting
agreements, or other similar arrangements with respect to the Company’s capital
stock to which the Company is a party or, to the Company’s Knowledge, between or
among any of the Company’s stockholders.

(d)               No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents and the Acquisition Agreement and the
consummation by the Company of the transactions contemplated hereby or thereby
(including, without limitation, the issuance of the Preferred Shares and the
Underlying Shares) do not and will not (i) conflict with or violate any
provisions of the Company’s or any Subsidiary’s articles or certificate of
incorporation, bylaws or otherwise result in a violation of the organizational
documents of the Company or any Subsidiary, (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would result in a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Material Contract, or (iii) subject to the Required Approvals or as
otherwise set forth in the Acquisition Agreement, conflict with or result in a
violation

 

--------------------------------------------------------------------------------

 

 

of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations and the
rules and regulations, assuming the correctness of the representations and
warranties made by the Purchasers herein, of any self-regulatory organization to
which the Company or its securities are subject, including all applicable
Trading Markets), or by which any property or asset of the Company is bound or
affected, except in the case of clauses (ii) and (iii) such as would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(e)                Filings, Consents and Approvals. Neither the Company nor any
of its Subsidiaries is required to obtain any consent, waiver, authorization or
order of, give any notice to, or make any filing or registration with, any court
or other federal, state, local or other governmental authority or other Person
in connection with the execution, delivery and performance by the Company of the
Transaction Documents (including, without limitation, the issuance of the
Preferred Shares and the Underlying Shares) and the Acquisition Agreement, other
than, with respect to the Transaction Documents, (i) the filing of the
Certificate of Designations with the Secretary of State, (ii) filings required
by applicable state or Puerto Rico securities laws, (iii) the filing of a Notice
of Sale of Securities on Form D with the Commission as required under
Regulation D, (iv) the filing of any requisite notices and/or application(s) to
the Principal Trading Market for the issuance and sale of the Underlying Shares
and the listing of the Underlying Shares for trading or quotation, as the case
may be, thereon in the time and manner required thereby, (v) the filings
required in accordance with Section 4.6 of this Agreement, and (vi) those that
have been made or obtained prior to the date of this Agreement (collectively,
the “Required Approvals”) and, with respect to the Acquisition Agreement,
filings with and the receipt of approvals from the OCFI, the FDIC, the FRB, the
Financial Industry Regulatory Authority, the Municipal Securities Rulemaking
Board, the Office of the Commissioner of Insurance of the Commonwealth of Puerto
Rico, in each case in connection with the transactions contemplated by the
Acquisition Agreement.

(f)                Issuance of the Preferred Shares. The issuance of the
Preferred Shares has been duly authorized, and the Preferred Shares, when issued
and paid for in accordance with the terms of the Transaction Documents, will be
duly and validly issued, fully paid and non-assessable and free and clear of all
Liens, other than restrictions on transfer provided for in the Transaction
Documents or imposed by applicable securities laws, and shall not be subject to
preemptive rights, rights of first refusal or similar rights. The issuance of
the Underlying Shares has been duly authorized, and the Underlying Shares, when
issued in accordance with the terms of the Certificate of Designations, will be
duly and validly issued, fully paid and non-assessable and free and clear of all
Liens, other than restrictions on transfer provided for in the Transaction
Documents or imposed by applicable securities laws, and shall not be subject to
preemptive rights, rights of first refusal or similar rights. Assuming the
accuracy of the representations and warranties of the Purchasers in this
Agreement, the Securities will be issued in compliance with all applicable
federal and state securities laws.

(g)               Capitalization. The number of shares and type of all
authorized, issued and outstanding capital stock, options and other securities
of the Company (whether or not presently convertible into or exercisable or
exchangeable for shares of capital stock of the Company) has been set forth in
the SEC Reports and has changed since the date of such SEC Reports only due to
(i) the purchase of Common Stock pursuant to the Company’s stock repurchase
program, and (ii) stock grants or other equity awards or stock option and
warrant exercises that do not, individually or in the aggregate, have a material
effect on the issued and outstanding capital stock, options and other
securities. All of the outstanding shares

 

--------------------------------------------------------------------------------

 

 

of capital stock of the Company are duly authorized, validly issued, fully paid
and non-assessable, have been issued in compliance in all material respects with
all applicable federal and state securities laws, and none of such outstanding
shares was issued in violation of any preemptive rights, rights of first refusal
or similar rights to subscribe for or purchase any capital stock of the
Company.  Except as specified in the SEC Reports: (i) no shares of the Company’s
outstanding capital stock are subject to preemptive rights, rights of first
refusal or any other similar rights; (ii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, or exercisable
or exchangeable for, any shares of capital stock of the Company, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of capital stock of the Company or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares of capital stock of the Company,
other than those issued or granted pursuant to Material Contracts or equity or
incentive plans or arrangements described in the SEC Reports; (iii) there are no
material outstanding debt securities, notes, credit agreements, credit
facilities or other agreements, documents or instruments evidencing indebtedness
of the Company or by which the Company is bound; (iv) there are no agreements or
arrangements under which the Company is obligated to register the sale of any of
its securities under the Securities Act; (v) there are no outstanding securities
or instruments of the Company that contain any mandatory redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company is or may become bound to redeem a security of
the Company; (vi) the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement; and
(vii) the Company has no liabilities or obligations required to be disclosed in
the SEC Reports but not so disclosed in the SEC Reports, which, individually or
in the aggregate, will have or would reasonably be expected to have a Material
Adverse Effect. There are no securities outstanding or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities.

(h)               SEC Reports. The Company has filed all reports, schedules,
exhibits, forms, statements and other documents required to be filed by it under
the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, since
January 1, 2011 (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”), on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension, other than a Current Report on Form 8-K with
respect to the resignation of its Chief Investment Strategist, which event the
Company disclosed in its Form 10-K for the year ended December 31, 2011.  As of
their respective filing dates, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The Company advises each Purchaser to read the
SEC Reports and the investor presentation distributed to such Purchaser (the
“Investor Presentation”) (in each case, including all addenda and exhibits
thereto), and in particular the sections therein entitled “Risk Factors.”  

(i)                 Financial Statements. The financial statements of the
Company and its Subsidiaries included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.

 

--------------------------------------------------------------------------------

 

 

Such financial statements have been prepared in accordance with GAAP applied on
a consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the balance sheet of the Company and
its consolidated Subsidiaries taken as a whole as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments, which would not be material, either individually or in the
aggregate. The pro forma and other financial information relating to the Company
and its Subsidiaries included in the Investor Presentation was prepared
utilizing information derived from the appropriate financial, accounting and
corporate records of the Company and the assumptions used to prepare the pro
forma financial information contained therein provide a reasonable basis for the
presentation of such information.

(j)                 Tax Matters. The Company and each of its Subsidiaries has
(i) filed all material foreign, U.S. federal, Puerto Rico and local tax returns,
information returns and similar reports that are required to be filed, and all
such tax returns are true, correct and complete in all material respects, and
(ii) paid all material taxes required to be paid by it and any other material
assessment, fine or penalty levied against it other than taxes (x) currently
payable without penalty or interest, or (y) being contested in good faith by
appropriate proceedings.

(k)               Material Changes. Since the date of the latest audited
financial statements included within the SEC Reports, except as disclosed in
subsequent SEC Reports filed prior to the date hereof, (i) there have been no
events, occurrences or developments that have had or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, (ii) the Company has not incurred any material liabilities (contingent
or otherwise) other than (A) trade payables, accrued expenses and other
liabilities incurred in the ordinary course of business consistent with past
practice, (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, and (C) in connection with the Acquisition, (iii) the
Company has not altered materially its method of accounting or the manner in
which it keeps its accounting books and records, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock (other than in connection with the Company’s
stock repurchase program, repurchases of unvested stock issued to employees of
the Company and a quarterly cash dividend of $0.06 per share of Common Stock on
April 13, 2012), (v) the Company has not issued any equity securities to any
officer, director or Affiliate, except Common Stock issued pursuant to existing
Company option plans or equity based plans disclosed in the SEC Reports, (vi)
trading or quotation in any of the Company’s securities has not been suspended
or limited by the Commission or by the NYSE, and (vii) there has not been any
material change or amendment to, or any waiver of any material right by the
Company under, any Material Contract under which the Company or any of its
Subsidiaries is bound or subject. Except for the transactions contemplated by
this Agreement and the Acquisition Agreement, no event, liability or development
has occurred or exists with respect to the Company or its Subsidiaries or their
respective business, properties, operations or financial condition that would be
required to be disclosed by the Company under applicable securities laws at the
time this representation is made that has not been publicly disclosed at least
one Trading Day prior to the date that this representation is made.

(l)                 Environmental Matters. Except as disclosed in the SEC
Reports, neither the Company nor any of its Subsidiaries (i) is in violation of
any statute, rule, regulation, decision or order of any

 

--------------------------------------------------------------------------------

 

 

governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) is liable for any
off-site disposal or contamination pursuant to any Environmental Laws, or
(iii) is subject to any claim relating to any Environmental Laws; in each case,
which violation, contamination, liability or claim has had or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect; and, to the Company’s Knowledge, there is no pending or threatened
investigation that might lead to such a claim.

(m)             No Actions. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the issuance of the Preferred Shares or, (ii) except as disclosed
in the SEC Reports, would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, if there were an unfavorable decision.
Neither the Company nor any Subsidiary, nor any director or officer thereof, is
or has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the Company’s Knowledge there is not
pending or contemplated, any investigation by the Commission involving the
Company or any current or former director or officer of the Company.

(n)               Employment Matters. No material labor dispute exists or, to
the Company’s Knowledge, is imminent with respect to any of the employees of the
Company which would have or reasonably be expected to have a Material Adverse
Effect. To the Company’s Knowledge, no executive officer is in material
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other contract or agreement or any restrictive covenant in favor of a third
party, and to the Company’s Knowledge, the continued employment of each such
executive officer does not subject the Company or any Subsidiary to any
liability with respect to any of the foregoing matters. The Company is in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
would not have or reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(o)               Compliance. Neither the Company nor any of its Subsidiaries
(i) is in default under or in violation of (and no event has occurred that has
not been waived that, with notice or lapse of time or both, would result in a
default by the Company or any of its Subsidiaries under), nor has the Company or
any of its Subsidiaries received written notice of a claim that it is in default
under or that it is in violation of, any Material Contract (whether or not such
default or violation has been waived), (ii) is in violation of any order of
which the Company has been made aware in writing of any court, arbitrator or
governmental body having jurisdiction over the Company or its properties or
assets, or (iii) is in violation of, or in receipt of written notice that it is
in violation of, any statute, rule or regulation of any governmental authority
applicable to the Company, or which would have the effect of revoking or
limiting FDIC deposit insurance, except in each case as would not have or
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(p)               Regulatory Permits. The Company and each of its Subsidiaries
possess or have applied for all certificates, authorizations, consents and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses as currently
conducted

 

--------------------------------------------------------------------------------

 

 

and as described in the SEC Reports, except where the failure to possess such
certificates, authorizations, consents and permits, individually or in the
aggregate, has not and would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect (“Material Permits”), and
(i) neither the Company nor any of its Subsidiaries has received any notice in
writing of proceedings relating to the revocation or material adverse
modification of any such Material Permits and (ii) the Company is unaware of any
facts or circumstances that would give rise to the revocation or material
adverse modification of any Material Permits.

(q)               Title to Assets. The Company and its Subsidiaries have good
and marketable title to all real property and tangible personal property owned
by them which is material to the business of the Company and its Subsidiaries,
taken as a whole, in each case free and clear of all Liens except such as do not
materially affect the value of such property or do not interfere with the use
made and proposed to be made of such property by the Company and any of its
Subsidiaries. Any real property and facilities held under lease by the Company
and any of its Subsidiaries are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company and its Subsidiaries.

(r)                 Patents and Trademarks. The Company and its Subsidiaries
own, possess, license, or can acquire on reasonable terms, or have other rights
to use all foreign and domestic patents, patent applications, trade and service
marks, trade and service mark registrations, trade names, copyrights,
inventions, trade secrets, technology, Internet domain names, know-how and other
intellectual property (collectively, the “Intellectual Property”) necessary for
the conduct of their respective businesses as now conducted, except where the
failure to own, possess, license or have such rights would not have or
reasonably be expected to have a Material Adverse Effect. Except as set forth in
the SEC Reports and except where such violations or infringements would not have
or reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect, (a) there are no rights of third parties to any such
Intellectual Property; (b) to the Company’s Knowledge, there is no infringement
by third parties of any such Intellectual Property; (c) there is no pending or
threatened action, suit, proceeding or claim by others challenging the Company’s
and its Subsidiaries’ rights in or to any such Intellectual Property; (d) there
is no pending or threatened action, suit, proceeding or claim by others
challenging the validity or scope of any such Intellectual Property; and
(e) there is no Proceeding by others that the Company and/or any Subsidiary
infringes or otherwise violates any patent, trademark, copyright, trade secret
or other proprietary rights of others.

(s)                Insurance. The Company and each of the Subsidiaries are
insured by insurers of recognized financial responsibility against such losses
and risks and in such amounts as the Company believes to be prudent and
customary in the businesses and locations in which the Company and the
Subsidiaries are engaged. Neither the Company nor any of its Subsidiaries has
received any notice of cancellation of any such insurance, nor, to the Company’s
Knowledge, will it or any Subsidiary be unable to renew their respective
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not have a Material Adverse Effect.

(t)                 Transactions With Affiliates and Employees. Except as set
forth in the SEC Reports and other than the grant of stock options or other
equity awards that are not individually or in the aggregate material in amount,
none of the officers or directors of the Company and, to the Company’s
Knowledge, none of the employees of the Company, is presently a party to any
transaction with the

 

--------------------------------------------------------------------------------

 

 

Company or to a presently contemplated transaction (other than for services as
employees, officers and directors) that would be required to be disclosed
pursuant to Item 404 of Regulation S-K promulgated under the Securities Act.

(u)               Internal Control Over Financial Reporting. Except as set forth
in the SEC Reports, the Company maintains internal control over financial
reporting (as such term is defined in Rule 13a-15(f) under the Exchange Act)
designed to provide reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in
accordance with generally accepted accounting principles and such internal
control over financial reporting was effective as of the date of the most recent
SEC Report.

(v)               Sarbanes-Oxley; Disclosure Controls. The Company is in
compliance in all material respects with all of the provisions of the
Sarbanes-Oxley Act of 2002 which are applicable to it. Except as disclosed in
the SEC Reports, the Company maintains disclosure controls and procedures (as
such term is defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act),
and such disclosure controls and procedures provide reasonable assurance of
effectiveness in recording, processing, summarizing and reporting, on a timely
basis, information required to be disclosed by the Company in the SEC Reports.
The Company has disclosed, based on its most recent evaluation prior to the date
hereof, to the Company’s auditors and the audit committee of the Company’s Board
of Directors, any significant deficiencies in the design or operation of
internal controls that could adversely affect in any material respect the
Company’s ability to record, process, summarize and report financial data and
have identified for the Company’s auditors any material weaknesses in internal
controls.

(w)             Certain Fees. No Person or entity will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or a Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company, other than the Placement Agent in
connection with the transactions contemplated by the Transaction Documents and
the Acquisition Agreement (which fees are being paid by the Company). The
Company shall indemnify, pay, and hold each Purchaser harmless against, any
liability, loss or expense (including, without limitation, attorneys’ fees and
out-of-pocket expenses) arising in connection with any such right, interest or
claim.

(x)               Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Purchasers under the Transaction Documents. The
issuance and sale of the Preferred Shares hereunder does not contravene the
rules and regulations of the Principal Trading Market and the issuance of the
Underlying Shares in accordance with the Certificate of Designations will not
contravene the rules and regulations of the Principal Trading Market.

(y)               Registration Rights. No Person has any right to cause the
Company to effect the registration under the Securities Act of any securities of
the Company other than those securities which are currently registered on an
effective registration statement on file with the Commission.

(z)                Listing and Maintenance Requirements. The Company’s Common
Stock is registered pursuant to Section 12(b) of the Exchange Act, and the
Company has taken no action designed to terminate the registration of the Common
Stock under the Exchange Act nor has the Company received

 

--------------------------------------------------------------------------------

 

 

any notification that the Commission is contemplating terminating such
registration. The Company has not, in the 12 months preceding the date hereof,
received written notice from any Trading Market on which the Common Stock is
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market. The Company is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance in all material respects with the listing and maintenance
requirements for continued trading of the Common Stock on the Principal Trading
Market.

(aa)            Investment Company. Neither the Company nor any of its
Subsidiaries is required to be registered as, and immediately following the
Closing will not be required to register as, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

(bb)           Unlawful Payments. Neither the Company nor any of its
Subsidiaries, nor to the Company’s Knowledge, any directors, officers,
employees, agents or other Persons acting at the direction of or on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company: (a) directly or indirectly, used any corporate funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
relating to foreign or domestic political activity; (b) made any direct or
indirect unlawful payments to any foreign or domestic governmental officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds; (c) violated any provision of the Foreign Corrupt Practices Act
of 1977, as amended, or (d) made any other unlawful bribe, rebate, payoff,
influence payment, kickback or other material unlawful payment to any foreign or
domestic government official or employee.

(cc)            Application of Takeover Protections; Rights Agreements. The
Company has not adopted any stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of Common Stock or a change in
control of the Company. The Company and its Board of Directors have taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
Certificate of Incorporation or other organizational documents or the laws of
the jurisdiction of its incorporation or otherwise which is or could become
applicable to any Purchaser solely as a result of the transactions contemplated
by this Agreement, including, without limitation, the Company’s issuance of the
Securities and any Purchaser’s ownership of the Securities.

(dd)          Disclosure. The Company confirms that neither it nor, to the
Company’s Knowledge, any of its officers or directors nor any other Person
acting on its or their behalf, including Jefferies (as Placement Agent or
Closing Agent), has provided any Purchaser or its respective agents or counsel
with any information that it believes constitutes or could reasonably be
expected to constitute material, non-public information except insofar as the
existence, provisions and terms of the Transaction Documents and the Acquisition
Agreement and the proposed transactions hereunder and thereunder and certain
information contained in the Investor Presentation may constitute such
information, all of which material, non-public information will be disclosed by
the Company in the Press Release or the Acquisition 8-K as contemplated by
Section 4.6 hereof. The Company understands and confirms that each of the
Purchasers will rely on the representations in this Section 3.1(dd) in effecting
transactions in securities of the Company. No event or circumstance has occurred
or information exists with respect to the Company or any of its Subsidiaries or
its or their business, properties, operations or financial conditions, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed, except for the

 

--------------------------------------------------------------------------------

 

 

announcement of this Agreement and related transactions and as may be disclosed
on the Form 8-Ks filed pursuant to Section 4.6. 

(ee)            Off Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company (or any Subsidiary) and
an unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in the SEC Reports that is not so disclosed and would
have or reasonably be expected to have a Material Adverse Effect.

(ff)             Acknowledgment Regarding Purchasers’ Purchase of Preferred
Shares. The Company acknowledges and agrees that each of the Purchasers is
acting solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and thereby. The
Company further acknowledges that no Purchaser is acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any of the Purchasers or any of their respective representatives or
agents in connection with the Transaction Documents and the transactions
contemplated thereby is merely incidental to the Purchasers’ purchase of the
Preferred Shares.

(gg)           Absence of Manipulation. The Company has not, and to the
Company’s Knowledge no one acting on its behalf has, taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities.

(hh)           OFAC. Neither the Company nor any Subsidiary nor, to the
Company’s Knowledge, any director, officer, agent, employee, Affiliate or Person
acting on behalf of the Company or any Subsidiary is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not knowingly use the
proceeds of the sale of the Preferred Shares, towards any sales or operations in
Cuba, Iran, Syria, Sudan, Myanmar or any other country sanctioned by OFAC or for
the purpose of financing the activities of any Person currently subject to any
U.S. sanctions administered by OFAC.

(ii)               Money Laundering Laws. The operations of each of the Company
and any Subsidiary are in compliance in all material respects with the money
laundering statutes of applicable jurisdictions, the rules and regulations
thereunder, the USA PATRIOT ACT, and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any applicable governmental
agency (collectively, the “Money Laundering Laws”) and to the Company’s
Knowledge, no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company and/or any
Subsidiary with respect to the Money Laundering Laws is pending or threatened. 

(jj)               Reports. Since December 31, 2010, the Company and each
Subsidiary have filed all material reports, registrations and statements
together with any required amendments thereto, that it was required to file with
the FRB, the FDIC, the OCFI and any other applicable federal or state securities
or banking authorities, except where the failure to file any such report,
registration or statement would not have or reasonably be expected to have a
Material Adverse Effect. All such reports, registrations and statements filed
with any such regulatory body or authority are collectively referred to herein
as the “Company Reports.” As of their respective dates, the Company Reports
complied as to form in all material respects with all the rules and regulations
promulgated by the FRB,

 

--------------------------------------------------------------------------------

 

 

the FDIC, the OCFI and any other applicable foreign, federal or state securities
or banking authorities, as the case may be.

(kk)           Adequate Capitalization. As of March 31, 2012, the Company’s
Subsidiary insured depository institution meets or exceeds the standards
necessary to be considered “adequately capitalized” under the FDIC’s regulatory
framework for prompt corrective action.

(ll)               Agreements with Regulatory Agencies; Compliance with Certain
Banking Regulations. Neither the Company nor any Subsidiary is subject to any
cease-and-desist or other similar order or enforcement action issued by, or is a
party to any written agreement, consent agreement or memorandum of understanding
with, or is a party to any commitment letter or similar undertaking to, or is
subject to any capital directive by, or since December 31, 2007, has adopted any
board resolutions at the request of, any governmental entity that currently
restricts in any material respect the conduct of its business or that in any
material manner relates to its capital adequacy, its liquidity and funding
policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies, its internal controls, its management or its
operations or business (each item in this sentence, a “Regulatory Agreement”),
nor has the Company or any Subsidiary been advised since December 31, 2010 by
any governmental entity that it intends to issue, initiate, order, or request
any such Regulatory Agreement.

The Company has no knowledge of any facts and circumstances, and has no
knowledge that any facts or circumstances exist, that would cause its Subsidiary
banking institution not to be in satisfactory compliance, in any material
respect, with all applicable privacy of customer information requirements
contained in any applicable federal and state privacy laws and regulations as
well as the provisions of all information security programs adopted by the
Subsidiary.

(mm)       No General Solicitation or General Advertising. Neither the Company
nor, to the Company’s Knowledge, any Person acting on its behalf has engaged or
will engage in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with any offer or sale of the
Preferred Shares.

(nn)           Risk Management Instruments. Except as has not had or would not
reasonably be expected to have a Material Adverse Effect, since January 1, 2011,
all material derivative instruments, including, swaps, caps, floors and option
agreements, whether entered into for the Company’s own account, or for the
account of one or more of the Company Subsidiaries, were entered into (1) only
in the ordinary course of business, (2) in accordance with prudent practices and
in all material respects with all applicable laws, rules, regulations and
regulatory policies, and (3) with counterparties believed to be financially
responsible at the time; and each of them constitutes the valid and legally
binding obligation of the Company or one of the Subsidiaries, enforceable in
accordance with its terms. Neither the Company or the Subsidiaries, nor, to the
Company’s Knowledge, any other party thereto, is in breach of any of its
material obligations under any such agreement or arrangement.

(oo)           ERISA. The Company and each ERISA Affiliate is in compliance in
all material respects with all presently applicable provisions of ERISA; no
“reportable event” described in Section 4043 of ERISA (other than an event for
which the 30-day notice requirement has been waived by applicable regulation)
has occurred with respect to any Pension Plan for which the Company would have
any liability that would reasonably be expected to have a Material Adverse
Effect; the Company

 

--------------------------------------------------------------------------------

 

 

has not incurred liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any Pension Plan; or (ii) Sections 412 or
4971 of the Code that would reasonably be expected to have a Material Adverse
Effect; and each Pension Plan for which the Company would have liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or by failure to
act, which would cause the loss of such qualification.

(pp)           Reservation of Underlying Shares. The Company has reserved and at
all times shall reserve and keep available, out of its authorized but unissued
Common Stock, and free of any preemptive rights, rights of first refusal or
similar rights of stockholders of the Company, the full number of shares of
Common Stock, sufficient to issue and deliver the Underlying Shares into which
the Preferred Shares are convertible.

(qq)           Shell Company Status. The Company is not, and has never been, an
issuer identified in Rule 144(i)(1) under the Securities Act.

(rr)              No Additional Agreements. The Company has no other agreements
or understandings (including, without limitation, side letters) with any
Purchaser to purchase Preferred Shares on terms that are different from those
set forth herein.

(ss)             Acquisition Agreement.  Attached as Exhibit G is a draft of the
Acquisition Agreement substantially in the form to be executed by the Company
and BBVA.

(tt)              BBVA Representations and Warranties.  The representations and
warranties of BBVA contained in Article 3 of the Acquisition Agreement that are
qualified by materiality or “Material Adverse Effect” (as defined in the
Acquisition Agreement) or words to similar effect, to the Company’s Knowledge,
are true and correct on and as of the date hereof and on the Closing Date
(except for such representations and warranties that speak as of a specific
date, which are true and correct as of such date).

The representations and warranties of BBVA contained in Article 3 of the
Acquisition Agreement that are not qualified as to materiality or “Material
Adverse Effect” (as defined in the Acquisition Agreement) or words to similar
effect, to the Company’s Knowledge,  are true and correct on and as of the date
hereof and on the Closing Date (except for such representations and warranties
that speak as of a specific date, which are true and correct as of such date),
except where the failure to be true and correct, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

3.2              Representations and Warranties of the Purchasers. Each
Purchaser hereby, for itself and for no other Purchaser, represents and warrants
as of the date hereof and as of the Closing Date to the Company as follows:

(a)                Organization; Authority. It is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder.  The execution, delivery and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or, if such Purchaser is not a corporation, such
partnership, limited liability company or other applicable like action, on the
part of

 

--------------------------------------------------------------------------------

 

 

such Purchaser. This Agreement has been duly executed by such Purchaser, and
when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

(b)               No Conflicts. The execution, delivery and performance by such
Purchaser of this Agreement and the consummation by such Purchaser of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of such Purchaser, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Purchaser is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Purchaser, except in the case of clauses (ii) and
(iii) above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of such Purchaser to perform its obligations
hereunder.

(c)                Investment Intent. Such Purchaser understands that the
Securities are “restricted securities” and have not been and will not be
registered under the Securities Act or any applicable state securities law and
is acquiring the Securities as principal for its own account and not with a view
to, or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities laws,
provided  that by making the representations herein, other than as set forth
herein, such Purchaser does not agree to hold any of the Securities for any
minimum period of time and reserves the right at all times to sell or otherwise
dispose of all or any part of such Securities pursuant to an effective
registration statement under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws. Such Purchaser is acquiring the Securities hereunder in the ordinary
course of its business. Such Purchaser does not presently have any agreement,
plan or understanding, directly or indirectly, with any Person to distribute or
effect any distribution of any of the Securities (or any securities which are
derivatives thereof) to or through any Person or entity.

(d)               Purchaser Status. At the time such Purchaser was offered the
Preferred Shares, it was, it is, and on the Closing Date it will be, a
“qualified institutional buyer” as defined in Rule 144A under the Securities
Act.

(e)                Reliance. The Company and Jefferies (as Placement Agent or
Closing Agent) will be entitled to rely upon this Agreement and are irrevocably
authorized to produce this Agreement or a copy hereof to (A) any regulatory
authority having jurisdiction over the Company and its Affiliates and (B) any
interested party in any administrative or legal proceeding or official inquiry
with respect to the matters covered hereby, in each case, to the extent required
by any court or governmental authority to which the Company is subject,
provided  that the Company or Jefferies, as the case may be, provides the
Purchaser with prior written notice of such disclosure.

(f)                General Solicitation. Purchaser: (i) became aware of the
offering of the Securities, and the Securities were offered to Purchaser, solely
by direct contact between Purchaser and the Company or the Placement Agent, and
not by any other means, including any form of “general solicitation” or

 

--------------------------------------------------------------------------------

 

 

“general advertising” (as such terms are used in Regulation D and interpreted by
the Commission); (ii) reached its decision to invest in the Company
independently from any other Purchaser; (iii) has entered into no agreements
with stockholders of the Company or other subscribers for the purpose of
controlling the Company or any of its subsidiaries; and (iv) has entered into no
agreements with stockholders of the Company or other subscribers regarding
voting or transferring Purchaser’s interest in the Company.

(g)               Direct Purchase. Purchaser is purchasing Preferred Shares
directly from the Company and not from Jefferies (as Placement Agent or Closing
Agent). Jefferies (as Placement Agent or Closing Agent) did not make any
representations, declarations or warranties to Purchaser, express or implied,
regarding the Preferred Shares, the Company, the Company’s offering of the
Securities or the Acquisition.

(h)               Experience of Such Purchaser. Such Purchaser has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities, and has so evaluated the merits and risks of such investment.
Such Purchaser is making, and is qualified to make, decisions with respect to
investments in shares representing an investment decision like that involved in
the purchase of the Securities, including investments in securities issued by
the Company and comparable entities, has the ability to bear the economic risks
of an investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

(i)                 Access to Information. Such Purchaser acknowledges that it
has been afforded (i) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Securities and the
Acquisition and the merits and risks of investing in the Securities; (ii) access
to information about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment; and (iv) the
opportunity to ask questions of management. Neither such inquiries nor any other
investigation conducted by or on behalf of such Purchaser or its representatives
or counsel shall modify, amend or affect such Purchaser’s right to rely on the
truth, accuracy and completeness of the Company’s representations and warranties
contained in the Transaction Documents. Such Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed decision with respect to its acquisition of the Securities. Purchaser
acknowledges that neither the Company nor Jefferies (as Placement Agent or
Closing Agent) has made any representation, express or implied, with respect to
the accuracy, completeness or adequacy of any available information except, with
respect to the Company, as expressly set forth in the SEC Reports or to the
extent such information is covered by the representations and warranties of the
Company contained in Section 3.1.

(j)                 Brokers and Finders. Other than the Placement Agent with
respect to the Company, no Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company or any Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Purchaser.

 

--------------------------------------------------------------------------------

 

 

(k)               Independent Investment Decision. Such Purchaser has
independently evaluated the merits of its decision to purchase Preferred Shares
pursuant to the Transaction Documents, and such Purchaser confirms that it has
not relied on the advice of any other Purchaser’s business and/or legal counsel
in making such decision. Such Purchaser understands that nothing in this
Agreement or any other materials presented by or on behalf of the Company to the
Purchaser in connection with the purchase of the Preferred Shares constitutes
legal, regulatory, tax or investment advice. Such Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Preferred
Shares. Such Purchaser understands that Jefferies (as Placement Agent or Closing
Agent) has acted solely as the agent of the Company in this placement of the
Securities and such Purchaser has not relied on any statement, representation or
warranty including any business or legal advice of Jefferies (as Placement Agent
or Closing Agent) or any of its agents, representatives, counsel or Affiliates
in making its investment decision hereunder, and confirms that none of such
Persons has made any representations or warranties to such Purchaser in
connection with the transactions contemplated by the Transaction Documents.

(l)                 Anti-association.  (i) Such Purchaser is not an Affiliate of
any other Purchaser; (ii) such Purchaser (including any Affiliate) has not
engaged and will not engage as part of a group consisting of substantially the
same entities as the Purchasers, in substantially the same combination of
interests, in any additional banking or nonbanking activities or business
ventures in the United States without prior consultation with the FRB; and (iii)
such Purchaser is not managed or advised by an investment manager or investment
adviser who performs the same services for any other Purchaser.  Purchaser is
not participating and has not participated with any other Purchaser in any joint
activity or parallel action towards a common goal between or among such
Purchasers of acquiring control of the Company. 

(m)             Acquisition. The Board of Directors of the Company will control
the entry into the Acquisition Agreement and stockholders of the Company will
have no opportunity to affect the Company’s investment decision regarding the
Acquisition or the terms of the Acquisition Agreement.

(n)               ERISA. (i) If Purchaser is, or is acting on behalf of, an
ERISA Entity (as defined below), Purchaser represents and warrants that on the
date hereof;

(A) The decision to invest assets of the ERISA Entity in the Preferred Shares
was made by fiduciaries independent of the Company or its Affiliates, which
fiduciaries are duly authorized to make such investment decisions and who have
not relied on any advice or recommendations of the Company or its Affiliates;

(B) Neither the Company nor any of its agents, representatives or Affiliates
have exercised any discretionary authority or control with respect to the ERISA
Entity’s investment in the Preferred Shares;

(C) The purchase and holding of the Preferred Shares will not constitute a
nonexempt prohibited transaction under ERISA or Section 4975 of the Code or a
similar violation under any applicable similar laws; and

(D) The terms of the Transaction Documents comply with the instruments and
applicable laws governing such ERISA Entity.

 

--------------------------------------------------------------------------------

 

 

(ii)        For the purpose of this paragraph, the term “ERISA Entity” will mean
(A) an “employee benefit plan” within the meaning of Section 3(3) of ERISA
subject to Title I of ERISA, (B) a “plan” within the meaning of
Section 4975(e)(1) of the Code and (C) any Person whose assets are deemed to be
“plan assets” within the meaning of ERISA Section 3(42) and 29 C.F.R. §
2510.3-101 or otherwise under ERISA.

(o)               Reliance on Exemptions. Such Purchaser understands that the
Securities being offered and sold to it in reliance on specific exemptions from
the registration requirements of U.S. federal, state and Puerto Rico securities
laws and that the Company is relying in part upon the truth and accuracy of, and
such Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Preferred Shares.

(p)               No Governmental Review. Such Purchaser understands that no
U.S. federal, state or Puerto Rico agency or any other government or
governmental agency has passed on or made any recommendation or endorsement of
the Securities or the fairness or suitability of the investment in the
Securities nor have such authorities passed upon or endorsed the merits of the
offering of the Securities. Purchaser understands that the Securities are not
savings accounts, deposits or other obligations of any bank and are not insured
by the FDIC, including the FDIC’s Deposit Insurance Fund, or any other
governmental agency.

(q)               No Consents. Other than as may be requested by the FRB from
such Purchaser in connection with the transactions contemplated by the
Transaction Documents, no approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any governmental entity or authority or
any other Person or entity in respect of any law or regulation, including the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and the rules
and regulations thereunder, is necessary or required, and no lapse of a waiting
period under law applicable to such Purchaser is necessary or required, in each
case in connection with the execution, delivery or performance by such Purchaser
of this Agreement or the purchase of the Preferred Shares contemplated hereby.

(r)                 Residency. Such Purchaser’s office in which its investment
decision with respect to the Preferred Shares was made is located at the address
immediately below such Purchaser’s name on its signature page hereof.

(s)                Regulatory Matters. Purchaser understands and acknowledges
that: (i) the Company is a registered bank holding company under the BHCA, and
is subject to regulation by the FRB; (ii) acquisitions of interests in bank
holding companies are subject to the BHCA and the Change in Bank Control Act
(the “CIBCA”) and may be reviewed by the FRB to determine the circumstances
under which such acquisitions of interests will result in Purchaser becoming
subject to the BHCA or subject to the prior notice requirements of the CIBCA;
and (iii) change of control filings with the OCFI are required when a person or
entity will own, directly or indirectly, upon consummation of a transfer, 5% or
more of the outstanding voting stock of a bank. 

(t)                 Trading. Purchaser acknowledges that there is no trading
market for the Preferred Stock and that no trading market is expected to
develop.

(u)               Prohibited Person. (i) Neither the Purchaser, nor any Person
controlling, controlled by, or under common control with the Purchaser, nor, to
such Purchaser’s knowledge, any Person having a

 

--------------------------------------------------------------------------------

 

 

beneficial interest in the Purchaser, nor any other Person on whose behalf a
Purchaser is acting, is any of the following (each a “Prohibited Person”):

A.                 a Person whose name appears on the List of Specially
Designated Nationals and Blocked Persons maintained by OFAC; 

“designated national” other than an “unblocked national” as defined in the Cuban
Assets Control Regulations, 31 C.F.R. Part 515;

B.                 a Person with whom a United States citizen or entity is
prohibited from transacting business, whether such prohibition arises under
United States law, regulation, executive order, anti-money laundering laws,
regulations or orders, or as a result of any list published by the U.S.
Department of Commerce, the U.S. Department of Treasury, or the U.S. Department
of State including any agency or office thereof;

C.                 a Person who has funded or supported terrorism or suspected
terrorist organizations or who has engaged in, or derived funds from, activities
that relate to the laundering of the proceeds of illegal activity;

D.                a non-U.S. shell bank (a bank without a physical presence in
any country) or a Person providing banking services indirectly to a non-U.S.
shell bank;

E.                 a senior non-U.S. political figure or an immediate family
member or close associate of such figure or an entity owned or controlled by
such a figure; or

F.                  a Person, to the knowledge of the Purchaser, whose
participation in the offering of the Securities or ownership of shares of Common
Stock will result in the violation of any law, regulation, or governmental order
(including banking or other financial institution regulatory laws, regulations
or orders) to which the Company is subject.

(ii)        If the Purchaser is a financial institution that is subject to the
Bank Secrecy Act, the Purchaser has met and will continue to meet all of its
obligations under the Bank Secrecy Act.

(iii)       The funds to be used by the Purchaser to purchase the Securities are
derived from legitimate and legal sources and not from any Prohibited Person.

(v)               Purchaser has not discussed the offering of Securities or
related transactions with any other party or potential investors (other than the
Company, Jefferies (as Placement Agent or Closing Agent), federal or state
regulators, any other Purchaser and Purchaser’s authorized representatives),
except as expressly permitted under the terms of this Agreement.

(w)             Knowledge as to Conditions. Purchaser does not know of any
reason why any regulatory approvals and, to the extent necessary, any other
approvals, authorizations, filings, registrations, and notices required or
otherwise a condition to the consummation by it of the transactions contemplated
by this Agreement will not be obtained.

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the purchase, sale and issuance of the Preferred Stock contemplated hereby
other than those specifically set forth in this Article 3, the other Transaction
Documents and the Acquisition Agreement.

 

--------------------------------------------------------------------------------

 

 

Article 4
OTHER AGREEMENTS OF THE PARTIES

4.1              Transfer Restrictions.  

(a)                Compliance with Laws.  Notwithstanding any other provision of
this Article 4, each Purchaser covenants that the Securities may be disposed of
only as described in the Certificate of Designations.

(b)               Acknowledgement. Each Purchaser hereunder acknowledges its
primary responsibilities under the Securities Act and accordingly will not sell
or otherwise transfer the Securities or any interest therein without complying
with the requirements of the Securities Act and the rules and regulations
promulgated thereunder.

4.2              Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock. The Company further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Securities pursuant to the Transaction Documents, are unconditional and absolute
and not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.

4.3              Furnishing of Information. In order to enable the Purchasers to
sell the Securities under Rule 144 of the Securities Act, for a period of one
year from the Closing, the Company shall maintain the registration of the Common
Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all periodic reports required to be filed by the Company under Rule
144(c)(1) after the date hereof.

4.4              Form D and Blue Sky. The Company agrees to timely file a Form D
with respect to the Preferred Shares as required under Regulation D. The
Company, on or before the Closing Date, shall take such action as the Company
shall reasonably determine is necessary in order to obtain an exemption for or
to qualify the Preferred Shares for sale to the Purchasers at the Closing Date
pursuant to this Agreement under applicable securities or “Blue Sky” laws of the
states of the United States and the Commonwealth of Puerto Rico (or to obtain an
exemption from such qualification). The Company shall make all filings and
reports relating to the offer and sale of the Preferred Shares required under
applicable securities or “Blue Sky” laws of the states of the United States and
the Commonwealth of Puerto Rico following the Closing Date.

4.5              No Integration. The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Securities in a manner that
would require the registration under the Securities Act of the sale of the
Securities to the Purchasers.

4.6              Securities Laws Disclosure; Publicity.  Prior to 8:30 a.m., New
York City time, on the first day markets are open in the Principal Trading
Market after this Agreement and the Acquisition Agreement have been executed,
the Company shall (i) issue one or more press releases (collectively, the “Press
Release”) disclosing the material terms of the transactions contemplated hereby,
including, without limitation, the issuance of the Preferred Shares and the
Acquisition and (ii) file one or more Current Reports on Form 8-K with the
Commission including the Press Release and any material non-public information
included in the Investor

 

--------------------------------------------------------------------------------

 

 

Presentation (collectively, the “Acquisition 8-K”).  On or before 5:30 p.m., New
York City time, on the fourth Trading Day immediately following the date hereof,
the Company will file a Current Report on Form 8-K with the Commission
describing the terms of the Transaction Documents and the Acquisition Agreement.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser or any Affiliate or investment adviser of any Purchaser, or
include the name of any Purchaser or any Affiliate or investment adviser of any
Purchaser in any press release or filing with the Commission or Trading Market,
without the prior written consent of such Purchaser, except (i) as required by
federal securities law in connection with the filing of final Transaction
Documents and the Acquisition Agreement with the Commission, (ii) to the extent
such disclosure is required by law, at the request of the Staff of the
Commission or pursuant to Trading Market regulations, in which case the Company
shall provide the Purchasers with prior written notice of such disclosure
permitted under this subclause (ii). Notwithstanding the foregoing, the Company
may disclose the name of any Purchaser or any Affiliate or investment adviser of
any Purchaser to the FDIC, the OCFI and/or the FRB in connection with the
Company’s request for prior approval to acquire assets of BBVA under the
Acquisition Agreement. From and after the issuance of the Press Release and the
filing of the Acquisition 8-K, no Purchaser (except those described below) shall
be in possession of any material, non-public information received from and with
respect to the Company, any Subsidiary or any of their respective officers,
directors or employees, that is not disclosed in the Press Release or the
Acquisition 8-K. Each Purchaser, severally and not jointly with the other
Purchasers, covenants that until such time as the transactions contemplated by
this Agreement are publicly disclosed by the Company as described in this
Section 4.6, such Purchaser will maintain the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of the offering of the Securities and the Acquisition) and will refrain
from purchasing or selling, or inducing any other Person to purchase or sell,
shares of Common Stock or preferred stock of the Company. 

4.7              Non-Public Information. Except with the express written consent
of such Purchaser and unless prior thereto such Purchaser shall have executed a
written agreement regarding the confidentiality and use of such information, the
Company shall not, and shall cause each Subsidiary and each of their respective
officers, directors, employees and agents, not to, and each Purchaser shall not
directly solicit the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents to, provide any Purchaser with any
material, non-public information regarding the Company or any of its
Subsidiaries from and after the filing of the Press Release. 

4.8              Indemnification. 

(a)                Indemnification of Purchasers. The Company will indemnify and
hold each Purchaser and its directors, officers, stockholders, members,
partners, employees and agents (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls such Purchaser (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, stockholders, agents, members, partners or
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles notwithstanding a lack of such title or any other title) of
such controlling Person (each, a “Purchaser Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation that any such Purchaser
Party may suffer or incur as a result of (i) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents or (ii) any action instituted
against a Purchaser Party in any capacity, or any of them or their respective
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser Party,

 

--------------------------------------------------------------------------------

 

 

with respect to any of the transactions contemplated by this Agreement. The
Company will not be liable to any Purchaser Party under this Agreement to the
extent, but only to the extent, that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents or attributable to the gross
negligence or willful misconduct on the part of such Purchaser Party.

(b)               Conduct of Indemnification Proceedings. Promptly after receipt
by any Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 4.8(a), such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided  that
the failure of any Indemnified Person so to notify the Company shall not relieve
the Company of its obligations hereunder except to the extent that the Company
is actually and materially and adversely prejudiced by such failure to notify.
In any such proceeding, any Indemnified Person shall have the right to retain
its own counsel, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Person unless: (i) the Company and the Indemnified
Person shall have mutually agreed to the retention of such counsel; (ii) the
Company shall have failed promptly to assume the defense of such proceeding and
to employ counsel reasonably satisfactory to such Indemnified Person in such
proceeding; or (iii) in the reasonable judgment of counsel to such Indemnified
Person, representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them;
provided  that the Indemnifying Party shall not be liable for the fees and
expenses of more than one separate firm of attorneys at any time for all
Indemnified Parties. The Company shall not be liable for any settlement of any
proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. Without the prior written consent
of the Indemnified Person, which consent shall not be unreasonably withheld,
delayed or conditioned, the Company shall not effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Indemnified Party, unless such settlement includes an unconditional release
of such Indemnified Person from all liability arising out of such proceeding.

4.9              Listing of Common Stock. The Company will use its reasonable
best efforts to list the Underlying Shares for quotation on the NYSE and
maintain the listing of the Common Stock on the NYSE.

4.10          Use of Proceeds. The Company intends to use the net proceeds from
the sale of the Preferred Shares hereunder for the purpose of funding a portion
of the Acquisition and related transaction fees and expenses.

4.11          Restriction on Sale of Securities.  For a period commencing on the
date hereof and ending on, and including, the 60th calendar day after the
Closing Date (the “Lock-Up Period”), the Company will not, without the prior
written consent of the Placement Agent, directly or indirectly, (i) offer,
pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or otherwise transfer or dispose of any shares of Common Stock or any
securities convertible into or exercisable or exchangeable for Common Stock or
file any registration statement under the 1933 Act with respect to any of the
foregoing or (ii) enter into any swap or any other agreement or any transaction
that transfers, in whole or in part, directly or indirectly, the economic
consequence of ownership of the Common Stock, whether any such swap or
transaction described in clause (i) or (ii) above is to be settled by delivery
of Common Stock or other securities, in cash or otherwise. The foregoing
sentence shall not apply to

 

--------------------------------------------------------------------------------

 

 

(A) the Securities to be sold hereunder, (B) any shares of Common Stock issued
by the Company upon the exercise of an option or warrant, the lapse of a
restrictive period for restricted stock units, or the conversion of a security
outstanding on the date hereof, (C) any shares of Common Stock issued or options
to purchase Common Stock granted pursuant to existing employee benefit plans of
the Company, provided that such options shall not be vested and exercisable
within the Lock-Up Period, (D) any shares of Common Stock issued pursuant to any
non-employee director stock plan or dividend reinvestment plan and (E) any
registration statement filed by the Company following the 15th day after the
date hereof relating to the issuance of Common Stock or securities convertible
into or exercisable or exchangeable for Common Stock, the net proceeds of which
are expected to be used to fund the Acquisition, provided  that no such
securities may be sold pursuant to such registration statement during the
Lock-Up Period. 

 

Article 5
CONDITIONS PRECEDENT TO CLOSING

5.1              Conditions Precedent to the Obligations of the Purchasers to
Purchase Preferred Shares. The obligation of each Purchaser to acquire Preferred
Shares at the Closing is subject to the fulfillment, on or prior to the Closing
Date, of each of the following conditions, any of which may be waived by such
Purchaser (as to itself only):

(a)                Representations and Warranties. The representations and
warranties of the Company contained herein shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality, which shall be true and correct in all respects) as of
the date hereof and as of the Closing Date, as though made on and as of such
date, except for such representations and warranties that speak as of a specific
date.

(b)               Performance. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by it at or prior to the Closing.

(c)                No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

(d)               Consents. In addition to the Required Approvals contemplated
in Section 3.1(e)(ii), (iii), (iv), (v), and (vi) above, the Company shall have
obtained in a timely fashion any and all consents, permits, approvals,
registrations and waivers necessary for consummation by it of the purchase and
sale of the Preferred Shares, all of which shall be and remain so long as
necessary in full force and effect.

(e)                Company Deliverables. The Company shall have delivered the
Company’s deliverables in accordance with Section 2.2.

(f)                Compliance Certificate. The Company shall have delivered to
the Closing Agent a certificate, dated as of the Closing Date and signed by its
Chief Executive Officer or its Chief Financial Officer, certifying to the
fulfillment of the conditions specified in Sections 5.1(a) and (b) in the form
attached as Exhibit E. 

 

--------------------------------------------------------------------------------

 

 

(g)               Certificate of Designations. The Company shall have filed the
Certificate of Designations with the Secretary of State.

(h)               Acquisition Agreement. The Acquisition Agreement,
substantially in the form attached as Exhibit G, shall be in full force and
effect.

(i)                 Minimum Gross Proceeds. The Company shall simultaneously
issue and deliver through the facilities of DTC on the Closing Date to the
Purchasers hereunder Preferred Shares against payment of at least the Aggregate
Subscription Amount and satisfaction by each Purchaser of all its other
obligations pursuant to Sections 2.3 and 5.2.

5.2              Conditions Precedent to the Obligations of the Company to sell
Preferred Shares. The Company’s obligation to sell and issue the Preferred
Shares at the Closing is subject to the fulfillment, on or prior to the Closing
Date, of the following conditions, any of which may be waived by the Company:

(a)                Representations and Warranties. The representations and
warranties made by each Purchaser in Section 3.2 hereof shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality, which shall be true and correct in
all respects) as of the date hereof and as of the Closing Date as though made on
and as of such date, except for representations and warranties that speak as of
a specific date.

(b)               Performance. Such Purchaser shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by such Purchaser at or prior to the Closing Date.

(c)                No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

(d)               Consents. Other than the Required Approvals contemplated in
Section 3.1(e)(ii), (iii), (iv), (v), and (vi) above, the Company shall have
obtained in a timely fashion any and all consents, permits, approvals,
registrations and waivers necessary for consummation by it of the purchase and
sale of the Preferred Shares, all of which shall be and remain so long as
necessary in full force and effect.

(e)                Jefferies Certificate. Jefferies (as Placement Agent and
Closing Agent) shall have delivered to the Company a certificate regarding
investor status, dated as of the Closing Date and signed by an authorized
representative of Jefferies, which shall be in a form reasonably acceptable to
the Company.

(f)                Purchasers Deliverables. The Company shall have received
funds equal to at least the Aggregate Subscription Amount, and each Purchaser
shall have delivered Purchaser’s deliverables in accordance with Section 2.3.

(g)               Acquisition Agreement. The Acquisition Agreement,
substantially in the form attached as Exhibit G, shall be in full force and
effect.

 

 

--------------------------------------------------------------------------------

 

 

 

Article 6  

MISCELLANEOUS

6.1              Fees and Expenses. The parties hereto shall be responsible for
the payment of all expenses incurred by them in connection with the preparation
and negotiation of the Transaction Documents and the consummation of the
transactions contemplated hereby. The Company shall pay all amounts owed to the
Placement Agent relating to or arising out of the transactions contemplated
hereby. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the
Securities to the Purchasers.

6.2              Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the date hereof, and without
further consideration, the Company and the Purchasers will execute and deliver
to the other such further documents as may be reasonably requested in order to
give practical effect to the intention of the parties under the Transaction
Documents.

6.3              Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile
(provided  the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section prior to 5:00
p.m., New York City time, on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section on a day that is not a Trading
Day or later than 5:00 p.m., New York City time, on any Trading Day, (c) the
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service with next day delivery specified, or (d) upon actual
receipt by the party to whom such notice is required to be given. The address
for such notices and communications shall be as follows:

If to the Company:

Oriental Financial Group Inc.

 

997 San Roberto Street

 

San Juan, Puerto Rico 00926

 

Attention: General Counsel

 

Telephone: (787) 993-4206

 

Fax: (787) 771-6896

 

Email: csouffront@orientalfg.com

 

 

With a copy to:

Cleary Gottlieb Steen & Hamilton LLP

 

One Liberty Plaza

 

New York, New York 10006

 

Attention: Leslie N. Silverman

 

Telephone: (212) 225-2380

 

Fax: (212) 225-3999

 

Email: lsilverman@cgsh.com

 

 

If to a Purchaser:

To the address set forth under such Purchaser’s name on the signature page
hereof; or such other address as may be designated in writing hereafter, in the
same manner, by such Person.

 

--------------------------------------------------------------------------------

 

 

 

6.4              Amendments; Waivers; No Additional Consideration. No amendment
or waiver of any provision of this Agreement will be effective with respect to
any party unless made in writing and signed by an officer or a duly authorized
representative of such party. No consideration shall be offered or paid to any
Purchaser to amend or consent to a waiver or modification of any provision of
any Transaction Document unless the same consideration is also offered to all
Purchasers that then hold Preferred Shares.

6.5              Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party. This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.

6.6              Successors and Assigns. The provisions of this Agreement shall
inure to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchasers. Any Purchaser may assign its rights hereunder in whole or in part to
any Person to whom such Purchaser assigns or transfers any Securities in
compliance with the Transaction Documents and applicable law, provided  such
transferee shall agree in writing to be bound, with respect to the transferred
Securities, by the terms and conditions of this Agreement that apply to the
“Purchasers”.

6.7              No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than, solely with respect to the provisions of
Section 4.8, the Indemnified Persons.

 

--------------------------------------------------------------------------------

 

 

6.8              Reliance by Jefferies.  The parties hereto agree and
acknowledge that Jefferies, in its capacity as Placement Agent and Closing
Agent, may rely on the representations, warranties, agreements and covenants of
the Company and of the respective Purchasers contained in this Agreement as if
such representations, warranties, agreements, and covenants, as applicable, were
made directly to it.  The parties hereto further agree that Jefferies may rely
on or, if it so requests, be specifically named as an addressee of, the legal
opinions and certificates to be delivered pursuant to Section 2.2 of this
Agreement.

6.9              Exculpation of Jefferies.  Each party hereto agrees for the
express benefit of each of Jefferies (as Placement Agent or Closing Agent), its
affiliates and representatives that:

(a)                Neither Jefferies (as Placement Agent or Closing Agent) nor
any of its affiliates or any of its representatives (i) has any duties or
obligations other than those specifically set forth herein or in the engagement
letter, dated as of June 29, 2011, among the Company and Jefferies (the
“Engagement Letter”), (ii) shall be liable for any improper payment made in
accordance with the information provided by the Company, (iii) makes any
representation or warranty (other than as provided in the certificate to be
provided to the Company pursuant to Section 5.2(e)), or has any responsibilities
as to the validity, accuracy, value or genuineness of any information,
certificates or documentation delivered by or on behalf of the Company pursuant
to the Transaction Documents or in connection with the transactions contemplated
thereby or by the Acquisition Agreement or (iv) shall be liable (x) for any
action taken, suffered or omitted by any of them in good faith and reasonably
believed to be authorized or within the discretion or rights or powers conferred
upon it by any Transaction Document or the Acquisition Agreement or (y) for
anything which any of them may do or refrain from doing in connection with any
Transaction Document or the Acquisition Agreement, except for such party’s own
gross negligence, willful misconduct or bad faith.

(b)               Each of Jefferies (as Placement Agent or Closing Agent), its
affiliates and its representatives shall be entitled to (i) rely on, and shall
be protected in acting upon, any certificate, instrument, opinion, notice,
letter or any other document or security delivered to any of them by or on
behalf of the Company, and (ii) be indemnified by the Company for acting as
Placement Agent or Closing Agent hereunder pursuant to the indemnification
provisions set forth in the Engagement Letter.

6.10          Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State. Each party agrees that all
Proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and any other Transaction Documents
(whether brought against a party hereto or its respective Affiliates, employees
or agents) may be commenced on a non-exclusive basis in the New York Courts.
Each party hereto hereby irrevocably submits to the non-exclusive jurisdiction
of the New York Courts for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any
Proceeding, any claim that it is not personally subject to the jurisdiction of
any such New York Court, or that such Proceeding has been commenced in an
improper or inconvenient forum. Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
Proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY

 

--------------------------------------------------------------------------------

 

 

JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

6.11          Survival. Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Preferred Shares; provided  that the
representations and warranties of the Company shall survive the Closing and the
delivery of Preferred Shares for a period of one year.

6.12          Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile signature page were an original thereof.

6.13          Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.14          Replacement of Preferred Shares. As provided in the Certificate of
Designations and solely to the extent physical certificates representing the
Preferred Shares are delivered to any Purchaser, the Company shall replace any
mutilated certificate at the holder’s expense upon surrender of that certificate
to the Company. The Company shall replace certificates that become destroyed,
stolen or lost at the holder’s expense upon delivery to the Company of
satisfactory evidence that the certificate has been destroyed, stolen or lost,
together with any indemnity that may be required by the Company or the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Preferred Shares. If a replacement certificate
or instrument evidencing any Preferred Shares is requested due to a mutilation
thereof, the Company may require delivery of such mutilated certificate or
instrument as a condition precedent to any issuance of a replacement.

6.15          Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company may be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

6.16          Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of

 

--------------------------------------------------------------------------------

 

 

action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

6.17          Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Preferred Shares pursuant to the Transaction Documents has been made by
such Purchaser independently of any other Purchaser and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any Subsidiary which may
have been made or given by any other Purchaser or by any agent or employee of
any other Purchaser, and no Purchaser and any of its agents or employees shall
have any liability to any other Purchaser (or any other Person) relating to or
arising from any such information, materials, statement or opinions. Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser acknowledges that no other Purchaser has
acted as agent for such Purchaser in connection with making its investment
hereunder and that no Purchaser will be acting as agent of such Purchaser in
connection with monitoring its investment in the Securities or enforcing its
rights under the Transaction Documents. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.

 

 

 

--------------------------------------------------------------------------------

 

 

 

Schedule I

 

 

 

Wire Information

ABA Number:

021000018

 

Bank Name:

The Bank of New York

 

Account Name:

Jefferies & Co., Inc.

 

Account Number:

8900652772

 

RE:

OFG

 

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBITS

 

 

A:        Form of Certificate of Designations

B:        Form of Opinion of Company Puerto Rico Counsel

C:        Form of Opinion of Company U.S. Counsel

D:        Form of Secretary’s Certificate

E:         Form of Officer’s Certificate

F:         Subsidiaries of the Company

G:        Form of Acquisition Agreement

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Form of Certificate of Designations

ORIENTAL FINANCIAL GROUP INC.

CERTIFICATE OF DESIGNATIONS
Pursuant to Section 5.01 of the

General Corporation Law

of the Commonwealth of Puerto Rico

8.750% NON-CUMULATIVE
CONVERTIBLE PERPETUAL PREFERRED STOCK, SERIES C
($1.00 par value per share)

Pursuant to Article 5.01 of the General Corporation Law of the Commonwealth of
Puerto Rico, the undersigned, Carlos O. Souffront, as Secretary of the Board of
Directors of Oriental Financial Group Inc., a financial holding company and
corporation organized in the Commonwealth of Puerto Rico (the "Corporation"),
HEREBY CERTIFIES that, pursuant to the authority conferred upon the Board of
Directors (the "Board of Directors") by the Corporation’s Certificate of
Incorporation, as amended, and resolutions duly adopted by the Board of
Directors on June 20, 2012, creating a committee thereof known as the "Pricing
Committee," the Pricing Committee on June 27, 2012 duly adopted the following
resolutions creating a series of 84,000 shares of preferred stock designated as
the "8.750% Non-Cumulative Convertible Perpetual Preferred Stock, Series C," and
that such resolutions have not been modified or rescinded and remain in full
force and effect: 

RESOLVED, that pursuant to the authority expressly granted to and vested in the
Board of Directors of the Corporation and delegated to the Pricing Committee in
accordance with the provisions of the Corporation’s Certificate of
Incorporation, as amended, the Series C Preferred Stock of the Corporation be
and it hereby is created;

FURTHER RESOLVED, that the Pricing Committee designated by the Board of
Directors has determined that the preferences and relative, participating,
optional or other special rights of the Series C Preferred Stock, and the
qualifications, limitations or restrictions thereof, as stated and expressed
herein, are under the circumstances prevailing on the date hereof fair and
equitable to all the existing stockholders of the Corporation; and

FURTHER RESOLVED, that the designation and amount of such series and the voting
powers, preferences and relative, participating, optional or other special
rights of the shares of such Series C Preferred Stock, and the qualifications,
limitations or restrictions thereof are as follows:

8.750% NON-CUMULATIVE CONVERTIBLE
PERPETUAL PREFERRED STOCK, SERIES C

Section 1.           Designation of Series and Number of Shares

. The shares of such series of preferred stock shall be designated "8.750%
Non-Cumulative Convertible Perpetual Preferred Stock, Series C" (the "Series C
Preferred Stock"), and the authorized number of shares that shall constitute
such series shall be 84,000 shares,

 

--------------------------------------------------------------------------------

 

 

which may be decreased (but not below the number of shares of Series C Preferred
Stock then issued and outstanding) from time to time by the Board of Directors.
Shares of outstanding Series C Preferred Stock that are purchased or otherwise
acquired by the Corporation shall be cancelled and shall revert to authorized
but unissued shares of preferred stock of the Corporation undesignated as to
series. The par value of the Series C Preferred Stock shall be $1.00 per share,
and the liquidation preference shall be $1,000 per share. 

Section 2.           Ranking

. The Series C Preferred Stock will rank, with respect to the payment of
dividends and distributions upon liquidation, dissolution or winding-up, (1) on
a parity with the Series A Preferred Stock, the Series B Preferred Stock and
each class or series of capital stock the Corporation may issue in the future
the terms of which expressly provide that such class or series will rank on a
parity with the Series C Preferred Stock as to dividend rights and rights on
liquidation, dissolution or winding-up of the Corporation (collectively, the
"Parity Securities"), (2) senior to Common Stock and each other class or series
of capital stock the Corporation may issue in the future the terms of which do
not expressly provide that it ranks on a parity with or senior to the Series C
Preferred Stock as to dividend rights and rights on liquidation, dissolution or
winding-up of the Corporation (the "Junior Securities"), and (3) junior to any
other equity securities the Corporation may issue from time to time (subject to
compliance with the provisions of Section 16 below), the terms of which
expressly provide that such equity security rank senior to the Series C
Preferred Stock with respect to either or both the payment of dividends or the
distribution of assets on any liquidation, dissolution or winding-up of the
Corporation. For this purpose, the term "equity securities" does not include
debt securities convertible into or exchangeable for capital stock.  The
Corporation has the power to authorize and/or issue additional shares or classes
or series of Junior Securities or Parity Securities without the consent of the
Holders.

Section 3.           Definitions

. As used herein with respect to the Series C Preferred Stock:

(a)          "Acquisition Agreement" means that certain Acquisition Agreement,
dated June 28, 2012, between the Corporation and BBVA.

(b)         "Acquisition Closing" means the consummation of the acquisition of
certain assets from BBVA pursuant to the Acquisition Agreement.

(c)          "Additional Shares" has the meaning set forth in Section 11(b).

(d)         "Affiliate" has the meaning set forth in Rule 144.

(e)          "Agent Members" has the meaning set forth in Section 21(a)(ii).

(f)          "Applicable Conversion Price" at any given time means the price
equal to $1,000 divided by the Applicable Conversion Rate in effect at such
time; provided, however, that the initial Applicable Conversion Price shall be
$11.7675.

(g)         "Applicable Conversion Rate" means the Conversion Rate in effect at
any given time.

(h)         "Base Price" has the meaning set forth in Section 12(a).

(i)           "Basel III" means the agreements reached by the Basel Committee on
Banking Supervision in "Basel III:  A Global Regulatory Framework for More
Resilient Banks and Banking Systems".

 

--------------------------------------------------------------------------------

 

 

(j)           "Basel III NPR" means the notice of proposed rulemaking issued by
the Office of the Comptroller of the Currency (OCC-2012-0008, RIN 1557-AD46),
the Board of Governors of the Federal Reserve System, and the Federal Deposit
Insurance Corporation (RIN 3064-AD95), approved by the Board of Governors of the
Federal Reserve System on June 7, 2012, that would revise capital requirements
for U.S. banking organizations consistent with Basel III (as such proposed rule
may be amended or revised upon issuance of a final rule or thereafter).

(k)         "BBVA" means Banco Bilbao Vizcaya Argentaria, S.A., a limited
liability company (a “sociedad anónima” or S.A.) organized in Spain.

(l)           "Board of Directors" means the board of directors of the
Corporation or any committee thereof duly authorized to act on behalf of such
board of directors.

(m)       "Business Day" means any day that is not Saturday or Sunday and that,
in New York City or in San Juan, Puerto Rico, is not a day on which banking
institutions generally are authorized or obligated by law or executive order to
be closed.

(n)         "Cash Settlement" has the meaning set forth in Section 9(f).

(o)         "Certificate of Designations" means this Certificate of Designations
relating to the Series C Preferred Stock, as it may be amended from time to
time.

(p)         "Certificate of Incorporation" means the Certificate of
Incorporation of the Corporation, as amended.

(q)         "Certificated Security" has the meaning set forth in Section
21(a)(iii).

(r)           "Closing Price" of the Common Stock (or other relevant capital
stock or equity interest) on any date of determination means the closing sale
price or, if no closing sale price is reported, the last reported sale price of
the shares of the Common Stock (or other relevant capital stock or equity
interest) on the New York Stock Exchange on such date. If the Common Stock (or
other relevant capital stock or equity interest) is not traded on the New York
Stock Exchange on any date of determination, the Closing Price of the Common
Stock (or other relevant capital stock or equity interest) on such date of
determination means the closing sale price as reported in the composite
transactions for the principal U.S. national or regional securities exchange on
which the Common Stock (or other relevant capital stock or equity interest) is
so listed or quoted, or, if no closing sale price is reported, the last reported
sale price on the principal U.S. national or regional securities exchange on
which the Common Stock (or other relevant capital stock or equity interest) is
so listed or quoted, or if the Common Stock (or other relevant capital stock or
equity interest) is not so listed or quoted on a U.S. national or regional
securities exchange, the last quoted bid price for the Common Stock (or other
relevant capital stock or equity interest) in the over-the-counter market as
reported by OTC Markets Group, Inc. or similar organization, or, if that bid
price is not available, the market price of the Common Stock (or other relevant
capital stock or equity interest) on that date as determined by a nationally
recognized independent investment banking firm retained by the Corporation for
this purpose.

For purposes of this Certificate of Designations, all references herein to the
"Closing Price" and "last reported sale price" of the Common Stock (or other
relevant capital stock or equity interest) on the New York Stock Exchange shall
be such closing sale price and last reported sale price as reflected on the
website of the New York Stock Exchange (http://www.nyse.com) and as reported by
Bloomberg Professional Service;

 

--------------------------------------------------------------------------------

 

 

provided that in the event that there is a discrepancy between the closing sale
price or last reported sale price as reflected on the website of the New York
Stock Exchange and as reported by Bloomberg Professional Service, the closing
sale price and last reported sale price on the website of the New York Stock
Exchange shall govern. If a Reorganization Event has occurred and (1) the
Reference Property consists only of shares of common stock, the "Closing Price"
shall be based on the closing price per share of such common stock; (2) the
Reference Property consists only of cash, the "Closing Price" shall be the cash
amount paid per share; and (3) the Reference Property consists of securities,
cash and/or other property, the "Closing Price" shall be based on the sum, as
applicable, of (x) the closing price of such common stock, (y) the cash amount
paid per share and (z) the value (as determined by the Board of Directors from
time to time) of any other securities or property paid to the holders of the
Common Stock in connection with the Reorganization Event.

(s)          "Combination Settlement" has the meaning set forth in Section 9(f).

(t)           "Common Stock" means the Corporation’s common stock, par value
$1.00 per share, provided that to the extent the Corporation is a party to a
merger, consolidation or other transaction pursuant to which the Common Stock is
converted or exchanged for other securities, “Common Stock” shall be deemed to
refer to such other securities for all purposes hereof.

(u)         "Common Stock Certificate" has the meaning set forth in Section
21(b)

(v)         "Conversion Agent" shall mean the Transfer Agent acting in its
capacity as conversion agent for the Series C Preferred Stock, and its
successors or assigns.

(w)       "Conversion Date" has the meaning set forth in Section 9(e)(ii).

(x)         "Conversion Obligation" has the meaning set forth in Section 8.

(y)         "Conversion Rate" means for each share of Series C Preferred Stock,
84.9798 shares of Common Stock, subject to adjustment as set forth herein.

(z)          "Corporation" means Oriental Financial Group Inc., a financial
holding company and corporation organized in the Commonwealth of Puerto Rico.

(aa)      "Current Market Price" means, on any date, the average of the daily
Closing Prices per share of the Common Stock or other securities on each of the
10 consecutive Trading Days preceding the earlier of the day before the date in
question and the day before the Ex-Date with respect to the issuance or
distribution requiring such computation.

(bb)     "Daily Conversion Value" means, for each of the 40 consecutive Trading
Days during the Observation Period, 2.5% of the product of (a) the Conversion
Rate on such Trading Day and (b) the Daily VWAP on such Trading Day.

(cc)      "Daily Measurement Value" means the Specified Dollar Amount divided by
40.

(dd)    "Daily Settlement Amount," for each of the 40 consecutive Trading Days
during the Observation Period, shall consist of:

 

--------------------------------------------------------------------------------

 

 

                                                                
(i)                 cash in an amount equal to the lesser of (i) the Daily
Measurement Value and (ii) the Daily Conversion Value on such Trading Day; and

                                                              
(ii)                 if the Daily Conversion Value exceeds the Daily Measurement
Value, a number of shares of Common Stock equal to (i) the difference between
the Daily Conversion Value and the Daily Measurement Value, divided by (ii) the
Daily VWAP for such Trading Day.

(ee)      "Daily VWAP" means, for each of the 40 consecutive Trading Days during
the applicable Observation Period, the per share volume-weighted average price
of the Common Stock on the New York Stock Exchange as displayed under the
heading "Bloomberg VWAP" on Bloomberg page "OFG <equity> AQR" (or its equivalent
successor if such page is not available) in respect of the period from the
scheduled open of trading until the scheduled close of trading of the primary
trading session on such Trading Day (or if such volume-weighted average price is
unavailable, the market value of one share of Common Stock on such Trading Day
determined by the Board of Directors in a commercially reasonable manner, using
a volume-weighted average method). The "Daily VWAP" shall be determined without
regard to afterhours trading or any other trading outside of the regular trading
session trading hours.

(ff)       "Depositary" means DTC or its nominee or any successor depositary
appointed by the Corporation.

(gg)     "Distributed Property" has the meaning set forth in Section 14(a)(iv).

(hh)     "Dividend Payment Date" has the meaning set forth in Section 4(b).

(ii)         "Dividend Period" has the meaning set forth in Section 4(b).

(jj)         "Dividend Threshold Amount" has the meaning set forth in Section
14(a)(v).

(kk)     "DTC" means The Depository Trust Company and its successors or assigns.

(ll)         "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

(mm) "Ex-Date," when used with respect to any issuance or distribution, means
the first date on which the Common Stock or other securities trade without the
right to receive the issuance or distribution.

(nn)     "Federal Reserve" means the Federal Reserve, the central bank of the
United States.

(oo)     "Fundamental Change" shall be deemed to have occurred if the
Corporation consolidates with or merges with or into any Person or conveys,
transfers, sells or otherwise disposes of or leases all or substantially all of
its property and assets to any Person, or any Person consolidates with or merges
into or with the Corporation, in any such event pursuant to a transaction in
which the Corporation's outstanding voting shares are changed into or exchanged
for cash, securities or other property, other than any such transaction where
the Corporation's outstanding voting shares are not changed or exchanged at all
(except to the extent necessary to reflect a change in the Corporation's
jurisdiction of formation); provided,  however that a Fundamental Change will
not be deemed to have occurred if at least 90% of the consideration received by
holders of the Common Stock in the transaction or transactions, excluding cash
payments for fractional shares and cash payments made in respect of dissenters'
appraisal rights, consists of shares of common stock or American Depositary
Receipts in respect of common stock that are listed on any of the New York Stock

 

--------------------------------------------------------------------------------

 

 

Exchange, the NASDAQ Global Select Market or the NASDAQ Global Market (or any of
their respective successors) or will be so listed when issued or exchanged in
connection with such transaction or transactions.

Additionally, if the Corporation elects to and does obtain shareholder approval
to allow it to issue shares of Common Stock upon conversion in excess of the
limitations set forth in Sections 312.03(c)(1) and (c)(2) of the NYSE Listed
Company Manual, on and after the date on which the Corporation obtains
shareholder approval, the occurrence of either of the events described in clause
1 and 2 of the definition of "Specified Corporate Events" shall no longer
constitute a Specified Corporate Event and shall instead constitute a
Fundamental Change.

(pp)     "Fundamental Change Conversion" has the meaning set forth in Section
11(a).

(qq)     "Fundamental Change Conversion Period" has the meaning set forth in
Section 11(a).

(rr)        "Fundamental Change Effective Date" has the meaning set forth in
Section 11(a).

(ss)       "Fundamental Change Stock Price" means the consideration paid per
share of Common Stock in a Fundamental Change. If such consideration consists
only of cash, the Fundamental Change Stock Price shall equal the amount of cash
paid per share of Common Stock. Otherwise, the Fundamental Change Stock Price
shall be the average of the Closing Prices per share of Common Stock on each of
the 10 consecutive Trading Days up to, but not including, the Fundamental Change
Effective Date.   

(tt)        "Global Security" has the meaning set forth in Section 21(a)(i).

(uu)     "Holder" means the Person in whose name the shares of the Series C
Preferred Stock are registered, which may be treated by the Corporation,
Transfer Agent, Registrar, paying agent and Conversion Agent as the absolute
owner of the shares of Series C Preferred Stock for the purpose of making
payment and settling the related conversions and for all other purposes.

(vv)     "Initial Conversion Value" means $888.8889.

(ww) "Issue Date" means the date on which shares of the Series C Preferred Stock
are first issued.

(xx)     "Junior Securities" has the meaning set forth in Section 2.

(yy)     "Mandatory Conversion Date" has the meaning set forth in Section 10(c).

(zz)      "Market Disruption Event" means (a) a failure by the Relevant Stock
Exchange to open for trading during its regular trading session or (b) the
occurrence or existence prior to 1:00 p.m., New York City time, on any Scheduled
Trading Day for the Common Stock for more than one half-hour period in the
aggregate during regular trading hours of any suspension or limitation imposed
on trading (by reason of movements in price exceeding limits permitted by the
Relevant Stock Exchange or otherwise) in the Common Stock or in any options
contracts or futures contracts relating to the Common Stock.

(aaa)   "Notice of Mandatory Conversion" has the meaning set forth in Section
10(c).

 

--------------------------------------------------------------------------------

 

 

(bbb) "Observation Period" with respect to any shares of Series C Preferred
Stock surrendered for conversion means: (i) subject to clauses (ii) and (iii),
the 40 consecutive Trading Day period beginning on, and including, the second
Trading Day immediately succeeding such Conversion Date; (ii) if the relevant
Conversion Date occurs on or after the date of the Corporation’s issuance of a
Redemption Notice with respect to the Series C Preferred Stock pursuant to
Section 7(b) and prior to the relevant Redemption Date, the 40 consecutive
Trading Days beginning on, and including, the 42nd Scheduled Trading Day
immediately preceding such Redemption Date; and (iii) if the shares are being
converted pursuant to a Notice of Mandatory Conversion, the 40 consecutive
Trading Day period beginning on, and including, the 42nd Scheduled Trading Day
immediately preceding the Mandatory Conversion Date.

(ccc)   "Officer" means the President, the Chief Executive Officer, the Chief
Operating Officer, any Senior Executive Vice President, any Executive Vice
President, any Senior Vice President, the Chief Financial Officer, the Treasurer
or the Secretary of the Corporation.

(ddd)      "Officer's Certificate" means a certificate of the Corporation,
signed by any duly authorized Officer of the Corporation.

(eee)   "Optional Redemption" has the meaning set forth in Section 7(a).

(fff)    "Parity Securities" has the meaning set forth in Section 2.

(ggg) "Person" means a legal person, including any individual, corporation,
estate, partnership, joint venture, association, joint-stock company, limited
liability company or trust.

(hhh) "Physical Settlement" has the meaning set forth in Section 9(f).

(iii)       "QIB" has the meaning set forth in Section 21(c)(i).

(jjj)       "Record Date" has the meaning set forth in Section 4(b).

(kkk) "Redemption Conversion Value" means, with respect to any Redemption Date,
the sum of the Daily Conversion Values for each Trading Day in the Observation
Period that would apply to a conversion of Series C Preferred Stock on or after
the Corporation’s issuance of the relevant Redemption Notice and prior to such
Redemption Date.

(lll)       "Redemption Date" has the meaning set forth in Section 7(b).

(mmm) "Redemption Notice" has the meaning set forth in Section 7(b).

(nnn) "Redemption Price" has the meaning set forth in Section 7(a).

(ooo) "Reference Price" means the price per share of Common Stock in connection
with a Fundamental Change. If the holders of shares of Common Stock receive only
cash in connection with the Fundamental Change described in the first paragraph
of the definition thereof, the Reference Price shall be the cash amount paid per
share. Otherwise the Reference Price shall be the average of the Closing Price
per share of Common Stock on each of the 10 consecutive Trading Days up to, but
not including, the effective date of the Fundamental Change.

 

--------------------------------------------------------------------------------

 

 

(ppp) "Reference Property" has the meaning set forth in Section 15(a).

(qqq) "Registrar" shall mean the Transfer Agent acting in its capacity as
registrar for the Series C Preferred Stock, and its successors or assigns or any
other registrar duly appointed by the Corporation.

(rrr)      "Regulation S" means Regulation S promulgated under the Securities
Act.

(sss)    "Regulatory Change" means (i) any amendment to, or change in, the laws
or regulations of the United States or any political subdivision of or in the
United States that is enacted or adopted after the initial issuance of any share
of the Series C Preferred Stock; or (ii) any official administrative decision or
judicial decision or administrative action or other official pronouncement
interpreting or applying those laws or regulations that is announced after the
initial issuance of any share of the Series C Preferred Stock, in the case of
either clause (i) or clause (ii) above, in connection with or otherwise
resulting from the adoption of the Basel III NPR, or otherwise in connection
with the implementation by applicable U.S. bank regulatory authorities of the
Basel III capital accord.

(ttt)        "Relevant Stock Exchange" means The New York Stock Exchange or, if
the Common Stock is not then listed on The New York Stock Exchange, the
principal other U.S. national or regional securities exchange on which the
Common Stock is then listed or, if the Common Stock is not then listed on a U.S.
national or regional securities exchange, the principal other market on which
the Common Stock is then listed or admitted for trading.

(uuu) "Reorganization Event" has the meaning set forth in Section 15(a).

(vvv)   "Resale Restriction Termination Date" has the meaning set forth in
Section 21(c)(vi).

(www) "Rule 144" means Rule 144 under the Securities Act.

(xxx) "Rule 144A"  means Rule 144A under the Securities Act.  

(yyy) "Scheduled Trading Day" means a day that is scheduled to be a trading day
on the Relevant Stock Exchange. If the Common Stock is not so listed or admitted
for trading, "Scheduled Trading Day" means a Business Day.

(zzz)   "SEC" means the United States Securities and Exchange Commission.

(aaaa)     "Securities" means any security issued, authenticated and delivered
under this Certificate of Designations, including any Global Security.

(bbbb)   "Securities Act" means the Securities Act of 1933, as amended.

(cccc)     "Series A Preferred Stock" means the Corporation’s 7.125%
Non-Cumulative Monthly Income Preferred Stock, Series A.

(dddd) "Series B Preferred Stock" means the Corporation's 7.0% Non-Cumulative
Monthly Income Preferred Stock, Series B.

(eeee)     "Series C Preferred Stock" has the meaning set forth in Section 1.

 

--------------------------------------------------------------------------------

 

 

(ffff) "Settlement Amount" has the meaning set forth in Section 9(f)(v).

(gggg)   "Settlement Method" means, with respect to any conversion of Series C
Preferred Stock, Physical Settlement, Cash Settlement or Combination Settlement,
as elected (or deemed to have been elected) by the Corporation.

(hhhh)   "Settlement Notice" means, with respect to any Conversion Date, a
notice from the Corporation of the Settlement Method and, if applicable, the
Specified Dollar Amount that will apply to conversions on such Conversion Date,
delivered in accordance with Section 9(f)(iii).

(iiii)     "Specified Corporate Event" shall mean any of the following events:

(1)               the acquisition, directly or indirectly, by any person or
group (as such term is used in Section 13(d)(3) of the Exchange Act) of
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) of more
than 50% of the aggregate voting power of the voting shares of the Corporation;
or

(2)        the Common Stock ceases to be listed on any of the New York Stock
Exchange, the NASDAQ Global Select Market or the NASDAQ Global Market (or any of
their respective successors).

Notwithstanding the foregoing, on and after the date on which the Corporation
receives shareholder approval to allow it to issue shares upon conversion in
excess of the limitations set forth in Sections 312.03(c)(1) and (c)(2) of the
NYSE Listed Company Manual, the occurrence of either of the events described in
clauses 1 and 2 above shall no longer constitute a Specified Corporate Event and
shall instead constitute a Fundamental Change.

(jjjj)     "Specified Dollar Amount" means the maximum cash amount per share of
Series C Preferred Stock to be received upon conversion as specified or deemed
specified in the Settlement Notice related to any converted shares of Series C
Preferred Stock.

(kkkk)   "Tier 1 Capital" means Tier 1 Capital (or its equivalent) for purposes
of the capital adequacy guidelines of Federal Reserve Regulation Y, 12 CFR 225
(or, as and if applicable, the capital adequacy guidelines or regulations of any
successor appropriate federal banking agency).

(llll)     "Trading Day" means (i) except for purposes of determining Settlement
Amounts due upon conversion, a day on which trading in the Common Stock
generally occurs on the Relevant Stock Exchange; provided  that if the Common
Stock is not so listed or traded, “Trading Day” means a Business Day, and (ii)
for purposes of determining Settlement Amounts due upon conversion only, a day
on which (x) there is no Market Disruption Event and (y) trading in the Common
Stock generally occurs on the Relevant Stock Exchange; provided that if the
Common Stock is not listed or admitted for trading on any securities exchange or
other market, "Trading Day" means a Business Day.

(mmmm)                   "Transfer Agent" means American Stock Transfer & Trust
Company, LLC acting as Transfer Agent, Registrar, paying agent and Conversion
Agent for the Series C Preferred Stock, and its successors or assigns, including
any successor transfer agent appointed by the Corporation.

(nnnn)   "Unit of Reference Property" has the meaning set forth in Section
15(a).

(oooo)   "Unrestricted Stock CUSIP" has the meaning set forth in Section
21(b)(ii).

 

--------------------------------------------------------------------------------

 

 

(pppp)     "Valuation Period" has the meaning set forth in Section 14(a)(iv).

Section 4.          Dividends.  

(a)          From and after the Issue Date, Holders shall be entitled to
receive, when, as and if authorized and declared by the Board of Directors, out
of legally available funds, on a non-cumulative basis, cash dividend's in the
amount determined as set forth in Section 4(c), and no more.

(b)         Subject to Section 4(a), dividends shall be payable quarterly in
arrears on January 15, April 15, July 15 and October 15 of each year (each, a
"Dividend Payment Date") commencing on October 15, 2012. Each dividend will be
payable to Holders of record as they appear in the stock register of the
Corporation at the close of business on the first day of the month, whether or
not a Business Day, in which the relevant Dividend Payment Date occurs (each, a
"Record Date"). Each period from and including a Dividend Payment Date (or the
date of the issuance of the Series C Preferred Stock) to but excluding the
following Dividend Payment Date is herein referred to as a "Dividend Period."  

(c)          Dividends, if, when and as authorized and declared by the Board of
Directors, will be payable, for each outstanding share of Series C Preferred
Stock, at an annual rate of 8.750% on the $1,000 per share liquidation
preference, subject to increase as provided in Section 13(a)(ii) and Section 19.
Dividends payable for a Dividend Period will be computed on the basis of a
360-day year of twelve 30-day months. If a scheduled Dividend Payment Date falls
on a day that is not a Business Day, the dividend will be paid on the next
Business Day as if it were paid on the scheduled Dividend Payment Date, and no
interest or other amount will accrue on the dividend so payable for the period
from and after that Dividend Payment Date to the date the dividend is paid. No
interest or sum of money in lieu of interest will be paid on any dividend
payment on shares of Series C Preferred Stock paid later than the scheduled
Dividend Payment Date. 

(d)         Dividends on the Series C Preferred Stock are non-cumulative. If the
Board of Directors does not authorize and declare a dividend on the Series C
Preferred Stock or if the Board of Directors authorizes and declares less than a
full dividend in respect of any Dividend Period, the Holders will have no right
to receive any dividend or a full dividend, as the case may be, for the Dividend
Period, and the Corporation will have no obligation to pay a dividend or to pay
full dividends for that Dividend Period, whether or not dividends are
authorized, declared and paid for any future Dividend Period with respect to the
Series C Preferred Stock or the Common Stock or any other class or series of the
Corporation's preferred stock.

(e)          So long as any share of Series C Preferred Stock remains
outstanding, (1) no dividend shall be declared and paid or set aside for payment
and no distribution shall be declared and made or set aside for payment on any
Junior Securities (other than a dividend payable solely in shares of Junior
Securities) and (2) no shares of Junior Securities shall be purchased, redeemed
or otherwise acquired for consideration by the Corporation, directly or
indirectly (other than (a) as a result of a reclassification of Junior
Securities for or into other Junior Securities, (b) repurchases, redemptions or
acquisitions in connection with any employment contract, benefit plan or similar
arrangements with or for the benefit of any one or more employees, officers,
directors or consultants or in connection with a dividend reinvestment or
shareholder stock purchase plan providing for the purchase of Junior Securities
by shareholders of the Corporation from the Corporation, (c) through the use of
the proceeds of a substantially contemporaneous sale of other shares of Junior
Securities and (d) conversions into or exchanges for other Junior Securities and
cash solely in lieu of fractional shares of Junior Securities), unless, in each
case, the full dividends for the most recent Dividend Payment Date on all

 

--------------------------------------------------------------------------------

 

 

outstanding shares of Series C Preferred Stock and Parity Securities have been
paid or declared and a sum sufficient for the payment thereof has been set
aside.

Subject to the succeeding sentence, for so long as any shares of Series C
Preferred Stock remain outstanding, no dividends shall be declared or paid or
set aside for payment on any Parity Securities for any period unless full
dividends on all outstanding shares of Series C Preferred Stock for the
then-current Dividend Period have been paid in full or declared and a sum
sufficient for the payment thereof set aside for all outstanding shares of
Series C Preferred Stock.  To the extent the Corporation declares dividends for
the then-current Dividend Period on the Series C Preferred Stock and on any
Parity Securities but does not make full payment of such declared dividends, the
Corporation shall allocate the dividend payments on a pro rata basis among the
Holders of the shares of Series C Preferred Stock and the holders of any Parity
Securities then outstanding. For purposes of calculating the pro rata allocation
of partial dividend payments, the Corporation shall allocate those payments so
that the respective amounts of those payments for the then-current Dividend
Period bear the same ratio to each other as all accrued and unpaid dividends per
share on the Series C Preferred Stock and all Parity Securities bear to each
other.

The Corporation is not obligated to pay Holders of the Series C Preferred Stock
any dividend in excess of the dividends on the Series C Preferred Stock that are
payable as described herein. Subject to the foregoing, and not otherwise, such
dividends (payable in cash, stock or otherwise) as may be determined by the
Board of Directors or any duly authorized committee of the Board of Directors
may be declared and paid on any Junior Securities from time to time out of any
assets legally available therefor, and the shares of Series C Preferred Stock
shall not be entitled to participate in any such dividend.

Notwithstanding the foregoing, if there occurs a Regulatory Change applicable to
the Corporation that would, in the good faith determination of the Corporation,
cause more than an insubstantial risk that the Corporation will not be entitled
to treat the full liquidation value of the shares of Series C Preferred Stock
then outstanding as Tier 1 Capital due to the provisions described in this
paragraph (e), then such provisions shall not be applicable if as a result of
such modification the Series C Preferred Stock would then qualify as Tier 1
Capital upon the closing of the Acquisition and thereafter.  For the avoidance
of doubt, provisions in this paragraph (e) shall be retained and reinstated (if
applicable) to the maximum extent allowable under applicable regulatory
guidelines that permit the Series C Preferred Stock to qualify as Tier 1
Capital.   For so long as the Series C Preferred Stock is outstanding, the
Corporation shall not establish any series of preferred stock, or issue any
shares of preferred stock, with dividends payable on a cumulative basis.

Following the modification of any provisions described in this paragraph (e) as
a result of a Regulatory Change applicable to the Corporation, the Corporation
shall mail or electronically transmit to the Holders a notice briefly describing
such modification. Any failure of the Corporation to mail or electronically
transmit such notice, or any defect therein, shall not, however, in any way
impair or affect the validity of any such modification.

(f)          Payments of cash for dividends will be delivered to the Holder or,
in the case of global certificates, through a book-entry transfer through DTC or
any successor Depositary.

(g)         If a Conversion Date on which a Holder elects to convert Series C
Preferred Stock or the Mandatory Conversion Date is on or prior to the Record
Date for any declared cash dividend for the Dividend Period, such Holder will
not have the right to receive any declared cash dividends for that Dividend
Period. If a Conversion Date on which a Holder elects to convert Series C
Preferred Stock or the Mandatory Conversion

 

--------------------------------------------------------------------------------

 

 

Date is after the Record Date for any declared dividend and prior to the
corresponding Dividend Payment Date, such Holder shall receive that cash
dividend on the relevant Dividend Payment Date if such Holder was the Holder of
record on the Record Date for that dividend. Notwithstanding the preceding
sentence, whether or not such Holder was the Holder of record on the Record
Date, if such Holder elects to convert Series C Preferred Stock after the Record
Date for any declared dividend and prior to the corresponding Dividend Payment
Date, such Holder must pay to the Conversion Agent upon conversion of the shares
of Series C Preferred Stock an amount in cash equal to the full dividend to be
paid on such Dividend Payment Date on the shares being converted, unless the
shares of Series C Preferred Stock are converted pursuant to Section 10, Section
11, Section 12 or Section 13 or following the provision by the Corporation of a
Redemption Notice pursuant to Section 7.

Section 5.          Liquidation.  

(a)          In the event the Corporation voluntarily or involuntarily
liquidates, dissolves or winds up, the Holders at the time shall be entitled
(subject to Section 2) to receive liquidating distributions in the amount of
$1,000 per share of Series C Preferred Stock, plus an amount equal to any
accrued and unpaid dividends, whether or not declared, for the Dividend Period
during which the liquidation, dissolution or winding up occurs to and including
the date of such liquidation, out of assets legally available for distribution
to the Corporation's shareholders, before any distribution of assets is made to
the holders of the Common Stock or any other Junior Securities. After payment of
the full amount of such liquidating distributions, the Holders will not be
entitled to any further participation in any distribution of assets by, and
shall have no right or claim to any remaining assets of, the Corporation.

(b)         In the event the assets of the Corporation available for
distribution to shareholders upon any liquidation, dissolution or winding-up of
the affairs of the Corporation, whether voluntary or involuntary, shall be
insufficient to pay in full the amounts payable with respect to all outstanding
shares of the Series C Preferred Stock and the corresponding amounts payable on
any Parity Securities, Holders and the holders of such Parity Securities shall
share ratably in any distribution of assets of the Corporation in proportion to
the full respective liquidating distributions to which they would otherwise be
respectively entitled.

(c)          The Corporation's consolidation or merger with or into any other
entity, the consolidation or merger of any other entity with or into the
Corporation, or the sale of all or substantially all of the Corporation's
property or business will not constitute its liquidation, dissolution or
winding-up.

Section 6.           Maturity

. The Series C Preferred Stock shall be perpetual unless converted or redeemed
in accordance with this Certificate of Designations.

Section 7.           Optional Redemption

. Except as set forth below, the Series C Preferred Stock is not redeemable
either at the Corporation's option or at the option of Holders at any time.

(a)          If the Acquisition Agreement terminates without the Acquisition
Closing occurring, the Corporation may, subject to prior approval of the Federal
Reserve if required under 12 CFR Section 225.4, redeem (an "Optional
Redemption") all, but not less than all, of the outstanding shares of Series C
Preferred Stock for cash pursuant to a Redemption Notice provided (i) on or
prior to July 28, 2013 if the Acquisition Agreement terminates without the
Acquisition Closing occurring on or prior to June 28, 2013, or (ii) on or prior
to the third Business Day after September 30, 2013, if the last day for
consummation of the Acquisition has been extended in accordance with the
Acquisition Agreement, at a redemption price (the "Redemption Price")  

 

--------------------------------------------------------------------------------

 

 

for each share of Series C Preferred Stock to be redeemed equal to the sum of
(i) $1,010, (ii) accrued and unpaid dividends for the Dividend Period in which
the Optional Redemption occurs (whether or not declared) and (iii) 85% of the
excess, if any, of the Redemption Conversion Value over the Initial Conversion
Value. The Series C Preferred Stock shall not be redeemable at the Corporation’s
option under any other circumstances.

(b)         In case the Corporation exercises its Optional Redemption right to
redeem the Series C Preferred Stock pursuant to Section 7(a), it shall fix a
date, which must be a Business Day, for redemption (a "Redemption Date"), and it
shall provide or cause to be provided by first-class mail, postage prepaid, to
the Holders as they appear in the records of the Corporation and to the
Conversion Agent a notice of such Optional Redemption (a "Redemption Notice")
and issue a press release for publication and make this information available on
its website, if any, not less than 45 nor more than 60 Scheduled Trading Days
prior to the Redemption Date.

(c)          The Redemption Notice shall be conclusively presumed to have been
duly given, whether or not the Holder of any share of Series C Preferred Stock
receives such notice.  In any case, failure to give such Redemption Notice or
any defect in the Redemption Notice to the Holder of any share of Series C
Preferred Stock designated for redemption shall not affect the validity of the
proceedings for the redemption of any other share of Series C Preferred Stock.

(d)         Each Redemption Notice shall be irrevocable and shall specify:

                                                                
(i)                 the Redemption Date;

                                                              
(ii)                 the manner of calculation of the Redemption Price;

                                                            
(iii)                 that on the Redemption Date, the Redemption Price will
become due and payable with respect to each such share of Series C Preferred
Stock;

                                                            
(iv)                 the place or places where such shares of Series C Preferred
Stock are to be surrendered for payment of the Redemption Price;

                                                              
(v)                 that Holders of Series C Preferred Stock may surrender their
shares of Series C Preferred Stock for conversion at any time prior to the close
of business on the Business Day immediately preceding the Redemption Date;

                                                            
(vi)                 the procedures a converting Holder of Series C Preferred
Stock must follow to convert its Series C Preferred Stock and the Settlement
Method and Specified Dollar Amount, if applicable;

                                                           (vii)                
the Applicable Conversion Rate; and

                                                         (viii)                
the CUSIP, ISIN or other similar numbers, if any, assigned to such Series C
Preferred Stock.

(e)          If a Notice of Redemption has been duly given as provided in this
Section 7 and if on or before the Redemption Date all funds necessary for the
redemption have been set aside by the Corporation, separate and apart from its
other funds, in trust for the pro rata benefit of the Holders of the shares of
Series C Preferred Stock called for redemption, so as to be and continue to be
available therefor, then, notwithstanding

 

--------------------------------------------------------------------------------

 

 

that any certificate for any share of Series C Preferred Stock so called for
redemption has not been surrendered for cancellation, on and after the
Redemption Date, unless the Corporation defaults in the payment of the
Redemption Price, in which case such rights shall continue until the Redemption
Price is paid and subject in such case to the right of the Holder to convert its
Series C Preferred Stock, all shares of Series C Preferred Stock so called for
redemption shall no longer be deemed outstanding on the Redemption Date, and all
rights with respect to such shares shall forthwith on such Redemption Date cease
and terminate, except only the right of the Holders thereof to receive the
amount payable on such redemption, without interest.  Any funds unclaimed at the
end of two years from the Redemption Date shall, to the extent permitted by law,
be released to the Corporation, after which time the Holders of the shares so
called for redemption shall look only to the Corporation for payment of the
Redemption Price of such shares.  Shares of outstanding Series C Preferred Stock
that are redeemed, purchased or otherwise acquired by the Corporation or
converted into Common Stock of the Corporation shall be cancelled and shall
revert to authorized but unissued shares of the Corporation’s preferred stock
undesignated as to series.

Section 8.           Right to Convert

. Subject to the provisions of Section 9(e)(ii), each Holder shall have the
right, at such Holder's option, to convert all or any portion of such Holder's
Series C Preferred Stock into shares of Common Stock at the Applicable
Conversion Rate per share of Series C Preferred Stock plus cash in lieu of
fractional shares (subject to the settlement provisions of Section 9(f) (the
"Conversion Obligation"); provided, however, that the Corporation shall have the
right to elect to deliver cash or a combination of cash and shares of Common
Stock in lieu of shares of Common Stock in accordance with the provisions of
Section 9(f).

Section 9.          Conversion Procedures.

(a)          Effective immediately prior to the close of business on the
Mandatory Conversion Date or any applicable Conversion Date, dividends shall no
longer be authorized and declared on any converted shares of Series C Preferred
Stock and such shares of Series C Preferred Stock shall cease to be outstanding,
in each case, subject to the right of Holders to receive any authorized,
declared and unpaid dividends on such shares to the extent provided in Section
4(g) and any other payments to which they are otherwise entitled pursuant to
this Certificate of Designations.

(b)         No allowance or adjustment, except pursuant to Section 14, shall be
made in respect of dividends payable to holders of the Common Stock of record as
of any date prior to the close of business on the Mandatory Conversion Date or
any applicable Conversion Date. Prior to the close of business on the Mandatory
Conversion Date or any applicable Conversion Date, shares of Common Stock
issuable upon conversion of, or other securities issuable upon conversion of,
any shares of Series C Preferred Stock shall not be deemed outstanding for any
purpose, and Holders shall have no rights with respect to the Common Stock or
other securities issuable upon conversion (including voting rights, rights to
respond to tender offers for the Common Stock or other securities issuable upon
conversion and rights to receive any dividends or other distributions on the
Common Stock or other securities issuable upon conversion) by virtue of holding
shares of Series C Preferred Stock.

(c)          Shares of Series C Preferred Stock duly converted in accordance
with this Certificate of Designations will be cancelled and revert to authorized
but unissued shares of preferred stock of the Corporation undesignated as to
series. The Corporation may from time to time take such appropriate action as
may be necessary to reduce the authorized number of shares of Series C Preferred
Stock, provided that the Corporation shall not take any such action if such
action would reduce the authorized number of shares of Series C Preferred Stock
below the number of shares of Series C Preferred Stock then outstanding.

 

--------------------------------------------------------------------------------

 

 

(d)         The Person or Persons entitled to receive the Common Stock and/or
cash, securities or other property issuable upon conversion of Series C
Preferred Stock shall be treated for all purposes as the record holder(s) of
such shares of Common Stock and/or securities as of the close of business on the
relevant Conversion Date (if the Corporation elects to satisfy the related
Conversion Obligation by Physical Settlement) or the last Trading Day of the
relevant Observation Period (if the Corporation elects to satisfy the related
Conversion Obligation by Combination Settlement), as the case may be. In the
event that a Holder shall not by written notice designate the name in which
shares of Common Stock and/or cash, securities or other property (including
payments of cash in lieu of fractional shares) to be issued or paid upon
conversion of shares of Series C Preferred Stock should be registered or paid or
the manner in which such shares should be delivered, the Corporation shall be
entitled to register and deliver such shares, and make such payment, in the name
of the Holder and in the manner shown on the records of the Corporation or, in
the case of global certificates or uncertificated shares, through book-entry
transfer through the Depositary.

(e)          Conversion will occur on the Mandatory Conversion Date or any
applicable Conversion Date as follows:

                                                                
(i)                 On the Mandatory Conversion Date (or, if any Scheduled
Trading Day during the 42 Scheduled Trading Day period beginning on and
including the 42nd Scheduled Trading Day prior to the Mandatory Conversion Date
is not a Trading Day, on the third Business Day immediately following the last
Trading Day of the Observation Period), shares of Common Stock (and/or cash at
the Corporation's election pursuant to Section 9(f)) shall be issued to Holders
or their designee upon presentation and surrender of the certificate evidencing
the Series C Preferred Stock to the Conversion Agent, if shares of the Series C
Preferred Stock are held in certificated form, and, if required, the furnishing
of appropriate endorsements and transfer documents and the payment of all
transfer and similar taxes. If a Holder's interest is a beneficial interest in a
global certificate representing Series C Preferred Stock, a book-entry transfer
through the Depositary will be made by the Conversion Agent upon compliance with
the Depositary's procedures for converting a beneficial interest in a global
security.

                                                              
(ii)                 On the date of any conversion at the option of a Holder
pursuant to Section 8, Section 11, Section 12 or Section 13, if a Holder's
interest is in certificated form, a Holder must do each of the following in
order to convert:

(A)    complete and manually sign the conversion notice substantially in the
form set forth in Exhibit B or in such other form provided by the Conversion
Agent, or a facsimile of the conversion notice, and deliver this irrevocable
notice to the Conversion Agent;

(B)    surrender the shares of Series C Preferred Stock to the Conversion Agent;

(C)    if required, furnish appropriate endorsements and transfer documents;

(D)    if required, pay all transfer or similar taxes; and

(E)     if required, pay funds equal to any authorized, declared and unpaid
dividend payable on the next Dividend Payment Date to which such Holder is
entitled.

 

--------------------------------------------------------------------------------

 

 

If a Holder's interest is a beneficial interest in a global certificate
representing Series C Preferred Stock, in order to convert, such Holder must
comply with paragraphs (C) through (E) of this clause (ii) and comply with the
Depositary's procedures for converting a beneficial interest in a global
security. The date on which a Holder complies with the procedures in this clause
(ii) is the "Conversion Date."  

(f)          Subject to this Section 9(f), Section 10(c), Section 11(f), Section
12(c) and Section 15, upon conversion of any shares of Series C Preferred Stock,
the Corporation shall pay or deliver, as the case may be, to the converting
Holder of the Series C Preferred Stock, in respect of each share of Series C
Preferred Stock, shares of Common Stock, together with cash, if applicable, in
lieu of any fractional share of Common Stock in accordance with Section 17
("Physical Settlement"), cash ("Cash Settlement"), or a combination of cash and
shares of Common Stock, together with cash, if applicable, in lieu of any
fractional share of Common Stock in accordance with Section 17 ("Combination
Settlement"), at the Corporation’s election, as set forth in this Section 9(f);
provided, however, that the Corporation's ability to elect Cash Settlement or
Combination Settlement shall be subject to the Corporation first obtaining all
applicable regulatory approvals.

                                                                
(i)                 All conversions occurring after the Corporation’s issuance
of a Redemption Notice with respect to the Series C Preferred Stock and prior to
the related Redemption Date shall be settled using the same Settlement Method.

                                                              
(ii)                 Except for any conversions that occur after the
Corporation's issuance of a Redemption Notice with respect to the Series C
Preferred Stock but prior to the related Redemption Date, the Corporation shall
use the same Settlement Method for all conversions occurring on the same
Conversion Date, but the Corporation shall not have any obligation to use the
same Settlement Method with respect to conversions that occur on different
Conversion Dates.

                                                            
(iii)                 Subject to the immediately succeeding sentence, if, in
respect of any Conversion Date, the Corporation elects a Settlement Method in
respect of such Conversion Date, the Corporation shall deliver the relevant
Settlement Notice to converting Holders of Series C Preferred Stock no later
than the close of business on the Trading Day immediately following the relevant
Conversion Date. In the case of any conversions occurring on or after the date
of issuance of a Redemption Notice with respect to the Series C Preferred Stock
and prior to the related Redemption Date, if the Corporation elects a Settlement
Method, the Corporation shall notify Holders of the Series C Preferred Stock of
the relevant Settlement Method in such Redemption Notice. If the Corporation
does not elect a Settlement Method prior to the relevant deadline set forth in
the two immediately preceding sentences, the Corporation shall no longer have
the right to elect Cash Settlement or Combination Settlement, and the
Corporation shall be deemed to have elected Physical Settlement. The Settlement
Notice shall specify the relevant Settlement Method and, in the case of an
election of Combination Settlement, the relevant Settlement Notice shall
indicate the Specified Dollar Amount. If the Corporation elects Combination
Settlement, but does not timely notify converting Holders of the Specified
Dollar Amount, such Specified Dollar Amount shall be deemed to be $1,000.

                                                            
(iv)                 The Corporation shall pay or deliver, as the case may be,
the consideration due (including any cash in lieu of fractional shares) in
respect of the Conversion Obligation on the third Business Day immediately
following the relevant Conversion Date, if the Corporation elects (or is deemed
to have elected) Physical Settlement, or on the third Business Day

 

--------------------------------------------------------------------------------

 

 

immediately following the last Trading Day of the relevant Observation Period,
in the case of any other Settlement Method (subject to the provisions of Section
10(c), Section 11(f), Section 12(c) and Section 15). If any shares of Common
Stock are due to converting Holders of Series C Preferred Stock, the Corporation
shall issue or cause to be issued, and deliver to the Conversion Agent or to
such Holder, or such Holder’s nominee or nominees, certificates or a book-entry
transfer through the Depositary for the full number of shares of Common Stock to
which such Holder shall be entitled in satisfaction of the Corporation's
Conversion Obligation.

                                                              
(v)                   The cash, shares of Common Stock or combination of cash
and shares of Common Stock in respect of any conversion of shares of Series C
Preferred Stock (the "Settlement Amount") shall be computed by the Corporation
as follows:

(A)    if the Corporation elects (or is deemed to have elected) to satisfy its
Conversion Obligation in respect of such conversion by Physical Settlement, the
Corporation shall deliver to the converting Holder a number of shares of Common
Stock equal to the product of the number of shares of Class C Preferred Stock to
be converted and the Conversion Rate in effect on the Conversion Date;

(B)    if the Corporation elects to satisfy its Conversion Obligation in respect
of such conversion by Cash Settlement, the Corporation shall pay to the
converting Holder in respect of each share of Series C Preferred Stock being
converted cash in an amount equal to the sum of the Daily Conversion Values for
each of the 40 consecutive Trading Days during the relevant Observation Period;
and

(C)    if the Corporation elects to satisfy its Conversion Obligation in respect
of such conversion by Combination Settlement, the Corporation shall pay or
deliver, as the case may be, to the converting Holder, in respect of each share
of Series C Preferred Stock being converted, a Settlement Amount equal to the
sum of the Daily Settlement Amounts for each of the 40 consecutive Trading Days
during the relevant Observation Period.

                                                            
(vi)                 The Daily Settlement Amounts (if applicable) and the Daily
Conversion Values (if applicable) shall be determined by the Corporation
promptly following the last day of the Observation Period. Promptly after such
determination of the Daily Settlement Amounts or the Daily Conversion Values, as
the case may be, and the amount of cash payable in lieu of any fractional share,
the Corporation shall notify the Conversion Agent of the Daily Settlement
Amounts or the Daily Conversion Values, as the case may be, and the amount of
cash, if any payable in lieu of fractional shares of Common Stock. The
Conversion Agent  shall have no responsibility for any such determination.

Section 10.      Mandatory Conversion at the Corporation's Option.

(a)          On or after July 15, 2017, the Corporation shall have the right, at
its option, at any time or from time to time, to cause some or all of the Series
C Preferred Stock to be converted into shares of Common Stock (subject to
Section 9(f)) at the then Applicable Conversion Rate if, for 20 Trading Days
within any period of 30 consecutive Trading Days ending on the Trading Day
preceding the date on which the Corporation

 

--------------------------------------------------------------------------------

 

 

delivers a Notice of Mandatory Conversion, the Closing Price of the Common Stock
exceeds 130% of the then Applicable Conversion Price of the Series C Preferred
Stock.

(b)         If the Corporation elects to cause less than all of the shares of
Series C Preferred Stock to be converted under Section 10(a), the Conversion
Agent shall select the Series C Preferred Stock to be converted by lot, on a pro
rata basis or by another method the Conversion Agent considers fair and
appropriate, including any method required by DTC or any successor Depositary.
If the Conversion Agent selects a portion of a Holder's Series C Preferred Stock
for partial mandatory conversion and such Holder converts a portion of its
shares of Series C Preferred Stock, the converted portion will be deemed to be
from the portion selected for mandatory conversion under this Section 10.

(c)          In order to exercise the mandatory conversion right described in
this Section 10, the Corporation shall provide notice of such conversion by
first-class mail, postage prepaid, to the Holders as they appear in the records
of the Corporation (such notice, a "Notice of Mandatory Conversion") and issue a
press release for publication and make this information available on its
website, if any. The Conversion Date shall be a date selected by the Corporation
(the "Mandatory Conversion Date") and shall be no more than 60 and not less than
45 Scheduled Trading Days after the date on which the Corporation provides such
Notice of Mandatory Conversion or issues such press release. In addition to any
information required by applicable law or regulation, the Notice of Mandatory
Conversion and press release shall state, as appropriate:

                                                                
(i)                 the Mandatory Conversion Date;

                                                              
(ii)                 the number of shares of Common Stock to be issued upon
conversion of each share of Series C Preferred Stock or, if applicable, the
Settlement Method and the Specified Dollar Amount, if applicable; and

                                                            
(iii)                 the number of shares of Series C Preferred Stock to be
converted.

Section 11.      Adjustment to Conversion Rate Upon a Fundamental Change.

(a)          Unless the Conversion Rate has already been adjusted as a result of
the occurrence of a Specified Corporate Event pursuant to Section 13, in the
event of a Fundamental Change, and to the extent a Holder converts its shares of
Series C Preferred Stock (a "Fundamental Change Conversion") during the period
(the "Fundamental Change Conversion Period") beginning on the effective date of
the Fundamental Change (the "Fundamental Change Effective Date") and ending on
the date that is 30 days after the Fundamental Change Effective Date, the
Corporation shall increase the Conversion Rate by a number of Additional Shares
as set forth in Section 11(b).

(b)         The number of "Additional Shares" shall be determined for the Series
C Preferred Stock by reference to the table below for the applicable Fundamental
Change Effective Date and the applicable Fundamental Change Stock Price:

 

Fundamental Change Stock Price

Fundamental Change

Effective Date

$10.46

$11.00

$11.77

$13.25

$15.30

$17.50

$22.50

$27.50

$32.50

$37.50

July 3, 2012

10.6225

10.6225

10.6225

10.6164

7.4543

5.1495

2.1276

0.6840

0.0534

0.0019

July 15, 2013

10.6225

10.6225

10.6225

9.8135

6.8030

4.6634

1.9116

0.6014

0.0382

0.0013

July 15, 2014

10.6225

10.6225

10.6225

8.7811

5.9300

3.9983

1.6162

0.4910

0.0201

0.0006

July 15, 2015

10.6225

10.6225

10.6225

7.4634

4.7481

3.0776

1.2156

0.3489

0.0002

0.0000

July 15, 2016

10.6225

10.6225

9.2752

5.7676

3.0871

1.7777

0.6919

0.1931

0.0000

0.0000

July 15, 2017, and after

10.6225

10.6225

8.4476

3.9448

0.0000

0.0000

0.0000

0.0000

0.0000

0.0000

 

--------------------------------------------------------------------------------

 

 

                                                                
(i)                 If the exact Fundamental Change Stock Price or Fundamental
Change Effective Date is not set forth on the table:

(A)    if the Fundamental Change Stock Price is between two Fundamental Change
Stock Price amounts on the table or the Fundamental Change Effective Dates are
between two dates on the table, the number of Fundamental Change Shares will be
determined by straight-line interpolation between the number of Fundamental
Change Shares set forth for the higher and lower Fundamental Change Stock Price
amounts and the two Fundamental Change Effective Dates, as applicable, based on
a 365-day year;

(B)    if the Fundamental Change Stock Price is in excess of $37.50 per share
(subject to adjustment pursuant to clause (ii) below), no Additional Shares will
be added to the Conversion Rate; and

(C)    if the Fundamental Change Stock Price is less than $10.46 per share
(subject to adjustment pursuant to clause (ii) below), no Additional Shares will
be added to the Conversion Rate.

                                                              
(ii)                 Fundamental Change Stock Prices set forth in the table
above shall be adjusted as of any date the Conversion Rate is adjusted pursuant
to Section 14. The adjusted Fundamental Change Stock Prices shall equal the
Fundamental Change Prices applicable immediately prior to such adjustment
multiplied by a fraction, the numerator of which is the Conversion Rate
immediately prior to the adjustment giving rise to the Fundamental Change Stock
Prices adjustment and the denominator of which is the Conversion Rate as so
adjusted. Each of the number of Additional Shares in the table shall also be
subject to adjustment in the same manner as the Conversion Rate pursuant to
Section 14.

(c)          The Corporation shall send a written notice of the anticipated
Fundamental Change Effective Date, by first-class mail, postage prepaid, to the
Holders as they appear in the records of the Corporation and issue a press
release for publication and make this information available on its website, if
any, as soon as practicable after the Corporation first determines the
anticipated Fundamental Change Effective Date.  The Corporation shall use
commercially reasonable efforts to make such determination in time to deliver
such notice no later than 45 Scheduled Trading Days in advance of such
anticipated Fundamental Change Effective Date, and will update the notice
promptly if the anticipated Fundamental Change Effective Date subsequently
changes.  Such notice shall specify the anticipated Fundamental Change Effective
Date and the anticipated date by which each Holder's Fundamental Change
conversion option must be exercised. In addition, if the Reference Price in
connection with the Fundamental Change is above the Applicable Conversion Price
(after giving effect to any Additional Shares described in this Section 11) on
the Fundamental Change Effective

 

--------------------------------------------------------------------------------

 

 

Date, another written notice shall be sent by or on behalf of the Corporation,
by first-class mail, postage prepaid, to the Holders as they appear in the
records of the Corporation and issue a press release for publication and make
this information available on its website, if any. Such notice shall contain:

                                                                
(i)                 a statement to the effect that the Fundamental Change has
been effected;

                                                              
(ii)                 the date, which shall be 30 days after the Fundamental
Change Effective Date, by which the Fundamental Change conversion right must be
exercised;

                                                            
(iii)                 the Conversion Rate and the number of Additional Shares
that have been added to the Conversion Rate; and

                                                            
(iv)                 the instructions a Holder must follow to exercise its
conversion right in connection with such Fundamental Change.

(d)         To exercise a Fundamental Change Conversion right, a Holder must, no
later than 5:00 p.m., New York City time, on the date by which the Fundamental
Change Conversion option must be exercised, comply with the procedures set forth
in Section 9(e)(ii).

(e)          If a Holder does not elect to exercise the Fundamental Change
Conversion option pursuant to this Section 11, the shares of Series C Preferred
Stock or successor securities held by it shall remain outstanding but the
Conversion Rate shall not be increased by the Additional Shares following the
Fundamental Change Conversion Period.

(f)          Upon a Fundamental Change Conversion, the Conversion Agent shall,
except as otherwise provided in the instructions provided by the Holder thereof
in the written notice provided to the Corporation or its successor as set forth
in Section 9(d), deliver to the Holder such cash, securities or other property
as are issuable with respect to the shares of Series C Preferred Stock so
converted. Notwithstanding the foregoing, if the Fundamental Change consists of
a Fundamental Change described in the first paragraph of the definition thereof
and the Reference Property is composed entirely of cash, for any conversion of
Series C Preferred Stock following the Fundamental Change Effective Date, the
Conversion Obligation shall be calculated based solely on the Fundamental Change
Stock Price for the transaction and shall be deemed to be an amount of cash per
converted share of Series C Preferred Stock equal to the Conversion Rate
(including any adjustment for Additional Shares), multiplied by such Fundamental
Change Stock Price. In such event, the Conversion Obligation shall be determined
and paid to converting Holders of shares of Series C Preferred Stock in cash on
the third Business Day following the relevant Conversion Date.

(g)         In the event that a Fundamental Change Conversion is effected with
respect to shares of Series C Preferred Stock or successor securities
representing less than all the shares of Series C Preferred Stock or successor
securities held by a Holder, upon such Fundamental Change Conversion, the
Corporation or its successor shall execute and the Conversion Agent shall,
unless otherwise instructed in writing, countersign and deliver to the Holder
thereof, at the expense of the Corporation or its successors, a certificate
evidencing the shares of Series C Preferred Stock or such successor securities
held by the Holder as to which a Fundamental Change Conversion was not effected.

Section 12.      Conversion upon Fundamental Change Where the Reference Price is
Below the Applicable Conversion Price.

 

--------------------------------------------------------------------------------

 

 

(a)          If the Reference Price in connection with a Fundamental Change is
less than the Applicable Conversion Price (after giving effect to any Additional
Shares described in Section 11), a Holder may convert each share of Series C
Preferred Stock during the period beginning on the Fundamental Change Effective
Date and ending on the date that is 30 days after the Fundamental Change
Effective Date at an adjusted Applicable Conversion Price equal to the greater
of (1) the Reference Price and (2) $5.23, subject to adjustment as described in
Section 12(b) (the "Base Price").  

(b)         The Base Price shall be adjusted as of any date the Conversion Rate
of the Series C Preferred Stock is adjusted pursuant to Section 14. The adjusted
Base Price shall equal the Base Price applicable immediately prior to such
adjustment multiplied by a fraction, the numerator of which is the Conversion
Rate immediately prior to the adjustment giving rise to the Conversion Rate
adjustment and the denominator of which is the Conversion Rate as so adjusted. 
If the Reference Price is less than the Base Price, Holders shall receive a
maximum of 191.2046 shares of Common Stock per share of Series C Preferred
Stock, subject to adjustment.  

(c)          Notwithstanding anything to the contrary in Section 9(f), the
Corporation shall be deemed to have elected Physical Settlement in connection
with conversions pursuant to this Section 12; provided, however, that, in lieu
of issuing Common Stock or Reference Property upon conversion in the event of a
Fundamental Change, the Corporation may at its option, and if it obtains any
necessary regulatory approval, pay an amount in cash (computed to the nearest
cent) equal to the Reference Price for each share of Common Stock otherwise
issuable upon conversion.

(d)         If the Reference Price in connection with a Fundamental Change is
less than the Applicable Conversion Price (after giving effect to any Additional
Shares described in Section 11), on the Fundamental Change Effective Date, a
written notice shall be sent by or on behalf of the Corporation, by first-class
mail, postage prepaid, to the Holders as they appear in the records of the
Corporation and issue a press release for publication and make this information
available on its website, if any. Such notice shall contain:

                                                                
(i)                 a statement to the effect that the Fundamental Change has
been effected;

                                                              
(ii)                 the date, which shall be 30 days after the Fundamental
Change Effective Date, by which the Fundamental Change conversion right must be
exercised;

                                                            
(iii)                 the adjusted Applicable Conversion Price following the
Fundamental Change Effective Date; and

                                                            
(iv)                 the instructions a Holder must follow to exercise its
conversion right in connection with such Fundamental Change.

(e)          To exercise its conversion right upon a Fundamental Change, a
Holder must, no later than 5:00 p.m., New York City time, on the date by which
the conversion option upon the Fundamental Change must be exercised, comply with
the procedures set forth in Section 9(e)(ii).

(f)          If a Holder does not elect to exercise its conversion right upon a
Fundamental Change pursuant to this Section 12, the shares of Series C Preferred
Stock or successor securities held by it will remain outstanding but shall not
be eligible for conversion at the Base Price in accordance with the provisions
of this Section 12 following the date that is 30 days after the Fundamental
Change Effective Date.

 

--------------------------------------------------------------------------------

 

 

(g)         Upon a conversion upon a Fundamental Change pursuant to this Section
12, the Conversion Agent shall, except as otherwise provided in the instructions
provided by the Holder thereof in the written notice provided to the Corporation
or its successor as set forth in Section 9(d), deliver to the Holder such cash,
securities or other property as are issuable with respect to the shares of
Series C Preferred Stock so converted.

(h)         In the event that a conversion upon a Fundamental Change is effected
with respect to shares of Series C Preferred Stock or successor securities
representing less than all the shares of Series C Preferred Stock or successor
securities held by a Holder, upon such conversion the Corporation or its
successor shall execute and the Conversion Agent shall, unless otherwise
instructed in writing, countersign and deliver to the Holder thereof, at the
expense of the Corporation, a certificate evidencing the shares of Series C
Preferred Stock or such successor securities held by the Holder as to which a
conversion upon a Fundamental Change was not effected.

Section 13.      Adjustments Upon Specified Corporate Events

(a)              Upon the occurrence of a Specified Corporate Event:

                                                                
(i)                 Regardless of a Holder's conversion decision with respect to
its Series C Preferred Stock, and in addition to any increase in the per annum
dividend rate for the Series C Preferred Stock provided for in Section 13(a)(ii)
below, the Corporation shall increase the Conversion Rate for the Series C
Preferred Stock by a number of Additional Shares determined by reference to the
table set forth in Section 11(b) above, based on the date on which the Specified
Corporate Event becomes effective (as if such date were a Fundamental Change
Effective Date for purposes of determining the number of Additional Shares for
purposes of this Section 13) and the average of the Closing Prices per share of
the Common Stock on each of the 10 consecutive Trading Days ending on the
Trading Day immediately preceding the effective date (as if such price were the
Fundamental Change Stock Price for purposes of determining the number of
Additional Share pursuant to this Section 13); provided, however, that if such
price is less than $10.46 (subject to adjustment in the same manner as the
Fundamental Change Stock Prices set forth in the first row of the table in
Section 11(b) are adjustable), then it shall be deemed to be such amount, and
upon conversion a Holder shall be entitled to receive Additional Shares as if
the Closing Price were such amount. An adjustment to the Conversion Rate
pursuant to this Section 13(a) shall occur no more than once while any Shares of
Series C Preferred Stock are outstanding.

                                                              
(ii)                 The dividend rate per annum of the Series C Preferred Stock
shall increase on the date of such occurrence by an additional 3.0% (equivalent
to the annual rate of $30.00 per share of the Series C Preferred Stock) and
shall remain in effect thereafter; provided, however, such increased dividend
rate shall apply only with respect to any Dividend Period (or portion thereof)
in which the Closing Price of the Common Stock is below $10.46 (subject to
adjustment in the same manner as the Fundamental Change Stock Prices set forth
in the first row of the table in Section 11(b) are adjustable) for 20 Trading
Days within the period of 30 consecutive Trading Days ending 15 Trading Days
prior to the Record Date for such Dividend Period.

(b)         On the effective date of a Specified Corporate Event, written notice
shall be sent by or on behalf of the Corporation, by first-class mail, postage
prepaid, to the Holders as they appear in the records of the

 

--------------------------------------------------------------------------------

 

 

Corporation of the occurrence of the Specified Corporate Event and the
adjustments to the Conversion Rate and the dividend rate as a result thereof.

Section 14.      Anti-Dilution Adjustments.

(a)          The Conversion Rate shall be subject to the following adjustments:

                                                                
(i)                 Stock Dividends and Distributions. If the Corporation pays
dividends or other distributions on the Common Stock in shares of Common Stock,
then the Conversion Rate in effect immediately prior to the Ex-Date for such
dividend or distribution will be multiplied by the following fraction:

OS1

OS0

Where,

OS0

=

the number of shares of Common Stock outstanding immediately prior to Ex-Date
for such dividend or distribution.

 

OS1

=

the sum of the number of shares of Common Stock outstanding immediately prior to
the Ex-Date for such dividend or distribution plus the total number of shares of
Common Stock constituting such dividend or distribution.

Any adjustment made under this clause (i) shall become effective immediately
after the open of business on the Ex-Date for such dividend or distribution. If
any dividend or distribution described in this clause (i) is authorized and
declared but not so paid or made, the Conversion Rate shall be readjusted,
effective as of the date the Board of Directors publicly announces its decision
not to make such dividend or distribution, to such Conversion Rate that would be
in effect if such dividend or distribution had not been declared.

                                                              
(ii)                 Subdivisions, Splits and Combination of the Common Stock.
If the Corporation subdivides, splits or combines the shares of Common Stock,
then the Conversion Rate in effect immediately prior to the effective date of
such share subdivision, split or combination will be multiplied by the following
fraction:

OS1

OS0

Where,

OS0

=

the number of shares of Common Stock outstanding immediately prior to the
effective date of such share subdivision, split or combination.

 

--------------------------------------------------------------------------------

 

 

 

OS1

=

the number of shares of Common Stock outstanding immediately after the opening
of business on the effective date of such share subdivision, split or
combination.

Any adjustment made under this clause (ii) shall become effective immediately
after the open of business on the effective date for such subdivision, split or
combination. If any subdivision, split or combination described in this clause
(ii) is announced but the outstanding shares of Common Stock are not subdivided,
split or combined, the Conversion Rate shall be readjusted, effective as of the
date the Board of Directors publicly announces its decision not to subdivide,
split or combine the outstanding shares of Common Stock, to such Conversion Rate
that would be in effect if such subdivision, split or combination had not been
announced.

                                                            
(iii)                 Issuance of Stock Purchase Rights. If the Corporation
issues to all or substantially all holders of the shares of Common Stock rights,
warrants or options (other than rights, warrants or options issued pursuant to a
dividend reinvestment plan or share purchase plan or other similar plans)
entitling them, for a period of up to 45 days from the record date for such
distribution to subscribe for or purchase the shares of Common Stock at less
than the Current Market Price on the Trading Day immediately preceding the
declaration date for such distribution, then the Conversion Rate in effect
immediately prior to the Ex-Date for such distribution will be multiplied by the
following fraction:

OS0 + X

OS0 + Y 

Where,

OS0 =

   

the number of shares of Common Stock outstanding immediately prior to the
Ex-Date for such distribution.

 

 

X =

   

the total number of shares of Common Stock issuable pursuant to such rights,
warrants or options.

 

 

Y =

   

the number of shares of Common Stock equal to the aggregate price payable to
exercise such rights, warrants or options divided by the Current Market Price on
the Trading Day immediately preceding the Ex-Date for such distribution.

  

 

--------------------------------------------------------------------------------

 

 

Any increase made under this clause (iii) shall be made successively whenever
any such rights, warrants or options are issued and shall become effective
immediately after the open of business on the Ex- Date for such issuance. In the
event that such rights, warrants or options described in this clause (iii) are
not so issued, the Conversion Rate shall be readjusted, effective as of the date
the Board of Directors publicly announces its decision not to issue such rights,
warrants or options, to the Conversion Rate that would then be in effect if such
issuance had not been announced. To the extent that such rights, warrants or
options are not exercised prior to their expiration or shares of Common Stock
are otherwise not delivered pursuant to such rights, warrants or options upon
the exercise of such rights, warrants or options, the Conversion Rate shall be
readjusted to such Conversion Rate that would then be in effect had the
adjustment made upon the issuance of such rights, warrants or options been made
on the basis of the delivery of only the number of shares of Common Stock
actually delivered. In determining the aggregate offering price payable for such
shares of Common Stock, there shall be taken into account any consideration
received for such rights, warrants or options and the value of such
consideration (if other than cash, to be determined by the Board of Directors).
If an adjustment to the Conversion Rate is required under this clause (iii),
delivery of any additional shares of Common Stock that may be deliverable upon
conversion as a result of an adjustment required under this clause (iii) shall
be delayed to the extent necessary in order to complete the calculations
provided in this clause (iii).

                                                            
(iv)                 Debt or Asset Distributions. If the Corporation distributes
to all or substantially all holders of shares of Common Stock evidences of
indebtedness, shares of capital stock, securities, cash or other assets
(excluding any dividend or distribution referred to in clause (i) of this
Section 14(a), any rights, warrants or options referred to in clause (iii) of
this Section 14(a), any dividend or distribution paid exclusively in cash, any
consideration payable in connection with a tender or exchange offer made by the
Corporation or any of its subsidiaries, and any dividend of shares of capital
stock of any class or series, or similar equity interests, of or relating to a
subsidiary or other business unit in the case of certain spin-off transactions
as described below) (such evidences of indebtedness, shares of capital stock,
securities, cash or other assets, the "Distributed Property"), then the
Conversion Rate in effect immediately prior to the Ex-Date for such distribution
will be multiplied by the following fraction:

SP0

SP0 – FMV

Where,

SP0 =

   

the Current Market Price per share of Common Stock on such date.

 

 

FMV =

   

the fair market value of the portion of the distribution applicable to one share
of Common Stock as of the open of business on the Ex-Date for such distribution
as determined by the Board of Directors.

Any increase made under the portion of this clause (iv) above shall become
effective immediately after the open of business on the Ex-Date for such
distribution.  Notwithstanding the foregoing, if "FMV" as set forth above is
equal to or greater than "SP0" as set forth above, in lieu of the foregoing
adjustment, adequate provision shall be

 

--------------------------------------------------------------------------------

 

 

made so that each Holder shall have the right to receive on conversion in
respect of each share of Series C Preferred Stock held by such Holder, in
addition to the number of shares of Common Stock (subject to Section 9(f)) to
which such Holder is entitled to receive, the amount of Distributed Property
such Holder would have received had such Holder owned a number of shares of
Common Stock equal to the Conversion Rate on the Ex-Date for such distribution.

In a "spin-off," where the Corporation makes a distribution to all or
substantially all holders of shares of Common Stock consisting of capital stock
of any class or series, or similar equity interests of, or relating to, a
subsidiary or other business unit, the Conversion Rate in effect immediately
prior to the open of business on the Ex-Date for such spin-off will be
multiplied by the following fraction:

MP0  + MPs

MP0

Where,

MP0 =

   

the average of the Closing Prices of the Common Stock over the Valuation Period.

 

 

MPs =

   

the average of the Closing Prices of the capital stock or equity interests
representing the portion of the distribution applicable to one share of Common
Stock over the 10 consecutive Trading Days commencing on and including the
Ex-Date of the spin-off (the "Valuation Period"), or, if not traded on a
national or regional securities exchange or over-the-counter market, the fair
market value of the capital stock or equity interests representing the portion
of the distribution applicable to one share of Common Stock on such date as
determined by the Board of Directors.

The adjustment to the Conversion Rate under the preceding paragraph shall be
determined on the last Trading Day of the Valuation Period but shall be given
effect at the open of business on the Ex-Date for such spin-off. Notwithstanding
the foregoing, in respect of any conversion during the Valuation Period,
references in the portion of this clause (iv) related to spin-offs to 10
consecutive Trading Days shall be deemed to be replaced with such lesser number
of Trading Days as have elapsed from, and including, the Ex-Date of such
spin-off to, but excluding, the Conversion Date in determining the Conversion
Rate. In addition, if the Ex-Date for the spin-off is less than 10 consecutive
Trading Days prior to, and including, the end of the Observation Period in
respect of any conversion, references in the portion of this clause (iv) related
to spin-offs to 10 Trading Days shall be deemed to be replaced, solely in
respect of that conversion, with such lesser number of Trading Days as have
elapsed from, and including, the Ex-Date for the spin-off to, and including, the
last Trading Day of such Observation Period.

In the event that such distribution described in this clause (iv) is not so paid
or made, the Conversion Rate shall be readjusted, effective as of the date the
Board of Directors publicly announces its decision not to pay or make such
dividend or distribution, to the Conversion Rate that would then be in effect if
such dividend or distribution had not been declared.

 

--------------------------------------------------------------------------------

 

 

                                                              
(v)                 Cash Distributions. If the Corporation makes a distribution
consisting exclusively of cash to all or substantially all holders of the Common
Stock, excluding (a) any regularly scheduled quarterly cash dividend on the
Common Stock to the extent that the aggregate cash dividend per share of the
Common Stock does not exceed $0.06 in any quarterly period (the "Dividend
Threshold Amount"), (b) any cash that is distributed in a Reorganization Event
or as part of a "spin-off" referred to in clause (iv) of this Section 14(a), (c)
any dividend or distribution in connection with the Corporation's liquidation,
dissolution or winding-up, and (d) any consideration payable in connection with
a tender or exchange offer made by the Corporation or any of its subsidiaries,
then in each event, the Conversion Rate in effect immediately prior to the
Ex-Date for such distribution will be multiplied by the following fraction:

SP0

SP0 – DIV

Where,

SP0 =

   

the average of the Closing Prices per share of Common Stock on each of the 10
consecutive Trading Days ending on, and including, the Trading Day immediately
preceding the Ex-Date.

 

 

DIV =

   

the amount per share of Common Stock of the dividend or distribution, as
determined pursuant to the following paragraph.

Any increase pursuant to this clause (v) shall become effective immediately
after the open of business on the Ex-Date for such distribution. If an
adjustment is required to be made as set forth in this clause (v) as a result of
a distribution (1) that is a regularly scheduled quarterly dividend, such
adjustment would be based on the amount by which such dividend exceeds the
Dividend Threshold Amount or (2) that is not a regularly scheduled quarterly
dividend, such adjustment would be based on the full amount of such
distribution. The Dividend Threshold Amount is subject to adjustment on an
inversely proportional basis whenever the Conversion Rate is adjusted; provided
that no adjustment will be made to the Dividend Threshold Amount for any
adjustment made to the Conversion Rate pursuant to this clause (v). In the event
that any distribution described in this clause (v) is not so made, the
Conversion Rate shall be readjusted, effective as of the date the Board of
Directors publicly announces its decision not to pay such distribution, to the
Conversion Rate which would then be in effect if such distribution had not been
declared.

Notwithstanding the foregoing, if "DIV" as set forth above is equal to or
greater than "SP0" as set forth above, in lieu of the foregoing adjustment,
adequate provision shall be made so that each Holder shall have the right to
receive on conversion in respect of each share of Series C Preferred Stock held
by such Holder, in addition to the number of shares of Common Stock (subject to
Section 9(f)) to which such Holder is entitled to receive, the amount of cash
such Holder would have received had such Holder owned a number of shares equal
to the Conversion Rate on the Ex-Date for such distribution.

 

--------------------------------------------------------------------------------

 

 

                                                            
(vi)                 Self Tender Offers and Exchange Offers. If the Corporation
or any of its subsidiaries successfully completes a tender or exchange offer for
the Common Stock where the cash and the value of any other consideration
included in the payment per share of the Common Stock exceeds the average of the
Closing Prices per share of Common Stock on the 10 consecutive Trading Days
commencing on, and including, the Trading Day immediately succeeding the
expiration of the tender or exchange offer, then the Conversion Rate in effect
at the close of business on such immediately succeeding Trading Day will be
multiplied by the following fraction:

AC + (SP0xOS1)

OS0 x SP0

Where,

SP0 =

   

the average of the Closing Prices per share of Common Stock on the 10
consecutive Trading Days commencing on, and including, the Trading Day
immediately succeeding the expiration of the tender or exchange offer.

 

 

OS0 =

   

the number of shares of Common Stock outstanding immediately prior to the
expiration of the tender or exchange offer, including any shares validly
tendered and not withdrawn.

 

 

OS1 =

   

the number of shares of Common Stock outstanding immediately after the
expiration of the tender or exchange offer.

 

 

AC =

   

the aggregate cash and fair market value of the other consideration payable in
the tender or exchange offer, as determined by the Board of Directors.

The adjustment to the Conversion Rate under this clause (vi) shall be determined
at the close of business on the 10th Trading Day immediately following, and
including, the Trading Day next succeeding the expiration date of the tender or
exchange offer but shall be given effect at the open of business on the Trading
Day next succeeding such expiration date. Notwithstanding the foregoing, in
respect of any conversion within the 10 Trading Days immediately following, and
including, the Trading Day next succeeding any expiration date, references in
this clause (vi) to 10 Trading Days shall be deemed replaced with such lesser
number of Trading Days as have elapsed between such expiration date and the
Conversion Date in determining the Conversion Rate. In addition, if the Trading
Day next succeeding the expiration date is less than 10 Trading Days prior to,
and including, the end of the Observation Period in respect of any conversion,
references in this clause (vi) to 10 Trading Days shall be deemed to be
replaced, solely in respect of that conversion, with such lesser number of
Trading Days as have elapsed from, and including, the Trading Day next
succeeding the expiration date to, and including, the last Trading Day of such
Observation Period. For the avoidance of doubt, no adjustment

 

--------------------------------------------------------------------------------

 

 

under this clause (vi) shall be made if such adjustment would result in a
decrease in the Conversion Rate. In the event that the Corporation, or one of
its subsidiaries, is obligated to purchase shares of Common Stock pursuant to
any such tender offer or exchange offer, but the Corporation, or such
subsidiary, is permanently prevented by applicable law from effecting any such
purchases, or all such purchases are rescinded or otherwise effected, then the
Conversion Rate shall be readjusted to be such Conversion Rate that would then
be in effect if such tender offer or exchange offer had not been made.

                                                           (vii)                
Rights Plans. To the extent that the Corporation has a rights plan in effect
with respect to the Common Stock on any Conversion Date, upon conversion of any
shares of the Series C Preferred Stock, Holders will receive, in addition to the
shares of Common Stock, the rights under the rights plan, unless, prior to such
Conversion Date, the rights have separated from the shares of Common Stock, in
which case the Conversion Rate will be adjusted at the time of separation as if
the Corporation had made a distribution to all holders of the Common Stock as
described in clause (iv) of this Section 14(a), subject to readjustment in the
event of the expiration, termination or redemption of such rights.

(b)         The Corporation may increase the Conversion Rate, in addition to any
other increases required by this Section 14, by any amount for a period of at
least 20 Business Days if the Board of Directors deems it to be in the best
interests of the Corporation or otherwise advisable to avoid or diminish any
income tax to holders of the Common Stock resulting from any dividend or
distribution of shares of Common Stock (or issuance of rights or warrants to
acquire shares of Common Stock) or from any event treated as such for income tax
purposes or for any other reason.  The Corporation shall not take any action
that would result in adjustment of the Conversion Rate, pursuant to the
provisions described above, in such a manner as to result in the reduction of
the Applicable Conversion Price to less than the par value per share of the
Common Stock.  

(c)          All adjustments to the Conversion Rate shall be calculated to the
nearest 1/10,000th of a share of Common Stock. No adjustment in the Conversion
Rate shall be required unless such adjustment would require an increase or
decrease of at least one percent thereof; provided, however, that any
adjustments which by reason of this subparagraph are not required to be made
shall be carried forward and taken into account in any subsequent adjustment;
provided, further, that on the Mandatory Conversion Date or any other Conversion
Date (including, without limitation, any conversion in connection with a
Fundamental Change pursuant to Section 11 or a Specified Corporate Event
pursuant to Section 13), adjustments to the Conversion Rate will be made with
respect to any such adjustment carried forward and which has not been taken into
account before such date.

(d)         No adjustment to the Conversion Rate shall be made if Holders may
participate in the transaction that would otherwise give rise to an adjustment,
as a result of holding the Series C Preferred Stock, without having to convert
the Series C Preferred Stock, as if they held the full number of shares of
Common Stock into which a share of the Series C Preferred Stock may then be
converted. If a Holder converts shares of Series C Preferred Stock, and shares
of Common Stock are deliverable in respect of a given Trading Day in the
relevant Observation Period and any distribution or transaction described in
clauses (a)(i) through (a)(vii) above has not yet resulted in an adjustment to
the Conversion Rate on such Trading Day, and the shares of Common Stock a Holder
would receive in respect of such Trading Day are not entitled to participate in
the relevant distribution or transaction (because they were not held on the
related Ex-Date or otherwise), then the Corporation will adjust the number of
shares of Common Stock that it delivers to the Holder in respect of the relevant
Trading Day to reflect the relevant distribution or transaction.

 

--------------------------------------------------------------------------------

 

 

(e)          The Applicable Conversion Rate shall not be adjusted:

                                                                
(i)                 upon the issuance of any shares of the Common Stock pursuant
to any present or future plan providing for the reinvestment of dividends or
interest payable on the Corporation's securities and the investment of
additional optional amounts in shares of Common Stock under any plan;

                                                              
(ii)                 upon the issuance of any shares of the Common Stock or
rights or warrants to purchase those shares pursuant to any present or future
employee, director or consultant benefit plan or program of or assumed by the
Corporation or any of its subsidiaries;

                                                            
(iii)                 upon the issuance of any shares of the Common Stock
pursuant to any option, warrant, right or exercisable, exchangeable or
convertible security outstanding as of the date shares of the Series C Preferred
Stock were first issued;

                                                            
(iv)                 for a change in the par value or no par value of the Common
Stock; or

                                                              
(v)                 for accrued and unpaid dividends on the Series C Preferred
Stock.

(f)          Whenever the Conversion Rate is to be adjusted in accordance with
Section 14(a) or Section 14(b), the Corporation shall:

                                                                
(i)                 compute the Conversion Rate in accordance with Section 14(a)
or Section 14(b), taking into account the one percent threshold set forth in
Section 14(c) hereof;

                                                              
(ii)                 as soon as practicable following the occurrence of an event
that requires an adjustment to the Conversion Rate pursuant to Section 14(a) or
Section 14(b), taking into account the one percent threshold set forth in
Section 14(c) (or if the Corporation is not aware of such occurrence, as soon as
practicable after becoming so aware), provide, or cause to be provided, a
written notice to the Holders of the occurrence of such event; and

                                                            
(iii)                 as soon as practicable following the determination of the
revised Conversion Rate in accordance with Section 14(a) or Section 14(b),
provide, or cause to be provided, a written notice to the Holders setting forth
in reasonable detail the method by which the adjustment to the Conversion Rate
was determined and setting forth the revised Conversion Rate.

The notices required in clauses (ii) and (iii) above may be combined to the
extent applicable to give timely notice.

Section 15.      Reorganization Events.

(a)          In the event of:

                                                                
(i)                 any consolidation or merger or other similar business
combination of the Corporation with or into another Person, in each case
pursuant to which the Common Stock will be converted into cash, securities or
other property of the Corporation or another Person;

 

--------------------------------------------------------------------------------

 

 

                                                              
(ii)                 any sale, transfer, lease or conveyance to another Person
of all or substantially all of the property and assets of the Corporation, in
each case pursuant to which the Common Stock will receive a distribution of
cash, securities or other property of the Corporation or another Person;

                                                            
(iii)                 any reclassification of the Common Stock into securities
including securities other than the Common Stock; or

                                                            
(iv)                 any statutory exchange of the outstanding shares of Common
Stock for securities of another Person to the extent not set forth above;

(each of the foregoing events, a "Reorganization Event"), each share of Series C
Preferred Stock outstanding immediately prior to such Reorganization Event will,
without the consent of Holders, automatically become convertible into the kind
and amount of securities, cash, and other property or assets that a holder (that
was not the counterparty to the Reorganization Event or an affiliate of such
other party) of a number of shares of Common Stock equal to the Conversion Rate
per share of Series C Preferred Stock prior to such Reorganization Event would
have owned or been entitled to receive upon such Reorganization Event (such
securities, cash, and other property or assets, the "Reference Property," with
each “Unit of Reference Property” meaning the kind and amount of Reference
Property that a holder of one share of Common Stock would have received);
provided, however, that at and after the effective time of the Reorganization
Event (A) the Corporation shall continue to have the right to determine the form
of consideration to be paid or delivered, as the case may be, upon conversion of
Series C Preferred Stock in accordance with Section 9(f), and (B) (I) any amount
payable in cash upon conversion of the Series C Preferred Stock in accordance
with Section 9(f) shall continue to be payable in cash, (II) any shares of
Common Stock that the Corporation would have been required to deliver upon
conversion of the Series C Preferred Stock in accordance with Section 9(f) shall
instead be deliverable in the amount and type of Reference Property that a
holder of that number of shares of Common Stock equal to the Conversion Rate
would have been entitled to receive in such Merger Event, and (III) the Daily
VWAP shall be calculated based on the value of a Unit of Reference Property.

(b)         In the event that holders of the shares of Common Stock have the
opportunity to elect the form of consideration to be received in such
transaction, the consideration that the Holders are entitled to receive shall be
deemed to be the types and amounts of consideration received by the majority of
the holders of the shares of Common Stock that affirmatively make an election.
The amount of Reference Property receivable upon conversion of any Series C
Preferred Stock in accordance with Section 8, Section 10, Section 11, Section 12
or Section 13 shall be determined based upon the Conversion Rate in effect on
such Conversion Date. If the Holders receive only cash in such Reorganization
Event, then for all conversions that occur after the effective date of such
Reorganization Event (x) the consideration due upon conversion of each share of
Series C Preferred Stock shall be solely cash in an amount equal to the
Applicable Conversion Rate on the Conversion Date (as may be increased by any
Additional Shares pursuant to Section 11 or Section 13), multiplied by the price
paid per share of Common Stock in such Reorganization Event and (y) the
Corporation shall satisfy the Conversion Obligation by paying cash to converting
Holders on the third Business Day immediately following the Conversion Date.

 

--------------------------------------------------------------------------------

 

 

(c)          The above provisions of this Section 15 shall similarly apply to
successive Reorganization Events and the provisions of Section 14 shall apply to
any shares of capital stock of the Corporation (or any successor) received by
the holders of the Common Stock in any such Reorganization Event.

(d)         The Corporation (or any successor) shall, within 20 days of the
occurrence of any Reorganization Event, provide written notice to the Holders of
such occurrence of such Reorganization Event and of the kind and amount of the
cash, securities or other property or assets that constitutes the Reference
Property. Failure to deliver such notice shall not affect the operation of this
Section 15.

Section 16.       Voting Rights

.

(a)          The Holders of Series C Preferred Stock shall not have any voting
rights, including the right to elect any directors, except as set forth in this
Section 16 or as otherwise from time to time required by Puerto Rico law or the
Certificate of Incorporation.

(b)         So long as any shares of Series C Preferred Stock are outstanding,
in addition to any other vote or consent of shareholders required by Puerto Rico
law or by the Certificate of Incorporation, the affirmative vote or consent of
the Holders of at least two-thirds of the shares of Series C Preferred Stock
then outstanding, voting together as a single class, given in person or by
proxy, either by vote at any meeting called for the purpose or, if permitted by
the Certificate of Incorporation, in writing without a meeting, shall be
necessary for effecting or validating any of the following actions, whether or
not such approval is required by Puerto Rico law:

                                                                
(i)                 Authorization of Senior Stock. Any amendment or alteration
(including by means of a merger, consolidation or otherwise) of the Certificate
of Incorporation or this Certificate of Designations to authorize or create, or
increase the authorized amount of, any shares of, or any securities convertible
into shares of, any specific class or series of capital stock of the Corporation
ranking senior to the Series C Preferred Stock with respect to either or both
the payment of dividends or the distribution of assets on any liquidation,
dissolution or winding- up of the Corporation;

                                                              
(ii)                 Amendment of Series C Preferred Stock. Any amendment,
alteration  or repeal of any provision of the Certificate of Incorporation or
this Certificate of Designations or the Corporation’s by-laws so as to
significantly and adversely affect the special rights, preferences, privileges
or voting powers of the Series C Preferred Stock, taken as a whole;

                                                            
(iii)                 Share Exchanges, Reclassifications, Mergers and
Consolidations. Any consummation of a binding share exchange or reclassification
involving the Series C Preferred Stock, or of a merger or consolidation of the
Corporation with another corporation or other entity, except that the Holders
shall have no right to vote under this provision or under Puerto Rico law if (x)
the shares of Series C Preferred Stock remain outstanding or, in the case of any
such merger or consolidation with respect to which the Corporation is not the
surviving or resulting entity, are converted into or exchanged for preference
securities of the surviving or resulting entity or its ultimate parent, in each
case, that is an entity organized and existing under the laws of the United
States of America, any state thereof or the District of Columbia or the
Commonwealth of Puerto Rico and (y) such shares of Series C Preferred Stock
remaining outstanding or such preference securities, as the case may be, have
such rights, preferences,

 

--------------------------------------------------------------------------------

 

 

privileges and voting powers, and limitations and restrictions thereof, taken as
a whole, as are not less favorable to the Holders thereof than the rights,
preferences, privileges and voting powers, and limitations and restrictions
thereof, of the Series C Preferred Stock immediately prior to such consummation,
taken as a whole;

provided, however, that for all purposes of this Section 16(b), (1) any increase
in the amount of the Corporation's authorized but unissued shares of preferred
stock or any securities convertible into the preferred stock of the Corporation,
(2) any increase in the amount of the Corporation's authorized or issued Series
C Preferred Stock, and (3) the creation and issuance, or an increase in the
authorized or issued amount, of other series of preferred stock of the
Corporation or any securities convertible into the preferred stock of the
Corporation ranking equally with or junior to the Series C Preferred Stock
either or both with respect to the payment of dividends (whether such dividends
are cumulative or non-cumulative) and/or the distribution of assets upon the
liquidation, dissolution or winding-up of the Corporation, will not be deemed to
materially and adversely affect the special rights, preferences, privileges or
voting powers of the Series C Preferred Stock and, notwithstanding any provision
of Puerto Rico law, Holders shall have no right to vote solely by reason of such
an increase, creation or issuance.

The Series C Preferred Stock shall rank at least equally with any other series
of the Corporation’s preferred stock that may be issued (except for any senior
series that may be issued with the requisite consent of the Holders of the
Series C Preferred Stock), and will rank senior to the shares of Common Stock
and any other stock that ranks junior to the Series C Preferred Stock either or
both with respect to the payment of dividends and/or the distributions of assets
upon liquidation, dissolution or winding-up of the Corporation.

(c)          Change for Clarification. Without the consent of the Holders of the
Series C Preferred Stock, so long as such action does not adversely affect the
special rights, preferences, privileges and voting powers, and limitations and
restrictions thereof, taken as a whole, and to the extent permitted by law, of
the Series C Preferred Stock, the Corporation may amend, alter, supplement or
repeal any terms of the Series C Preferred Stock:

                                                                
(i)                 to cure any ambiguity, or to cure, correct or supplement any
provision contained in this Certificate of Designations that may be ambiguous,
defective or inconsistent;

                                                              
(ii)                 to make any provision with respect to matters or questions
relating to the Series C Preferred Stock that is not inconsistent with the
provisions of this Certificate of Designations;

or

                                                            
(iii)                 add covenants for the benefit of the Holders or surrender
any right or power conferred upon the Corporation in this Certificate of
Designations.

(d)         Procedures for Voting and Consents. The rules and procedures for
calling and conducting any meeting of the Holders of Series C Preferred Stock
(including, without limitation, the fixing of a record date in connection
therewith), the solicitation and use of proxies at such a meeting, the obtaining
of written consents and any other aspect or matter with regard to such a meeting
or such consents shall be governed by any rules the Board of Directors or a duly
authorized committee of the Board of Directors, in its discretion, may adopt
from time to time, which rules and procedures shall conform to the requirements
of the Certificate of Incorporation, the Corporation's by-laws, applicable law
and any national securities exchange or other trading facility, if any, on which
the Series C Preferred Stock is listed or traded at the time. Whether the vote
or consent of the Holders

 

--------------------------------------------------------------------------------

 

 

of a plurality, majority or other portion of the shares of Series C Preferred
Stock has been cast or given on any matter on which the Holders of shares of
Series C Preferred Stock are entitled to vote shall be determined by the
Corporation by reference to the $1,000 per share liquidation preference amounts
of the Series C Preferred Stock voted or covered by the consent.

(e)          Notwithstanding the foregoing, Holders shall not have any voting
rights if, at or prior to the effective time of the act with respect to which
such vote would otherwise be required, all outstanding shares of Series C
Preferred Stock shall have been converted into shares of Common Stock.

Section 17.       Fractional Shares.

 

(a)          The Corporation shall not issue any fractional share of Common
Stock upon conversion of the Series C Preferred Stock and shall instead pay an
amount in cash (computed to the nearest cent) in lieu of any fractional share of
Common Stock issuable upon conversion based on the Daily VWAP on the relevant
Conversion Date (in the case of Physical Settlement) or based on the Daily VWAP
on the last Trading Day of the relevant Observation Period (in the case of
Combination Settlement). For each share of Series C Preferred Stock surrendered
for conversion, if the Corporation has elected Combination Settlement, the full
number of shares that shall be issued upon conversion thereof shall be computed
on the basis of the aggregate Daily Settlement Amounts for the applicable
Observation Period and any fractional shares remaining after such computation
shall be paid in cash.

(b)         If more than one share of the Series C Preferred Stock is
surrendered for conversion at one time by or for the same Holder, the number of
full shares of Common Stock issuable upon conversion thereof shall be computed
on the basis of the aggregate number of shares of the Series C Preferred Stock
so surrendered.

Section 18.      Reservation of Common Stock.

(a)          The Corporation shall at all times reserve and keep available out
of its authorized and unissued Common Stock or shares of Common Stock acquired
by the Corporation, solely for issuance upon the conversion of shares of Series
C Preferred Stock as provided in this Certificate of Designations, free from any
preemptive or other similar rights, such number of shares of Common Stock as
shall from time to time be issuable upon the conversion of all the shares of
Series C Preferred Stock then outstanding, assuming that the Applicable
Conversion Price equaled the Base Price. For purposes of this Section 18(a), the
number of shares of Common Stock that shall be deliverable upon the conversion
of all outstanding shares of Series C Preferred Stock shall be computed as if at
the time of computation all such outstanding shares were held by a single
Holder.

(b)         All shares of Common Stock delivered upon conversion of the Series C
Preferred Stock shall be duly authorized, validly issued, fully paid and
non-assessable.

Section 19.       Additional Dividends

.

(a)          If, at any time during the six-month period beginning on, and
including, the date which is six months after the issuance of the Series C
Preferred Stock, the Corporation fails to timely file any document or report
that it is required to file with the SEC pursuant to Section 13 or 15(d) of the
Exchange Act, as applicable (after giving effect to all applicable grace periods
thereunder and other than reports on Form 8-K), or the Series C Preferred Stock
is not otherwise freely tradable by Holders other than the Corporation's
Affiliates

 

--------------------------------------------------------------------------------

 

 

(as a result of restrictions pursuant to U.S. securities law or the terms of the
Series C Preferred Stock), the dividend rate per annum on the Series C Preferred
Stock will increase by a rate of 0.25% per annum for each day during such period
for which such failure to file has occurred and is continuing or the Series C
Preferred Stock is not so freely tradable.  If a failure to file has occurred
and is continuing or the Series C Preferred Stock remains not freely tradable by
Holders other than the Corporation's Affiliates for a period of 90 calendar
days, the dividend rate per annum on the Series C Preferred Stock will increase
by an additional 0.25% per annum for each day during such six-month period from
such 90th day for which the Corporation’s failure to file has occurred and is
continuing or the Series C Preferred Stock is not so freely tradable.

(b)         If, and for so long as, the restrictive legend on the Series C
Preferred Stock has not been removed or the Series C Preferred Stock is not
otherwise freely tradable by Holders other than the Corporation's Affiliates
(without restrictions pursuant to U.S. securities law or the terms of the Series
C Preferred Stock) as of the 365th day after the date of original issuance of
the Series C Preferred Stock , the dividend rate per annum on the Series C
Preferred Stock will increase by a rate of 0.50% per annum for each day during
such period until such restrictive legend is removed and the Series C Preferred
Stock is freely tradable as described above.

(c)          Subject to the increase in the dividend rate described in Section
13(a)(ii), in no event will the dividend rate per annum on the Series C
Preferred Stock increase by more than 0.50% per annum as compared to the initial
dividend rate as described in Section 4(c).   

Section 20.       Transfer Agent, Registrar, Paying Agent and Conversion Agent

. The duly appointed Transfer Agent, Registrar, paying agent and Conversion
Agent for the Series C Preferred Stock shall initially be American Stock
Transfer & Trust Company, LLC. The Corporation may, in its sole discretion,
remove the Transfer Agent; provided that the Corporation shall appoint a
successor transfer agent who shall accept such appointment prior to the
effectiveness of such removal.

Section 21.      Certificates.   

(a)          Series C Preferred Stock. 

                                                                
(i)                 Form and Dating.  The Series C Preferred Stock and the
Transfer Agent’s certificate of authentication shall be substantially in the
form set forth in Exhibit A, which is hereby incorporated in and expressly made
a part of this Certificate of Designations.  The Series C Preferred Stock
certificates may have notations, legends or endorsements required by law, stock
exchange rules, agreements to which the Corporation is subject, if any, or usage
(provided that any such notation, legend or endorsement is in a form acceptable
to the Corporation).  Each Series C Preferred Stock certificate shall be dated
the date of its authentication.  The terms of the Series C Preferred Stock
certificate set forth in Exhibit A are part of the terms of this Certificate of
Designations.

(A)          Global Securities.  So long as the Securities are eligible for
book-entry settlement with the Depositary, unless otherwise required by law and
except as provided by paragraph (a)(iii)(B), all Securities shall be represented
by one or more Securities in fully registered global form with the global
securities legend set forth in Exhibit A hereto (each a "Global Security"),
which shall be deposited on behalf of the purchasers represented thereby with
the Transfer Agent, as custodian for DTC (or with such other custodian as DTC or
the Corporation may direct), and registered in the name of DTC or a nominee of

 

--------------------------------------------------------------------------------

 

 

DTC, duly executed by the Corporation and authenticated by the Transfer Agent as
hereinafter provided.  The aggregate amount of outstanding Securities
represented by a Global Security may from time to time be increased or decreased
by adjustments made on the records of the Transfer Agent and DTC or its nominee
as hereinafter provided.   

(B)          Book-Entry Provisions.  In the event a Global Security is to be
deposited with or on behalf of DTC, the Corporation shall execute and the
Transfer Agent shall authenticate and deliver initially one or more Global
Securities that (1) shall be registered in the name of DTC as Depositary for
such Global Security or the nominee of DTC and (2) shall be delivered by the
Transfer Agent to DTC or pursuant to DTC’s instructions or held by the Transfer
Agent as custodian for DTC.

Members of, or participants in, DTC ("Agent Members") shall have no rights under
this Certificate of Designations with respect to any Global Security held on
their behalf by DTC or by the Transfer Agent as the custodian of DTC or under
such Global Security, and DTC may be treated by the Corporation, the Transfer
Agent and any agent of the Corporation or the Transfer Agent as the absolute
owner of such Global Security for all purposes whatsoever.  Notwithstanding the
foregoing, nothing herein shall prevent the Corporation, the Transfer Agent or
any agent of the Corporation or the Transfer Agent from giving effect to any
written certification, proxy or other authorization furnished by DTC or impair,
as between DTC and its Agent Members, the operation of customary practices of
DTC governing the exercise of the rights of a holder of a beneficial interest in
any Global Security.

(C)          Certificated Securities.  Except as provided in paragraph
(a)(iii)(B), owners of beneficial interests in a Global Security will not be
entitled to receive physical delivery of Securities in fully registered
certificated form (each a "Certificated Security").   

                                                              
(ii)                 Execution and Authentication of Series C Preferred Stock. 
 

(A)          Two Officers shall sign each Series C Preferred Stock certificate
for the Corporation by manual or facsimile signature.

(B)          If an Officer whose signature is on a Series C Preferred Stock
certificate no longer holds that office at the time the Transfer Agent
authenticates the Series C Preferred Stock certificate, the Series C Preferred
Stock certificate shall be valid nevertheless.

(C)          A Series C Preferred Stock certificate shall not be valid until an
authorized signatory of the Transfer Agent signs the certificate of
authentication on the Series C Preferred Stock certificate.  The signature shall
be conclusive evidence that the Series C Preferred Stock certificate has been
authenticated under this Certificate of Designations.

(D)          The Transfer Agent shall authenticate and deliver Series C
Preferred Stock certificates for up to 84,000 shares of Series C Preferred Stock
for original issue upon a written order of the Corporation signed by two
Officers of the Corporation.  Such order shall specify the number of shares of
Series C Preferred Stock to be authenticated and the date on which the original
issue of Series C Preferred Stock is to be authenticated.

 

--------------------------------------------------------------------------------

 

 

(E)           The Transfer Agent may appoint an authenticating agent reasonably
acceptable to the Corporation to authenticate the certificates for Series C
Preferred Stock.  Unless limited by the terms of such appointment, an
authenticating agent may authenticate certificates for the Securities whenever
the Transfer Agent may do so.  Each reference in this Certificate of
Designations to authentication by the Transfer Agent includes authentication by
such agent.  An authenticating agent has the same rights as the Transfer Agent
or agent for service of notices and demands.

                                                            
(iii)                 Transfer and Exchange.   

(A)          Transfer and Exchange of Global Security.  The transfer and
exchange of a Global Security or beneficial interests therein shall be effected
through DTC, in accordance with this Certificate of Designations (including
applicable restrictions on transfer set forth herein, if any) and the procedures
of DTC therefor. 

(B)          Certificated Securities.  If at any time:

(1) DTC notifies the Corporation that DTC is unwilling or unable to continue as
Depositary for a Global Security and a successor Depositary for such Global
Security, is not appointed by the Corporation within 90 days after delivery of
such notice; or

(2) DTC ceases to be a clearing agency registered under the Exchange Act and a
successor Depositary for a Global Security is not appointed by the Corporation
within 90 days,

then the Corporation will execute, and the Transfer Agent, upon receipt of a
written order of the Corporation signed by two Officers of the Corporation
requesting the authentication and delivery of Certificated Securities to the
Persons designated by the Corporation, will authenticate and deliver
Certificated Securities equal to the aggregate amount of Securities represented
by the Global Security, in exchange for such Global Security, and upon delivery
of the Global Security to the Transfer Agent such Global Security shall be
cancelled.

(C)          Restrictions on Transfer and Exchange of Global Security. 

(1) Notwithstanding any other provisions of this Certificate of Designations
(other than the provisions set forth in paragraph (a)(iii)(B)), a Global
Security may not be transferred as a whole except by DTC to a nominee of DTC or
by a nominee of DTC to DTC or another nominee of DTC or by DTC or any such
nominee to a successor Depositary or a nominee of such successor Depositary.

(2) In the event that a Global Security is exchanged for Certificated Securities
pursuant to paragraph (a)(iii)(B), such Certificated Securities may be exchanged
only in accordance with such procedures as are substantially consistent with the
provisions of this Section 21(a) (including the certification requirements set
forth in the Exhibits to this Certificate of Designations intended to ensure
that such transfers comply with Rule 144A or Regulation S or such other
available

 

--------------------------------------------------------------------------------

 

 

exemption from registration under the Securities Act, as the case may be) and
such other procedures as may from time to time be adopted by the Corporation.

(D)          Legend.    

(1) Until the date (the "Resale Restriction Termination Date") (I) that is at
least one year after the last date of original issuance of the Series C
Preferred Stock, and (II) on which the Corporation instructs the Transfer Agent
in writing that the legend (as described below) on the Global Securities or
Certificated Securities, as applicable, shall be deemed removed from such
certificates in accordance with the procedures described herein, any such Global
Security or Certificated Security (and all securities issued in exchange
therefor or in substitution thereof) shall bear a legend in substantially the
following form (unless such certificates have been transferred pursuant to a
registration statement that has become or been declared effective under the
Securities Act and that continues to be effective at the time of such transfer,
pursuant to the exemption from registration provided by Rule 144, or unless
otherwise agreed by the Corporation in writing, with notice thereof to the
Transfer Agent):

"THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), AND THIS SECURITY AND ANY SECURITY ISSUABLE UPON
CONVERSION HEREOF MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN AVAILABLE EXEMPTION THEREFROM.

BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER OF
THIS SECURITY AGREES FOR THE BENEFIT OF THE CORPORATION THAT PRIOR TO THE RESALE
RESTRICTION TERMINATION DATE (AS DEFINED BELOW) (A) THIS SECURITY AND ANY
SECURITY ISSUABLE UPON CONVERSION HEREOF MAY BE OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED, ONLY (I) TO THE CORPORATION OR ANY SUBSIDIARY THEREOF,
(II) IN THE UNITED STATES TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (III) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (IV) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF AVAILABLE) OR ANY OTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR
(V) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN
EACH OF CASES (I) THROUGH (V) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT
HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THIS SECURITY FROM IT OF THE
RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (IV) ABOVE,
THE CORPORATION AND THE TRANSFER AGENT RESERVE THE RIGHT TO REQUIRE THE DELIVERY
OF SUCH LEGAL OPINIONS, CERTIFICATIONS, OR OTHER EVIDENCE AS MAY

 

--------------------------------------------------------------------------------

 

 

REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING
MADE IN COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS.  NO REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

EACH PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF THIS
SECURITY MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A OR RULE 904 OF REGULATION S THEREUNDER.

THE RESALE RESTRICTION TERMINATION DATE WILL BE THE DATE (1) THAT IS AT LEAST
ONE YEAR AFTER THE LAST ORIGINAL ISSUE DATE OF THE SERIES C PREFERRED STOCK; AND
(2) ON WHICH THE CORPORATION INSTRUCTS THE TRANSFER AGENT THAT THIS LEGEND SHALL
BE DEEMED REMOVED FROM THIS SECURITY, IN ACCORDANCE WITH THE PROCEDURES
DESCRIBED IN THE CERTIFICATE OF DESIGNATATIONS RELATING TO THIS SECURITY.

THE CORPORATION'S CERTIFICATE OF INCORPORATION, AS AMENDED, AUTHORIZES IT TO
ISSUE MORE THAN ONE CLASS OF STOCK, WHICH MAY BE ISSUED IN ONE OR MORE SERIES. 
THE CORPORATION WILL FURNISH TO ANY STOCKHOLDER UPON REQUEST AND WITHOUT CHARGE
A FULL STATEMENT OF THE POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE
PARTICIPATING, OPTIONAL OR OTHER SPECIAL RIGHTS OF THE SHARES EVIDENCED BY THIS
CERTIFICATE AND OF EACH OTHER CLASS OR SERIES OF STOCK THE CORPORATION IS
AUTHORIZED TO ISSUE, AND THE QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF SUCH
PREFERENCES OR RIGHTS.  ANY SUCH REQUEST SHOULD MADE TO THE SECRETARY OF THE
CORPORATION."

(2) The Corporation may cause the removal of the restrictive legend described in
paragraph (D) (other than the last paragraph thereof) at any time on or after
the Resale Restriction Termination Date by: (I) instructing the Transfer Agent
in writing to remove the restrictive legend from any Global Security or
Certificated Security (such writing to be substantially in the form of Exhibit D
hereto), and (II) complying with any applicable procedures for delegending or
otherwise exchanging any such certificate for a certificate not bearing such
restrictive legend (including DTC’s mandatory exchange process, if applicable);
whereupon the restrictive legend described in paragraph (D) (other than the last
paragraph thereof) shall be deemed removed from any certificates and there shall
be no requirement that any certificates delivered upon transfer or conversion
into Common Stock bear such legend, in each case without any further action on
the part of the Holder.  Any certificate evidencing a Global Security or
Certificated Security (or any security issued in exchange or substitution
therefor) as to which the restrictions on transfer described in paragraph (D)
above shall have expired in accordance with their terms may, upon surrender of
such certificate for exchange to the Transfer Agent in accordance with the
provisions of this Section 21, be exchanged for a new certificate, of like
aggregate liquidation amount, which shall not bear the restrictive legend
required by paragraph (D) above.  The Corporation shall also notify the Transfer
Agent promptly after a registration statement with respect to the Securities has
been declared or become effective under the

 

--------------------------------------------------------------------------------

 

 

Securities Act and thereafter take such steps as necessary to remove the
restrictive legend described in paragraph (D) (other than the last paragraph
thereof).

(3) Notwithstanding the foregoing, in lieu of the restrictive legend being
deemed removed from a Global Security or Certificated Security, as applicable,
and the unrestricted CUSIP (as described below) specified therein being
substituted for the restrictive CUSIP (as described below) thereon, the
Corporation may provide the Transfer Agent with a new certificate that does not
bear the restrictive legend provided in paragraph (1) and that bears the
unrestricted CUSIP, and the Transfer Agent shall continue to reflect such
portion of the Series C Preferred Stock as the Corporation may direct on a
certificate that includes the restrictive legend provided in paragraph (1) and
the restrictive CUSIP or on a new certificate that bears such restrictive legend
and the restrictive CUSIP as such legends may be modified by the Corporation to
delete references to the Resale Restriction Termination Date or otherwise as may
be appropriate.

                                                            
(iv)                 CUSIP Numbers.  The Corporation in issuing the Series C
Preferred Stock or Common Stock issuable in respect of the conversion of the
Series C Preferred Stock may use "CUSIP" numbers (if then generally in use),
and, if so, the Transfer Agent shall use "CUSIP" numbers in all notices issued
to Holders as a convenience to them; provided  that any such notice may state
that no representation is made as to the correctness of such numbers either as
printed on the certificates evidencing shares of the Series C Preferred Stock or
the Common Stock issuable in respect of the conversion of the Series C Preferred
Stock, or on such notice and that reliance may be placed only on the other
identification numbers printed on such certificates.  The Corporation will
promptly notify the Transfer Agent in writing of any change in the "CUSIP"
numbers.  Until such time as the Corporation notifies the Transfer Agent to
remove the restrictive legend as set forth in paragraph (a)(iii)(D) above from
the certificates or a transfer of the certificates that permits removal of the
restrictive legend is otherwise made pursuant to the terms hereof, the
restrictive CUSIP will be the CUSIP number for the certificates.  At such time
as the Corporation notifies the Transfer Agent to remove the restrictive legend
as set forth in paragraph (a)(iii)(D) from the certificates, such legend shall
be deemed removed from any Global Securities and any Certificated Securities and
an unrestricted CUSIP number for the certificates, as provided therein, shall be
deemed to be the CUSIP number for such certificates.

                                                              
(v)                 Cancellation or Adjustment of Global Security.  At such time
as all beneficial interests in a Global Security have either been exchanged for
a Certificated Security, converted or canceled, such Global Security shall be
returned to the Transfer Agent for cancellation and cancelled.  At any time
prior to such cancellation, if any beneficial interest in such Global Security
is exchanged for a Certificated Security, converted or canceled, the aggregate
amount of Securities represented by such Global Security shall be reduced and an
adjustment shall be made on the books and records of the Transfer Agent with
respect to such Global Security, by the Transfer Agent or DTC, in accordance
with the standing instruction and procedures between DTC and the Transfer Agent,
to reflect such reduction.

                                                            
(vi)                 Obligations with Respect to Transfers and Exchanges of
Series C Preferred Stock. 

(A)          To permit registrations of transfers and exchanges, the Corporation
shall

 

--------------------------------------------------------------------------------

 

 

execute and the Transfer Agent shall authenticate Certificated Securities and
Global Securities as required pursuant to the provisions of this Section 21(a).

(B)          All Certificated Securities and Global Securities issued upon any
registration of transfer or exchange of Certificated Securities or Global
Securities shall be the valid obligations of the Corporation, entitled to the
same benefits under this Certificate of Designations as the Certificated
Security or Global Security surrendered upon such registration of transfer or
exchange.

(C)          Prior to due presentment for registration of transfer of any
Securities, the Transfer Agent and the Corporation may deem and treat the Person
in whose name such Securities are registered as the absolute owner of such
Securities and neither the Transfer Agent nor the Corporation shall be affected
by notice to the contrary.

(D)          No service charge shall be made to a Holder for any registration of
transfer or exchange upon surrender of any Securities at the office of the
Transfer Agent maintained for that purpose.  However, pursuant to Section 23(b),
the Corporation may, in certain circumstances, require payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any registration of transfer or exchange of Securities.

                                                           (vii)                
No Obligation of the Transfer Agent.  

(A)          The Transfer Agent shall have no responsibility or obligation to
any beneficial owner of a Global Security, a member of, or a participant in DTC
or any other Person with respect to the accuracy of the records of DTC or its
nominee or of any participant or member thereof, with respect to any ownership
interest in the Series C Preferred Stock or with respect to the delivery to any
participant, member, beneficial owner or other Person (other than DTC) of any
notice or the payment of any amount, under or with respect to such Global
Security.  All notices and communications to be given to the Holders and all
payments to be made to Holders under the Series C Preferred Stock shall be given
or made only to the Holders (which shall be DTC or its nominee in the case of a
Global Security).  The rights of beneficial owners in any Global Security shall
be exercised only through DTC subject to the applicable rules and procedures of
DTC.  The Transfer Agent may rely and shall be fully protected in relying upon
information furnished by DTC with respect to its members, participants and any
beneficial owners.

(B)          The Transfer Agent shall have no obligation or duty to monitor,
determine or inquire as to compliance with any restrictions on transfer imposed
under this Certificate of Designations or under applicable law with respect to
any transfer of any interest in any Security (including any transfers between or
among DTC participants, members or beneficial owners in any Global Security)
other than to require delivery of such certificates and other documentation or
evidence as are expressly required by, and to do so if and when expressly
required by, the terms of this Certificate of Designations, and to examine the
same to determine substantial compliance as to form with the express
requirements hereof.

                                                         (viii)                
Replacement Certificates.  If a mutilated Series C Preferred Stock certificate
is

 

--------------------------------------------------------------------------------

 

 

surrendered to the Transfer Agent or if the Holder of a Series C Preferred Stock
certificate claims that the Series C Preferred Stock certificate has been lost,
destroyed or wrongfully taken, the Corporation shall issue and the Transfer
Agent shall countersign a replacement Series C Preferred Stock certificate if
the reasonable requirements of the Transfer Agent are met.  If required by the
Transfer Agent or the Corporation, such Holder shall furnish an indemnity bond
sufficient in the reasonable judgment of the Corporation and the Transfer Agent
to protect the Corporation and the Transfer Agent from any loss which either of
them may suffer if a Series C Preferred Stock certificates replaced.  The
Corporation and the Transfer Agent may charge the Holder for their expenses in
replacing a Series C Preferred Stock certificate.

                                                            
(ix)                 Temporary Certificates.  Until definitive Security
certificates are ready for delivery, the Corporation may prepare and the
Transfer Agent shall countersign temporary Security certificates.  Temporary
certificates shall be substantially in the form of certificates but may have
variations that the Corporation considers appropriate for temporary
certificates.  Without unreasonable delay, the Corporation shall prepare and the
Transfer Agent shall countersign definitive certificates and deliver them in
exchange for temporary certificates.

                                                              
(x)                 Cancellation.   

(A)          In the event the Corporation shall purchase or otherwise acquire a
Certificated Security, the same shall thereupon be delivered to the Transfer
Agent for cancellation.

(B)          At such time as all beneficial interests in a Global Security have
either been exchanged for a Certificated Security, converted, repurchased or
canceled, such Global Security shall thereupon be delivered to the Transfer
Agent for cancellation.

(C)          The Transfer Agent and no one else shall cancel and destroy all
Security certificates surrendered for transfer, exchange, replacement or
cancellation and deliver a certificate of such destruction to the Corporation
unless the Corporation directs the Transfer Agent to deliver cancelled
certificates to the Corporation.  The Corporation may not issue new certificates
to replace certificates to the extent they evidence Securities which the
Corporation has purchased or otherwise acquired. The Corporation shall replace
any mutilated Security certificates at the Holder's expense upon surrender of
that certificate to the Registrar.

                                                            
(xi)                 Mandatory Conversion Date.  The Corporation shall not be
required to issue any certificates representing the Series C Preferred Stock on
or after any applicable Conversion Date or Mandatory Conversion Date. In place
of the delivery of a replacement certificate following any applicable Conversion
Date or Mandatory Conversion Date, the Registrar, upon delivery of the evidence
and indemnity described in paragraph (a)(viii), shall deliver the shares of
Common Stock pursuant to the terms of the Series C Preferred Stock formerly
evidenced by the certificate.

(b)         Common Stock

                                                                
(i)                 Until the Resale Restriction Termination Date, any stock
certificate representing Common Stock issued upon conversion of Series C
Preferred Stock (each a "Common Stock Certificate") (and all securities issued
in exchange therefor or in substitution thereof) shall bear a

 

--------------------------------------------------------------------------------

 

 

legend in substantially the following form (unless such certificates have been
transferred pursuant to a registration statement that has become or been
declared effective under the Securities Act and that continues to be effective
at the time of such transfer or pursuant to the exemption from registration
provided by Rule 144, or such Common Stock has been issued upon conversion of
Series C Preferred Stock that has been transferred pursuant to a registration
statement that has become or been declared effective under the Securities Act
and that continues to be effective at the time of such transfer or pursuant to
the exemption from registration provided by Rule 144, or unless otherwise agreed
by the Corporation in writing, with notice thereof to the Transfer Agent):

"THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), AND THIS SECURITY MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
AVAILABLE EXEMPTION THEREFROM.

BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER OF
THIS SECURITY AGREES FOR THE BENEFIT OF THE CORPORATION THAT PRIOR TO THE RESALE
RESTRICTION TERMINATION DATE (AS DEFINED BELOW) (A) THIS SECURITY MAY BE
OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) TO THE CORPORATION
OR ANY SUBSIDIARY THEREOF, (II) IN THE UNITED STATES TO A PERSON WHO THE SELLER
REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144A, (III) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE
WITH RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (IV) PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER (IF AVAILABLE) OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OR (V) PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, IN EACH OF CASES (I) THROUGH (V) IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER OF THIS SECURITY FROM IT OF THE RESALE RESTRICTIONS
REFERRED TO IN (A) ABOVE.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (IV) ABOVE,
THE CORPORATION AND THE TRANSFER AGENT RESERVE THE RIGHT TO REQUIRE THE DELIVERY
OF SUCH LEGAL OPINIONS, CERTIFICATIONS, OR OTHER EVIDENCE AS MAY REASONABLY BE
REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN
COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.  NO
REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

EACH PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF THIS
SECURITY MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A OR RULE 904 OF REGULATION S THEREUNDER.

 

--------------------------------------------------------------------------------

 

 

THE RESALE RESTRICTION TERMINATION DATE WILL BE THE DATE (1) THAT IS AT LEAST
ONE YEAR AFTER THE LAST ORIGINAL ISSUE DATE OF THE SERIES C PREFERRED STOCK; AND
(2) ON WHICH THE CORPORATION INSTRUCTS THE TRANSFER AGENT THAT THIS LEGEND SHALL
BE DEEMED REMOVED FROM THIS SECURITY, IN ACCORDANCE WITH THE PROCEDURES
DESCRIBED IN THE CERTIFICATE OF DESIGNATATIONS RELATING TO THIS SECURITY."

                                                              
(ii)                 The Corporation may cause the removal of the restrictive
legend described in paragraph (c)(i) at any time on or after the Resale
Restriction Termination Date by: (A) instructing the Transfer Agent in writing
to remove the restrictive legend from such Common Stock Certificate (such
writing to be substantially in the form of Exhibit D hereto) and notifying the
Transfer Agent to change the CUSIP number for the Common Stock issued upon
conversion of the Series C Preferred Stock to CUSIP number 68618W100 (the
"Unrestricted Stock CUSIP" for the Common Stock) and (B) complying with any
applicable procedures for delegending or otherwise exchanging any such
certificate for a certificate not bearing such restrictive legend (including
DTC’s mandatory exchange process, if applicable); whereupon (i) the restrictive
legend described in paragraph (c)(i) shall be deemed removed from any Common
Stock Certificates and there shall be no requirement that any certificates
delivered upon transfer or conversion into Common Stock bear such legend, and
(ii) the restricted stock CUSIP will be deemed removed from each such share of
Common Stock and deemed replaced with the Unrestricted Stock CUSIP, in each case
without any further action on the part of the Holder.  Thereafter, any shares of
Common Stock issued upon conversion of the Securities will be assigned the
Unrestricted Stock CUSIP and will not bear the legend described in paragraph
c(i). Any Common Stock Certificate (or any security issued in exchange or
substitution therefor) as to which the restrictions on transfer described in
paragraph (c)(i) above shall have expired in accordance with their terms may,
upon surrender of such certificate for exchange to the Transfer Agent, be
exchanged for a new certificate, for the same number of shares, which shall not
bear the restrictive legend required by paragraph (c)(i) above.  The Corporation
shall also notify the Transfer Agent promptly after a registration statement
with respect to the Common Stock issued on conversion of the Series C Preferred
Stock has been declared or become effective under the Securities Act and
thereafter take such steps as necessary to remove the restrictive legend
described in paragraph (c)(i). 

                                                            
(iii)                 Changes to Rule 144.  Notwithstanding any provision of
this Section 21 to the contrary, in the event Rule 144 as promulgated under the
Securities Act (or any successor rule) is amended to change the one-year holding
period in paragraph (b)(1) thereunder (or the corresponding period under any
successor rule), from and after receipt by the Transfer Agent of the Officers’
Certificate and Opinion of Counsel provided for in this paragraph, (A) each
reference in paragraph (a)(iii)(D) and paragraph (c)(i) to "one year" and in the
restrictive legend set forth in such paragraph to "ONE YEAR" shall be deemed for
all purposes hereof to be references to such changed period and (B) all
corresponding references in the certificates (including the definition of Resale
Restriction Termination Date) and the restrictive legends thereon shall be
deemed for all purposes hereof to be references to such changed period,
provided  that such changes shall not become effective if they are otherwise
prohibited by, or would otherwise cause a violation of, the then-applicable
federal securities laws, or are not applicable to the Series C Preferred Stock
or the Common Stock issued upon conversion of Series C Preferred Stock.  The
provisions of this paragraph will not be effective until such time as an opinion
of counsel and Officers’ Certificate or other evidence reasonably satisfactory
to the

 

--------------------------------------------------------------------------------

 

 

Transfer Agent as to the compliance with then-applicable federal securities law
have been received by the Transfer Agent.  This paragraph shall apply to
successive amendments to Rule 144 (or any successor rule) changing the holding
period thereunder.

Section 22.      Share Cap. The Corporation will not seek shareholder approval
to allow it to issue Common Stock upon conversion in excess of the limitations
set forth in Sections 312.03(c)(1) and (c)(2) of the NYSE Listed Company Manual
as a result of events described in Section 14 unless such approval would also
allow the Corporation to issue Common Stock upon the occurrence of a Fundamental
Change or a Specified Corporate Event.

Section 23.       Miscellaneous

.

(a)          All notices referred to herein shall be in writing, and, unless
otherwise specified herein, all notices hereunder shall be deemed to have been
given upon the earlier of receipt thereof or three Business Days after the
mailing thereof if sent by registered or certified mail (unless first-class mail
shall be specifically permitted for such notice under the terms of this
Certificate of Designations) with postage prepaid, addressed: (i) if to the
Corporation, to the principal executive office of the Corporation or to the
Transfer Agent at its principal office in the United States of America at 6201
15th Avenue Brooklyn, NY 11219, Attention: Relationship Manager, or other agent
of the Corporation designated as permitted by this Certificate of Designations,
or (ii) if to any Holder or holder of shares of Common Stock, as the case may
be, to such Holder or holder at the address of such Holder or holder as listed
in the stock record books of the Corporation (which may include the records of
any transfer agent for the Series C Preferred Stock or the Common Stock, as the
case may be), or (iii) to such other address as the Corporation or any such
Holder or holder, as the case may be, shall have designated by notice similarly
given.

(b)         The Corporation shall pay any and all stock transfer and documentary
stamp taxes that may be payable in respect of any issuance or delivery of shares
of Series C Preferred Stock or shares of Common Stock or other securities issued
on account of Series C Preferred Stock pursuant hereto or certificates
representing such shares or securities. The Corporation shall not, however, be
required to pay any such tax that may be payable in respect of any transfer
involved in the issuance or delivery of shares of Series C Preferred Stock or
Common Stock or other securities in a name other than that in which the shares
of Series C Preferred Stock with respect to which such shares or other
securities are issued or delivered were registered, or in respect of any payment
to any Person other than a payment to the registered holder thereof, and shall
not be required to make any such issuance, delivery or payment unless and until
the Person otherwise entitled to such issuance, delivery or payment has paid to
the Corporation the amount of any such tax or has established, to the
satisfaction of the Corporation, that such tax has been paid or is not payable.

(c)          All payments on the shares of Series C Preferred Stock shall be
subject to withholding and backup withholding of tax to the extent required by
applicable law, subject to applicable exemptions, and amounts withheld, if any,
shall be treated as received by the Holders thereof.

(d)         No share of Series C Preferred Stock shall have any rights of
preemption whatsoever under this Certificate of Designations as to any
securities of the Corporation, or any warrants, rights or options issued or
granted with respect thereto, regardless of how such securities, or such
warrants, rights or options, may be designated issued or granted.

 

--------------------------------------------------------------------------------

 

 

(e)          The shares of Series C Preferred Stock shall not have any voting
powers, preferences or relative, participating, optional or other special
rights, or qualifications, limitations or restrictions thereof, other than as
set forth herein or in the Certificate of Incorporation or as provided by
applicable law.

[SIGNATURE PAGE FOLLOWS]

 

RESOLVED, that all actions taken by the officers and directors of the
Corporation or any of them in connection with the foregoing resolutions through
the date hereof be, and they hereby are, ratified and approved.

IN WITNESS WHEREOF, ORIENTAL FINANCIAL GROUP INC. has caused this certificate to
be signed by Carlos O. Souffront, as Secretary of the Board of Directors, this
29th day of June, 2012.

ORIENTAL FINANCIAL GROUP INC.

By:                                                                 
       Name:  Carlos O. Souffront
       Title:    Secretary of the Board of Directors

 

 

  

EXHIBIT A

 

FORM OF SERIES C PREFERRED STOCK

FACE OF SECURITY

[THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION
EXEMPT FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
AMENDED (THE "SECURITIES ACT"), AND THIS SECURITY AND ANY SECURITY ISSUABLE UPON
CONVERSION HEREOF MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF SUCH REGISTRATION OR AN AVAILABLE EXEMPTION THEREFROM.

BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER OF
THIS SECURITY AGREES FOR THE BENEFIT OF THE CORPORATION THAT PRIOR TO THE RESALE
RESTRICTION TERMINATION DATE (AS DEFINED BELOW) (A) THIS SECURITY AND ANY
SECURITY ISSUABLE UPON CONVERSION HEREOF MAY BE OFFERED, RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED, ONLY (I) TO THE CORPORATION OR ANY SUBSIDIARY THEREOF,
(II) IN THE UNITED STATES TO A PERSON WHO THE SELLER REASONABLY

 

--------------------------------------------------------------------------------

 

 

BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (III)
OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904
OF REGULATION S UNDER THE SECURITIES ACT, (IV) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF
AVAILABLE) OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT OR (V) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, IN EACH OF CASES (I) THROUGH (V) IN ACCORDANCE WITH
ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES, AND (B) THE
HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF
THIS SECURITY FROM IT OF THE RESALE RESTRICTIONS REFERRED TO IN (A) ABOVE.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (IV) ABOVE,
THE CORPORATION AND THE TRANSFER AGENT RESERVE THE RIGHT TO REQUIRE THE DELIVERY
OF SUCH LEGAL OPINIONS, CERTIFICATIONS, OR OTHER EVIDENCE AS MAY REASONABLY BE
REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN
COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.  NO
REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

EACH PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF THIS
SECURITY MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A OR RULE 904 OF REGULATION S THEREUNDER.

THE RESALE RESTRICTION TERMINATION DATE WILL BE THE DATE (1) THAT IS AT LEAST
ONE YEAR AFTER THE LAST ORIGINAL ISSUE DATE OF THE SERIES C PREFERRED STOCK; AND
(2) ON WHICH THE CORPORATION INSTRUCTS THE TRANSFER AGENT THAT THIS LEGEND SHALL
BE DEEMED REMOVED FROM THIS SECURITY, IN ACCORDANCE WITH THE PROCEDURES
DESCRIBED IN THE CERTIFICATE OF DESIGNATATIONS RELATING TO THIS SECURITY.

THE CORPORATION'S CERTIFICATE OF INCORPORATION, AS AMENDED, AUTHORIZES IT TO
ISSUE MORE THAN ONE CLASS OF STOCK WHICH MAY BE ISSUED IN ONE OR MORE SERIES. 
THE CORPORATION WILL FURNISH TO ANY STOCKHOLDER UPON REQUEST AND WITHOUT CHARGE
A FULL STATEMENT OF THE POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE
PARTICIPATING, OPTIONAL OR OTHER SPECIAL RIGHTS OF THE SHARES EVIDENCED BY THIS
CERTIFICATE AND OF EACH OTHER CLASS OR SERIES OF STOCK WHICH THE CORPORATION IS
AUTHORIZED TO ISSUE, AND THE QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF SUCH
PREFERENCES OR RIGHTS.  ANY SUCH REQUEST SHOULD MADE WITH THE SECRETARY OF THE
CORPORATION.][38] 

THE CORPORATION'S CERTIFICATE OF INCORPORATION, AS AMENDED, AUTHORIZES IT TO
ISSUE MORE THAN ONE CLASS OF STOCK WHICH MAY BE ISSUED IN ONE OR MORE SERIES. 

--------------------------------------------------------------------------------

[38]             Include bracketed language for certificates evidencing
restricted securities.  This legend above shall be deemed removed from the face
of this Security without further action of the Corporation, the Transfer Agent,
or the holders of this Security at such time as the Corporation instructs the
Transfer Agent to remove such legend pursuant to Section 21(c)(vii) of the
Certificate of Designations.

 

--------------------------------------------------------------------------------

 

 

THE CORPORATION WILL FURNISH TO ANY STOCKHOLDER UPON REQUEST AND WITHOUT CHARGE
A FULL STATEMENT OF THE POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE
PARTICIPATING, OPTIONAL OR OTHER SPECIAL RIGHTS OF THE SHARES EVIDENCED BY THIS
CERTIFICATE AND OF EACH OTHER CLASS OR SERIES OF STOCK WHICH THE CORPORATION IS
AUTHORIZED TO ISSUE, AND THE QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF SUCH
PREFERENCES OR RIGHTS.  ANY SUCH REQUEST SHOULD MADE WITH THE SECRETARY OF THE
CORPORATION.

[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION ("DTC"), TO THE CORPORATION OR
ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO., OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC) ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO. HAS AN INTEREST HEREIN.

TRANSFERS OF THIS GLOBAL SECURITY SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, BY DTC TO A NOMINEE OF DTC OR BY A NOMINEE OF DTC TO DTC OR ANOTHER
NOMINEE OF DTC OR BY DTC OR ANY SUCH NOMINEEE TO A SUCCESSOR DEPOSITARY OR A
NOMINEE OF SUCH SUCCESSOR DEPOSITARY AND TRANSFERS OF PORTIONS OF THIS GLOBAL
SECURITY SHALL BE LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS
SET FORTH IN THE CERTIFICATE OF DESIGNATIONS REFERRED TO BELOW.][39] 

IN CONNECTION WITH ANY TRANSFER, THE HOLDER WILL DELIVER TO THE TRANSFER AGENT
SUCH CERTIFICATES AND OTHER INFORMATION AS SUCH TRANSFER AGENT MAY REASONABLY
REQUIRE TO CONFIRM THAT THE TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.

 

Certificate Number [     ]

Number of shares of

Series C Preferred Stock
[          ]

CUSIP NO.:  [          ]3 

--------------------------------------------------------------------------------

[39]             Include bracketed language for certificates evidencing Global
Preferred Stock.  Such legend should remain on any certificate evidencing Global
Preferred Stock even after the restricted legend above has been removed or
deemed removed.

3               Subject to the terms and conditions of the Certificate of
Designations, at such time as the Corporation notifies the Transfer Agent to
remove the restrictive legend pursuant to Section 21(c)(vii) of the Certificate
of Designations, the CUSIP number for this Security shall be deemed to be CUSIP
No. [          ].

 

 

--------------------------------------------------------------------------------

 

 

Date of Issuance:  ________________

8.750%Non-Cumulative Convertible Perpetual Preferred Stock, Series C (par value
$1.00)

(liquidation preference $1,000 per share of Series C Preferred Stock)

of

Oriental Financial Group Inc.

Oriental Financial Group Inc., a financial holding company and corporation
organized in the Commonwealth of Puerto Rico (the "Corporation"), hereby
certifies that [___________] (the "Holder") is the registered owner of
[___________] fully paid and non-assessable preferred securities of the
Corporation designated the 8.750% Non-Cumulative Convertible Perpetual Preferred
Stock, Series C (the "Series C Preferred Stock").  The shares of Series C
Preferred Stock are transferable on the books and records of the Transfer Agent,
in person or by a duly authorized attorney, upon surrender of this certificate
duly endorsed and in proper form for transfer.  The designations, rights,
privileges, restrictions, preferences and other terms and provisions of the
Series C Preferred Stock represented hereby are issued and shall in all respects
be subject to the provisions of the Certificate of Designations dated
[___________], 2012, as the same may be amended from time to time (the
"Certificate of Designations").  Capitalized terms used herein but not defined
shall have the meaning given them in the Certificate of Designations.  The
Corporation will provide a copy of the Certificate of Designations to a Holder
without charge upon written request to the Corporation at its principal place of
business.

Reference is hereby made to select provisions of the Series C Preferred Stock
set forth on the reverse hereof, and to the Certificate of Designations, which
select provisions and the Certificate of Designations shall for all purposes
have the same effect as if set forth at this place.

Upon receipt of this certificate, the Holder is bound by the Certificate of
Designations and is entitled to the benefits thereunder.

Unless the Transfer Agent's Certificate of Authentication hereon has been
properly executed in accordance with the provisions of the Certificate of
Designations, these shares of Series C Preferred Stock shall not be entitled to
any benefit under the Certificate of Designations or be valid or obligatory for
any purpose.

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Corporation has executed this certificate this ___ day
of __________.

ORIENTAL FINANCIAL GROUP INC.

 

 

 

By: 
                                                                                        
 

       Name:

       Title:   

 

 

By: 
                                                                                        
 

       Name:

Title:   

 

--------------------------------------------------------------------------------

 

 

TRANSFER AGENT'S CERTIFICATE OF AUTHENTICATION

These are shares of the Series C Preferred Stock referred to in the
within-mentioned Certificate of Designations.

Dated:

American Stock Transfer & Trust CoMPANY, LLC, as Transfer Agent,

 

By: 
                                                                                        
 

       Authorized Signatory

 

--------------------------------------------------------------------------------

 

 

REVERSE OF SECURITY

8.750%Non-Cumulative Convertible Perpetual Preferred Stock, Series C (par value
$1.00)
(liquidation preference $1,000 per share of Series C Preferred Stock)
of
Oriental Financial Group Inc.

Dividends on each share of Series C Preferred Stock shall be payable at a rate
per annum set forth on the face hereof or as provided in the Certificate of
Designations.

The shares of Series C Preferred Stock shall be convertible into the
Corporation's Common Stock in the manner and according to the terms set forth in
the Certificate of Designations.

The Corporation will furnish without charge to each holder who so requests the
powers, designations, preferences and relative, participating, optional or other
special rights of each class of its stock and the qualifications, limitations or
restrictions of such preferences and/or rights.

 

--------------------------------------------------------------------------------

 

 

ASSIGNMENT

FOR VALUE RECEIVED, the undersigned assigns and transfers the shares of Series C
Preferred Stock evidenced hereby to:  

                                                                                                                                                                                   

 

                                                                                                                                                                                   

 

                                                                                                                                                                                   

(Insert assignee's social security or tax identification number)

                                                                                                                                                                                   

 

                                                                                                                                                                                   

 

                                                                                                                                                                                   

(Insert address and zip code of assignee)

and irrevocably appoints:

                                                                                                                                                                                   

 

                                                                                                                                                                                   

 

                                                                                                                                                                                   

agent to transfer the shares of Series C Preferred Stock evidenced hereby on the
books of the Transfer Agent.  The agent may substitute another to act for him or
her.

Date:  ___________________

Signature:  _____________________________

(Sign exactly as your name appears on the other side of this Series C Preferred
Stock certificate)

 

--------------------------------------------------------------------------------

 

 

Signature Guarantee:[40]  ____________________

EXHIBIT B

NOTICE OF CONVERSION

(To be Executed by the Holder in order to Convert the Series C Preferred Stock)

The undersigned hereby irrevocably elects to convert (the "Conversion") shares
of 8.750% Non-Cumulative Convertible Perpetual Preferred Stock, Series C (the
"Series C Preferred Stock"), represented by stock certificate
No(s).             (the "Preferred Stock Certificates") into shares of common
stock ("Common Stock") of Oriental Financial Group Inc. (the "Corporation")
according to the conditions of the Certificate of Designations of the Series C
Preferred Stock (the "Certificate of Designations"), as of the date written
below.  If shares of Common Stock are to be issued in the name of a person other
than the undersigned, the undersigned will pay all transfer taxes payable with
respect thereto and is delivering herewith the Series C Preferred Stock
Certificates.  No fee will be charged to the holder for any conversion, except
for transfer taxes, if any.  A copy of each Series C Preferred Stock Certificate
(or evidence of loss, theft or destruction thereof) is attached hereto.

The undersigned represents and warrants that all offers and sales by the
undersigned of the shares of Common Stock issuable to the undersigned upon
Conversion of the Series C Preferred Stock shall be made either in compliance
with the registration requirements of the the Securities Act of 1933, as amended
(the "Securities Act"), or pursuant to any available exemption from registration
under the Securities Act.

Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in or pursuant to the Certificate of Designations.

Date of Conversion*: 
                                                                                                                      

Applicable Conversion
Price:                                                                                                           

Number of shares of Series C Preferred Stock to be
Converted:                                                                                                                                           

Signature:                                                                                                                                             

Name:                                                                                                                                                   

Address:**                                                                                                                                           

Fax
No.:                                                                                                                                                

*The Corporation is not required to issue shares of Common Stock until the
original Series C Preferred Stock certificate(s) (or evidence of loss, theft or
destruction thereof) to be converted are received by the Corporation or its
Transfer Agent.  The Corporation shall issue and deliver shares of Common Stock
to an overnight courier

--------------------------------------------------------------------------------

[40]             (Signature must be guaranteed by an "eligible guarantor
institution" that is a bank, stockbroker, savings and loan association or credit
union meeting the requirements of the Transfer Agent, which requirements include
membership or participation in the Securities Transfer Agents Medallion Program
("STAMP") or such other "signature guarantee program" as may be determined by
the Transfer Agent in addition to, or in substitution for, STAMP, all in
accordance with the Securities Exchange Act of 1934, as amended.)

 

--------------------------------------------------------------------------------

 

 

not later than three Business Days following receipt of the original Series C
Preferred Stock certificate(s) to be converted.

**Address where shares of Common Stock and any other payments or certificates
shall be sent by the Corporation.

EXHIBIT C

CERTIFICATE TO BE DELIVERED UPON EXCHANGE OR

REGISTRATION OF TRANSFER OF SERIES C PREFERRED STOCK

Re:

8.750% Non-Cumulative Convertible Perpetual Preferred Stock, Series C (the
"Series C Preferred Stock") of Oriental Financial Group Inc. (the "Corporation")

This Certificate relates to ____ shares of Series C Preferred Stock held by
_______________ (the "Transferor").

The Transferor has requested the Transfer Agent by written order to exchange or
register the transfer of Series C Preferred Stock. In connection with such
request and in respect of such Series C Preferred Stock, the Transferor does
hereby certify that the Transferor is familiar with the Certificate of
Designations relating to the above-captioned Series C Preferred Stock and, if
such request to a transfer occurring prior to the Resale Restriction Termination
Date, as defined in the Certificate of Designations, that the transfer of this
Series C Preferred Stock does not require registration under the Securities Act
of 1933, as amended (the "Securities Act") because */:

1.                           Such Series C Preferred Stock is being acquired for
the Transferor's own account without transfer.

2.                           Such Series C Preferred Stock is being transferred
to the Corporation or a Subsidiary thereof.

3.                           Such Series C Preferred Stock is being transferred
in the United States to a qualified institutional buyer (as defined in Rule 144A
under the Securities Act), in a transaction complying with Rule 144A under the
Securities Act.

4.                           Such Series C Preferred Stock is being transferred
outside the United States in an offshore transaction complying with Rule 904 of
Regulation S under the Securities Act.

5.                           Such Series C Preferred Stock is being transferred
pursuant to an exemption from registration under the Securities Act provided by
Rule 144 thererunder (if available).

6.                           Such Series C Preferred Stock is being transferred
in reliance on and in compliance with another available exemption from the
registration requirements of the Securities Act.

7.                           Such Series C Preferred Stock is being transferred
pursuant to an effective registration statement under the Securities Act.      

Unless one of the boxes is checked, the Transfer Agent will refuse to register
any of the Securities evidenced by this certificate in the name of any person
other than the registered holder thereof; provided, however, that if box (5) or
(6) is checked, the Transfer Agent shall be entitled to require, prior to
registering any such transfer of the Securities, such legal opinions,
certifications and other evidence as may reasonably be required in order to

 

--------------------------------------------------------------------------------

 

 

determine that such transfer is being made in compliance with the Securities Act
and applicable State securities laws.

Date:  ___________________

Signature:  _____________________________

(Sign exactly as your name appears on the other side of this Series C Preferred
Stock certificate)

Signature Guarantee:[41]  ____________________

 

*/           Please check applicable box.

 

EXHIBIT D

FORM OF CERTIFICATE OF FREE TRANSFERABILITY

 

CUSIPs:  68618W 407
68618W506

Dear Sir/Madam:

Whereas the 8.750% Non-Cumulative Convertible Perpetual Preferred Stock, Series
C (the "Series C Preferred Stock") have become freely tradable without
restrictions by non-Affiliates of Oriental Financial Group, Inc. (the
"Corporation") pursuant to Rule 144 under the Securities Act of 1933, as
amended, in accordance with Section 21(c)(vii) of the certificate of
designations dated as of [           ], 2012, as the same may be amended from
time to time (the "Certificate of Designations") pursuant to which the Series C
Preferred Stock were issued, the Corporation hereby instructs you that:

(i)                 the restrictive legends described in Section 21(a)(iii)(D)
of the Certificate of Designations and set forth on the certificates evidencing
the Global Preferred Stock and the Certificated Preferred Stock shall be deemed
removed from such certificates, in accordance with the terms and conditions of
the Series C Preferred Stock and as provided in the Certificate of Designations,
without further action on the part of holders;

(ii)               the restricted CUSIP number for the certificates evidencing
the Global Preferred Stock and Certificated Preferred Stock shall be deemed
removed from such certificates and

--------------------------------------------------------------------------------

[41]             (Signature must be guaranteed by an "eligible guarantor
institution" that is a bank, stockbroker, savings and loan association or credit
union meeting the requirements of the Transfer Agent, which requirements include
membership or participation in the Securities Transfer Agents Medallion Program
("STAMP") or such other "signature guarantee program" as may be determined by
the Transfer Agent in addition to, or in substitution for, STAMP, all in
accordance with the Securities Exchange Act of 1934, as amended.)

 

--------------------------------------------------------------------------------

 

 

replaced with the unrestricted CUSIP number set forth therein, in accordance
with the terms and conditions of the Series C Preferred Stock and as provided in
the Certificate of Designations, without further action on the part of holders;

(iii)             any shares of Common Stock issued upon conversion of the
Series C Preferred Stock (A) shall be issued without the restrictive legends
described in Section 21(b)(i) of the Certificate of Designations and (B) will be
assigned the Unrestricted Stock CUSIP and

(iv)             (A) the restricted legends described in Section 21(c)(i) will
be deemed removed from any shares of Common Stock previously issued upon
conversion of the Series C Preferred Stock, and (B) the restricted stock CUSIP
thereon shall be deemed removed from such shares of Common Stock and replaced
with the Unrestricted Stock CUSIP.

Capitalized terms used but not defined herein shall have the meanings set forth
in the Certificate of Designations.

Very truly yours,

ORIENTAL FINANCIAL GROUP, INC.

By:________________

Name:

                                                                                   
                        Title*:

 

 

 

 

 

___________________________________________________

*              The signatory must be one of the Officers authorized by the
Certificate of Designations to sign this certificate.

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Form of Opinion of Company Puerto Rico Counsel*

 

1.                  The Company is duly registered as a bank holding company
under the Bank Holding Company Act of 1956, as amended, and a financial holding
company under the Gramm-Leach-Bliley Act of 1999, as amended, and has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the Commonwealth of Puerto Rico.

2.                  The Company has the corporate power and authority to execute
and deliver and to perform its obligations under the Transaction Documents,
including, without limitation, to issue the Preferred Shares and the Underlying
Shares.

3.                  Each of the Transaction Documents has been duly authorized,
executed and delivered by the Company and, assuming due authorization, execution
and delivery by the Purchasers (to the extent they are a party), each of the
Transaction Documents constitutes a valid and binding agreement of the Company,
enforceable against the Company in accordance with its terms. 

4.                  The execution and delivery by the Company of each of the
Transaction Documents and the performance by the Company of its obligations
under such agreements, including its issuance and sale of the Preferred Shares
and the Underlying Shares, do not and will not: (a) result in any violation of
the Certificate of Incorporation or bylaws of the Company, (b) require any
consent, approval, license or exemption by, order or authorization of, or
filing, recording or registration by the Company with any Puerto Rico
governmental authority, except for the filing of the Certificate of Designations
with the Secretary of State (but we express no opinion relating to any change in
control filing that may be required of any Purchaser under the Puerto Rico
Banking Act, as amended), (c) violate any court order, judgment or decree, if
any, or (d) result in a breach of, or constitute a default under, any Material
Contract.

5.                  The Preferred Shares being delivered to the Purchasers
pursuant to the Subscription Agreement have been duly and validly authorized
and, when issued, delivered and paid for as contemplated in the Subscription
Agreement, will be duly and validly issued, fully paid and non-assessable, and
free of any preemptive right or similar rights contained in the Company’s
Certificate of Incorporation or bylaws.  The Underlying Shares, when issued in
accordance with the Certificate of Designations, will be duly authorized and
validly issued, fully paid and non-assessable, and free of any preemptive right
or similar rights contained in the Company’s Certificate of Incorporation or
bylaws.

6.                  No registration under the Puerto Rico Uniform Securities
Act, as amended, of the Preferred Shares or the Underlying Shares is required in
connection with the offer, sale and delivery of the Preferred Shares or the
Underlying Shares to the Placement Agent and the Purchasers, assuming (i) the
accuracy of the representations and warranties of the Company set forth in the
Subscription Agreement and (ii) the due performance of the Company and the
Purchasers of the covenants and agreements set forth in the Subscription
Agreement.

 

--------------------------------------------------------------------------------

 

 

7.                  The authorized capital stock of the Company consists of
110,000,000 shares of capital stock, consisting of (i) 100,000,000 shares of
common stock, $1.00 par value per share, and (ii) 10,000,000 shares of preferred
stock, $1.00 par value per share. 

 

*  The opinion letter of Company Counsel will be subject to customary
limitations and carveouts. 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

Form of Opinion of Company U.S. Counsel*

 

1.      The Subscription Agreement has been duly executed and delivered by the
Company under the law of the State of New York.

2.      The issuance and the sale of the Preferred Stock to the Purchasers
pursuant to the Subscription Agreement do not, and the performance by the
Company of its obligations in the Subscription Agreement and the Preferred Stock
will not, result in a violation of any United States federal or New York State
law or published rule or regulation that in our experience normally would be
applicable to bank holding companies with respect to such issuance, sale or
performance (but we express no opinion relating to the United States federal
securities laws or any state or Puerto Rico securities or Blue Sky laws).

3.      No registration of the Preferred Stock or the Underlying Shares under
the U.S. Securities Act of 1933, as amended, is required for the offer and sale
of the Preferred Stock or the Underlying Shares by the Company to the Purchasers
pursuant to and in the manner contemplated by the Subscription Agreement.

4.      No registration of the Company under the U.S. Investment Company Act of
1940, as amended, is required for the offer and sale of the Preferred Stock or
the Underlying Shares by the Company in the manner contemplated by the
Subscription Agreement and the application of the proceeds thereof as described
in the Subscription Agreement.

 

 

*  The opinion letter of Company Counsel will be subject to customary
limitations and carveouts. 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

Form of Secretary’s Certificate

 

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Oriental Financial Group Inc., a financial holding company
and corporation organized in the Commonwealth of Puerto Rico (the “Company”),
and that as such he is authorized to execute and deliver this certificate in the
name and on behalf of the Company and in connection with the Subscription
Agreement, dated as of June 28, 2012, by and among the Company and the investors
party thereto (the “Subscription Agreement”), and (further certifies in his
official capacity, in the name and on behalf of the Company, the items set forth
below.  Capitalized terms used but not otherwise defined herein shall have the
meaning set forth in the Subscription Agreement.


1.                  ATTACHED AS EXHIBIT A IS A TRUE, CORRECT AND COMPLETE COPY
OF THE RESOLUTIONS DULY ADOPTED BY THE BOARD OF DIRECTORS OF THE COMPANY AT A
MEETING HELD ON [_______].  SUCH RESOLUTIONS HAVE NOT IN ANY WAY BEEN AMENDED,
MODIFIED, REVOKED OR RESCINDED, HAVE BEEN IN FULL FORCE AND EFFECT SINCE THEIR
ADOPTION TO AND INCLUDING THE DATE HEREOF AND ARE NOW IN FULL FORCE AND EFFECT.


2.                  THE COMPANY’S CERTIFICATE OF INCORPORATION, AS AMENDED
(ATTACHED HERETO AS EXHIBIT B), WERE FILED AS AN EXHIBIT TO THE 10-Q FILED WITH
THE SEC ON AUGUST 10, 2010; ITS BYLAWS (ATTACHED HERETO AS EXHIBIT C) WERE FILED
AS AN EXHIBIT TO THE 8-K FILED WITH THE SEC ON JUNE 23, 2008.  SUCH CERTIFICATE
OF INCORPORATION, AS AMENDED, AND BYLAWS, CONSTITUTE TRUE, CORRECT AND COMPLETE
COPIES OF THE CERTIFICATE OF INCORPORATION, AS AMENDED, AND BYLAWS AS IN EFFECT
ON THE DATE HEREOF.


3.                  ATTACHED HERETO AS EXHIBIT D IS A TRUE AND COMPLETE SPECIMEN
OF THE GLOBAL CERTIFICATE REPRESENTING THE PREFERRED STOCK AND SUCH SPECIMEN
CERTIFICATE IS IN THE FORM APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY.


4.                  EACH PERSON LISTED BELOW HAS BEEN DULY ELECTED OR APPOINTED
TO THE POSITION(S) INDICATED OPPOSITE HIS NAME AND IS DULY AUTHORIZED TO SIGN
THE SUBSCRIPTION AGREEMENT AND EACH OF THE TRANSACTION DOCUMENTS ON BEHALF OF
THE COMPANY, AND THE SIGNATURE APPEARING OPPOSITE SUCH PERSON’S NAME BELOW IS
SUCH PERSON’S GENUINE SIGNATURE.

 

Name

Position

Signature

 

 

 

_________________________

 

 

_________________________

 

 

 

       

 

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this ___ day
of [____], 2012.

 

                                                           

[_____________]
Secretary

 

 

I, [_____________], [Chief Financial Officer], hereby certify that
[_____________] is the duly elected, qualified and acting Secretary of the
Company and that the signature set forth above is his true signature.

 

                                                 

[______________]

[Chief Financial Officer]

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT E

Form of Officer’s Certificate

The undersigned, the [Chief Financial Officer] [Chief Executive Officer] of
Oriental Financial Group Inc., a financial holding company and corporation
organized in the Commonwealth of Puerto Rico (the “Company”), pursuant to
Section 5.1(f) of the Subscription Agreement, dated as of June 28, 2012 by and
among the Company and the investors signatory thereto (the “Subscription
Agreement”), hereby represents, warrants and certifies as follows (capitalized
terms used but not otherwise defined herein shall have the meaning set forth in
the Subscription Agreement):

1.         The representations and warranties of the Company contained in the
Subscription Agreement are true and correct in all material respects (except for
those representations and warranties that are qualified by materiality, which
are true and correct in all respects) as of the date of the Subscription
Agreement and as of the Closing Date, as though made on and as of such date,
except for such representations and warranties that speak as of a specific date.

2.         The Company has performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing.

IN WITNESS WHEREOF, the undersigned has executed this certificate this ___ day
of [_______], 2012.

[__________]

[Chief Financial Officer] [Chief Executive Officer]

 

 

 

 

EXHIBIT F

Subsidiaries

 

Oriental Bank and Trust

 

--------------------------------------------------------------------------------

 

 

Oriental International Bank Inc.

Oriental Mortgage Corporation

EB Operating Number One, Inc.

Oriental Financial Services Corp.

Oriental Insurance, Inc.

Caribbean Pension Consultants, Inc.

Oriental Financial (PR) Statutory Trust II

 

--------------------------------------------------------------------------------

 

 

EXHIBIT G

Form of Acquisition Agreement

 

ACQUISITION AGREEMENT

dated as of

June 28, 2012

between

ORIENTAL FINANCIAL GROUP INC.

and

BANCO BILBAO VIZCAYA ARGENTARIA, S.A.

relating to the purchase and sale

of

100% of the Common Stock

of each of

BBVA PR HOLDING CORPORATION

 

and

 

BBVA SECURITIES OF PUERTO RICO, INC.

   

Page

ARTICLE 1  Definitions

Section 1.01.  
Definitions....................................................................................................
2

Section 1.02.   Other Definitional and Interpretative
Provisions....................................... 11

ARTICLE 2 Purchase and Sale

Section 2.01.   Purchase and
Sale.....................................................................................
12

Section 2.02.  
Closing.......................................................................................................
12



 

--------------------------------------------------------------------------------

 

 

ARTICLE 3 Representations and Warranties of Seller

Section 3.01.   Organization and
Power............................................................................
13

Section 3.02.   Corporate
Authorization............................................................................
13

Section 3.03.   Governmental
Authorization......................................................................
14

Section 3.04.  
Noncontravention.......................................................................................
14

Section 3.05.  
Capitalization.............................................................................................
15

Section 3.06.   Ownership of Shares;
Subsidiaries............................................................ 15

Section 3.07.   Financial
Statements..................................................................................
16

Section 3.08.   Absence of Certain
Changes...................................................................... 17

Section 3.09.   No Undisclosed Material
Liabilities........................................................... 17

Section 3.10.   Intercompany Accounts and
Contracts...................................................... 18

Section 3.11.   Material
Contracts.....................................................................................
18

Section 3.12.  
Litigation....................................................................................................
20

Section 3.13.   Compliance with Laws and Court
Orders................................................. 20

Section 3.14.   Regulatory
Filings......................................................................................
21

Section 3.15.   Supervisory
Actions....................................................................................
22

Section 3.16.   Federal Deposit
Insurance.........................................................................
22

Section 3.17.   Community Reinvestment Act and Anti-Money
Laundering.................................. 22

Section 3.18.   Customer Information
Security.................................................................. 22

Section 3.19.   Tax
Matters................................................................................................
23

Section 3.20.  
Properties...................................................................................................
24

Section 3.21.   Intellectual
Property...................................................................................
25

Section 3.22.   Books and Records and Internal
Controls................................................. 26

Section 3.23.   Insurance
Coverage...................................................................................
26

Section 3.24.  
Permits.......................................................................................................
27

Section 3.25.   Sufficiency of
Assets...................................................................................
27

Section 3.26.   Finders’
Fees.............................................................................................
27

Section 3.27.  
Employees..................................................................................................
27

Section 3.28.  
Labor.........................................................................................................
27

Section 3.29.   Employee Benefit
Plans.............................................................................
28

Section 3.30.   Environmental
Matters...............................................................................
30

Section 3.31.   Seller
Information......................................................................................
30

Section 3.32.   Extensions of
Credit...................................................................................
31

Section 3.33.   Certain Loan
Matters.................................................................................
31

Section 3.34.  
Broker-Dealer............................................................................................
31

Section 3.35.   Derivative
Instruments...............................................................................
33

ARTICLE 4 Representations and Warranties of Buyer

Section 4.01.   Corporate Existence and
Power................................................................ 33

Section 4.02.   Corporate
Authorization............................................................................
33

Section 4.03.   Governmental
Authorization......................................................................
33

Section 4.04.  
Noncontravention.......................................................................................
34

Section 4.05.  
Financing...................................................................................................
34

Section 4.06.   Regulatory
Approvals................................................................................
35

Section 4.07.   Purchase for
Investment.............................................................................
35

Section 4.08.  
Litigation....................................................................................................
35

Section 4.09.   Agreements with Governmental
Authorities............................................... 36



 

--------------------------------------------------------------------------------

 

 

Section 4.10.   Finders’
Fees.............................................................................................
36

Section 4.11.   Inspections; No Other
Representations...................................................... 36

ARTICLE 5 Covenants of Seller

Section 5.01.   Conduct of the
Company...........................................................................
37

Section 5.02.   Access to
Information.................................................................................
40

Section 5.03.   Notices to Buyer of Certain
Events............................................................ 42

Section 5.04.  
Resignations...............................................................................................
42

Section 5.05.   Monthly
Reports.........................................................................................
43

Section 5.06.   No Solicitation of Alternative
Transactions................................................ 43

Section 5.07.   Cooperation with Buyer Capital
Raise...................................................... 43

ARTICLE 6 Covenants of Buyer

Section 6.01.  
Access........................................................................................................
45

Section 6.02.   Seller Marks Phase
Out.............................................................................
46

Section 6.03.   Waiver of Conflicts Regarding Representation; Nonassertion of
Attorney-Client Privilege    47

Section 6.04.   Notices to Seller of Certain
Events............................................................. 48

Section 6.05.   Contact with Customers and
Vendors........................................................ 49

Section 6.06.   Satisfaction of Liabilities; Director and Officer
Indemnification............................ 49

Section 6.07.   Buyer
Financing........................................................................................
49

Section 6.08.   Conduct of
Buyer.......................................................................................
50

ARTICLE 7 Covenants of Buyer and Seller

Section 7.01.   Reasonable Best
Efforts.............................................................................
50

Section 7.02.   Certain Filings and
Approvals................................................................... 51

Section 7.03.   Public
Announcements...............................................................................
53

Section 7.04.   Transition Services
Agreement................................................................... 53

Section 7.05.   Bank
Merger..............................................................................................
54

Section 7.06.   Non-competition;
Non-solicitation............................................................. 54

Section 7.07.   Intercompany Accounts; Related Party
Agreements.................................. 55

Section 7.08.  
Confidentiality............................................................................................
56

Section 7.09.   Employee Benefit
Matters..........................................................................
57

Section 7.10.   Certain Litigation
Matters..........................................................................
59

Section 7.11.   Certain Intellectual Property
Matters......................................................... 59

ARTICLE 8 Conditions to Closing

Section 8.01.   Conditions to Obligations of Buyer and
Seller........................................... 60

Section 8.02.   Conditions to Obligation of
Buyer............................................................. 61

Section 8.03.   Conditions to Obligation of
Seller.............................................................. 61

ARTICLE 9 Termination

Section 9.01.   Grounds for
Termination...........................................................................
62

Section 9.02.   Effect of
Termination..................................................................................
63

ARTICLE 10 Survival; Indemnification

Section 10.01. Survival of Representations, Warranties and
Covenants........................................ 64



 

--------------------------------------------------------------------------------

 

 

Section 10.02.
Indemnification..........................................................................................
64

Section 10.03. Third Party Claim
Procedures................................................................... 66

Section 10.04. Direct Claim
Procedures...........................................................................
68

Section 10.05. Calculation of
Losses.................................................................................
68

Section 10.06. Assignment of
Claims.................................................................................
69

Section 10.07.
Exclusivity..................................................................................................
69

Section 10.08. Treatment of Indemnity
Payments.............................................................. 69

ARTICLE 11 Miscellaneous

Section 11.01.
Notices.......................................................................................................
70

Section 11.02. Amendments and
Waivers..........................................................................
71

Section 11.03.
Expenses....................................................................................................
71

Section 11.04. Successors and
Assigns.............................................................................
71

Section 11.05. Governing
Law..........................................................................................
71

Section 11.06.
Jurisdiction.................................................................................................
72

Section 11.07. WAIVER OF JURY
TRIAL........................................................................ 72

Section 11.08. Counterparts; Effectiveness; Third Party
Beneficiaries......................................... 72

Section 11.09. Entire
Agreement.......................................................................................
72

Section 11.10.
Severability.................................................................................................
73

Section 11.11. Seller Disclosure
Schedules.......................................................................
73

Section 11.12. Construction and
Interpretation.................................................................
73

Section 11.13. Specific
Performance.................................................................................
73

ARTICLE 12 Tax Matters

Section 12.01. Tax Returns Filed Prior to
Closing............................................................ 74

Section 12.02. Allocation to Tax
Periods...........................................................................
74

Section 12.03. Tax Returns Filed After
Closing................................................................. 74

Section 12.04. Refunds Attributable to Pre-Balance Sheet
Periods................................... 75

Section 12.05. Tax Contests Related to Pre-Balance Sheet
Periods.................................. 75

Section 12.06. Tax
Cooperation........................................................................................
75

Section 12.07. Transfer
Taxes...........................................................................................
75

 

Schedules

Buyer Disclosure Schedules

Seller Disclosure Schedules

 

Exhibit A – Preliminary list of transition services

Exhibit B – Form of base agreement for Transition Services Agreement

Exhibit C – Form of Merger Agreement


ACQUISITION AGREEMENT

AGREEMENT (this “Agreement”) dated as of June 28, 2012 between Oriental
Financial Group Inc., a Puerto Rico corporation (“Buyer”), and Banco Bilbao
Vizcaya Argentaria, S.A., a limited liability company incorporated in Spain
(“Seller”). 


 

 

--------------------------------------------------------------------------------

 

 


W  I  T  N  E  S  S  E  T  H :

WHEREAS, Seller is the record and beneficial owner of (i) 20,755,889 shares (the
“HoldCo Transferred Shares”) of common stock, par value $8.00 per share (the
“HoldCo Common Stock”), of BBVA PR Holding Corporation, a corporation
incorporated under the laws of Puerto Rico (“HoldCo”), which HoldCo Transferred
Shares represent all of the outstanding shares of HoldCo Common Stock, and (ii)
805,000 shares (the “Broker-Dealer Transferred Shares”) of common stock, par
value $1.00 per share (the “Broker-Dealer Common Stock”), of BBVA Securities of
Puerto Rico, Inc., a corporation incorporated under the laws of Puerto Rico
(“Broker-Dealer”), which Broker-Dealer Transferred Shares represent all of the
outstanding shares of Broker-Dealer common Stock;

WHEREAS, HoldCo is the record and beneficial owner of (i) 20,755,889 shares (the
“PR Subsidiary Shares”) of common stock, par value $8.00 per share (the “PR
Common Stock”), of Banco Bilbao Vizcaya Argentaria Puerto Rico, a
state-chartered bank organized under the laws of Puerto Rico (“PR Bank”, which
term shall include the surviving bank following the Bank Merger (as defined
below)), which PR Subsidiary Shares represent all of the outstanding shares of
PR Common Stock, and (ii) 2,500 shares (the “Seguros Subsidiary Shares”) of
common stock, par value $100.00 per share (the “Seguros Common Stock”), of BBVA
Seguros, Inc., a corporation incorporated under the laws of Puerto Rico
(“Seguros”, and collectively with HoldCo, PR Bank and Broker-Dealer, the
“Companies”), which Seguros Subsidiary Shares represent all of the outstanding
shares of Seguros Common Stock;

WHEREAS, Seller desires to sell the HoldCo Transferred Shares and the
Broker-Dealer Transferred Shares (together, the “Transferred Shares”) to Buyer,
and Buyer desires to purchase the Transferred Shares from Seller, upon the terms
and subject to the conditions hereinafter set forth, and on the Closing Date (as
defined herein) following the purchase and sale of the Transferred Shares, Buyer
intends to merge PR Bank (the “Bank Merger”) with its insured depository
institution Subsidiary (“Buyer Bank”); and

WHEREAS, (i) prior to the date hereof, Buyer entered into agreements
(“Subscription Agreements”) with investors to sell an aggregate of $84,000,000
of Non-Cumulative Convertible Perpetual Preferred Stock of Buyer and (ii)
following the date hereof, Buyer intends to issue and sell at least $66,000,000
of additional equity and/or equity-linked securities (which may be in one or
more tranches) (the capital raise referred to in this Clause (ii), the “Buyer
Capital Raise”);  

The parties hereto agree as follows:

Article 1
Definitions

Section 1.01.  Definitions.  Error! Bookmark not defined.(a) As used herein, the
following terms have the following meanings:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person;
provided  that none of the Companies, the BBVA Foundation nor any of the BBVA
Foundation’s controlled Affiliates shall be considered an Affiliate of Seller. 
For purposes of this definition, “control” when used with respect to any Person
means the power to direct the management and policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise, and the terms “controlling” and “controlled” have correlative
meanings.

“Applicable Law” means, with respect to any Person, any transnational, domestic
or foreign federal, commonwealth, state or local law (statutory, common or
otherwise), constitution, treaty, convention, ordinance, code, rule, regulation,
order, injunction, judgment, decree, ruling or other similar requirement
enacted, adopted, promulgated or applied by a Governmental Authority that is
binding upon or applicable to such Person, as amended unless expressly specified
otherwise.

“Balance Sheets” means (i) the audited balance sheet as of December 31, 2011 of
HoldCo, (ii) the audited balance sheet as of December 31, 2011 of Broker-Dealer,
(iii) the audited balance sheet as of December 31, 2011 of PR Bank and (iv) the
audited balance sheet as of December 31, 2011 of Seguros.

“Balance Sheet Date” means December 31, 2011.

“Bank Merger Act” means the Bank Merger Act, as amended, and the rules and
regulations promulgated thereunder.

“Banking Act” means the Puerto Rico Banking Act, as amended, and the rules and
regulations promulgated thereunder.

“BHC Act” means the Bank Holding Company Act of 1956, as amended, and the rules
and regulations promulgated thereunder.

“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York, San Juan, Puerto Rico or Madrid, Spain
are authorized or required by Applicable Law to close.

“Buyer Disclosure Schedules” means the disclosure schedules delivered by Buyer
to Seller concurrently with the execution of this Agreement.

“Closing Date” means the date of the Closing.

“Code” means the Internal Revenue Code of 1986, as amended, and any rules and
regulations promulgated thereunder.

“Company” means any of the Companies (and, following the Closing, any successor
thereto).  It is understood that PR Bank includes its BBVAPR División de Valores
Municipales division and its Banco Bilbao Vizcaya Argentaria Puerto Rico
Overseas unit.

“Company Shares” means the HoldCo Transferred Shares, the Broker-Dealer
Transferred Shares, the PR Subsidiary Shares and the Seguros Subsidiary Shares.

“Confidentiality Agreement” means, collectively, (i) the letter agreement dated
April 11, 2011 between Seller and Buyer, as amended and restated by (a) that
certain letter agreement dated August 15, 2011 between Seller and Buyer (the
“First  Letter Agreement”) and (b) that certain letter agreement dated May 2,
2012 between Seller and Buyer (the “Second Letter Agreement”), (ii) the First
Letter Agreement and (iii) the Second Letter Agreement.

“Contract” means, with respect to any Person, any oral or written agreement,
indenture, debt instrument, contract, license, lease or other binding commitment
to which such Person or any of its Subsidiaries is a party or by which any of
them is bound or to which any of their properties or assets is subject.

“Environmental Laws” means any Applicable Law relating to pollution or
protection of the environment (including ambient air, surface water,
groundwater, land surface, subsurface strata, plant and animal life, or other
natural resources), including without limitation the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Resource Conservation and
Recovery Act of 1976 (each, as amended, and any rules and regulations
thereunder), and other Applicable Law relating to the emission, discharge,
presence, disposal or release of, or human exposure to, pollutants,
contaminants, chemicals or toxic or hazardous substances or wastes, including
without limitation asbestos and asbestos-containing material, polychlorinated
biphenyls, and petroleum or any fractions thereof (collectively known as
“Hazardous Material”). 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” of any entity means any other entity which, together with such
entity, would be treated as a single employer under Section 414 of the Code.

“Extensions of Credit” means, collectively, each loan, revolving credit
facility, letter of credit, bankers’ acceptance, guarantee or other extension of
credit or commitment to extend credit made or entered into by any Company.

“FDIA” means the Federal Deposit Insurance Act, as amended, and the rules and
regulations promulgated thereunder.

“FDIC” means the Federal Deposit Insurance Corporation.

“Federal Reserve” means the Board of Governors of the Federal Reserve System.

“FINRA” means the Financial Industry Regulatory Authority.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means any transnational, domestic or foreign federal,
commonwealth, state or local governmental, regulatory or administrative
authority (including any self-regulatory authority), department, court, agency
or official, including any political subdivision thereof.

“HoldCo  Subsidiaries” means PR Bank and Seguros.

“IBC Act” means the Puerto Rico International Banking Center Regulatory Act, as
amended, and the rules and regulations promulgated thereunder.

“Income Tax” means any U.S. federal, state, local or foreign Tax which is based
on or measured in whole or in part by income (or that includes as one of its
alternative bases a Tax based on or measured by income).

“Indebtedness” of any Person means: (a) all liabilities of such Person for
borrowed money by such Person, whether current or funded, fixed or contingent,
secured or unsecured, all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, and all liabilities of such Person in
respect of mandatorily redeemable or purchasable share capital or securities
convertible into share capital of such Person; (b) all liabilities of such
Person for the deferred purchase price of property or services (not including,
for the avoidance of doubt, accounts payable incurred in the ordinary course of
business), which are, and to the extent, required to be classified and accounted
for under GAAP as liabilities; (c) all liabilities of such Person in respect of
any lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which are, and to the extent, required to be
classified and accounted for under GAAP as capital leases; (d) all liabilities
of such Person as account party (and not as issuer) for the reimbursement of any
obligor on any letter of credit, banker’s acceptance or similar credit
transaction securing obligations of a type described in clause (a), (b) or
(c) above to the extent of the obligation secured; and (e) all liabilities of
such Person as obligor, guarantor or otherwise for obligations of a type
described in clause (a), (b), (c) or (d) above, to the extent of the obligation
secured (other than any such liabilities incurred in the ordinary course of
providing banking services).

“Intellectual Property” means: (a) Trademarks; (b) copyrights, including
original works of authorship and registrations or applications for registration
of copyrights and any renewals or extensions thereof; (c) patents and patent
applications, including divisions, continuations, continuations in part and
renewals, extensions and reissues thereof; (d) trade secrets, inventions
(whether patentable or not), know-how, and confidential information; (e) to the
extent not otherwise covered in clauses (a) through (d) of this definition,
rights in and to software, data and databases; and (f) any other intellectual
property rights related thereto, throughout the world.

“knowledge of Buyer”, “Buyer’s knowledge” or any other similar knowledge
qualification in this Agreement means to the actual knowledge of any of José R.
Fernández, José R. González, Ganesh Kumar, Norberto González or
Carlos O. Souffront.

“knowledge of Seller”, “Seller’s knowledge” or any other similar knowledge
qualification in this Agreement means to the actual knowledge of any of the
individuals set forth in Section 1.01(a) of the Seller Disclosure Schedules.

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest or encumbrance in respect of such property or asset. 

“Losses” means any and all losses, claims, damages, liabilities, obligations,
costs and expenses (including, without limitation, as a result of any notices,
actions, suits, proceedings, claims, demands, assessments, judgments, awards,
costs, penalties, Taxes and reasonable expenses, including reasonable attorneys’
and other professionals’ fees and disbursements) but excluding (i) any loss of
goodwill, loss of revenue, loss of profits or opportunities and any other
special, expectation, indirect or consequential losses (other than such damages
actually paid to third parties in connection with a Third Party Claim) or
(ii) any punitive or exemplary damages (other than such damages actually paid to
third parties in connection with a Third Party Claim).

“Material Adverse Effect” means any effect, change or set of facts that
individually or in the aggregate with other effects, changes or sets of facts,
has a material adverse effect on the financial condition, business, assets,
liabilities or results of operations of the Companies, taken as a whole,
excluding any effect to the extent resulting from (A) changes in GAAP or changes
in the regulatory accounting requirements applicable to any industry in which
any of the Companies operates, (B) changes in the financial or securities
markets or changes in the general economic or political conditions in the United
States, Puerto Rico or abroad, (C) changes (including changes in Applicable Law)
or conditions generally affecting any industry in which any of the Companies
operates, (D) acts of war, sabotage, terrorism or natural disasters, (E) the
announcement, pendency or consummation of the transactions contemplated by this
Agreement (including any resulting decreases in customer demand, reduction in
revenues, work stoppages or loss or threatened loss of employees or other
employee disruptions not resulting from any breaches by Seller or any Company of
Seller’s covenants), (F) any changes in interest rates generally in the United
States or in any relevant market, (G) any failure of any of the Companies to
meet any internal or published or third party budgets, projections, forecasts or
predictions of financial performance for any period (it being understood that
the underlying reasons for any such failure may be considered as independently
constituting or contributing to a Material Adverse Effect), (H) any downgrade in
rating of any debt securities of any of the Companies by Standard & Poor’s
Financial Services LLC, Moody’s Investor Service, Inc., Fitch, Inc. or any of
their respective affiliates (it being understood that the underlying reasons for
any such downgrade may be considered as independently constituting or
contributing to a Material Adverse Effect), (I) any action taken (or omitted to
be taken) at the written request of Buyer or (J) any action taken by Seller or
any of the Companies that is required pursuant to this Agreement (other than the
requirement of the first sentence of Section 5.01); provided, however, that with
respect to clauses (A), (B), (C), (D) or (F) such effects, changes or sets of
facts shall be considered to the extent that they disproportionately affect any
of the Companies compared to other similar financial institutions in Puerto
Rico.

“MSRB” means the Municipal Securities Rulemaking Board.

“Municipal License Taxes” means any Tax imposed by a municipality on the gross
receipts of, or on the gross volume of business derived by, a Person engaged for
profit in any business or industry in a municipality in Puerto Rico, which is
levied pursuant to Act No. 113 of July 10, 1974 known as the Municipal License
Tax Act of 1974, as amended.

“1934 Act” means the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

“OCFI” means the Office of the Commissioner of Financial Institutions of Puerto
Rico.

“OCFI Letter” shall have the meaning set forth in Section 3.15 of the Seller
Disclosure Schedules.

“Permit” means a governmental license, authorization, permit, consent,
endorsement or approval.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
Governmental Authority.

“Pre-Balance Sheet Tax Period” means any taxable period (or portion thereof)
ending on or prior to the Balance Sheet Date.

“Pre-Closing Straddle Period” means the portion of the Straddle Period ending on
the Closing Date.

“Pre-Closing Tax Period” means any taxable period (or portion thereof) ending on
or prior to the Closing Date.

“Puerto Rico Code” means the Internal Revenue Code for a New Puerto Rico and its
predecessor Puerto Rico Internal Revenue Code of 1994, as amended, and the rules
and regulations promulgated thereunder.

“REO” means real estate acquired through foreclosure or deed in lieu of
foreclosure, even if the mortgagee has not yet received title to the property;
real estate collateral in a mortgagee’s possession, regardless of whether formal
foreclosure proceedings have been initiated; and foreclosed real estate sold
under contract and accounted for under the deposit method of accounting.

“Retention Agreements” means the Management Retention Agreements dated as of the
date hereof by and between PR Bank or Broker Dealer, respectively, and each of
the parties set forth in Section 1.01(b) of the Seller Disclosure Schedules.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Seller Disclosure Schedules” means the disclosure schedules delivered by Seller
to Buyer concurrently with the execution of this Agreement.

“Straddle Period” shall mean a taxable period beginning on or before, and ending
after, the Closing Date.

“Subsidiary” means, with respect to any entity, any other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such first entity; provided 
that none of the Companies, the BBVA Foundation nor any of the BBVA Foundation’s
controlled Affiliates shall be considered a Subsidiary of Seller.

“Tax” means any tax, governmental fee or other like assessment or charge in the
nature of taxes (including, but not limited to, withholding on amounts paid to
or by any Person), together with any interest, penalty, addition to tax or
similar additional amount, and any liability for any of the foregoing as a
result of membership in an affiliated, consolidated, combined or unitary group
for Tax purposes, as transferee or successor by contract or otherwise.

“Tax Contest” shall mean any audit, action, suit, court proceeding,
investigation or other dispute with respect to any Tax matter that affects any
of the Companies.

“Tax Return” means any Tax return, statement, report, election, declaration,
disclosure, schedule or form (including any estimated tax or information return
or report) filed or required to be filed with any Taxing Authority.

“Taxing Authority” means any governmental authority (domestic or foreign)
responsible for the imposition or collection of any Tax.

“Termination Losses” means any and all losses, claims, damages, liabilities,
obligations, costs and expenses (including as a result of any notices, actions,
suits, proceedings, claims, demands, assessments, judgments, awards, costs,
penalties, Taxes and reasonable expenses, including reasonable attorneys’ and
other professionals’ fees and disbursements) but excluding (i) any loss of
goodwill, loss of revenue, loss of profits or opportunities and any other
special, expectation, indirect or consequential losses, in each case, that are
not reasonably foreseeable (other than such damages actually paid to third
parties in connection with a Third Party Claim), and (ii) any punitive or
exemplary damages (other than such damages actually paid to third parties in
connection with a Third Party Claim).

“Trademarks” means any and all trademarks, trade names, corporate names, company
names, business names, service marks, logos, brand names, domain names and all
other source or business identifiers, and the rights in any of the foregoing
which arise under Applicable Law, including all goodwill symbolized thereby or
associated therewith.

“Uniform Securities Act” means the Uniform Securities Act of Puerto Rico, as
amended, and the rules and regulations promulgated thereunder.

                      (b)            Each of the following terms is defined in
the Section set forth opposite such term:

Term

Section

 

Acquired Business

7.06(a)

 

Agreement

Preamble

 

 

Bank Merger

Preamble

 

Bank Merger Agreement

7.05

 

Basket

10.02(c)

 

Break-up Fee

9.02(b)

 

Broker-Dealer

Preamble

 

Broker-Dealer Common Stock

Preamble

 

Broker-Dealer Transferred Shares

Preamble

 

BSA

3.17

 

Buyer

Preamble

Buyer Bank

Preamble

 

Buyer Capital Raise

Preamble

 

Buyer Indemnified Parties

10.02(a)

 

Cap

10.02(c)

 

Closing

2.02

 

Companies

Preamble

 

Company Indemnified Party

6.06(a)

 

Company Securities

3.05

 

 

Continuing Employee

7.09(c)

 

CRA

3.17

 

Current Representation

6.03(a)

 

Damages

6.06(a)

 

Derivative Contract

3.35

 

Designated Person

6.03(a)

e-mail

11.01

 

Employee Plans

3.29

 

Enforceability Exceptions

3.02

 

Excepted Employees

7.06(b)

 

Excluded Software

7.11(c)

 

Form BD

3.34(b)

 

Historical Price

7.04

 

HoldCo

Preamble

 

HoldCo Common Stock

Preamble

 

HoldCo Transferred Shares

Preamble

 

Indemnified Party

10.03(a)

 

Indemnifying Party

10.03(a)

 

Licensed Software

7.11(a)

 

Litigation

3.12

 

Material Contract

3.11

 

Materials

6.02(a)

 

Materially Burdensome Regulatory Condition

7.02(a)

 

OFAC

3.17

 

Outside Date

9.01(b)

 

Patriot Act

3.17

 

Permitted Liens

3.20

 

 

Post-Closing Representation

6.03(a)

PR Bank

Preamble

 

PR Common Stock

Preamble

 

PR Subsidiary Shares

Preamble

 

Prohibited Activities

7.06(a)

 

Proxy Statement

3.31

 

Purchase Price

2.01

 

 

Regulatory Agreement

3.15

 

Required Information

5.07

 

Retained Domain Names

6.02(c)

 

Seguros

Preamble

 

Seguros Common Stock

Preamble

 

Seguros Subsidiary Shares

Preamble

 

Seller

Preamble

 

Seller Indemnified Parties

10.02(b)

 

Seller Marks

6.02(a)

 

Services

7.04

 

Services Schedules

7.04

 

Subscription Agreements

Preamble

 

Third Party Claim

10.03(a)

 

Third Party Software

7.11(b)

 

Transferred Shares

Preamble

 

Transferred Software

7.11(a)

 

Transition Services Agreement

7.04

 

 

 

         

Section 1.02.  Other Definitional and Interpretative Provisions.  The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement.  The captions herein are included for convenience
of reference only and shall be ignored in the construction or interpretation
hereof.  References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified.  All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein.  Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein, shall have the meaning as defined in this Agreement.  It is
understood and agreed that neither the specification of any dollar amount in any
representation or warranty contained in this Agreement nor the inclusion of any
specific item in the Seller Disclosure Schedules is intended to imply that such
amount or higher or lower amounts, or the item so included or other items, are
or are not material, and neither party shall use the fact of the setting of such
amount or the fact of the inclusion of any such item in the Seller Disclosure
Schedules in any dispute or controversy between the parties as to whether any
obligation, item or matter (including any such obligation, item or matter not
described in this Agreement or not included in the Seller Disclosure Schedules)
is or is not material for purposes of this Agreement.  Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular.  Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import.  “Writing”, “written” and comparable terms refer to printing,
typing and other means of reproducing words (including electronic media) in a
visible form.  References to any statute shall be deemed to refer to such
statute as amended from time to time and to any rules or regulations promulgated
thereunder.  References to any agreement or contract are to that agreement or
contract as amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.  References to any Person include the
successors and permitted assigns of that Person.  References from or through any
date mean, unless otherwise specified, from and including or through and
including, respectively. 

Article 2
Purchase and Sale

Section 2.01.  Purchase and Sale.  Upon the terms and subject to the conditions
of this Agreement, Seller agrees to sell to Buyer, and Buyer agrees to purchase
from Seller, the Transferred Shares at the Closing.  The purchase price for the
Transferred Shares (the “Purchase Price”) is $500,000,000 in cash.  The Purchase
Price shall be paid as provided in Section 2.02.

Section 2.02.  Closing.  The closing (the “Closing”) of the purchase and sale of
the Transferred Shares hereunder shall take place at the offices of Davis Polk &
Wardwell LLP, 450 Lexington Avenue, New York, New York, two Business Days after
satisfaction of the conditions set forth in Article 8 (other than those
conditions that by their nature are to be satisfied at Closing, but subject to
the satisfaction or waiver of such conditions), or at such other time or place
as Buyer and Seller may agree.  At the Closing:

                                               (a)            Buyer shall
deliver to Seller the Purchase Price in immediately available funds by wire
transfer to an account of Seller with a bank in New York, New York designated by
Seller, by notice to Buyer, which notice shall be delivered not later than two
Business Days prior to the Closing Date (or if not so designated, then by
certified or official bank check payable in immediately available funds to the
order of Seller in such amount);

                                              (b)            Buyer shall deliver
to Seller a duly executed counterpart of the Transition Services Agreement,
signed by Buyer, and the certificate to be delivered by Buyer pursuant to
Section 8.03;

                                               (c)            Seller shall
deliver to Buyer a duly executed counterpart of the Transition Services
Agreement, signed by Seller, and the certificate to be delivered by Seller
pursuant to Section 8.02; and

                                              (d)            Seller shall
deliver to Buyer certificates for the Transferred Shares duly endorsed or
accompanied by stock powers duly endorsed in blank, with any required transfer
stamps affixed thereto.

Article 3
Representations and Warranties of Seller

Except as set forth in the relevant Seller Disclosure Schedules (subject to
Section 11.11), Seller represents and warrants to Buyer as of the date hereof
and as of the Closing Date that:

Section 3.01.  Organization and Power.  (a)Each of Seller and each Company is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has all requisite corporate (or comparable)
powers to own, lease and operate its properties and to carry on its business as
now conducted.  Each Company is duly qualified to do business as a foreign
entity and is in good standing in each jurisdiction where such qualification is
necessary, except for those jurisdictions where failure to be so qualified would
not, individually or in the aggregate, have or be reasonably expected to have a
Material Adverse Effect.  Seller has prior to the date hereof delivered to Buyer
true, complete and correct copies of the certificate of incorporation (or
comparable document) and bylaws of each of the Companies as currently in
effect. 

                      (b)            Without limitation to Section 3.01(a)
above, (i) HoldCo is duly registered under the BHC Act, (ii) PR Bank’s Banco
Bilbao Vizcaya Argentaria Puerto Rico Overseas unit is duly licensed under the
IBC Act, (iii) BBVAPR División de Valores Municipales is duly registered under
the 1934 Act and is licensed by the OCFI and (iv) Seguros is duly registered
with the Office of the Commissioner of Insurance of Puerto Rico under the Puerto
Rico Insurance Code, as amended.

Section 3.02.  Corporate Authorization.  The execution, delivery and performance
by Seller of this Agreement and the consummation of the transactions
contemplated hereby are within Seller’s corporate powers and have been duly
authorized by all necessary corporate action on the part of Seller.  This
Agreement constitutes a valid and binding agreement of Seller enforceable
against Seller in accordance with its terms, except as such enforcement may be
limited by (i) the effect of applicable bankruptcy, insolvency, reorganization,
receivership, conservatorship, arrangement, moratorium or other Applicable Law
affecting or relating to the rights of creditors generally, or (ii) the rules
governing the availability of specific performance, injunctive relief or other
equitable remedies and general principles of equity, regardless of whether
considered in a proceeding in equity or at law (clauses (i) and (ii)
collectively, the “Enforceability Exceptions”). 

Section 3.03.  Governmental Authorization.  The execution, delivery and
performance by Seller of this Agreement and the consummation of the transactions
contemplated hereby require no action by or in respect of, or filing with, any
Governmental Authority other than (i)receipt of regulatory approvals, consents
or waivers, if applicable, from, and expiration of all statutory waiting periods
in connection therewith, the following agencies: (A)the OCFI pursuant to the IBC
Act, the Banking Act, and certain conditions imposed by the OCFI in the OCFI
Letter; (B)the Federal Reserve under the BHC Act; (C)the FDIC under the Bank
Merger Act; and (D)FINRA pursuant to NASD Rule 1017, (ii)compliance with any
applicable requirements of the 1934 Act, (iii)filings with the MSRB, to the
extent necessary, (iv)delivery of a post-Closing notice of the transactions to
(A)the Office of the Commissioner of Insurance of the Commonwealth of Puerto
Rico, (B)the MSRB, (C)the OCFI pursuant to the Uniform Securities Act, and
(D)the Bank of Spain, (v)in connection with the Bank Merger, a filing with the
Puerto Rico State Department and (vi)any such action or filing as to which the
failure to make or obtain would not, individually or in the aggregate, have a
Material Adverse Effect or materially interfere with, impede or delay the
transactions contemplated hereby.  Seller has not been advised in any manner by
any Governmental Authority, and otherwise has no reason to believe, that any of
the approvals referred to in this Section 3.03 will not be granted. To the
knowledge of Seller, there are no facts or circumstances relating to any of the
Companies that, individually or in the aggregate, would reasonably be expected
to, result in a failure to satisfy the conditions set forth in Section 8.01(a).

Section 3.04.  Noncontravention.  The execution, delivery and performance by
Seller of this Agreement and the consummation of the transactions contemplated
hereby do not and will not (i) violate (x) the certificate of incorporation (or
comparable document) or bylaws of any Company or (y) the memorandum and articles
of association or bylaws of Seller, (ii) assuming compliance with the matters
referred to in Section 3.03, violate any Applicable Law (including, for the
avoidance of doubt, any rulings issued by the OCFI to authorize the organization
and operation of PR Bank’s Banco Bilbao Vizcaya Argentaria Puerto Rico Overseas
unit),  (iii) require any consent or other action by any Person under,
constitute a default under, or give rise to any right of termination,
cancellation, modification or acceleration of any right or obligation of Seller
or any Company or to a loss or reduction of any benefit or right to which Seller
or any Company is entitled or trigger any requirement or option for additional
consideration under any provision of any Contract or other instrument binding
upon Seller or any Company, (iv) constitute a default under, or give rise to any
right of termination, cancellation or acceleration of, or otherwise give rise to
an obligation to repay or offer to repay, any Indebtedness of any Company or (v)
result in the creation or imposition of any Lien on any of the Transferred
Shares or any asset of any Company, except for any Permitted Liens with respect
to assets of any Company, with such exceptions, in the case of each of clauses
(ii) through (v), as would not have, individually or in the aggregate, a
Material Adverse Effect or materially interfere with, impede or delay the
transactions contemplated hereby.

Section 3.05.  Capitalization.  Error! Bookmark not defined.(a) The authorized
capital stock of (i)HoldCo consists of 25,000,000 shares of HoldCo Common Stock
and 5,000,000 shares of preferred stock, par value $1.00, (ii)Broker-Dealer
consists of 1,000,000 shares of Broker-Dealer Common Stock, (iii)PR Bank
consists of 25,000,000 shares of PR Common Stock and (iv)Seguros consists of
5,000 shares of Seguros Common Stock. As of the date hereof, there are
outstanding (A)20,755,889 shares of HoldCo Common Stock, (B)805,000 shares of
Broker-Dealer Common Stock, (C)20,755,889 shares of PR Common Stock and (D)2,500
shares of Seguros Common Stock.

                      (b)            All Company Shares have been duly
authorized and validly issued and are fully paid and non-assessable.  Except as
set forth in this Section 3.05, there are no outstanding Error! Bookmark not
defined.(i) shares of capital stock or voting securities of any Company, Error!
Bookmark not defined.(ii) securities of Seller or of any of its Affiliates or a
Company convertible into or exchangeable for shares of capital stock or voting
securities of any Company or Error! Bookmark not defined.(iii) options or other
rights to acquire from Seller or any of its Affiliates or any Company, or other
obligation of Seller or of any of its Affiliates or any Company to issue, any
capital stock, voting securities or securities convertible into or exchangeable
for capital stock or voting securities of such Company (the items in clauses
3.05(b)(i), 3.05(b)(ii) and 3.05(b)(iii) being referred to collectively as the
“Company Securities”).  There are no outstanding obligations of any Company to
repurchase, redeem or otherwise acquire any Company Securities.

Section 3.06.  Ownership of Shares; Subsidiaries.  (a)Seller is the record and
beneficial owner of the Transferred Shares, free and clear of any Lien, and will
transfer and deliver to Buyer at the Closing valid title to the Transferred
Shares free and clear of Liens.

(b)HoldCo is the record and beneficial owner of the PR Subsidiary Shares and the
Seguros Subsidiary Shares, free and clear of Liens.

(c)Except with respect to HoldCo’s ownership and control of the HoldCo
Subsidiaries, no Company owns or controls, directly or indirectly, any
Subsidiary, other than in connection with foreclosure or other enforcement of a
security interest in connection with an Extension of Credit, in the ordinary
course of business.

(d)None of the Transferred Shares are subject to, or have been issued in
violation of, any preemptive rights.  No bonds, debentures, notes or other
indebtedness having the right to vote on any matters on which the holders of
capital stock of a Company have the right to vote have been issued by any
Company or are outstanding.

(e)None of Seller or any Company is a party to any voting trust, proxy, or other
agreement or understanding with respect to the voting of the Transferred Shares.

(f)Except with respect to HoldCo’s ownership and control of the HoldCo
Subsidiaries, no Company controls more than 4.9% of a class of voting securities
of, or otherwise controls, any depository institution (as defined in the FDIA)
or any company that directly or indirectly controls a depository institution.

Section 3.07.  Financial Statements.  (a)The audited balance sheets at December
31, 2010 and 2011 and the related audited statements of income and cash flows
for the years ended December 31, 2010 and 2011 and the unaudited interim balance
sheet at March 31, 2012 and the related unaudited interim statements of income
for the three months ended March 31, 2012 of HoldCo have in all material
respects been prepared in conformity with GAAP applied on a consistent basis
(except as may be indicated in the notes thereto), and fairly present in all
material respects the financial position of HoldCo at the dates thereof and its
results of operations and cash flows for the periods then ended (subject to
normal year-end adjustments in the case of any unaudited interim financial
statements).

                      (b)            The audited balance sheets at December 31,
2010 and 2011 and the related audited statements of income and cash flows for
the years ended December 31, 2010 and 2011 and the unaudited interim balance
sheet at March 31, 2012 and the related unaudited interim statements of income
for the three months ended March 31, 2012 of Broker-Dealer have in all material
respects been prepared in conformity with GAAP applied on a consistent basis
(except as may be indicated in the notes thereto), and fairly present in all
material respects the financial position of Broker-Dealer at the dates thereof
and its results of operations and cash flows for the periods then ended (subject
to normal year-end adjustments in the case of any unaudited interim financial
statements).

                       (c)            The audited balance sheets at December 31,
2010 and 2011 and the related audited statements of income and cash flows for
the years ended December 31, 2010 and 2011 and the unaudited interim balance
sheet at March 31, 2012 and the related unaudited interim statements of income
for the three months ended March 31, 2012 of PR Bank have in all material
respects been prepared in conformity with GAAP applied on a consistent basis
(except as may be indicated in the notes thereto), and fairly present in all
material respects the financial position of PR Bank at the dates thereof and its
results of operations and cash flows for the periods then ended (subject to
normal year-end adjustments in the case of any unaudited interim financial
statements).

                      (d)            The audited balance sheets at December 31,
2010 and 2011 and the related audited statements of income and cash flows for
the years ended December 31, 2010 and 2011 and the unaudited interim balance
sheet at March 31, 2012 and the related unaudited interim statements of income
for the three months ended March 31, 2012 of Seguros have in all material
respects been prepared in conformity with GAAP applied on a consistent basis
(except as may be indicated in the notes thereto), and fairly present in all
material respects the financial position of Seguros at the dates thereof and its
results of operations and cash flows for the periods then ended (subject to
normal year-end adjustments in the case of any unaudited interim financial
statements).

                       (e)            Seller has previously made available to
Buyer complete and correct copies of the financial statements described in this
Section 3.07 (including any related notes and schedules thereto and, in the case
of any audited financial statements, the signed opinions of the independent
auditors of the Companies).

Section 3.08.  Absence of Certain Changes.  (a)From the Balance Sheet Date
(i)until the date hereof, the business of the Companies has in all material
respects been conducted in the ordinary course consistent with past practices
and (ii)there has not been any event, occurrence, development or state of
circumstances or facts that has had, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(b)From the Balance Sheet Date until the date hereof, there has not been any
action taken by any of the Companies that, if taken during the period from the
date of this Agreement through the Closing Date without Buyer’s consent, would
constitute a breach of Section 5.01(e), (f), (h), (i), (j), (k), (l), (m), (n),
(r), (s), (u) or (to the extent relating to any of the foregoing) (v).  

Section 3.09.  No Undisclosed Material Liabilities.  There are (i) no
liabilities or obligations of the Companies of any nature, whether accrued,
absolute, fixed, contingent or otherwise, and whether due or to become due,
that, in any such case, would be required by GAAP to be reflected on a
consolidated balance sheet of HoldCo (assuming Broker-Dealer were a wholly owned
Subsidiary of HoldCo) and (ii) to the knowledge of Seller, no liabilities or
obligations of the Companies of any nature, whether accrued, absolute, fixed,
contingent or otherwise, and whether due or to become due, that, in any such
case, would not be required by GAAP to be reflected on a consolidated balance
sheet of HoldCo (assuming Broker-Dealer were a wholly owned Subsidiary of
HoldCo), in each case other than:

                                               (a)            liabilities
provided for in one of the Balance Sheets or disclosed in the notes thereto;

                                              (b)            liabilities under
any agreement or instrument to which any of the Companies is a party as of the
date hereof or to which any Company becomes a party or any Company enters into
subsequent to the date hereof in compliance with Section 5.01 (in each case,
other than liabilities resulting from a breach or default by any of the
Companies thereunder);

                                               (c)            liabilities
incurred in the ordinary course of business consistent with past practice since
the Balance Sheet Date; or

                                              (d)            other liabilities
which, individually or in the aggregate, would not have a Material Adverse
Effect.

Section 3.10.  Intercompany Accounts and Contracts.  As of March 31, 2012, there
were no material intercompany balances between Seller and its Affiliates, on the
one hand, and any of the Companies, on the other hand except as set forth in
Section 3.10 of the Seller Disclosure Schedules.  Since March 31, 2012 there has
not been any accrual of any liability by any of the Companies to Seller or any
of its Affiliates or other transaction between any of the Companies and Seller
and any of its Affiliates, except for liabilities and transactions that are not
material and were entered into in the ordinary course of business of any such
Companies consistent with past practice.

Section 3.11.  Material Contracts.  Error! Bookmark not defined.(a) As of the
date hereof, except as set forth in Section 3.11 of the Seller Disclosure
Schedules, none of the Companies is a party to or bound by any of the following
(each a “Material Contract”): 

                                                     (i)            any lease
(whether of real or personal property) providing for annual rental payments by
such Company of $500,000 or more that cannot be terminated on not more than 60
days’ notice without payment by such Company of any material penalty;

                                                   (ii)            any Contract
for the purchase of goods or services providing for either (A)annual payments by
such Company of $500,000 or more or (B)aggregate payments by such Company of
$2,500,000 or more, in each case that cannot be terminated on not more than 60
days’ notice without payment by such Company of any material penalty;

                                                 (iii)            any Contract
providing for the sale by such Company of goods or services that provides for
either (A)annual payments to such Company of $500,000 or more or (B)aggregate
payments by such Company of $2,500,000 or more;

                                                 (iv)            any material
partnership, joint venture or other similar agreement or arrangement;

                                                   (v)            any Contract
relating to (A) the acquisition or disposition of any business or operations
(whether by merger, sale of stock, sale of assets or otherwise) or (B) the
acquisition of any assets or the incurrence of any liabilities by any Company,
in each case under this clause (v) involving an amount in excess of $5,000,000;

                                                 (vi)            any Contract
relating to Indebtedness of such Company, except any such Contract with respect
to an aggregate outstanding principal amount of Indebtedness not exceeding
$5,000,000;

                                               (vii)            any exclusive
dealing Contract that materially limits the freedom of such Company or any
Contract that contains express non‑competition or non-solicitation covenants
that materially limit or purport to materially limit the freedom of such Company
to compete in any line of business or with any Person or in any area, or to
solicit the business of any Person or category of Persons;

                                             (viii)            any Contract that
(A)grants any rights of first refusal, right of first offer or similar rights
with respect to any material assets, rights or property of any Company,
(B)materially limits or purports to materially limit the ability of any Company
to own, operate, sell, transfer, pledge or otherwise dispose of any material
assets or business such Company owns, or (C)contains a “most favored nation”
clause or similar term providing preferential pricing to a party (other than a
Company) that is material to the Companies as a whole;

                                                 (ix)            any material
Contract by any Company with Seller or any of its Affiliates or any director or
officer of Seller or any of its Affiliates;

                                                   (x)            any
(A)consulting Contract or employment Contract that is with any director or
officer of a Company or (B)severance Contract, retention Contract, change of
control Contract, consulting Contract or employment Contract that is not
terminable upon 30 days’ notice or less and without any financial obligation
exceeding $100,000, or any similar Contract with an employee of a Company;

                                                 (xi)            any material
Contract with a Governmental Authority;

                                               (xii)            any Contract
that contains a license for such Company to use any third-party Intellectual
Property (other than Contracts for off-the-shelf software for an annual license
fee of no more than $100,000) and is material to the conduct of the business of
the Companies as currently conducted; or

                                             (xiii)            any Contract
containing a license or other grant of rights to any third party to use any
Intellectual Property that is owned by such Company (other than non-exclusive
licenses granted in the ordinary course of business) and is material to the
conduct of the business of the Companies as currently conducted.

                      (b)            Except as would not be material to the
Companies taken as a whole, (i)each Material Contract is a valid and binding
agreement of the applicable Company and, to the knowledge of Seller, the other
parties thereto, is enforceable against the applicable Company and, to the
knowledge of Seller, the other parties thereto, in accordance with its terms
(subject to the Enforceability Exceptions) and is in full force and effect,
(ii)the applicable Company has performed all of the obligations required to be
performed by it to date under each Material Contract and (iii)none of the
Companies or, to the knowledge of Seller, any other party thereto, is in default
or breach in any respect under the terms of any such Material Contract and, to
the knowledge of Seller, none of the Companies has received notice alleging the
existence of an event or condition that constitutes or, after notice or lapse of
time or both, will constitute such a default or breach.

Section 3.12.  Litigation.  As of the date hereof, there is no action, suit,
investigation or proceeding (“Litigation”) pending against, or to the knowledge
of Seller, threatened against Seller, any of the Companies or any of their
respective properties before any arbitrator or any Governmental Authority which
is reasonably likely to have, individually or in the aggregate, a Material
Adverse Effect or materially interfere with, impede or delay the transactions
contemplated hereby.

Section 3.13.  Compliance with Laws and Court Orders.  Except for violations
that have not had, and would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, or materially interfere with,
impede or delay the transactions contemplated hereby, since January 1, 2010,
each Company has conducted its business in compliance with Applicable Law. 
There is no judgment, decree, injunction, rule or order of any arbitrator or
Governmental Authority outstanding against a Company specifically that has had
or would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.  Since January 1, 2010, no Company has received notice
from any Governmental Authority asserting that such Company is not in material
compliance with any Applicable Law.  Except as has not had, and would not
reasonably be expected to have, a Material Adverse Effect, since January 1,
2010, (a)each Company has properly administered all accounts for which it acts
as a fiduciary, including accounts for which it acts as trustee, agent,
custodian, personal representative, guardian, conservator or investment advisor,
in compliance with the terms of the governing documents of such accounts and
Applicable Law, (b)no Company has received notice of any failure to properly
administer all accounts for which it acts as a fiduciary and (c)no Company or,
to the knowledge of Seller, any director, officer or employee of any Company,
has committed any breach of trust or fiduciary duty with respect to any such
fiduciary account.  The accountings for each such fiduciary account are true and
correct in all material respects and reflect the assets of such fiduciary
account in all material respects.  No transaction has occurred that has resulted
or reasonably could be expected to result in (i)a material excise tax under
Section 4975 of the Code imposed on any of the Companies or (ii)a material
liability under the fiduciary responsibility provisions of ERISA imposed on any
of the Companies.

Section 3.14.  Regulatory Filings.  Since January 1, 2010, each Company has
filed in a timely manner with the applicable Governmental Authorities all
material reports, registrations and statements, together with any amendments
required to be made with respect thereto, that it has been required to file
pursuant to Applicable Law and has paid all material fees and assessments due
and payable in connection therewith.  All such reports, registrations and
statements that have been filed with the applicable Governmental Authorities
were complete and accurate in all material respects and comply in all material
respects with Applicable Law, including without limitation, the Reports of
Condition and Income required to be filed under the FDIA.  Except for normal
examinations conducted by a Governmental Authority in the ordinary course of the
business of Seller or a Company, no Governmental Authority has initiated, has
threatened or advised a Company that it would initiate, or has pending any
proceeding, enforcement action or, to the knowledge of Seller, investigation
into the business, disclosures or operations of such Company.  Since January 1,
2010, no Governmental Authority resolved any material proceeding, enforcement
action or investigation into the business, disclosures or operations of a
Company.  There is no material unresolved violation, criticism, or exception by
any Governmental Authority with respect to any report or statement relating to
any examinations or inspections of a Company.  There has been no formal or
informal inquiry by, or disagreement or dispute with, any Governmental Authority
with respect to the business, operations, policies or procedures of a Company
(other than normal examinations conducted by a Governmental Authority in the
ordinary course of business of Seller or a Company) that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 3.15.  Supervisory Actions. Except as set forth in Section 3.15 of the
Seller Disclosure Schedules, no Company is a party to or subject to any
cease-and-desist or other order or directive, enforcement action, written
agreement, consent decree, agreement or memorandum of understanding, troubled
condition letter, commitment letter, supervisory letter or similar undertaking
with or issued by, or has been since January 1, 2010 a recipient of any of the
foregoing from, or has been ordered to pay any civil money penalty by, or since
January 1, 2010, has adopted any policies, procedures or board resolutions at
the request or suggestion of, any Governmental Authority (each, a “Regulatory
Agreement”), other than those of general application, nor has any Company been
advised by any Governmental Authority that it is considering issuing,
initiating, ordering or requesting any Regulatory Agreement, other than those of
general application.

Section 3.16.  Federal Deposit Insurance.  Deposit accounts of PR Bank within
the insurable maximum are insured by the FDIC to the fullest extent permitted by
Applicable Law, and all premiums and assessments required to be paid in
connection therewith have been paid when due.  PR Bank has met all conditions of
such insurance, including timely payment of its premiums.  Since January 1,
2010, PR Bank has not received any notification from the FDIC threatening or
contemplating revocation or limitation of, or which would have the effect of
revoking or limiting, FDIC deposit insurance.  

Section 3.17.  Community Reinvestment Act and Anti-Money Laundering.  PR Bank
is, and since January 1, 2010 has at all times been, in satisfactory compliance
with the Community Reinvestment Act (“CRA”), and has, and at all times since
January 1, 2010 has had, an overall rating for CRA purposes by federal and state
bank regulators no lower than “satisfactory”.  Since January 1, 2010, none of
the Companies has been operating in violation in any material respect of the
federal Bank Secrecy Act (31 C.F.R. Part 103) (“BSA”), the USA PATRIOT Act of
2001, Public Law 107-56 (“Patriot Act”), any order issued with respect to
anti‑money laundering by the U.S. Department of the Treasury’s Office of Foreign
Assets Control (“OFAC”), or any other applicable anti-money laundering statute,
rule or regulation or any license, order or regulation issued with respect to
economic sanctions programs by OFAC.

Section 3.18.  Customer Information Security.  The Companies have at all times
since January 1, 2010 complied in all material respects with, and to Seller’s
knowledge there are no facts or circumstances which would cause the Companies to
be deemed not to be in satisfactory compliance in any material respect with, the
applicable privacy of customer information requirements contained in any privacy
laws and regulations, including, without limitation, in Title V of the
Gramm-Leach-Bliley Act of 1999 and regulations promulgated thereunder, as well
as the provisions of the information security program adopted by PR Bank
pursuant to 12 C.F.R. Part 364.

Section 3.19.  Tax Matters.  (a)(i)All material Tax Returns required to be filed
by or on behalf of the Companies have been timely filed; (ii)all such Tax
Returns were true and complete in all material respects; and (iii)all Taxes
shown as due and payable on the returns that have been filed have been timely
paid, or withheld and remitted, to the appropriate Taxing Authority.

                      (b)            The Companies have complied in all material
respects with requirements for withholding of Tax on payments to their
respective employees, stockholders and other third parties and have timely paid
any such Taxes over to the appropriate authorities.

                       (c)            (i)There is no claim, audit, action, suit,
proceeding or investigation now pending or threatened in writing against or with
respect to any of the Companies in respect of any material Tax; (ii)there are no
requests for rulings or determinations in respect of any material Tax pending
between any of the Companies and any Taxing Authority; and (iii)none of the
Companies has entered into any agreement or arrangement with any Taxing
Authority with regard to any material Tax liability affecting any Tax period for
which the applicable statute of limitations, after giving effect to extensions
or waivers, has not expired.

                      (d)            To the knowledge of Seller, no written
claim has ever been made by an authority in a jurisdiction where a Company does
not file Tax Returns that it is or may be subject to taxation by that
jurisdiction.

                       (e)            None of the Companies has any liability
for the Taxes of any Person (other than the Companies), as a transferee or
successor, by Contract (including any Tax sharing, indemnification or allocation
agreement), by operation of law or otherwise, other than pursuant to agreements
the primary purpose of which is not tax allocation.

                       (f)            Since the Balance Sheet Date, none of the
Companies has made, changed or revoked any material Tax election, changed any
material method of Tax accounting, or adopted or changed any taxable year or
period, entered into any material closing agreement with respect to Taxes, filed
any material amended Tax Return, settled or compromised any material Tax claim
or assessment or made or surrendered any material claim for a refund of Taxes.

                      (g)            To the knowledge of Seller, there are no
Liens on the assets of any of the Companies relating or attributable to Taxes
other than Liens for Taxes not yet due and payable or being contested in good
faith and for which appropriate reserves have been established in accordance
with GAAP.

Section 3.20.  Properties.  (a)Except in each case with respect to REO,
(i)Seller has previously disclosed to Buyer a complete and accurate list of all
material real property owned, leased or licensed by each Company, (ii)the
Companies have good and marketable fee title to all material real property owned
by them, (iii)to Seller’s knowledge there are no outstanding options, rights of
first refusal or other pre-emptive rights or purchase rights with respect to any
such material owned real property, (iv)there are no pending or, to Seller’s
knowledge any threatened, condemnation or similar proceeding affecting any such
material owned real property or any material portion thereof, (v)all material
real property owned by the Companies is in material compliance with all
applicable zoning laws, land use laws and building codes and (vi)in the case of
leased property and assets (whether real, personal, tangible or intangible) that
are material to the Companies, taken as a whole, the leases are valid, binding
and enforceable in accordance with their respective terms (subject to the
Enforceability Exceptions), there is not under any such lease any material
existing default by any Company or, to Seller’s knowledge, any other party
thereto, and the Company party thereto has valid leasehold interests therein. 
None of such property or assets is subject to any Lien, except:

                                              (b)                 Liens
disclosed in Section 3.20 of the Seller Disclosure Schedules;

                                               (c)                 Liens
disclosed on one of the Balance Sheets or notes thereto or securing liabilities
reflected on one of the Balance Sheets or notes thereto;

                                              (d)                 Liens for
taxes, assessments and similar charges that are not yet due or are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established in accordance with GAAP;

                                               (e)                 mechanic’s,
materialman’s, carrier’s, repairer’s and other similar Liens arising or incurred
in the ordinary course of business that are not overdue by more than 60 days, or
that are not yet due and payable or are being contested in good faith by
appropriate proceedings and for which adequate reserves have been established in
accordance with GAAP;

                                               (f)                 easements,
rights-of-way, encumbrances, restrictions, imperfections or irregularities of
title that do not materially interfere with or materially impair the use of the
property or assets subject thereto in the ordinary course of business;

                                              (g)                 zoning,
building, subdivision and other similar requirements and restrictions;

                                              (h)                 Liens incurred
in the ordinary course of business consistent with past practice since the
Balance Sheet Date; or

                                                (i)                 other Liens
which would not, individually or in the aggregate, have, or be reasonably
expected to have, a Material Adverse Effect (paragraphs (b)-(i) of this Section
3.20 are, collectively, the “Permitted Liens”). 

Section 3.21.  Intellectual Property.  (a)Section 3.21(a) of the Seller
Disclosure Schedules sets forth a true and complete list of all Intellectual
Property owned by each Company that is registered (or the subject of an
application for registration).  Except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, with respect
to Intellectual Property that is required to be listed in Section 3.21(a) of the
Seller Disclosure Schedules, (i)the Companies exclusively own such Intellectual
Property free and clear of any Liens (other than Permitted Liens) and, (ii)to
the knowledge of Seller, such Intellectual Property is valid and enforceable.

                      (b)            Neither Seller nor its Affiliates own any
Intellectual Property, including any software, that is primarily used in or
material to the business of the Companies, taken as a whole, except, in each
case, for Intellectual Property to be provided to the Companies pursuant to
Section 6.02, Section 7.11 or the Transition Services Agreement.

                       (c)            Except as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, (i) the
conduct of the business of the Companies, including the Companies’ products and
services, does not infringe on, misappropriate or otherwise violate the
Intellectual Property of any Person, (ii) no Company has received written notice
from any third party of any claim (A) adverse to such Company with respect to
the validity, enforceability or ownership of any Intellectual Property owned or
used by such Company or (B) alleging that the conduct of the business of such
Company infringes on, misappropriates, or otherwise violates any Intellectual
Property of such third party and, to Seller’s knowledge, no such claims are
threatened, and (iii) to the knowledge of Seller, no third party is infringing
on, misappropriating or otherwise violating any Intellectual Property owned by
any of the Companies.

                      (d)            Except as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, the
Companies have taken commercially reasonable steps (i) to maintain and protect
each item of Intellectual Property owned by the Companies, (ii) to protect the
confidentiality of all trade secrets and confidential information owned by the
Companies or otherwise used in the business of the Companies, and (iii) to
protect the data, information technology systems and software used in connection
with the operation of the business of the Companies, including reasonable virus
protection, disaster recovery and security measures and the Companies are not
aware of any material breaches or thefts that would adversely affect any of the
foregoing.

Section 3.22.  Books and Records and Internal Controls. (a)The records, systems,
controls, data and information of each Company are recorded, stored, maintained
and operated under means (including any electronic, mechanical or photographic
process, whether computerized or not) that are under the control of each Company
or any of their representatives (including all means of access thereto and
therefrom) in all material respects and in compliance in all material respects
with applicable legal requirements.  Each Company has established and maintained
a system of internal accounting controls designed to provide reasonable
assurances that (i)transactions are executed in accordance with its management’s
general or specific authorizations and (ii)transactions are recorded in
conformity with GAAP consistently applied and Applicable Law.  Since January 1,
2010, no Company or, to Seller’s knowledge, any director, senior executive
officer, auditor independent accountant of Seller or a Company, has received
written notice of or, to the knowledge of Seller, otherwise obtained knowledge
of, any material weakness regarding the accounting or auditing practices,
procedures or methods of or any of the Companies or their respective internal
accounting controls, other than material weaknesses that have been remedied
prior to the date of this Agreement.

                      (b)            The Companies have (A) implemented and
maintained disclosure controls and procedures designed to ensure that material
information relating to each Company is made known to appropriate executive
officers of such Company by others within that Company and (B) disclosed, based
on the most recent evaluation prior to the date of this Agreement, to Seller’s
outside auditors and the audit committee of Seller’s board of directors (i) any
significant deficiencies and material weaknesses in the design or operation of
internal controls over financial reporting that are reasonably likely to
adversely affect any Company’s ability to record, process, summarize and report
financial information and (ii) any fraud, whether or not material, that involves
management or other employees who have a significant role in any Company’s
internal controls over financial reporting.

Section 3.23.  Insurance Coverage.  Each insurance policy that is material to
the Companies, taken as a whole, is in full force and effect, all premiums due
and payable thereon have been paid, and the beneficiary of each such policy
insofar as it relates to the Companies or their businesses or assets is a
Company, and no Company has received notice to the effect that any of them are
in material default under any such insurance policy.  Seller has made available
to Buyer a list of, and true and complete copies of, all insurance policies and
fidelity bonds relating to the assets, business, operations, employees, officers
or directors of the Companies.  As of the date hereof, there are no material
claims by any of the Companies pending under any of such policies or bonds as to
which coverage has been questioned, denied or disputed by the underwriters of
such policies or bonds or in respect of which such underwriters have reserved
their rights.

Section 3.24.  Permits.  Except as has not had, and would not reasonably be
expected to have, a Material Adverse Effect, since January 1, 2010, (i) each
Company has all Permits required to conduct its business as now conducted, (ii)
the Permits of each Company required to carry on its business as now conducted
are valid and in full force and effect, (iii) none of the Companies is in
default under, any of its Permits required to carry on its business as now
conducted, (iv) none of the Permits of any Company required to carry on its
business as now conducted will be terminated or impaired as a result of the
transactions contemplated hereby and (v) no Company has received any
notification from any Governmental Authority seeking, purporting or threatening
to revoke any Permit.

Section 3.25.  Sufficiency of Assets.  Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
at the Closing, the Companies will own or have the right to use (including
pursuant to the Transition Services Agreement) all of the assets, rights and
properties necessary to conduct the business of the Companies in substantially
the same manner as now conducted.

Section 3.26.  Finders’ Fees.  There is no investment banker, broker, finder or
other intermediary that has been retained by or is authorized to act on behalf
of Seller or any of the Companies who might be entitled to any fee or commission
in connection with the transactions contemplated by this Agreement from any of
the Companies, Buyer or any of their respective Affiliates.

Section 3.27.  Employees.  Prior to the date hereof, Seller has made available
to Buyer a true and complete list as of March 31, 2012 of (i) the title, (ii)
the annual salary and (iii) the most recent annual bonus of each of the officers
of the Companies and any other employee of any of the Companies whose annual
base salary exceeds $100,000.

Section 3.28.  Labor. (a)No Company is a party to any collective bargaining
agreement and (i) no labor union or other collective bargaining or works council
unit represents or claims to represent any of the Companies’ employees, and (ii)
there is no union campaign being conducted to solicit cards from employees to
authorize a union to request a National Labor Relations Board (or similar body)
certifications election with respect to the Companies’ employees.  No Company
has engaged in any plant closing or employee layoff that would violate or give
rise to an obligation to provide any notice required pursuant to the Worker
Adjustment Retraining and Notification Act of 1988, as amended, or any similar
Applicable Law.

                      (b)            The Companies are in material compliance
with all Applicable Law regarding the employment of their respective employees,
including without limitation compliance with respect to employment practices,
labor, terms and conditions of employment, characterization of employees,
termination or severance practices, and wages and hours requirements.  There are
no complaints, lawsuits or other proceedings pending or threatened against the
Companies brought by or on behalf of an applicant for employment, any current or
former employee or any class of the foregoing, relating to any such laws, or
alleging breach of any express or implied contract of employment, wrongful
termination of employment, improper payment or calculation or application of
severance or enhanced severance, failure to pay any used statutory vacation and
sick leave or unused accumulated statutory vacation leave in excess of the
maximum accumulation or  any other discriminatory, wrongful or tortious conduct
in connection with the employment relationship that would reasonably be expected
to result in material liability to the Companies.

Section 3.29.  Employee Benefit Plans.  Error! Bookmark not defined.(a) Seller
has made available to Buyer a list of and copies of each material “employee
benefit plan”, as defined in Section 3(3) of ERISA (whether or not subject to
ERISA), each employment, severance or similar contract, plan, arrangement or
policy, and each other plan, policy or arrangement (written or oral) providing
for compensation, bonuses, profit-sharing, stock option or other stock related
rights or other forms of incentive or deferred compensation, vacation benefits,
insurance (including any self-insured arrangements), health or medical benefits,
employee assistance program, disability or sick leave benefits, workers’
compensation, supplemental unemployment benefits, severance benefits and
post-employment or retirement benefits (including compensation, pension, health,
medical or life insurance benefits) which is maintained, administered or
contributed to by any Company or any ERISA Affiliate of a Company and covers any
employee or former employee of the Companies, and all amendments and
modifications thereto and written interpretations thereof have been furnished to
Buyer together with the most recent annual report (Form 5500 including, if
applicable, Schedule B thereto) prepared in connection with any such plan or
trust.  Such plans are referred to collectively herein as the “Employee Plans”. 

                      (b)            None of the Companies nor any of their
Subsidiaries sponsors, maintains or contributes to, or has in the past six years
sponsored, maintained or contributed to, any Employee Plan or other plan
(i)subject to Title IV of ERISA or (ii)that is a defined benefit plan subject to
any similar Applicable Law. 

                       (c)            None of the Companies, any ERISA Affiliate
of a Company nor any predecessor thereof contributes to, or has in the past six
years contributed to, any multiemployer plan, as defined in Section 3(37) of
ERISA.

                      (d)            Each Employee Plan has been maintained in
compliance in all material respects with its terms and with the requirements
prescribed by any and all Applicable Law, including the Puerto Rico Code, which
are applicable to such Employee Plan.   Except as would not reasonably be
expected to result in material liability to the Companies, there are no
investigations (to the knowledge of Seller and other than review of
determination letter requests) by any governmental agency, termination
proceedings or other claims (except claims for benefits payable in the normal
operation of the Employee Plans), suits or proceedings against or involving any
Employee Plan or asserting any rights or claims to benefits under any Employee
Plan pending, or to the knowledge of Seller, threatened or anticipated with
respect to any Employee Plan. 

                       (e)            Each Employee Plan which is intended to be
qualified under Section 1081.01(a) of the Puerto Rico Code or other Applicable
Law has received a favorable determination letter, or has pending or has time
remaining in which to file an application for such determination from the Puerto
Rico Treasury Department, and to Seller’s knowledge there is no reason why any
such determination letter should be revoked or not be reissued.  Seller has made
available to Buyer copies of the most recent determination letters issued by the
Puerto Rico Treasury Department with respect to each such Employee Plan. 

                       (f)            None of the Companies has any current or
projected liability in respect of post‑employment or post-retirement health or
medical or life insurance benefits for retired, former or current employees of
such Company.

                      (g)            The consummation of the transaction
contemplated by this Agreement will not, either alone or in connection with some
other event (i) entitle any current or former employee, director or independent
contractor to severance pay , bonus amounts, incentive plan payments, retirement
benefits, job security benefits or similar benefits, (ii) result in any breach
or violation of, or default under, any Employee Plan, (iii) accelerate the time
of payment or vesting or trigger any payment or funding (through a grantor trust
or otherwise) of compensation or benefits or (iv) increase the amount payable or
trigger any other material obligation pursuant to any of the Employee Plans.

                      (h)            The transactions contemplated by this
Agreement are not subject to Section 280G of the Code.

Section 3.30.  Environmental Matters.  Except as to matters that have not had,
and would not reasonably be expected to have, a Material Adverse Effect, and
except with respect to REO, to the knowledge of Seller:

                       (a)            (i)no written notice, order, request for
information, complaint or penalty has been received by Seller or any of the
Companies, and (ii)there are no judicial, administrative or other actions,
suits, investigations or proceedings pending or, to the knowledge of Seller,
threatened, in the case of each of (i) and (ii), which allege noncompliance with
or liability under any Environmental Law (including for the presence, disposal
or release of or exposure to any Hazardous Material) and relate to any of the
Companies;

                      (b)            each of the Companies has all environmental
Permits necessary for its operations to comply with all applicable Environmental
Laws and, since January 1, 2010, has been and is in compliance with the terms of
such Permits and with all other applicable Environmental Laws;

                       (c)            there has been no written environmental
audit conducted within the past five years by Seller or any of the Companies to
the knowledge of Seller of any property currently owned, operated or leased by
any of the Companies which has not been delivered or made available to Buyer
prior to the date hereof, and to the knowledge of Seller no Hazardous Materials
requiring investigation, remediation, or other response action or other
conditions that could give rise to liability under Environmental Laws are
present at or under such properties; and

                      (d)            none of the Companies owns, operates or
leases any property in New Jersey or Connecticut.

Section 3.31.  Seller Information.  The information as updated from time to time
relating to the Companies supplied by Seller pursuant to Section 5.07
specifically for inclusion in any Buyer proxy statement (a “Proxy Statement”),
registration statement or other offering document, or any amendment or
supplement thereto, shall not, (i) on the date any such Proxy Statement, or
amendment or supplement thereto, related to the Buyer Capital Raise is first
distributed to the shareholders of Buyer and on the date of the related
shareholder meeting, (ii) on the date any such registration statement, or
amendment or supplement thereto, related to the Buyer Capital Raise is declared
effective by the SEC and on the date of the completion of distribution
thereunder or (iii) on the date any such other offering document, or amendment
or supplement thereto, related to the Buyer Capital Raise is first used and on
the date of the completion of distribution thereunder, contain any untrue
statement of material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  Notwithstanding
anything to the contrary in this Agreement and in all cases subject to Section
10.01, Seller shall have no liability under this Section 3.31 except to the
extent arising out of or relating to a Third Party Claim with respect to a
material misstatement or omission in any Proxy Statement, registration statement
or other offering document, in each case relating to the Buyer Capital Raise.

Section 3.32.  Extensions of Credit.  Each Extension of Credit (i) is evidenced
by notes or other evidences of indebtedness, which, together with all security
agreements and guarantees, are valid and legally binding obligations of the
applicable Company and, to Seller’s knowledge, the other parties thereto, are
enforceable in accordance with their terms (subject to the Enforceability
Exceptions) and are in full force and effect, unless such Extension of Credit
has been modified pursuant to a modification agreement or similar instrument, a
copy of which is contained within the applicable loan file, (ii) complies in all
material respects with Applicable Law, (iii) has been made, entered into or
acquired by such Company in accordance with customary board of director-approved
loan policies, (iv) if administered and serviced by PR Bank, is administered and
serviced and the relevant files are maintained in accordance with the relevant
loan documents, PR Bank’s underwriting standards and with Applicable Law and (v)
if secured, such Company has a valid and enforceable Lien on the collateral
relating to such Extension of Credit and has all documentation needed to enforce
such Lien (subject to the Enforceability Exceptions), except, in each of
clauses (i) through (v), where such failure, individually or in the aggregate,
has not had, and would not reasonably be expected to have, a Material Adverse
Effect.

Section 3.33.  Certain Loan Matters.  (a)Section 3.33(a) of the Seller
Disclosure Schedules sets forth a list of all Extensions of Credit as of March
31, 2012 by PR Bank to any directors, executive officers and principal
shareholders (as such terms are defined in Regulation O of the Federal Reserve
(12 C.F.R. Part 215)) of any Company; (b)except as listed in Section 3.33(b) of
the Seller Disclosure Schedules, there are no employee, officer, director or
other affiliate Extensions of Credit on which the borrower is paying a rate
other than that reflected in the note or the relevant credit agreement or on
which the borrower is paying a rate which was below market at the time the
Extensions of Credit were made; and (c)all such Extensions of Credit are and
were made in compliance in all material respects with Applicable Law.

Section 3.34.  Broker-Dealer.  (a)Broker-Dealer is duly registered under the
1934 Act as a broker-dealer with the SEC and is in compliance in all material
respects with the applicable provisions of the 1934 Act, including the net
capital requirements and customer protection requirements thereof. 
Broker-Dealer is a member in good standing with all required self-regulatory
organizations and in compliance in all material respects with all applicable
rules and regulations of such self-regulatory organizations.  Broker-Dealer is a
member in good standing of the Securities Investor Protection Corporation. 
Broker-Dealer and each registered representative thereof is duly registered,
licensed or qualified as a broker-dealer or registered representative under, and
in compliance in all material respects with, the Applicable Law of all
jurisdictions in which it is required to be so registered and each such
registration, license or qualification is in full force and effect and in good
standing.  There is no Litigation pending or, to Seller’s knowledge, threatened,
that would reasonably be expected to lead to the revocation, amendment, failure
to renew, limitation, suspension or restriction of any such registrations,
licenses and qualifications.

                      (b)            Seller has made available to Buyer true,
correct and complete copies of Broker-Dealer’s Uniform Application for
Broker-Dealer Registration on Form BD filed since January 1, 2010, reflecting
all amendments thereto to the date hereof (each, a “Form BD”).  The Forms BD of
Broker-Dealer are in compliance in all material respects with the applicable
requirements of the 1934 Act and do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading at the time such statements were made.

                       (c)            Neither the Broker-Dealer nor any
director, officer, employee or natural person associated person of the
Broker-Dealer (i) is or has been ineligible to serve as a broker-dealer or an
associated person of a broker-dealer under Section 15(b) of the 1934 Act, (ii)
is subject to a “statutory disqualification” as defined in Section 3(a)(39) of
the 1934 Act or (iii) is subject to a disqualification that would be a basis for
censure, limitations on the activities, functions or operations of, or
suspension or revocation of the registration of the Broker-Dealer, municipal
securities dealer, government securities broker or government securities dealer
under Section 15, Section 15B or Section 15C of the 1934 Act, and except as has
not had, nor would be reasonably expected to have, a Material Adverse Effect,
there is no Litigation pending or to Seller’s knowledge, threatened, that is
reasonably likely to result in any such person being deemed ineligible as
described in clause (i), subject to a “statutory disqualification” as described
in clause (ii) or subject to a disqualification as described in clause (iii).

                      (d)            No Company is required to be registered as
an investment advisor, commodity trading advisor, commodity pool operator,
futures commission merchant or futures introducing broker under any Applicable
Law, except for those registrations where the failure to be so registered has
not had, nor would be reasonably likely to have, a Material Adverse Effect.

Section 3.35.  Derivative Instruments.  Except as would not reasonably be likely
to have, individually or in the aggregate, a Material Adverse Effect, all swaps,
caps, floors, option agreements, futures and forward contracts and other similar
derivative transactions (each, a “Derivative Contract”), whether entered into
for a Company’s account, or for the account of one or more customers of a
Company: (i) were entered into in the ordinary course of business and in
accordance with prudent banking practices and Applicable Law and (ii) are legal,
valid and binding obligations of one or more of the Companies and, to Seller’s
knowledge, each of the counterparties thereto, enforceable in accordance with
their terms (subject to the Enforceability Exceptions), and are in full force
and effect.  The Companies and, to Seller’s knowledge, the counterparties to all
such Derivative Contracts have duly performed, in all material respects, their
obligations thereunder to the extent that such obligations to perform have
accrued.  To Seller’s knowledge, there are no material breaches, violations or
defaults of allegations or assertions of such by any party pursuant to any such
Derivative Contracts.

Article 4
Representations and Warranties of Buyer

Buyer represents and warrants to Seller as of the date hereof and as of the
Closing Date that:

Section 4.01.  Corporate Existence and Power.  Buyer is a corporation duly
incorporated, validly existing and in good standing under the laws of Puerto
Rico and has all corporate powers and all material Permits required to carry on
its business as now conducted.

Section 4.02.  Corporate Authorization.  The execution, delivery and performance
by Buyer of this Agreement and the consummation of the transactions contemplated
hereby are within Buyer’s corporate powers and have been duly authorized by all
necessary corporate action on the part of Buyer.  This Agreement constitutes a
valid and binding agreement of Buyer enforceable against Buyer in accordance
with its terms, except as such enforcement may be limited by the Enforceability
Exceptions.

Section 4.03.  Governmental Authorization.  The execution, delivery and
performance by Buyer of this Agreement and the consummation of the transactions
contemplated hereby require no material action by or in respect of, or material
filing with, any Governmental Authority other than (i)receipt of regulatory
approvals, consents or waivers, if applicable, from, and expiration of all
statutory waiting periods in connection therewith, the following agencies:
(A)the OCFI pursuant to the IBC Act, the Banking Act, and certain conditions
imposed by the OCFI in the OCFI Letter; (B)the Federal Reserve under the BHC
Act; (C)the FDIC under the Bank Merger Act; and (D)FINRA pursuant to NASD Rule
1017, (ii)compliance with any applicable requirements of the 1934 Act,
(iii)filings with the MSRB, to the extent necessary, (iv)delivery of a
post-Closing notice of the transactions to (A)the Office of the Commissioner of
Insurance of the Commonwealth of Puerto Rico, (B)the MSRB, (C)the OCFI pursuant
to the Uniform Securities Act, and (D)the Bank of Spain, (v)in connection with
the Bank Merger, a filing with the Puerto Rico State Department and (vi)any such
action or filing as to which the failure to make or obtain would not,
individually or in the aggregate, be material to Buyer or materially interfere
with, impede or delay the transactions contemplated hereby.  Buyer has not been
advised in any manner by any Governmental Authority, and otherwise has no reason
to believe, that any of the approvals referred to in this Section 4.03 will not
be granted.

Section 4.04.  Noncontravention.  The execution, delivery and performance by
Buyer of this Agreement and the consummation of the transactions contemplated
hereby do not and will not (i)violate the certificate of incorporation or bylaws
of Buyer, (ii)assuming compliance with the matters referred to in Section 4.03,
violate in any material respect any Applicable Law, (iii)require any consent or
other action by any Person under, violate, conflict with, result in the breach
of any provision of, constitute a default under, or give rise to any right of
termination, cancellation, modification or acceleration of any right or
obligation of Buyer or to a loss or reduction of any benefit or right to which
Buyer is entitled or trigger any requirement or option for additional
consideration under any provision of any Contract or other instrument binding
upon Buyer, (iv)constitute a default under, or give rise to any right of
termination, cancellation or acceleration of, or otherwise give rise to an
obligation to repay or offer to repay, any Indebtedness of Buyer or (v)result in
the creation or imposition of any Lien on any asset of Buyer, with such
exceptions in the case of each of clauses (ii) through (v) as would not have,
individually or in the aggregate, a material adverse effect on Buyer or
materially interfere with, impede or delay the transactions contemplated hereby.

Section 4.05.  Financing.  (a)Buyer has not been advised in any manner by any
counterparty to a Subscription Agreement, and otherwise has no reason to
believe, that the transactions contemplated by any of the Subscription
Agreements shall not be consummated within three Business Days after the date
hereof.  Prior to the execution hereof, Buyer has delivered to Seller true,
complete and correct copies of each Subscription Agreement.  Each Subscription
Agreement is a valid and binding agreement of Buyer and, to the knowledge of
Buyer, the other parties thereto, is enforceable against Buyer and, to the
knowledge of Buyer, the other parties thereto, in accordance with its terms
(subject to the Enforceability Exceptions) and is in full force and effect. 
Buyer has performed all of the obligations required to be performed by it to
date under each Subscription Agreement in all material respects.  Neither Buyer
nor, to the knowledge of Buyer, any other party thereto, is in default or breach
in any material respect under the terms of any Subscription Agreement and, to
the knowledge of Buyer, neither Buyer nor any other party thereto, has received
notice alleging the existence of any event or condition that constitutes or,
after notice or lapse of time or both, will constitute such a default or breach.

                      (b)            Buyer (i) has (assuming the completion of
the Buyer Capital Raise in an amount not less than $66,000,000), and will have
at Closing, sufficient cash to enable it to make payment of the Purchase Price
and any other amounts to be paid by it hereunder, and (ii) is and will be at
Closing (after giving effect to the transactions contemplated hereby, including
the Buyer Capital Raise, on a pro forma basis) at least “well-capitalized,” as
defined in the BHC Act.  Buyer acknowledges and agrees that neither the
consummation of the Buyer Capital Raise nor the consummation of the transactions
contemplated by the Subscription Agreements shall be deemed a condition to
Buyer’s obligation to consummate the Closing.  No regulator has indicated that
it will condition any of the Governmental Authorizations set forth in Section
4.03 upon an increase in Buyer’s capital or compliance with any capital
requirement, standard or ratio, in each case that would not be satisfied by the
completion of the Buyer Capital Raise in an amount not less than $66,000,000,
assuming for this purpose that the closing under the Subscription Agreements has
occurred. 

Section 4.06.  Regulatory Approvals.  To the knowledge of Buyer, there are no
facts or circumstances relating to Buyer or its Affiliates that, individually or
in the aggregate, would reasonably be expected to, result in a failure to
satisfy the conditions set forth in Section 8.01(a).

Section 4.07.  Purchase for Investment.  Buyer is purchasing the Transferred
Shares for investment for its own account and not with a view to, or for sale in
connection with, any distribution thereof.  Buyer (either alone or together with
its advisors) has sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
in the Transferred Shares and is capable of bearing the economic risks of such
investment.

Section 4.08.  Litigation.  As of the date hereof, there is no action, suit,
investigation or proceeding pending against, or to the knowledge of Buyer
threatened against, Buyer before any arbitrator or any Governmental Authority
which is reasonably likely to materially interfere with, impede or delay the
transactions contemplated by this Agreement.

Section 4.09.  Agreements with Governmental Authorities.  Neither Buyer nor any
of its Subsidiaries is subject to any cease-and-desist or other order or
enforcement action issued by, or is a party to any written agreement, consent
agreement or memorandum of understanding with, or is a party to any commitment
letter or similar undertaking to or with, or is subject to any order or
directive by, any Governmental Authority that, in any such case, would
reasonably be expected to, individually or in the aggregate, materially
interfere with, impede or delay the transactions contemplated by this Agreement,
nor has Buyer or any of its Subsidiaries been advised by any Governmental
Authority that it is considering issuing, initiating, ordering or requesting any
such agreement, memorandum of understanding, letter, undertaking, order or
directive.

Section 4.10.  Finders’ Fees.  Except for Jefferies Group Inc., whose fees and
expenses will be paid by Buyer, there is no investment banker, broker, finder or
other intermediary that has been retained by or is authorized to act on behalf
of Buyer who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement from Seller or any of its
Affiliates.

Section 4.11.  Inspections; No Other Representations.  Buyer is an informed and
sophisticated purchaser, and has engaged expert advisors, experienced in the
evaluation and purchase of companies such as the Companies as contemplated
hereunder.  Buyer has undertaken such investigation and has been provided with
and has evaluated such documents and information as it has deemed necessary to
enable it to make an informed and intelligent decision with respect to the
execution, delivery and performance of this Agreement without reliance upon any
express or implied representations or warranties of any nature made by or on
behalf of or imputed to Seller, except as expressly set forth in this
Agreement.  Buyer acknowledges that Seller has given Buyer complete and open
access to the key employees, documents and facilities of the Companies.  Without
limiting the generality of the foregoing, Buyer acknowledges that Seller makes
no representation or warranty, express or implied, with respect to (i) any
projections, estimates or budgets delivered to or made available to Buyer of
future revenues, future results of operations (or any component thereof), future
cash flows or future financial condition (or any component thereof) of any of
the Companies or the future business and operations of any of the Companies,
(ii) any other information or documents made available to Buyer or its counsel,
accountants or advisors with respect to the Companies or their respective
businesses or operations or (iii) any other matter (including the quality of PR
Bank’s loan portfolio), except, in the case of clauses (ii) and (iii), as
expressly set forth in this Agreement.

Article 5
Covenants of Seller

Seller agrees that:

Section 5.01.  Conduct of the Company.  From the date hereof until the Closing
Date, Seller shall cause each Company to conduct its businesses in all material
respects in the ordinary course consistent with past practice, to use its
commercially reasonable efforts to preserve intact its business organizations
and relationships with third parties, to keep available the services of its
present officers and employees and to comply in all material respects with all
Applicable Laws and requirements or mandates of Governmental Authorities. 
Without limiting the generality of the foregoing, from the date hereof until the
Closing Date, except as disclosed in Section 5.01 of the Seller Disclosure
Schedules or as expressly contemplated hereby, Seller will not without the prior
written consent of Buyer (such consent not to be unreasonably withheld,
conditioned or delayed) permit any of the Companies to:

                                               (a)            adopt or propose
any change in its certificate of incorporation or bylaws;

                                              (b)            change the number
of authorized or issued shares of its capital stock, or split, combine or
reclassify any shares of Company Securities;

                                               (c)            declare, set aside
or pay any dividend or other distribution (whether in cash, stock or property or
any combination thereof) in respect of the Transferred Shares, or redeem,
repurchase or otherwise acquire or offer to redeem, repurchase, or otherwise
acquire any Transferred Shares;

                                              (d)            issue, deliver or
sell any shares of Company Securities;

                                               (e)            merge or
consolidate with any other Person, make any acquisition of any material business
or operations of any other Person, or enter into a purchase and assumption
transaction with respect to deposits and liabilities;

                                               (f)            license, assign,
subject to any Lien (other than a Permitted Lien) or otherwise encumber (other
than a Permitted Lien), or abandon, cancel, or allow to lapse or fail to
maintain any material Intellectual Property owned by any Company except in the
ordinary course of business consistent in all material respects with past
practice;

                                              (g)            enter into, renew
or modify or amend in any material respect, terminate, assign or waive any
material rights or claims under, any Material Contract or Contract that would be
Material Contract if entered into prior to the date of this Agreement, except in
the ordinary course of business consistent in all material respects with past
practice;

                                              (h)            create new
Subsidiaries or open new business units;

                                                (i)              (x)  sell,
pledge, lease, license, transfer, mortgage, assign, encumber (other than a
Permitted Lien) or otherwise dispose of any material assets or property except
pursuant to existing Contracts or (y) cancel, release or assign (A) any
Indebtedness of any Person to any other Person other than any of its wholly
owned Subsidiaries or (B) any claims against any Person to any Person other than
any of its wholly owned Subsidiaries, except in each such case referenced in
this clause (i), (1) in the ordinary course of business consistent in all
material respects with past practice or (2) as expressly required by Contracts
in force as of the date of this Agreement and disclosed as such in Section
5.01(i) of the Seller Disclosure Schedules;

                                                (j)            purchase or
otherwise acquire any material assets or incur any material liabilities other
than in the ordinary course of business consistent in all material respects with
past practice;

                                              (k)            make any capital
expenditure in excess of $2,000,000 in the aggregate except pursuant to the
capital expenditure plan set forth in Section 5.01(k) of the Seller Disclosure
Schedules;

                                                (l)            adopt a plan of
complete or partial liquidation or dissolution or resolutions providing for or
authorizing such a liquidation or dissolution, restructuring, recapitalization
or reorganization;

                                            (m)            (i) incur any
material long-term Indebtedness for borrowed money (or modify any of the
material terms of any such outstanding long-term Indebtedness) other than in the
ordinary course of business consistent in all material respects with past
practice, (ii) subject any material asset to a Lien (other than (x) Permitted
Liens, (y) in connection with deposits, repurchase agreements, bankers
acceptances, “treasury tax and loan” accounts established in the ordinary course
of business and transactions in “federal funds” and the satisfaction of legal
requirements in the exercise of trust powers and (z) in the ordinary course of
business consistent with past practice) or (iii) assume, guarantee, endorse or
otherwise as an accommodation become responsible for the Indebtedness or other
obligations of any other Person in an amount that is material to the Companies,
taken as a whole, or make any material Extension of Credit or material capital
contribution to, or material investment in, any Person, except, in each case, in
the ordinary course of business;

                                              (n)            change any method,
practice or principle of accounting, except as may be required from time to time
by GAAP (without regard to any optional early adoption date), regulatory
accounting guidelines or Applicable Law;

                                              (o)            purchase any
material securities or otherwise make any material investments other than
substantially in accordance with the investment policy of the Companies in
effect as of April 2012 and previously provided to Buyer or in the ordinary
course of business consistent in all material respects with past practice;

                                              (p)            except for existing
Extensions of Credit issued prior to the date of this Agreement that have not
yet expired, make any new Extension of Credit or renewal of Extensions of Credit
other than substantially in accordance with the credit policy of the Companies
in effect as of April 2012 and previously provided to Buyer;

                                              (q)            (i) grant or
increase benefits payable under any severance or termination pay arrangement to
(or amend any existing arrangement with) any employee of a Company, (ii)
increase benefits payable under any existing severance or termination pay
Employee Plan, (iii) enter into any employment, deferred compensation or other
similar agreement (or amend any such existing agreement) with any employee of a
Company or establish, renew, adopt, amend or terminate any collective
bargaining, employee benefit or other Employee Plan, (iv) accelerate the vesting
of any compensation, (v) cause the funding of any rabbi trust or similar
arrangement, (vi) hire, terminate (other than for cause or performance-related
reasons), or, except with respect to Excepted Employees, transfer any executive
officer or officer of the Companies, (vii) pay any severance or termination pay
in a manner that does not comply in all material respects with Applicable Law,
(viii) materially change any actuarial or other assumptions used to calculate or
determine funding obligations with respect to any Employee Plan or change the
manner in which contributions to any Employee Plans are made or (ix) pay any
amounts of compensation to employees of any Company not otherwise due or
increase compensation, bonus or other benefits payable to any employee of a
Company, in each case referred to in clauses (i) – (ix), other than (A) pursuant
to the provisions of any Employee Plan in effect as of the date hereof, (B) in
the ordinary course of business consistent in all material respects with past
practice, (C) as required by Applicable Law or (D) as set forth in Section 3.11
or Section 5.01(q) of the Seller Disclosure Schedules;

                                                (r)            (i) pay,
discharge or settle any Litigation, other than any payments, discharges or
settlements in the ordinary course of business consistent in all material
respects with past practice or (ii) waive or release any rights or claims
material to the Companies, taken as a whole, except in the ordinary course of
business consistent in all material respects with past practice;

                                               (s)            make, change or
revoke any material Tax election, change any material method of Tax accounting,
or adopt or change any taxable year or period, enter into any material closing
agreement with respect to Taxes, file any material amended Tax Return, settle or
compromise any material Tax claim or assessment or make or surrender any
material claim for a refund of Taxes;

                                                (t)            take any action
that to Seller’s knowledge at the time of such action would reasonably be
expected to prevent, materially impede or materially delay the consummation of
the transactions contemplated by this Agreement, or materially impair Seller’s
ability to perform its obligations under this Agreement or consummate the
transactions contemplated hereby;

                                              (u)            enter into any new
line of business or change in any material respect its lending, investment,
underwriting, risk and asset liability management and other banking, operating,
and servicing policies, except as required by Applicable Law, regulation or
policies imposed by any Governmental Authority; or 

                                              (v)            agree or commit to
do any of the foregoing.

Section 5.02.  Access to Information.  Error! Bookmark not defined.(a) From the
date hereof until the Closing Date, Seller will Error! Bookmark not defined.(i)
give, and will cause each Company to give, Buyer, its counsel, auditors,
financing sources and other authorized representatives (it being understood that
each of the foregoing will be treated as an “Advisor” of Buyer under the
Confidentiality Agreement) reasonable access to the offices, properties, books
and records of each Company and to the books and records of Seller to the extent
relating to any Company and Error! Bookmark not defined.(ii) furnish, and will
cause each Company to furnish, to Buyer, its counsel, auditors, financing
sources and other authorized representatives such financial and operating data
and other information relating to each Company as such Persons may reasonably
request; provided that, with respect to each financing source that receives
access, data or information pursuant to this Section 5.02, Buyer shall identify
such financing source prior to it being provided access and, at the written
request of Seller, (x) cause such financing source to execute a confidentiality
agreement with Buyer regarding such information (I) that is comparable to and no
less restrictive than the terms of Confidentiality Agreement with respect to
Buyer and (II) to which Seller is made an express third party beneficiary and
(y) deliver, or cause to be delivered, to Seller a true and correct copy of each
such confidentiality agreement; it being understood and agreed that (1) Seller
shall not have the right to make the foregoing request if the financing source
is a nationally recognized investment bank acting as principal (including as
underwriter) or agent in connection with the Buyer Capital Raise and (2) Buyer
shall be responsible for any actions or omissions by any such investment bank
that would be breaches if such investment bank had executed and delivered to
Seller a confidentiality agreement described in clause (x) above.  Any
investigation pursuant to this Section that is conducted by Buyer, its counsel,
auditors and other representatives shall be conducted in such manner as not to
interfere unreasonably with the conduct of the business of Seller or any of the
Companies.  Any investigation pursuant to this Section conducted by financing
sources shall be conducted in a manner consistent with customary investigations
made by investment banks, whether acting as principal (including as underwriter)
or agent, or prospective investors in connection with capital raisings,
determined for this purpose as if Buyer were the prospective issuer after giving
effect to the Closing.  Any investigation pursuant to this Section shall not
affect, modify or limit the representations and warranties made in this
Agreement or in the certificate delivered under Section 8.02, or any resulting
right to indemnification.  Notwithstanding the foregoing, but without limiting
Seller’s obligations under Section 5.07, Buyer shall not have access to
(A)(1)personnel records of any of the Companies relating to individual
performance or evaluation records, (2)medical histories or (3)other information,
in each case, which in Seller’s good faith opinion would cause Seller or such
Company to violate Applicable Law or (B)any information where such access or any
related disclosure would (I) jeopardize the attorney-client or other legal
privilege of the institution in possession or control of such information
(unless, in such case, Buyer agrees to enter into a joint defense agreement or
other similar agreement that would be reasonably expected to preserve such
privilege) or (II) contravene any confidentiality provision of any binding
agreement (including with a customer) entered into prior to the date of this
Agreement if, in the case of any such confidentiality obligation, Seller shall
have used commercially reasonable efforts to have obtained consent of the
relevant third party to such access, in which case the parties hereto will use
their commercially reasonable efforts to make appropriate substitute disclosure
arrangements.

                      (b)            On and after the Closing Date, Seller will
afford promptly to Buyer and its agents reasonable access to its books of
account, financial and other records, information, employees and auditors to the
extent necessary or useful for Buyer in connection with any audit,
investigation, dispute or litigation or any other reasonable business purpose
relating to any of the Companies; provided that any such access by Buyer shall
not unreasonably interfere with the conduct of the business of Seller.  Buyer
shall bear all of the out-of-pocket costs and expenses (including attorneys’
fees, but excluding reimbursement for general overhead, salaries and employee
benefits) reasonably incurred in connection with the foregoing.

Section 5.03.  Notices to Buyer of Certain Events.  Seller shall promptly notify
Buyer of:

                                               (a)            any notice or
other communication from any Person alleging that the consent of such Person is
or may be required in connection with the transactions contemplated by this
Agreement;

                                              (b)            any notice or other
communication from any Governmental Authority in connection with the
transactions contemplated by this Agreement;

                                               (c)            any actions,
suits, claims, investigations or proceedings commenced or, to Seller’s
knowledge, threatened, relating to Seller or any of the Companies that, if
pending or, to Seller’s knowledge, threatened on the date of this Agreement,
would have been required to have been disclosed pursuant to Section 3.12;

                                              (d)            the occurrence or
non-occurrence of any event that is likely to cause any representation or
warranty of Seller in this Agreement to be materially untrue or inaccurate at or
prior to the Closing Date; provided  that Seller’s failure to comply with its
obligations under this Section 5.03(d) shall not provide Buyer with a right not
to effect the transactions contemplated by this Agreement under Section 8.02,
except to the extent the occurrence or non-occurrence of such event would
independently provide such right; and

                                               (e)            any change or
event that, individually or in the aggregate, has had or would reasonably be
expected to have a Material Adverse Effect.

Section 5.04.  Resignations.  At or prior to the Closing Date, Seller will
deliver to Buyer the resignations of all officers and directors of the Companies
set forth in Section 5.04 of the Seller Disclosure Schedules.  Seller will cause
the delivery to the Buyer of resignations of all of the trustees of any Employee
Plan.

Section 5.05.  Monthly Reports.  From the date of this Agreement until the
Closing Date or the termination of this Agreement pursuant to Article 9, Seller
will cause the Companies to provide to Buyer such monthly financial reports of
the Companies that are prepared for management purposes and provided to Seller,
consistent with historical practice.  Seller shall cause the Companies to
provide such reports no later than promptly following the furnishing of such
reports to Seller.

Section 5.06.  No Solicitation of Alternative Transactions.  Between the date of
this Agreement and the Closing or the earlier termination of this Agreement
pursuant to Article 9, unless in connection with the sale of all or
substantially all of the business of Seller, Seller shall not, and shall cause
its Affiliates and the Companies and their representatives not to, solicit,
knowingly encourage or initiate the submission of proposals or offers from,
provide any confidential information relating to any Company to, or participate
in discussions or negotiations or enter into any letter of intent or agreement
with, or authorize any financial advisor or other person to solicit or initiate
discussions or engage in negotiations with, any Person (other than Buyer, its
Affiliates and their respective representatives) concerning (and in connection
with) the transfer of any of the capital stock of any Company or all or
substantially all of its assets to a third party.

Section 5.07.  Cooperation with Buyer Capital Raise. Seller shall use its
reasonable best efforts to promptly provide, and shall cause the Companies and
their respective representatives to use their reasonable best efforts to
promptly provide, to Buyer and its representatives such historical, financial
and other business information regarding the Companies as Buyer may reasonably
request in connection with the Buyer Capital Raise, and to cooperate with Buyer
in connection with the Buyer Capital Raise as may be reasonably requested by
Buyer, including, without limitation, using reasonable best efforts to (a)(i)
cause to be prepared and provided to Buyer, as promptly as reasonably
practicable, such financial information and data and financial statements (both
audited annual financial statements and unaudited interim financial statements
that have been subject to a review by the Companies’ auditors equivalent to
review of interim financial statements filed with the SEC) of the Companies,
whether on an individual or combined basis as would be required by Regulation
S-X under the Securities Act for registered offerings, including in connection
with Buyer’s preparation of pro forma financial statements, (ii) cause to be
provided to Buyer any other information reasonably requested by Buyer of the
type required by the rules and regulations of the SEC to be included in a
registration statement, including under Regulation S-K, with respect to the
Buyer Capital Raise, (iii) have auditors prepare and furnish drafts of customary
comfort letters relating to the Buyer Capital Raise reasonably requested by
underwriters and initial purchasers, which such auditors are prepared to issue
upon completion of procedures, each in customary form and substance and (iv)
prepare and provide any customary representation and authorization letters that
are reasonably necessary in connection with the Buyer Capital Raise and cause
the auditors to prepare and provide any customary consents that are reasonably
necessary for the use of their reports in any materials relating to the Buyer
Capital Raise (such items in clauses (i) through (iv) the “Required
Information”), (b) cause senior executives of the Companies, in each case to the
extent reasonably required, to (x) participate in a reasonable number of
meetings, telephone calls, presentations, road shows, due diligence sessions
with prospective investors and sessions with rating agencies, (y) assist with
the preparation of customary materials for rating agency presentations, offering
documents, Proxy Statement, business projections and customary marketing
documents in connection with the Buyer Capital Raise and (z) assist in
negotiating the documentation for any Buyer Capital Raise, including reviewing
and commenting on documentation and participating in drafting and negotiating
sessions with Buyer’s representatives, (c)cooperate with Buyer’s efforts to have
any registration statement filed with respect to the Buyer Capital Raise
declared effective by the SEC, (d)obtain customary Company officers’
certificates, legal opinions, accountants’ comfort letters and consents to the
use of audit reports and (e)make available such financial and other information
and books and records of the Companies as would be customary for the
underwriters or initial purchasers and their counsel to conduct a reasonable
investigation of the Companies assuming the Buyer Capital Raise includes an
underwritten offering of securities; provided  that none of Seller, any Company
or any of their respective representatives shall be required in connection with
the Buyer Capital Raise to (i)enter into any binding agreements (other than any
certificates, engagement agreements or other similar agreements necessary to
provide the cooperation contemplated by this Section 5.07), or (ii)take any
actions that would encumber any of its assets, pay any commitment or other
similar fee, or incur any liability or any obligation, whether personal or
otherwise, other than any fee, liability or obligation to be reimbursed or
payable by Buyer; provided, further, that all non-public or confidential
information provided by Seller, any Company, any Subsidiary of a Company or any
of their respective representatives pursuant to this Section 5.07 shall be kept
confidential in accordance with the applicable confidentiality provisions of
Sections 5.02 and 7.08.  It is understood and agreed that Buyer will be
permitted to engage third parties to assist it in connection with its compliance
with this Section 5.07. Buyer shall promptly, upon the written request by
Seller, reimburse Seller for all documented and reasonable out-of-pocket costs
and expenses (including reasonable attorneys’ fees) incurred by Seller, any
Company or any of their respective representatives in connection with its
cooperation contemplated by this Section 5.07 and shall indemnify and hold
harmless Seller, each Company and each of their respective representatives from
and against any and all Losses incurred by any of them in connection with the
Buyer Capital Raise (other than any such Losses attributable to or resulting
from willful misconduct by Seller, such Company or such representatives and
without limiting Buyer’s right to indemnification under Section 10.02(a) in
respect of breaches of the representations set forth in Section 3.31).  Seller
shall promptly notify Buyer in the event that Seller determines that any
information provided to Buyer pursuant to this Section 5.07 and included in a
Proxy Statement, registration statement, or other offering document is
inaccurate such that the Proxy Statement, Registration Statement or other
offering document containing such information contains an untrue statement of
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

Article 6
Covenants of Buyer

Buyer agrees that:

Section 6.01.  Access.  On and after the Closing Date, Buyer will cause each
Company to afford promptly to Seller and its agents reasonable access to its
properties, books, records, information, employees and auditors in connection
with (a) the preparation of Tax Returns that are the responsibility of Seller,
(b)  management and handling of any Tax audits and Tax disputes, (c) complying
with any request, subpoena, inquiry or investigation demand by any Governmental
Authority, in each case relating to any period ending on or before the Closing
Date, (d) to the extent necessary to determine any matter relating to its rights
hereunder or (e) for any other legitimate business purpose, including the
preparation of financial statements; provided  that any such access by Seller
shall not unreasonably interfere with the conduct of the business of Buyer or
any such Company.  Seller shall bear all of the out-of-pocket costs and expenses
(including attorneys’ fees, but excluding reimbursement for general overhead,
salaries and employee benefits) reasonably incurred in connection with the
foregoing.  This Section 6.01 shall survive the Closing and shall continue in
full force and effect, and Buyer and the Companies shall maintain all such books
and records, until the later to occur of: (i) seven years after the Closing
Date; and (ii) the expiration of all applicable statute of limitations periods. 
Notwithstanding the foregoing, Seller and its agents shall not have access to
(A)(1)personnel records of any of the Companies relating to individual
performance or evaluation records, (2)medical histories or (3)other information,
in each case, which in Buyer’s good faith opinion would cause Buyer or such
Company to violate Applicable Law or (B)any information where such access or any
related disclosure would (I) jeopardize the attorney-client or other legal
privilege of the institution in possession or control of such information
(unless, in such case, Seller agrees to enter into a joint defense agreement or
other similar agreement that would be reasonably expected to preserve such
privilege) or (II) contravene any confidentiality provision of any binding
agreement (including with a customer) if, in the case of any such
confidentiality obligation, Buyer shall have used commercially reasonable
efforts to have obtained consent of the relevant third party to such access, in
which case the parties hereto will use their commercially reasonable efforts to
make appropriate substitute disclosure arrangements.

Section 6.02.  Seller Marks Phase Out.  (a)Seller hereby grants to the Companies
a limited, non-exclusive, non-transferable, non-sublicensable, royalty-free
license for a term of 60 days immediately after the Closing to use the Seller
Marks solely in connection with the conduct of the business of the Companies
substantially as conducted immediately prior to the Closing; provided  that
Buyer shall, and shall cause the Companies to, cease use of the Seller Marks as
soon as reasonably practicable after the Closing in accordance with this Section
6.02(a).  As soon as reasonably practicable after the Closing, but in any event,
no later than 60 days immediately after the Closing, Buyer shall, and shall
cause the Companies to, (i) cease all use of the Seller Marks, (ii) deplete the
labeling, stationery, forms, supplies, displays, advertising and promotional
materials, manuals, and packaging existing in the inventory of the Companies at
the Closing that bear the Seller Marks (the “Materials”) or remove, destroy or
strike over all Seller Marks from the Companies’ Materials, (iii) remove Seller
Marks from the Companies’ assets, websites, email and other online materials and
from all signage and other displays and (iv) no later than 30 days after the
Closing, file amendments to the Companies’ certificates of incorporation,
articles of association or other organizational documents with the applicable
Governmental Authorities changing the names of the Companies to names that do
not include any of the Seller Marks or any Trademark that is confusingly similar
to any Seller Mark; provided  that, as soon as practicable after the date
hereof, Seller shall assist Buyer in developing a plan for Buyer’s phase-out of
Seller Marks and Trademarks in accordance with this Section 6.02(a).  Any use by
the Companies of the Seller Marks during the limited license period provided in
this Section 6.02(a) shall be (A) solely in connection with goods, products and
services that are (x) the type of goods, products and services in connection
with which the Companies were using the Seller Marks at the time of the Closing
and (y) of a quality at least as high as the quality of goods, products and
services provided by the Companies immediately prior to the Closing and (B)
subject to all style and other usage guidelines in effect for the Seller Marks
immediately prior to the Closing.  All goodwill associated with the use by the
Companies of the Seller Marks shall inure to the benefit of Seller or its
Affiliates, as applicable.  Following the Closing, none of Buyer, its
Affiliates, or any of the Companies shall contest the validity or ownership of
any of the Seller Marks or adopt or employ any Seller Marks or any variation or
derivative of any Seller Mark or any Trademark that is confusingly similar to
any Seller Mark.  For the purposes of this Section 6.02, “Seller Marks” shall
mean any and all Trademarks owned by Seller or any of its Affiliates, including
the Trademarks set forth in Section 6.02(a) of the Seller Disclosure Schedules.

                      (b)            Notwithstanding anything herein to the
contrary, if at any time, either Buyer or Seller discovers any Trademark
registration or application (including any domain name registration) for any
Seller Mark that is owned or registered in the name of any of the Companies, the
parties hereto shall take all reasonable actions to promptly effect the transfer
and assignment of such Trademark registrations and applications (including any
domain name registrations) to Seller or one of its Affiliates (as determined by
Seller).  

                       (c)            Without limitation of the foregoing in
this Section 6.02, prior to the Closing, Seller shall provide to Buyer such
assistance as Buyer may reasonably request with respect to Buyer’s design and
implementation of alternate portals to those associated with the domain names
set forth in Section Section 6.02(c) of the Seller Disclosure Schedules (the
“Retained Domain Names”); provided that (i) Seller shall not be required to
provide any such assistance to the extent such assistance would unreasonably
interfere with the normal business operations of Seller and (ii) Buyer shall pay
Seller for such assistance as if such assistance were a New Service (as defined
in Exhibit A) provided pursuant to the Transition Services Agreement during the
term of the Transition Services Agreement (it being understood that such
assistance shall be limited to the period between the date hereof and the
Closing, that the cost used to calculate clause (i) of the definition of Service
Cost under Exhibit A and the Transition Services Agreement shall include the
costs of the Companies, and that the applicable payment terms and invoicing
requirements set forth in the Transition Services Agreement shall apply to such
assistance mutatis mutandis).

Section 6.03.  Waiver of Conflicts Regarding Representation; Nonassertion of
Attorney-Client Privilege.   (a)Buyer waives and will not assert, and agrees to
cause the Companies following Closing to waive and not to assert, any conflict
of interest arising out of or relating to the representation, after the Closing
(the “Post-Closing Representation”), of Seller, the Companies or any of their
respective shareholders, officers, employees or directors (any such Person, a
“Designated Person”) in any matter involving this Agreement or any other
agreements or transactions contemplated hereby, by any legal counsel that
represented Seller or any of the Companies prior to the Closing Date in
connection with this Agreement or any other agreements or transactions
contemplated hereby (the “Current Representation”). 

                      (b)            Buyer will not assert, and agrees to cause
the Companies to not assert, any attorney-client privilege with respect to any
communication between any legal counsel and any Designated Person occurring
during the Current Representation in connection with any Post-Closing
Representation, including in connection with a dispute with Buyer, Seller or,
following the Closing, with any of the Companies, it being the intention of the
parties hereto that all such rights to such attorney-client privilege and to
control such attorney-client privilege shall be retained by Seller and, Buyer
waives and will cause the Companies to waive, such attorney‑client privilege,
for the limited purpose of giving effect to the foregoing; provided  that the
foregoing waiver and acknowledgement of retention shall not extend to any
communication not involving this Agreement or any other agreements or
transactions contemplated hereby, or to communications with any Person other
than the Designated Persons and their advisors and is not intended to affect the
attorney-client privilege in any other context.

Section 6.04.  Notices to Seller of Certain Events.  Buyer shall promptly notify
Seller of:

                                               (a)            any notice or
other communication from any Person alleging that the consent of such Person is
or may be required in connection with the transactions contemplated by this
Agreement;

                                              (b)            any notice or other
communication from any Governmental Authority in connection with the
transactions contemplated by this Agreement;

                                               (c)            any actions,
suits, claims, investigations or proceedings commenced or, to the Buyer’s
knowledge, threatened, relating to Buyer that, if pending on the date of this
Agreement, would be reasonably expected to materially interfere with, impede or
delay the transactions contemplated hereby;

                                              (d)            the occurrence or
non-occurrence of any event that is likely to cause any representation or
warranty of Buyer in this Agreement to be materially untrue or inaccurate at or
prior to the Closing Date; provided  that Buyer’s failure to comply with its
obligations under this Section 6.04(d) shall not provide Seller with a right not
to effect the transactions contemplated by this Agreement under Section 8.03,
except to the extent the occurrence or non-occurrence of such event would
independently provide such right; and

                                               (e)            any change or
event that, individually or in the aggregate, has had or would reasonably be
expected to have a material adverse effect on Buyer or materially interfere
with, impede or delay the ability of Buyer to consummate the transactions
contemplated hereby.

Section 6.05.  Contact with Customers and Vendors.  Without prior written
consent of Seller (which consent shall not be unreasonably withheld, delayed or
conditioned), Buyer and its Affiliates shall not, prior to the Closing Date,
contact any customer, vendor, supplier or employee of, or any other Person
having business dealings with the Companies, in each such case, with respect to
the Companies or any aspect of the transactions contemplated under this
Agreement.

Section 6.06.  Satisfaction of Liabilities; Director and Officer
Indemnification.  (a)Buyer shall cause each Company to satisfy its liabilities
and obligations on a punctual basis and, without limiting the generality of the
foregoing, Buyer shall, and shall cause each Company to, indemnify, defend and
hold harmless, the present and former directors and officers of such Company in
their capacities as such (each, a “Company Indemnified Party”) in accordance
with the certificate of incorporation and bylaws, or other charter documents, of
such Company to the fullest extent permitted thereunder and not prohibited by
Applicable Law after the Closing Date against any and all damage, loss and
expense (including reasonable attorneys’ fees and expenses in connection with
any action, suit or proceeding involving a third party claim) (“Damages”)
arising out of actions or omissions occurring on or prior to the Closing Date.

                      (b)            In the event following the Closing Buyer or
any of its successors or assigns or a Company or any of its successors or
assigns (i) consolidates with or merges into any other Person and shall not be
the continuing or surviving corporation or entity of such consolidation or
merger or (ii) transfers or conveys all or substantially all of its properties
and assets to any Person, then, and in each such case, to the extent necessary,
proper provision shall be made so that the successors and assigns of Buyer or
such Company, as applicable, assume the respective obligations set forth in this
Section 6.06.

                       (c)            The provisions of this Section 6.06 are
intended to be for the benefit of, and shall be enforceable by, each Company
Indemnified Party and his or her heirs and representatives.

Section 6.07.  Buyer Financing.  (a)Buyer shall use its reasonable best efforts
to consummate the transactions contemplated by the Subscription Agreements
within three Business Days after the date hereof and shall keep Seller
reasonably and promptly informed of the status thereof.  If for any reason the
transactions contemplated by one or more of the Subscription Agreements is not
consummated within five Business Days after the date hereof, Buyer shall use its
reasonable best efforts to obtain alternative financing in lieu thereof as
promptly as practicable.

                      (b)            As soon as practicable after the date
hereof and in any event prior to the Closing, Buyer shall diligently pursue and
use its reasonable best efforts to consummate the Buyer Capital Raise and shall
keep Seller reasonably and promptly informed of the status thereof; provided 
that Buyer may suspend its efforts to consummate the Buyer Capital Raise from
time to time after the delivery of the Required Information for an aggregate
period not to exceed 30 days.

Section 6.08.  Conduct of Buyer.  From the date hereof through the Closing Date,
except as required by Applicable Law, expressly contemplated hereby or as
otherwise authorized by the prior written consent of Seller, Buyer shall not
(a)amend the constituent documents of Buyer or any of its Subsidiaries in a
manner that would materially impair or delay Buyer’s ability to perform its
obligations under this Agreement or consummate the transactions contemplated
hereby, (b)take any action that to Buyer’s knowledge at the time such action is
taken would reasonably be expected to prevent, materially impede or materially
delay the consummation of the transactions contemplated by this Agreement, or
materially impair Buyer’s ability to perform its obligations under this
Agreement or consummate the transactions contemplated hereby, (c)take any
actions that is intended or reasonably likely to result in any of the conditions
set forth in Section 8.01 or Section 8.03 not being satisfied or (d)agree to
take or make any commitment to take any of the actions prohibited by this
Section 6.08.

Article 7
Covenants of Buyer and Seller

Buyer and Seller agree that:

Section 7.01.  Reasonable Best Efforts.  Subject to the terms and conditions of
this Agreement, Buyer and Seller will use their reasonable best efforts to take,
or cause to be taken, all actions and to do, or cause to be done, all things
necessary, advisable or desirable under Applicable Law to consummate the
transactions contemplated by this Agreement (including the Bank Merger) as
promptly as practicable.  Without limiting the foregoing, Seller and Buyer agree
to execute and deliver such other documents, certificates, agreements and other
writings and to take such other actions as may be necessary or desirable in
order to consummate or implement expeditiously the transactions contemplated by
this Agreement and to vest in Buyer good title to the Transferred Shares;
provided  that such documents, certificates, agreements, other writings or
actions shall not require Seller or its Affiliates or any other Person to make
any additional representations, warranties or covenants, express or implied, not
contained in this Agreement.  Seller shall use reasonable best efforts to obtain
the consents set forth in Section 7.01 of the Seller Disclosure Schedules.

Section 7.02.  Certain Filings and Approvals.  (a)Seller and Buyer shall
cooperate with one another (i) in preparing and filing with the SEC any Proxy
Statement and any other filings in connection with the transactions contemplated
by this Agreement (including, without limitation, in connection with the Buyer
Capital Raise) and attempting to clear any Proxy Statement, in each case,
subject to Section 5.07 and (ii) in preparing and filing with the New York Stock
Exchange any filings and applications in connection with the transactions
contemplated by this Agreement, subject to Section 5.07, and will use their
respective reasonable best efforts (x) in determining as promptly as practicable
whether any action by or in respect of, or filing with, any Governmental
Authority is required, or any actions, consents, approvals or waivers are
required to be obtained from parties to any material contracts, in connection
with the consummation of the transactions contemplated by this Agreement and
(y) subject to the terms and conditions of this Agreement, in taking such
actions or making any such filings, and furnishing information required in
connection therewith and to obtain as promptly as practicable any such actions,
consents, approvals or waivers.  In the case of any such filing or action that
is required to be made by Seller or Buyer, the other party shall, to the extent
permitted by Applicable Law, be given an opportunity to review and comment upon
such filing or action prior to its being filed, made or taken and the filing
party shall reasonably address such comments of the non-filing party; provided
that the filing party may exclude from any such filing or action provided to the
non-filing party any personal or non-public financial information and any other
confidential or proprietary information, of or relating to individuals or
shareholders of the filing party.  Each of Buyer and Seller agrees that it shall
consult and cooperate with each other with respect to obtaining all Permits,
consents, approvals and authorizations of all third parties and Governmental
Authorities necessary or advisable to consummate the transactions contemplated
hereby as promptly as practicable.  Notwithstanding the foregoing, nothing
contained in this Agreement shall be deemed to require Buyer to take any action,
or commit to take any action, or agree to any condition or restrictions, in
connection with the provisions of Sections 7.01 or 7.02 that would reasonably be
expected to have a Material Adverse Effect or a material adverse effect on the
business, results of operations, financial condition, assets or liabilities of
Buyer and its Subsidiaries taken as a whole (measured on a scale relative to the
Companies taken as a whole) (a “Materially Burdensome Regulatory Condition”);
provided that the parties agree that none of the actions, conditions or
restrictions set forth in Section 7.02(a) of the Seller Disclosure Schedules
shall be considered a Materially Burdensome Regulatory Condition.

                      (b)            The parties agree to make the following
filings by the date set forth opposite each such filing (in the case of Buyer
assuming the full and prompt cooperation of Seller (which cooperation shall be
provided), and in the case of Seller assuming the full and prompt cooperation of
Buyer (which cooperation shall be provided)):

Filing

Date

FR Y-3 application to the Federal Reserve to acquire a bank holding company

30 days from the date hereof

Interagency Bank Merger Act Application to the FDIC

30 days from the date hereof

Office of the Commissioner of Insurance Change in Control Notice

30 days from the Closing Date

Application for Approval of Change in Ownership to FINRA pursuant to NASD Rule
1017

30 days from the date hereof

Application to the OCFI under the Banking Act

30 days from the date hereof

Application to the OCFI under the IBC Act

30 days from the date hereof

Notice to the MSRB

30 days from the date hereof

 

                       (c)            Subject to the fourth sentence of Section
7.02(a), Buyer shall promptly take (and shall cause its Affiliates to promptly
take) any and all action necessary, including (i)participating in and actively
defending against or otherwise pursuing any litigation that may be commenced by
a Governmental Authority or private party relating to this Agreement or the
transactions contemplated hereby, to avoid the entry of, or to effect the
dissolution of or vacate or lift, any order that would have the effect of
preventing or delaying the Closing and (ii)resolving the objections, if any,
that any Governmental Authority or private party may assert under any Applicable
Law with respect to the transactions contemplated by this Agreement, and,
consistent with the foregoing, to avoid or eliminate each and every impediment
under any Applicable Law asserted by any Governmental Authority or private party
with respect to the purchase by Buyer of the Transferred Shares so as to enable
the Closing to occur as soon as reasonably possible, including (A)
restructuring, selling, divesting or disposing of assets or businesses of Buyer
or any of its Subsidiaries (including, after Closing, the Companies), or
committing to take such actions and (B) otherwise taking or committing to take
actions that would limit Buyer’s or its Subsidiaries’ (including, after Closing,
the Companies) freedom of action with respect to, or its ability to retain, one
or more of their respective assets or businesses.

                      (d)            Each of Buyer and Seller shall promptly
inform the other party upon receipt of any communication from any Governmental
Authority or private party regarding any of the transactions contemplated by
this Agreement to the extent permitted by Applicable Law and not contrary to the
request or requirement of such Governmental Authority.  If Buyer or Seller (or
any of their respective Affiliates or any of the Companies) receives a request
for additional information from any Governmental Authority that is related to
the transactions contemplated by this Agreement, then such party shall use its
reasonable best efforts to make, or cause to be made in good faith, after
consultation with the other party to the extent permitted by Applicable Law and
not contrary to the request or requirement of such Governmental Authority, an
appropriate response to such request as promptly as practicable.  No party shall
participate in any meeting, or engage in any material substantive conversation,
with any Governmental Authority without giving the other party prior notice of
the meeting or conversation and, unless prohibited by, or contrary to the
request of, such Governmental Authority, the opportunity to attend or
participate.

                       (e)            Buyer shall advise Seller promptly of any
understandings, undertakings or agreements (oral or written) which Buyer
proposes to make or enter into with any Governmental Authority in connection
with the transactions contemplated by this Agreement.  For the avoidance of
doubt and irrespective of whether the purchase by Buyer of the Transferred
Shares occurs, Buyer shall not require Seller, any of its Affiliates or any of
the Companies to, and neither Seller nor any of its Affiliates shall be required
to, take any action with respect to any Applicable Law which would bind Seller,
any of its Affiliates or any of the Companies.

Section 7.03.  Public Announcements.  The parties agree to consult with each
other before issuing any press release or making any public statement with
respect to this Agreement or the transactions contemplated hereby and, except
where a press release or public announcement is required by Applicable Law or
any listing agreement with any national securities exchange and such obligation
of consultation cannot be reasonably complied with, will not issue any such
press release or make any such public statement prior to such consultation.

Section 7.04.  Transition Services Agreement.  From the date hereof until the
Closing Date, the parties shall use reasonable best efforts to cooperate (a)with
respect to Seller or its applicable Affiliates providing or causing to be
provided to the Companies, or the Companies providing or causing to be provided
to Seller and its Affiliates, the transition services described in Exhibit A
hereto together with such additional services as may be mutually agreed
(collectively, the “Services”) and (b)to prepare schedules that set forth the
terms and scope of such Services (the “Services Schedules”), which shall specify
that the Services shall be provided (i)for a transition period of not more than
twelve (12) months following the Closing and, except as provided in Exhibit A,
(ii)(A)for the first six (6) months following Closing, on the pricing terms on
which those services were provided prior to Closing (the “Historical Price”) and
(B)for any period beyond the initial six-month period following Closing, at the
Historical Price plus  fifteen percent (15%).  At Closing, Buyer and Seller
shall enter into a transition services agreement consisting of a “base”
agreement substantially in the form of Exhibit B hereto and the Services
Schedules prepared in accordance with this Section 7.04 (Exhibit B and the
Services Schedules together, the “Transition Services Agreement”). 

Section 7.05.  Bank Merger.  As soon as reasonably practicable, but in no event
later than 10 Business Days immediately after the date hereof, (a)HoldCo (in its
capacity as sole shareholder of PR Bank) and the board of directors of PR Bank
shall approve the Bank Merger, (b)to the extent they have not already done so,
Buyer (in its capacity as sole shareholder of Buyer Bank) and the board of
directors of Buyer Bank shall approve the Bank Merger, (c)Seller shall cause PR
Bank to execute and deliver to Buyer Bank a counterpart to a merger agreement in
the form of Exhibit C hereto with respect to the Bank Merger (the “Bank Merger
Agreement”) and (d)Buyer shall cause Buyer Bank to execute and deliver to PR
Bank a counterpart to the Bank Merger Agreement.  The parties intend that the
Bank Merger will become effective on the Closing Date. 

Section 7.06.  Non-competition; Non-solicitation.  (a)Seller agrees that during
the period beginning on the Closing Date and ending on the third anniversary of
the Closing Date it will not, and it will not permit any of its Subsidiaries to:
(i)control (within the meaning of the BHC Act, including the rules and
regulations promulgated thereunder, or any successor provision) any insured
depositary institution with its headquarters located within Puerto Rico,
(ii)open or operate a branch of Seller, or of any Subsidiary of Seller, in
Puerto Rico that engages in banking, insurance or broker-dealer activities or
(iii)actively market banking, securities brokerage or insurance products and
services to Persons in Puerto Rico (other than (A) as a result of worldwide or
region wide general media advertising not aimed primarily at Persons in Puerto
Rico, (B) to any Person or any of its Affiliates to whom Seller or any of its
Affiliates has provided products or services prior to the date hereof and (C) to
any Person or any of its Affiliates to whom Seller or any of its Affiliates
first provides products or services after the date hereof so long as the
marketing in connection with the first products and services provided was not
primarily directed to providing products and services in Puerto Rico) (the
activities referenced in clauses (i), (ii) and (iii), the “Prohibited
Activities”); provided  that nothing herein will prevent Seller or any of its
Subsidiaries from acquiring, and thereafter owning, any entity or business (such
entity or business, the “Acquired Business”) that directly or indirectly engages
in any of the Prohibited Activities so long as, at the time of the acquisition,
the Prohibited Activities account for less than 20% of the value (as determined
in good faith by the board of directors of Seller) of the Acquired Business.

                      (b)            Seller agrees that during the period
beginning on the Closing Date and ending on the first anniversary of the Closing
Date it will not, and it will not permit any of its Subsidiaries to, solicit for
employment or employ any person who was in a senior vice president or more
senior position with any of the Companies on the Closing Date; provided  that
(i)the foregoing shall not apply to the Excepted Employees, (ii)nothing herein
shall apply to any person who has left the employment of the Companies other
than as a result of a breach of this provision and (iii)the non-solicitation
restrictions of this paragraph shall not apply to any general solicitations for
employment, such as any newspaper or Internet help wanted advertisement, or any
search firm engagement which, in any such case, is not directed or focused on
personnel employed by the Companies.  As used herein, the term “Excepted
Employees” means the persons set forth in Section 7.06(b) of the Seller
Disclosure Schedules.

                       (c)            If any provision contained in this Section
7.06 shall for any reason be held invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provisions of this Section, but this Section shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.  It
is the intention of the parties that if any of the restrictions or covenants
contained herein is held to cover a geographic area or to be for a length of
time which is not permitted by Applicable Law, or in any way construed to be too
broad or to any extent invalid, such provision shall not be construed to be
null, void and of no effect, but to the extent such provision would be valid or
enforceable under Applicable Law, a court of competent jurisdiction shall
construe and interpret or reform this Section to provide for a covenant having
the maximum enforceable geographic area, time period and other provisions (not
greater than those contained herein) as shall be valid and enforceable under
such Applicable Law.

Section 7.07.  Intercompany Accounts; Related Party Agreements.  Effective as of
the Closing, all Contracts and other intercompany arrangements between any
Company, on the one hand, and Seller or any of its Subsidiaries, on the other
hand, shall be terminated and of no further force or effect, and none of the
Companies, the Seller or any of the Seller’s Subsidiaries shall have any further
rights or obligations against each other with respect thereto, except that the
foregoing shall not apply to:  (i) the Contracts and arrangements set forth on
Section 3.10 of the Seller Disclosure Schedules (disregarding the cross
reference to Section 3.11(a)(ix) of the Seller Disclosure Schedules therein),
(ii) any Derivative Contract entered into in the ordinary course of business
after March 31, 2012 and any related right or obligation, including any
collateral account with respect thereto and (iii) any amount owed to a provider
under any intercompany services or similar arrangements entered into in the
ordinary course of business with respect to goods or service provided prior to
the Closing (“Service Fees”).  For the avoidance of doubt, all intercompany
services or similar arrangements entered into from the date hereof until the
Closing Date shall be entered into in the ordinary course of business consistent
with past practice in all material respects.  If any third party is a party to
any such Contract to be terminated the parties will use their reasonable best
efforts to implement the arrangements hereunder with respect thereto. 
Immediately prior to the Closing each applicable recipient shall pay all accrued
and unpaid Services Fees owed by it except to the extent such Service Fees
cannot practicably be calculated as of such time, in which case the amount that
cannot be so calculated will be paid as promptly as practicable after it can be
so calculated.  At the Closing the Companies and Seller (on behalf of itself and
its Subsidiaries) will enter into customary arrangements effecting the
termination described above and releasing all claims each may have against the
other with respect to the period ending on the Closing, except for the matters
set forth in clauses (i), (ii) and (iii) of the first sentence of this Section
7.07.

Section 7.08.  Confidentiality.  (a)Buyer and Seller hereby agree to be bound by
and comply with the terms of the Confidentiality Agreement, which are hereby
incorporated into this Agreement by reference, such that the information
obtained by Buyer or its officers, employees, agents, financing sources or
representatives during any investigation conducted pursuant to Section 5.02, or
in connection with the negotiation and execution of this Agreement or the
consummation of the transactions contemplated hereby, or otherwise, shall be
governed by the terms of the Confidentiality Agreement; provided  the
Confidentiality Agreement shall terminate upon Closing and provided, further,
that, notwithstanding anything to the contrary in this Agreement or the
Confidentiality Agreement, (i)Buyer shall be entitled to use any information
regarding the Companies provided by Seller, the Companies or their respective
representatives pursuant to Section 5.07 in any Proxy Statement, registration
statement or other offering document, in each case, relating to the Buyer
Capital Raise, to the extent necessary so that such Proxy Statement,
registration statement or other offering document does not contain any untrue
statement of material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, and the
information contained in any such Proxy Statement, registration statement or
other offering document may be included in other documents and presentations
with respect to the Buyer Capital Raise and (ii)each of Buyer and Seller shall
be permitted to file this Agreement in accordance with applicable securities
laws.

                      (b)            Seller agrees that during the period
beginning on the Closing Date and ending on the first anniversary of the Closing
Date, Seller shall, and shall cause its Affiliates, officers, employees, agents
and representatives to, keep confidential any and all non-public information
relating to the Companies, including any technical, scientific, trade secret or
other proprietary information, together with any reports, analyses,
compilations, memoranda, notes and any other writings prepared by Seller or its
Affiliates, officers, employees, agents or representatives to the extent they
contain, incorporate or reflect such information, except (A)pursuant to the
order, demand or request of any Governmental Authority, as required in any
litigation or other proceeding, or as otherwise required by Applicable Law or
administrative process (in which case the disclosing party shall, to the extent
it is permitted to do so, provide Buyer prompt notice thereof and cooperate with
Buyer so that Buyer may seek a protective order or other appropriate remedy),
(B)for information that is or becomes part of the public domain other than as a
result of a breach of this Section 7.08(b) and (C)to the extent that such
information is or has become known to the Person receiving such information from
a source who, to Seller’s knowledge, is not breaching any contractual, legal or
fiduciary obligation by making such disclosure, and Seller shall not use, and
shall cause its Affiliates not to use, the information restricted by this
Section 7.08(b) in connection with the conduct of its or its Affiliates’
businesses or for any other purpose except as required for financial or tax
reporting or by Applicable Law, as necessary to enforce its rights and remedies
under this Agreement or for any other legitimate business purpose that maintains
the confidentiality of such information and is not detrimental to the Companies.

Section 7.09.  Employee Benefit Matters.  (a)Seller shall, between the date
hereof and Closing, take any and all actions necessary to transfer the
employment of the employees set forth in Section 7.09(a) of the Seller
Disclosure Schedules, such that each such individual is no longer employed by
any of the Companies as of the Closing.  Buyer agrees that, upon written request
by Seller, it will allow such individuals to continue to receive medical
benefits under the plans of the Companies at Seller’s cost for a reasonable
period of time not to exceed three months following the Closing, to be mutually
agreed by Seller and Buyer.

                      (b)            Buyer agrees that, with respect to the
employees of the Companies as of the Closing, it and the Companies will be
responsible for all obligations pursuant to all applicable severance and/or
retention plans, arrangements and statutory requirements arising (i)out of the
transactions contemplated hereby or (ii)after the Closing.  In addition, Buyer
expressly agrees to honor and assume all obligations under the Retention
Agreements.

                       (c)            For the period commencing on the Closing
Date and ending on the one (1) year anniversary thereof, Buyer shall provide to
each employee of the Companies as of the Closing who continues employment with
Buyer or any of its Affiliates (each, a “Continuing Employee”) (i)a base salary
or hourly wage rate, as applicable, an annual bonus opportunity and employee
benefits (excluding any equity or equity-based incentive) that are in the
aggregate substantially comparable to the base salary or hourly wage rate, as
applicable, annual bonus opportunity and employee benefits provided pursuant to
an Employee Plan (excluding any equity or equity-based incentive) to which such
Continuing Employee is entitled immediately prior to the Closing and
(ii)severance benefits that are no less favorable than those provided by the
Companies, as applicable to any such Continuing Employee, immediately prior to
the Closing, consisting of those severance benefits set forth in Section 7.09(c)
of the Seller Disclosure Schedules and those statutory severance benefits
required to be paid under Applicable Law.

                      (d)            With respect to any employee benefit plan
maintained by Buyer or any of its Affiliates in which any Continuing Employee
becomes a participant, for purposes of eligibility, vesting and levels of
benefits, but not for purposes of benefit accruals under any defined benefit
pension plan, such Continuing Employee shall receive full credit for service
with the applicable Company (or predecessor employers to the extent the Company
provided such past service credit prior to the Closing) to the same extent that
such service was recognized as of the Closing under a comparable plan of the
applicable Company in which the Continuing Employee participated.

                       (e)            With respect to any welfare plan
maintained by Buyer or any of its Affiliates in which any Continuing Employee is
eligible to participate after the Closing, Buyer shall, or shall cause its
Affiliates to, to the extent permitted under Applicable Law, (i) waive all
limitations as to preexisting conditions and exclusions with respect to
participation and coverage requirements applicable to such employees to the
extent such conditions and exclusions were satisfied or did not apply to such
employees under the welfare plans of the Companies prior to the Closing and (ii)
provide each Continuing Employee with credit for any co-payments and deductibles
paid and for out-of-pocket maximums incurred prior to the Closing in satisfying
any analogous co-payment, deductible or out-of-pocket requirements to the extent
applicable under any such plan.

                       (f)            Buyer and Seller acknowledge and agree
that all provisions contained in this Section 7.09 are included for the sole
benefit of Buyer and Seller and shall not create any right in any other Person,
including, any Continuing Employees. No provision in this Agreement shall create
any right to employment or to continued employment or to a particular term or
condition of employment with any of the Companies or Buyer or any of their
respective Affiliates.  Nothing in this Section 7.09 or any other provision of
this Agreement (i)shall be construed to establish, amend, or modify any benefit
plan, program or arrangement or (ii)shall limit the ability of the Companies or
Buyer or any of their respective Affiliates to amend, modify or terminate any
benefit plan, program or arrangement following the Closing.

Section 7.10.  Certain Litigation Matters.  From and after the Closing, with
respect to any Litigation set forth in Section 3.12 of the Seller Disclosure
Schedules to which both Seller or any of its Affiliates, on the one hand, and
any of the Companies, on the other hand, are defendants, the parties shall enter
into a mutually acceptable joint defense agreement and shall cooperate in good
faith in the defense thereof.

Section 7.11. Certain Intellectual Property Matters.  (a)Prior to the Closing,
Seller shall transfer and assign to the Companies all of its right, title and
interest in and to the Transferred Software (including any Intellectual Property
Rights arising therefrom).  Effective as of the Closing, Seller hereby grants
and shall grant to the Companies a perpetual, irrevocable, royalty-free,
nonexclusive license to use, copy, distribute, perform, display and create
derivative works of the Licensed Software.  For purposes of this Section 7.11,
“Transferred Software” means (i) the software set forth in Section 7.11(a) of
the Seller Disclosure Schedules and (ii) any other software owned by Seller and
used exclusively in the business of the Companies as currently conducted other
than the Excluded Software, and “Licensed Software” means any software owned by
Seller and used primarily in the business of the Companies as currently
conducted other than the Transferred Software and Excluded Software. 
Notwithstanding anything herein to the contrary, except as provided in the
Transition Services Agreement, Seller shall not have any obligation to deliver,
perform or provide any support, maintenance, improvement or update with respect
to any Transferred Software or Licensed Software.  Prior to the Closing, Seller
shall deliver to the Companies a copy of all source code and object code
included in the Transferred Software and Licensed Software, and all
documentation associated therewith, in each case to the extent that the
Companies are not already in possession of such source code, object code or
documentation.  The Licensed Software shall be deemed added to Exhibit A,
Appendix 1.

                      (b)            Seller shall use reasonable best efforts to
assign the licenses, in each case to the extent that such licenses were paid for
solely by the Companies, to the software set forth in Section 7.11(b) of the
Seller Disclosure Schedules (the “Third Party Software”) to the Companies,
including, in the event that the consent of the licensor of any Third Party
Software is required in order to effect such assignment, using reasonable best
efforts to obtain such consent; provided  that if Seller is unable to obtain any
such consent, Seller shall promptly notify the Companies in writing and shall,
and shall cause its Affiliates to, use reasonable best efforts to implement an
appropriate alternative arrangement.  The costs relating to obtaining any such
consents or implementing any such alternative arrangements shall be borne solely
by Buyer; provided that Seller shall not incur any such costs without the prior
written consent of Buyer.

                       (c)            Prior to the Closing, the Companies shall
transfer and assign to Seller all of their right, title and interest in and to
the software set forth in Section 7.11(c) of the Seller Disclosure Schedules
(including any Intellectual Property Rights arising therefrom) (the “Excluded
Software”).  Notwithstanding anything herein to the contrary, the Companies
shall not have any obligation hereunder to deliver, perform or provide any
support, maintenance, improvement or update with respect to any Excluded
Software.  Prior to the Closing, the Companies shall deliver to Seller a copy of
all source code and object code included in the Excluded Software, and all
documentation associated therewith, in each case to the extent that Seller is
not already in possession of such source code, object code or documentation.

Article 8
Conditions to Closing

Section 8.01.  Conditions to Obligations of Buyer and Seller.  The obligations
of Buyer and Seller to consummate the Closing are subject to the satisfaction of
the following conditions:

                                               (a)            receipt, without
(in the case of Buyer) the imposition of a Materially Burdensome Regulatory
Condition, of the regulatory approvals, and expiration of all statutory waiting
periods in connection therewith, to the extent required in connection with the
transactions contemplated hereby, from:

                                                     (i)            the OCFI
pursuant to the IBC Act, the Banking Act and certain conditions imposed by the
OCFI in the OCFI Letter;

                                                   (ii)            the Federal
Reserve under the BHC Act;

                                                 (iii)            the FDIC under
the Bank Merger Act;

                                                 (iv)            FINRA pursuant
to NASD Rule 1017; and

                                              (b)            no order or
injunction shall have been issued by any Governmental Authority of competent
jurisdiction (and continue to be in effect) that prohibits the consummation of
the Closing.

Section 8.02.  Conditions to Obligation of Buyer.  The obligation of Buyer to
consummate the Closing is subject to the satisfaction of the following further
conditions: (i)Seller shall have performed in all material respects all of its
obligations hereunder required to be performed by it on or prior to the Closing
Date and Error! Bookmark not defined.(ii) the representations and warranties of
Seller contained in Article 3 shall be true at and as of the Closing Date, as if
made at and as of such date (except to the extent such representation or
warranty expressly relates solely to an earlier date, in which case at and as of
such earlier date), disregarding the phrases “material”, “materially”, “in all
material respects” or similar phrases and any qualifications as to a Material
Adverse Effect, with only such exceptions as would not in the aggregate have, or
reasonably be expected to have, a Material Adverse Effect; provided  that
notwithstanding the foregoing, (A)each of the representations and warranties of
Seller contained in Sections 3.01, 3.02, 3.05(b), and 3.06(c), (d) and (e) shall
be true in all material respects at and as of the Closing Date, as if made at
and as of such date (except to the extent such representation or warranty
expressly relates solely to an earlier date, in which case at and as of such
earlier date) and (B)each of the representatives and warranties of Seller
contained in Sections 3.05(a), 3.06(a), 3.06(b) and 3.08(a)(ii) shall be true in
all respects as of the Closing Date, as if made at and as of such date (except
to the extent such representation or warranty expressly relates to an earlier
date, in which case at and as of such earlier date) except, in the case of
Sections 3.05(a), 3.06(a) and 3.06(b), for de minimis failures to be true. 
Buyer shall have received a certificate signed by an executive officer of Seller
to the effect set forth in the foregoing clauses (i) and (ii).

Section 8.03.  Conditions to Obligation of Seller.  The obligation of Seller to
consummate the Closing is subject to the satisfaction of the following further
conditions: (i)Buyer shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing
Date and Error! Bookmark not defined.(ii) the representations and warranties of
Buyer contained in Article 4 shall be true in all material respects at and as of
the Closing Date, as if made at and as of such date (except to the extent such
representation or warranty relates solely to an earlier date, in which case at
and as of such earlier date).  Seller shall have received a certificate signed
by an executive officer of Buyer to the foregoing effect.

Article 9
Termination

Section 9.01.  Grounds for Termination.  This Agreement may be terminated at any
time prior to the Closing:

                                               (a)            by mutual written
agreement of Seller and Buyer;

                                              (b)            by either Seller or
Buyer if the Closing shall not have been consummated on or before the one year
anniversary of the date hereof (the “Outside Date”); provided  that if Buyer has
been unable to consummate the Buyer Capital Raise despite being in compliance
with its obligations under Section 6.07(b), the Outside Date may be extended, by
written notice delivered by Buyer to Seller at least five (5) Business Days
prior to the then effective Outside Date, up to a date not beyond the end of the
fifteenth month following the date hereof; provided, further, that the right to
terminate this Agreement pursuant to this Section 9.01(b) shall not be available
to any party whose breach of any provision of this Agreement results in the
failure of the Closing to be consummated by such time;

                                               (c)            by either Seller
or Buyer if (i)any Governmental Authority that must grant an approval referenced
in Section 8.01(a) has denied such approval, and such denial has become final
and non-appealable or (ii)any Governmental Authority of competent jurisdiction
shall have issued a final non-appealable order enjoining or otherwise
prohibiting the consummation of the Closing, unless, in either case, such denial
of approval or issuance of such order arises out of, or results from, a breach
of any provision of this Agreement by the party seeking to terminate this
Agreement;

                                              (d)            by Buyer if a
breach of any provision of this Agreement by Seller shall have occurred that
would cause one or more of the conditions set forth in Section 8.02 not to be
satisfied, and either (i) if such breach is of a type that can be cured, such
breach shall not have been cured within thirty (30) days by Seller after
receiving notice of such breach or (ii) such condition would not reasonably be
expected to be satisfied by the Outside Date; provided  that the right to
terminate this Agreement pursuant to this Section 9.01(d) shall not be available
to Buyer if it shall then be in material breach of this Agreement; or

                                               (e)            by Seller if a
breach of any provision of this Agreement by Buyer shall have occurred that
would cause one or more of the conditions set forth in Section 8.03 not to be
satisfied, and either (i) if such breach is of a type that can be cured, such
breach shall not have been cured within thirty (30) days by Buyer after
receiving notice of such breach or (ii) such condition would not reasonably be
expected to be satisfied by the Outside Date; provided  that the right to
terminate this Agreement pursuant to this Section 9.01(e) shall not be available
to Seller if it shall then be in material breach of this Agreement.

The party desiring to terminate this Agreement pursuant to Section 9.01(b),
Section 9.01(c), Section 9.01(d) or Section 9.01(e) shall give notice of such
termination to the other party.

Section 9.02.  Effect of Termination.  (a)If this Agreement is terminated as
permitted by Section 9.01, such termination shall be without liability of either
party (or any stockholder, director, officer, employee, agent, consultant or
representative of such party) to the other party to this Agreement; provided 
that if such termination shall result from (i) the willful and knowing failure
to perform a covenant of this Agreement or (ii) any inaccuracy in a
representation or warranty in respect of which the party that made such
representation or warranty knew, at the time such representation or warranty was
made, of facts that would cause such representation or warranty to be untrue in
a manner that would result in a condition to Closing not being satisfied, then
such party shall be fully liable for any and all Damages reasonably incurred or
suffered by the other party as a result of such failure or breach.  The
provisions of this Section 9.02, Sections 7.08, 11.03, 11.04, 11.05, 11.06,
11.07, 11.08, 11.09, 11.10, 11.11 and 11.12, and the second to last and third to
last sentences of Section 5.07 shall survive any termination hereof pursuant to
Section 9.01.

                      (b)            If this Agreement is terminated pursuant to
Section 9.01(b) or Section 9.01(c) and at the time of such termination (i)
Seller is not in breach of any provision of this Agreement in a manner that
would cause one or more of the conditions set forth in Section 8.02 not to be
satisfied and (ii) there exists no fact or circumstance that results in any
representation or warranty set forth in Sections 3.14, 3.15, 3.16 or 3.17 being
inaccurate at any time prior to termination, which fact or circumstance
materially contributes to (A) any denial or failure to obtain the regulatory
approvals set forth in Section 8.01(a), (B) any order or injunction set forth in
Section 8.01(b), (C) actions by a Governmental Authority that have delayed or
impeded the Closing such that the Closing could not occur by the Outside Date
(as the same may have been extended pursuant to Section 9.01(b)  or (D) a
Materially Burdensome Regulatory Condition, then Buyer shall (x) in the case of
a termination by Seller, pay to Seller an amount equal to $25,000,000 in
immediately available funds (the “Break-up Fee”) within two Business Days of
Buyer’s receipt of Seller’s notice of termination or (y) in the case of a
termination by Buyer, pay to Seller the Break-up Fee concurrently with (and as a
condition to the effectiveness of) Buyer’s delivery of notice of termination to
Seller.  If this Agreement is terminated in accordance with its terms and such
termination gives rise to the obligation of Buyer to pay the Break-up Fee, the
sole and exclusive remedy of Seller and its Affiliates against Buyer and its
Affiliates for any Losses or other damages resulting from, arising out of, or
incurred in connection with, this Agreement (including any termination thereof)
or any transactions ancillary hereto shall be the Break-up Fee and no Person
shall have any rights or claims against Buyer and its Affiliates under this
Agreement, whether at law or equity, in contract, tort or otherwise, and none of
Buyer and its Affiliates shall have any further liability or obligation
resulting from, arising out of, or incurred in connection with, this Agreement,
in each case, except for Section 7.08(a) and the Confidentiality Agreement;
provided  that if such termination by Seller is pursuant to Section 9.01(b) and
Buyer’s failure to consummate the Buyer Capital Raise or Buyer’s willful and
knowing breach of this Agreement is the proximate cause of the Closing not
having been consummated on or before the Outside Date, and Seller has suffered
Termination Losses in excess of the amount of the Break-up Fee, Seller shall be
entitled to recover from Buyer such excess Termination Losses in an amount up to
an additional $25,000,000 in the aggregate.

Article 10
Survival; Indemnification

Section 10.01.  Survival of Representations, Warranties and Covenants.  All
representations and warranties made by any party in this Agreement or in any
certificate deliverable hereunder, and the covenants in Section 5.01, shall
survive the Closing Date until the date that is twelve months after the Closing
Date, except with respect to, and to the extent of, any claim of which written
notice in has been given in good faith and in reasonable detail by one party to
the other party prior to such expiration, which shall survive until final
resolution of such claim; provided, that representations and warranties set
forth in Sections 3.01, 3.02, 3.05, 3.06, 3.26, 4.01, 4.02, 4.07, 4.10 and 4.11
shall survive the Closing indefinitely.  All covenants and agreements made by
any party in this Agreement (other than the covenants in Section 5.01, which
shall survive as set forth in the preceding sentence) shall survive until
performed in full or the obligation to so perform shall have expired.

Section 10.02.  Indemnification.  (a)Effective at and after the Closing and
subject to the other provisions of this Article 10, Seller hereby indemnifies
Buyer, its Affiliates and the Companies, and their respective officers,
directors, employees, agents and representatives (collectively, the “Buyer
Indemnified Parties”) against and agrees to hold each of them harmless from any
and all Losses actually suffered by a Buyer Indemnified Party, whether or not
involving a Third Party Claim, to the extent attributable to or resulting from:
(i)the failure of any of the representations or warranties made by Seller in
this Agreement or in any certificate delivered hereunder to be true and correct,
(ii)any breach of covenant or agreement made or to be performed by Seller
pursuant to this Agreement or (iii)without duplication of any amounts described
in Section 10.02(a)(i) or (ii) (A) any Income Taxes or Municipal License Taxes
of the Companies apportioned to any Pre-Closing Tax Period other than (1)
amounts reserved therefor in one of the Balance Sheets and (2) Taxes payable
with respect to income earned by, or gross receipts of or gross volume of
business of, the Companies during the period from the Balance Sheet Date through
the Closing Date and (B) any payments (other than payments owed to another
Company) owed by any of the Companies under any tax allocation, sharing or
indemnity agreements.  For the avoidance of doubt, Seller shall not have any
liability under Section 10.02(a) for Taxes allocable to any taxable period (or
portion thereof) beginning after the Closing Date.

                      (b)            Effective at and after the Closing and
subject to the other provisions of this Article 10, Buyer hereby indemnifies
Seller and its Affiliates, and their respective officers, directors, employees,
agents and representatives (collectively, the “Seller Indemnified Parties”)
against and agrees to hold each of them harmless from any and all Losses
actually suffered by any Seller Indemnified Party, whether or not involving a
Third Party Claim, to the extent arising out of (i)  the failure of any of the
representations or warranties made by Buyer in this Agreement or in any
certificate delivered hereunder to be true and correct, (ii)any breach of
covenant or agreement made or to be performed by Buyer pursuant to this
Agreement or (iii)any action taken by Buyer (or, after the Closing, any of the
Companies) with respect to any of the Continuing Employees.

                       (c)            An indemnifying party shall not have any
liability under Section 10.02(a)(i) or Section 10.02(b)(i): (i)until the
aggregate amounts of Losses incurred by the indemnified parties and otherwise
indemnifiable under Section 10.02(a)(i) or Section 10.02(b)(i), as the case may
be, based upon, attributable to or resulting from the failure of any of the
representations or warranties to be true and correct exceeds $5,000,000 (the
“Basket”) and then only to the extent of such excess and (ii)with respect to any
given failure of any representation or warranty to be true and correct unless
the Loss from such failure exceeds $100,000 (and any Loss from a given failure
that does not exceed such amount shall be disregarded for purposes of
determining whether the Basket has been exceeded).  An indemnifying party shall
not have any liability under Section 10.02(a)(i), 10.02(a)(iii) or 10.02(b)(i)
for any Losses, individually or in the aggregate, in excess of $25,000,000 (the
“Cap”).  Notwithstanding the foregoing, the Basket and Cap shall not limit
indemnification for Damages arising from a failure of a representation or
warranty set forth in Sections 3.01, 3.02, 3.05, 3.06 or 3.26, of this Agreement
(in the case of Losses incurred by a Buyer Indemnified Party) or Sections 4.01,
4.02, 4.07, 4.10 or 4.11 of this Agreement (in the case of Losses incurred by a
Seller Indemnified Party) to be true and correct.

                      (d)            For purposes of this Article 10, in
determining (i) whether any representation or warranty was not true and correct,
any qualification regarding a matter having a Material Adverse Effect (or words
of similar import with respect to a Material Adverse Effect) in the
representations and warranties in this Agreement and any certificate delivered
hereunder, other than in Sections 3.08(a)(ii) and 3.32 (or in any certificate
delivered hereunder to the extent in respect of Section 3.08(a)(ii) or 3.32),
shall be deemed to be a qualification as to the matter being material in the
context of the transactions contemplated by this Agreement (or words of similar
import as the context requires) (and, for the avoidance of doubt, the phrases
“material,” “materially,” “in all material respects” and similar phrases (other
than qualifications as to Material Adverse Effect) in the representations and
warranties in this Agreement and any certificate delivered hereunder shall not
be affected for purposes of this clause (i)) and (ii) the amount of any
indemnifiable Losses under Sections 10.02(a)(i) and 10.02(b)(i) arising from any
failure of any representation or warranty to be true and correct, the phrases
“material,” “materially,” “in all material respects” or similar phrases and any
qualifications as to a Material Adverse Effect in the representations and
warranties in this Agreement and any certificate delivered hereunder, other than
in Section 3.08(a)(ii) (or in any certificate delivered hereunder to the extent
in respect of Section 3.08(a)(ii)), shall be disregarded.

                       (e)            The right to indemnification based on
representations, warranties, covenants and agreements in this Agreement shall
not be affected by any investigation conducted, or any knowledge acquired (or
capable of being acquired), at any time, whether before or after the execution
and delivery of this Agreement or the Closing Date, with respect to the accuracy
or inaccuracy of or compliance with, any such representation, warranty, covenant
or agreement.  The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any such
covenant or agreements, will not affect the right to indemnification or any
other remedy based on such representations, warranties, covenants and agreements
(except to the extent, if any, otherwise expressly provided in such waiver).

Section 10.03.  Third Party Claim Procedures.  (a)The party seeking
indemnification under this Article 10 (the “Indemnified Party”) agrees to give
prompt notice in writing to the party against whom indemnity is to be sought
(the “Indemnifying Party”) of the assertion of any claim or the commencement of
any suit, action or proceeding by any third party (“Third Party Claim”) in
respect of which indemnity may be sought hereunder.  Such notice shall set forth
in reasonable detail such Third Party Claim and the basis for indemnification
(taking into account the information then available to the Indemnified Party). 
The failure to so notify the Indemnifying Party shall not relieve the
Indemnifying Party of its obligations hereunder, except to the extent such
failure shall have actually prejudiced the Indemnifying Party.

                      (b)            The Indemnifying Party shall be entitled to
participate in the defense of any Third Party Claim and, subject to the
limitations set forth in this Section, shall be entitled to control and appoint
lead counsel for such defense, in each case at its own expense.

                       (c)            If the Indemnifying Party shall assume the
control of the defense of any Third Party Claim in accordance with the
provisions of this Section 10.03, (i)  the Indemnifying Party shall obtain the
prior written consent of the Indemnified Party (which shall not be unreasonably
withheld) before entering into any settlement of such Third Party Claim, if the
settlement does not expressly unconditionally release the Indemnified Party and
its Affiliates from all liabilities and obligations with respect to such Third
Party Claim or the settlement imposes injunctive or other similar equitable
relief against the Indemnified Party or any of its Affiliates, (ii)the
Indemnified Party shall not enter into any settlement of such Third Party Claim
without the prior written consent of the Indemnifying Party and (iii)the
Indemnified Party shall be entitled to participate in the defense of any Third
Party Claim and to employ separate counsel of its choice for such purpose;
provided  that the fees and expenses of such separate counsel shall be paid by
the Indemnified Party, except that the Indemnifying Party shall pay such fees
and expenses to the extent both the Indemnifying Party and the Indemnified Party
are named parties and representation of both the Indemnifying Party and the
Indemnified Party by the same counsel would create a conflict of interest (in
which case the Indemnifying Party shall pay for only one separate counsel for
all Indemnified Parties).

                      (d)            In connection with the defense or
prosecution of any Third Party Claim, each party shall (i)cooperate, and cause
its respective Affiliates to cooperate, in the defense or prosecution of such
claim, (ii)furnish or cause to be furnished such documents, records, information
and testimony, grant or cause to be granted access to all reasonably requested
witnesses, and attend such conferences, discovery proceedings, hearings, trials
or appeals, in each case as may be reasonably requested in connection therewith,
(iii)take all reasonable steps to make available to the other party, upon
written request, its former and current employees, other personnel and agents
(whether as witnesses or otherwise) to the extent that such persons may
reasonably be required in connection therewith.  Neither Seller nor Buyer will
(and each of Seller and Buyer shall cause its respective Affiliates not to)
destroy or dispose of any documents, records or information related to the
defense or prosecution of any Third Party Claim without first using its
reasonable best efforts to notify the other party of the proposed destruction or
disposition and giving the other party the opportunity to take possession of or
copy such documents, records or information prior to such destruction or
disposition.

                       (e)            Notwithstanding anything herein to the
contrary, this Section 10.03 shall not apply to any Tax Contest governed by
Article 12. 

Section 10.04.  Direct Claim Procedures.  In the event an Indemnified Party has
a claim for indemnity under this Article 10 against an Indemnifying Party that
does not involve a Third Party Claim, the Indemnified Party agrees to give
prompt notice in writing of such claim to the Indemnifying Party.  Such notice
shall set forth in reasonable detail such claim and the basis for
indemnification (taking into account the information then available to the
Indemnified Party).  The failure to so notify the Indemnifying Party shall not
relieve the Indemnifying Party of its obligations hereunder, except to the
extent such failure shall have actually prejudiced the Indemnifying Party.

Section 10.05.  Calculation of Losses.  (a) The amount of any Losses payable
under this Article 10 by the Indemnifying Party shall be net of any (i)amounts
recovered by the Indemnified Party under applicable insurance policies, or from
any other Person other than the Indemnifying Party (pursuant to this Article 10)
alleged to be responsible therefor, and (ii)Tax benefit realized by the
Indemnified Party arising from the incurrence or payment of any such Losses.  If
the Indemnified Party receives any amounts under applicable insurance policies,
or from any other Person other than the Indemnifying Party (pursuant to this
Article 10) alleged to be responsible for any Losses, subsequent to an
indemnification payment by the Indemnifying Party, then such Indemnified Party
shall promptly reimburse the Indemnifying Party for any payment made by such
Indemnifying Party in connection with providing such indemnification payment up
to the amount received by the Indemnified Party (net of any costs or expenses
incurred or to be incurred by the Indemnified Party in obtaining such amount).

                      (b)            Notwithstanding anything to the contrary
herein, the Indemnifying Party shall not be liable under this Agreement for any
(i)consequential, indirect, incidental, special, exemplary or punitive Losses,
(ii)Losses for lost profits or opportunities or (iii)Losses specifically
reserved on one of the Balance Sheets.

                       (c)            Each Indemnified Party must use its
commercially reasonable efforts to mitigate any Losses for which such
Indemnified Party seeks indemnification under this Agreement. 

                      (d)            Each Indemnified Party shall use its
commercially reasonable efforts to collect any amounts available under insurance
coverage, or from any other Person other than the Indemnifying Party potentially
responsible, for any Losses payable under this Article 10. 

Section 10.06.  Assignment of Claims.  If the Indemnified Party receives any
payment from an Indemnifying Party in respect of any Losses pursuant to this
Article 10 and the Indemnified Party potentially could have recovered all or a
part of such Losses from a third party (a “Potential Contributor”), the
Indemnified Party shall, to the fullest extent permitted under Applicable Law,
assign such of its rights to proceed against the Potential Contributor as are
necessary to permit the Indemnifying Party to recover from the Potential
Contributor the amount of such payment.

Section 10.07.  Exclusivity.  Except as specifically set forth in this Agreement
or in the case of intentional fraud, effective as of the Closing, Buyer waives
(and will cause the other Buyer Indemnified Parties to waive) any rights and
claims Buyer, or any other Buyer Indemnified Party, may have against Seller (or
any of the Seller Indemnified Parties), whether in law or in equity, relating to
any Company or the Transferred Shares or other transactions contemplated
hereby.  The rights and claims waived by Buyer and the other Buyer Indemnified
Parties include claims for contribution or other rights of recovery arising out
of or relating to any Environmental Law (whether now or hereinafter in effect),
claims for breach of contract, breach of representation or warranty, negligence,
misrepresentation and all other claims for breach of duty.  After the Closing,
this Article 10 shall provide the exclusive remedy for any of the matters
addressed herein and any other claims arising out of this Agreement or the
transactions contemplated hereby, except (i)as provided in Section 11.13 with
respect to the covenants and agreements to be performed after Closing; (ii)for
the rights and remedies under the Transition Services Agreement and (iii)for
claims of intentional fraud.

Section 10.08.  Treatment of Indemnity Payments.  All payments made by Seller to
or for the benefit of the Buyer Indemnified Parties pursuant to this Article 10
and all payments made by Buyer to or for the benefit of the Seller Indemnified
Parties pursuant to this Article 10 shall be treated as adjustments to the
Purchase Price for Tax purposes, unless otherwise required by law, and such
agreed treatment shall govern for purposes of this Agreement.  All payments to
or for the benefit of the Buyer Indemnified Parties under this Article 10 shall
be made by or on behalf of Seller.

Article 11
Miscellaneous

Section 11.01.  Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received) and shall be given,

if to Buyer, to:

Oriental Financial Group Inc.
Professional Office Park S.E.
P.O. Box 195115

San Juan 00919-5115

Puerto Rico
Attention: Carlos O. Souffront
Facsimile No.: (787) 771-6896
E-mail: csouffront@orientalfg.com

with a copy to:

Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006
Attention: Victor I. Lewkow
Facsimile No.: (212) 225-3999
E-mail: vlewkow@cgsh.com

if to Seller, to:

Banco Bilbao Vizcaya Argentaria

Paseo Castellana, 81

28046 Madrid

Attention: María Jesús Arribas de Paz

Head of Corporate Legal Services

Facsimile No.: 34 91 374 6833

E-mail: mjesus.arribas@bbva.com

             

with a copy to:

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York  10017
Attention: William L. Taylor
Facsimile No.: (212) 701-5800
E-mail: william.taylor@davispolk.com

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5 p.m. in the place of
receipt and such day is a Business Day in the place of receipt.  Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding Business Day in the place of receipt.

Section 11.02.  Amendments and Waivers.  Error! Bookmark not defined.(a) Any
provision of this Agreement may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed, in the case of an amendment, by
each party to this Agreement, or in the case of a waiver, by the party against
whom the waiver is to be effective.

                      (b)            No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  Except as set forth in Section 10.07, the rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

Section 11.03.  Expenses.  Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense.

Section 11.04.  Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided  that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of each other party hereto.

Section 11.05.  Governing Law.  This Agreement shall be governed by and
construed in accordance with the law of the State of New York, without regard to
the conflicts of law rules of such state.

Section 11.06.  Jurisdiction.  Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement or the transactions contemplated hereby shall be brought in the
United States District Court for the Southern District of New York or any New
York State court sitting in New York City, so long as one of such courts shall
have subject matter jurisdiction over such suit, action or proceeding, any cause
of action arising out of this Agreement shall be deemed to have arisen from a
transaction of business in the State of New York, and each of the parties hereby
irrevocably consents to the exclusive jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum. 
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court.  Without limiting the foregoing, each party agrees that service of
process on such party as provided in Section 11.01 shall be deemed effective
service of process on such party.

Section 11.07.  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Section 11.08.  Counterparts; Effectiveness; Third Party Beneficiaries.  This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.  This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by the other party
hereto.  Until and unless each party has received a counterpart hereof signed by
the other party hereto, this Agreement shall have no effect and no party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication).  Except for Section 6.06 with respect
to a Company Indemnified Party, no provision of this Agreement is intended to
confer any rights, benefits, remedies, obligations, or liabilities hereunder
upon any Person other than the parties hereto and their respective successors
and permitted assigns.

Section 11.09.  Entire Agreement.  This Agreement and the Confidentiality
Agreement constitute the entire agreement between the parties with respect to
the subject matter hereof and thereof and supersede all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof and thereof.

Section 11.10.   Severability.  If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party.  Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

Section 11.11.  Seller Disclosure Schedules.  Seller has set forth information
on the Seller Disclosure Schedules in Schedules thereof that correspond to the
Sections of this Agreement to which they relate.  A matter set forth in one
Section of the Seller Disclosure Schedules need not be set forth in any other
Section so long as its relevance to such other Section of the Seller Disclosure
Schedules or to another section of this Agreement is reasonably apparent on the
face of the information disclosed therein.  The parties acknowledge and agree
that the Seller Disclosure Schedules may include certain items and information
solely for informational purposes for the convenience of Buyer and the
disclosure by Seller of any matter in the Seller Disclosure Schedules shall not
be deemed to constitute an acknowledgement by Seller that the matter is required
to be disclosed by the terms of this Agreement or that the matter is material. 

Section 11.12.  Construction and Interpretation.  The parties hereto agree that
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be applied in the construction or
interpretation of this Agreement.

Section 11.13.  Specific Performance. The parties hereto agree that irreparable
damage would occur if any covenant or agreement in this Agreement were not
performed in accordance with its specific terms or otherwise were breached. 
Therefore, notwithstanding anything to the contrary set forth in this Agreement,
each party hereto agrees that the other party shall be entitled to an injunction
or injunctions to prevent breaches of any of the covenants or agreements in this
Agreement, and to enforce specifically the performance by such first party under
this Agreement.  The equitable remedies described in this Section 11.13 shall be
in addition to, and not in lieu of, any other remedies at law or in equity that
the parties to this Agreement may elect to pursue. 

Article 12
Tax Matters

Section 12.01.  Tax Returns Filed Prior to Closing.  Seller shall prepare or
shall cause to be prepared all Tax Returns required to be filed under applicable
law by the Companies on or prior to the Closing Date (taking into account any
extensions received from the relevant taxing authorities), and shall be
responsible for the timely filing of such Tax Returns. Such Tax Returns shall be
true and correct and completed in accordance with applicable law, shall
accurately set forth all items to the extent required to be reflected or
included in such Tax Returns by applicable laws, regulations or rules, and shall
be prepared on a basis consistent with those prepared for prior taxable periods
unless a different treatment of any item is required by an intervening change in
law.  Seller shall provide Buyer with a copy of such Tax Returns, as filed with
the appropriate Taxing Authority.

Section 12.02.  Allocation to Tax Periods.  To the extent permitted by
applicable law, Buyer and the Companies shall treat the Closing Date as the last
day of the taxable year of the Companies for all Tax purposes, and shall take
any necessary action to ensure such treatment. For the portion of the Closing
Date after the time of Closing, other than transactions expressly contemplated
hereby, Buyer shall cause the Companies to carry on its business only in the
ordinary course in the same manner as heretofore conducted. For all other Taxes,
and for all purposes of this Agreement, in order to apportion appropriately any
Taxes relating to a Straddle Period, the portion of any Taxes that are allocable
to the Pre-Closing Straddle Period shall be (a) in the case of income Taxes and
all other Taxes that are not imposed on a periodic basis, the amount that would
be payable if the taxable year or period ended on the Closing Date based on an
interim closing of the books and (b) in the case of any Taxes that are imposed
on a periodic basis, the amount of such Taxes for the relevant period multiplied
by a fraction the numerator of which shall be the number of calendar days from
the beginning of the period up to and including the Closing Date and the
denominator of which shall be the number of calendar days in the entire period.

Section 12.03.  Tax Returns Filed After Closing.  Buyer shall prepare or shall
cause to be prepared all Tax Returns required by Applicable Law to be filed by
the Companies after the Closing Date, including Tax Returns with respect to a
Straddle Period.  Buyer shall deliver to Seller any Tax Returns relating to a
Pre-Closing Tax Period no less than thirty (30) days prior to the applicable
filing deadline (taking into account applicable extensions).  Seller shall be
entitled to review and comment on such Tax Returns, such comments to be provided
at least fifteen (15) days before such Tax Returns are due to be filed, and
Buyer and Seller agree to negotiate in good faith to resolve any disagreements. 
In the event any disagreement between Buyer and Seller cannot be resolved before
such Tax Returns are due to be filed, such Tax Returns shall be filed in
accordance with Buyer’s reasonable determination; provided  that in this event
any amount indicated as due and payable on such Tax Returns in respect of Taxes
that relate to Pre-Closing Tax Periods shall not be determinative of Losses. 
Buyer shall cause any amounts shown to be due on Tax Returns that include
Pre-Closing Tax Periods to be timely remitted to the applicable Governmental
Authority on or prior to the date such Taxes are due.

Section 12.04.   Refunds Attributable to Pre-Balance Sheet Periods.  Buyer shall
promptly pay or cause to be paid to Seller all refunds of Taxes and interest
thereon received by Buyer, any Affiliate of Buyer or the Companies attributable
to any Pre-Balance Sheet Tax Period.

Section 12.05.  Tax Contests.  Buyer shall promptly notify Seller in writing
upon receipt by Buyer or any of the Companies of notice in writing of any Tax
Contest involving Income Taxes or Municipal License Taxes that relates either to
(i) any Pre-Balance Sheet Tax Period of the Companies, or (ii) any Tax Return or
Taxes in respect of which Seller has made a representation about the accuracy or
payment thereof pursuant to Section 3.19 and which may give rise to a claim for
indemnification under Article 10.  Seller may, at its own expense, participate
in and, upon written notice to Buyer, assume the defense of any such Tax
Contest.  If Seller assumes such defense, Seller shall have the sole discretion
as to the conduct of such defense and Buyer shall have the right (but not the
duty) to participate in the defense thereof and to employ counsel, at its own
expense, separate from counsel employed by Seller.  Seller shall keep Buyer
informed of the progress of any such Tax Contest and provide copies of any
correspondence with any Taxing Authority related to any Tax Contests controlled
by Seller.  Seller shall not settle any such Tax Contest without Buyer’s prior
written consent, which consent shall not be unreasonably withheld.

Section 12.06.  Tax Cooperation.  Buyer, the Companies and Seller shall
cooperate fully, each at its own expense, as to the extent reasonably requested
by the other party, in connection with the filing of Tax Returns pursuant to
this Article 12 and any audit, litigation or other proceeding with respect to
Taxes.

Section 12.07.  Transfer Taxes.  All transfer, documentary, sales, use, stamp,
registration and other such Taxes, and all conveyance fees, recording charges
and other fees and charges (including any penalties and interest) incurred in
connection with consummation of the transactions contemplated by this Agreement
shall be borne 50% by Buyer and 50% by Seller; provided  that Buyer shall bear
100% of such charges and fees incurred in connection with the Bank Merger. 
Buyer will file all necessary Tax Returns and other documentation with respect
to all such Taxes, fees and charges.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

ORIENTAL FINANCIAL GROUP INC.

By:

 

 

Name:

 

 

Title:

 

 

Banco Bilbao Vizcaya Argentaria, S.A.

By:

 

 

Name:

 

 

Title:

 

 




--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 